    Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 1 of 261




          USCG ADMINISTRATIVE RECORD INDEX
   AMERICAN WATERWAYS OPERATORS V. U.S. COAST
        GUARD, CASE CIV. NO. No. 1:18-cv-12070
I. NOTICE OF ENVIRONMENTAL ASSESSMENT AND FONSI
Bates Number     Document                                               Date
USCG 0001-02     77 Fed. Reg. 45991 Regulated Navigation Area;          08/02/2012
                 Buzzard’s Bay, MA; Navigable Waterways Within
                 the First Coast Guard District
USCG 0003-04     Regulated Navigation Area: Buzzard’s Bay, MA;          02/26/2014
                 Navigable Waterways Within the First Coast Guard
                 District
                II. ENVIRONMENTAL ASSESSMENT
Bates Number     Document                                               Date
USCG 0005-100    Draft Environmental Assessment for Implementation      07/18/2012
                 of Revisions to the RNA Governing Maritime
                 Transport of Petroleum Products and Other Hazardous
                 Materials on Buzzards Bay, Massachusetts
USCG 0101-231    Final Environmental Assessment for Amendments to       02/03/2014
                 the Regulated Navigation Area Requirements in Effect
                 for Buzzards Bay Prior to 2007
USCG 0232-34     Notice of availability of Final Environmental          02/04/2014
                 Assessment (EA) and Finding of No Significant Impact
       III. PUBLIC COMMENTS FOR ENVIRONMENTAL
                      ASSESSMENT
Bates Number     Document                                               Date
USCG 0235        Comments from David Russell Ellis                      08/07/2012
USCG 0236        Comments from Emily L. Ferguson                        08/31/2012
USCG 0237        Comments from John Henry Harwood                       09/04/2012
USCG 0238-39     Comments from Kirby Offshore Marine, LLC               09/04/2012
USCG 0240-41     Comments from American Waterways Operators             09/04/2012
USCG 0242        Comments from Richard Anthony Caruso                   09/04/2012
USCG 0243        Comments from Diana M. Prince                          09/04/2012
USCG 0244        Comments from Joseph Myerson                           09/04/2012
USCG 0245        Comments from Jay Carlisle Smith                       09/04/2012
USCG 0246        Comments from Edward B. Baker                          09/04/2012
USCG 0247-639    Comments from Buzzards Bay Coalition                   09/04/2012
USCG 0640        Comments from Tom Gidwitz                              09/04/2012
USCG 0641        Comments from Lorene Anne Sweeney                      09/04/2012
USCG 0642        Comments from Weston V. Cantor                         09/04/2012
USCG 0643        Comments from Suzanne Kuffler                          09/04/2012
    Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 2 of 261



USCG 0644        Comments from Mark Bourne                           09/04/2012
USCG 0645-955    Comments from Office of the Attorney General,       09/05/2012
                 Commonwealth of Massachusetts
USCG 0956-57     Comments from Therese Murray, President,            09/05/2012
                 Massachusetts Senate
USCG 0958        Comments from Christopher M. Markey                 09/05/2012
USCG 0959-60     Comments from the Honorable Barney Frank and Bill   09/05/2012
                 Keating
USCG 0961        Comments from Anonymous                             09/05/2012
USCG 0962-67     Comments from Commonwealth of Massachusetts,        09/05/2012
                 Department of Environmental Protection
USCG 0968-69     Comments from Commonwealth of Massachusetts,        09/06/2012
                 Division of Fisheries & Wildlife
USCG 0970-94     Comments from Petition Signers                      09/07/2012
USCG 0995-96     Comments from Robert M. Koczera                     09/11/2012
USCG 0997-98     Comments from Commonwealth of Massachusetts,        09/12/2012
                 Division of Marine Fisheries
USCG 0999-1000   Comments from the Honorable Timothy R. Madden       09/14/2012
USCG 1001-02     Comments from the Honorable Mark Montigny           09/20/2012
USCG 1003        Comments from the Honorable John F. Kerry           09/27/2012
USCG 1004-05     Comments from the Honorable F.D. Cabral             10/04/2012
USCG 1006        Comments from Anonymous                             10/25/2013
USCG 1007-1221   Comments from Buzzards Bay Coalition                01/03/2014
IV. ADVANCED NOTICE OF PROPOSED RULEMAKING
Bates Number     Document                                            Date
USCG 1222-25     78 Fed. Reg. 40651 Regulated Navigation Area;       07/08/2013
                 Special Buzzards Bay Vessel Regulation,
                 Buzzards Bay, MA
USCG 1226-27     78 Fed. Reg. 59902 Regulated Navigation Area;       09/30/2013
                 Special Buzzards Bay Vessel Regulation,
                 Buzzards Bay, MA
V. DATA FOR 78 FED. REG. 40651
Bates Number     Document                                            Date
USCG 1228-343    Buzzard’s Bay Risk Assessment                       01/22/2013
USCG 1344-1419   Technical Peer Review of the Buzzards Bay Risk      10/24/2013
                 Assessment
VI. PUBLIC COMMENTS FOR 78 FED. REG. 40651
Bates Number     Document                                            Date Posted
USCG 1420-21     Comments from Buzzards Bay Coalition                09/03/2013
USCG 1422        Comments from Jessica Anonymous                     09/23/2013
USCG 1423-25     Comments from Massachusetts Department of           09/23/2013
                 Environmental Protection
USCG 1426        Comments from William Griffiths                     09/23/2013
    Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 3 of 261



USCG 1427        Comments from CJ Loomis                                 09/23/2013
USCG 1428-29     Comments from Gary Oliveira                             10/03/2013
USCG 1430-31     Comments from Thomas L. Bushy                           10/04/2013
USCG 1432-1503   Comments from Petition Signers                          10/10/2013
USCG 1504        Comments from Anonymous                                 12/04/2013
USCG 1505-06     Comments from Town of Dartmouth                         12/04/2013
USCG 1507-08     Comments from Senator Therese Murray                    12/04/2013
USCG 1509        Comment from Jonathan Talamo                            12/04/2013
USCG 1510        Comments from Jennifer J. Sylvia                        12/04/2013
USCG 1511-13     Comments from Commonwealth of Massachusetts,            12/04/2013
                 Executive Office of Energy and Environmental Affairs,
                 Office of Coastal Zone Management
USCG 1514        Comments from Donald Rudnick                            12/04/2013
USCG 1515        Comments from Jonathan F. Mitchell, Mayor of the        12/04/2013
                 City of New Bedford
USCG 1516        Comments from Nancy Jordan                              12/04/2013
USCG 1517-18     Comments from Senator Michael J. Rodrigues              12/04/2013
USCG 1519        Comments from Sarah Brownell                            12/04/2013
USCG 1520        Comments from Don Burton                                12/04/2013
USCG 1521-639    Comments from Buzzards Bay Coalition                    12/04/2013
USCG 1640-41     Comments from Town of Westport                          12/04/2013
USCG 1642        Comments from Hugh Blair-Smith                          12/04/2013
USCG 1643        Comments from Anonymous                                 12/04/2013
USCG 1644-45     Comments from Senator Mark Montigny                     12/04/2013
USCG 1646-47     Comments from Representative Susan W. Gifford           12/04/2013
USCG 1648        Comments from Harold Burstyn                            12/04/2013
USCG 1649-54     Comments from American Waterways Operators              12/09/2013
USCG 1655-56     Comments from Town of Fairhaven                         12/09/2013
USCG 1657        Comments from Anonymous                                 12/09/2013
USCG 1658        Comments from Anonymous                                 12/09/2013
USCG 1659-61     Comments from the Honorable Elizabeth Warren,           12/09/2013
                 Edward Markey, and Bill Keating
USCG 1662        Comments from the Honorable Timothy R. Madden           12/09/2013
USCG 1663-70     Comments from State of Massachusetts District Three     12/09/2013
                 Full Branch & Warrant Pilots
USCG 1671-72     Comments from the Town of Marion                        12/09/2013
USCG 1673        Comments from Anonymous                                 12/09/2013
USCG 1674-758    Comments from the Commonwealth of Massachusetts,        12/09/2013
                 Department of Environmental Protection
USCG 1759        Comments from Captain E. Howard McVay, Jr.              12/09/2013
USCG 1760-61     Comments from the Town of Mattapoisett                  12/09/2013
USCG 1762-63     Comments from the Honorable Antonio Cabral              12/09/2013
    Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 4 of 261



USCG 1764-65     Comments from the Honorable William Straus             12/09/2013
USCG 1766-67     Comments from the Town of Fairhaven                    12/13/2013
USCG 1768-69     Comments from the Town of Westport                     12/13/2013
USCG 1770-71     Comments from the Town of Gosnold                      12/13/2013
                             VII. MEETINGS
Bates Number     Document                                               Date
USCG 1721-22     Invitation to Attend Buzzards Bay Conditional Escort   07/16/2013
                 Tug Workgroup Meeting [PII redacted]
USCG 1723-29     Presentation for Buzzards Bay Risk Assessment Peer     08/05/2013
                 Review Group Meeting
USCG 1730-35     Buzzards Bay Conditional Escort Tug Workgroup          08/14/2013
                 Meeting Summary
USCG 1736        News Release: Coast Guard announces Ports and          12/07/2017
                 Waterways Safety Assessment on Buzzards Bay,
                 seeks participants
USCG 1737-53     Ports & Waterways Safety Assessment (PAWSA)            01/10/2018
                 Public Information Webinar Slideshow
USCG 1754-90     Buzzards Bay Ports and Waterways Safety                01/12/2018
                 Assessment Attendee Letter and Read-ahead Package
                 [PII redacted]
USCG 1791-92     Buzzards Bay Ports and Waterways Safety                02/07/2018
                 Assessment Introductory Remarks
USCG 1793-834    Ports and Waterways Safety Assessment Day 1            02/07/2018
                 Slideshow
USCG 1835-49     Ports and Waterways Safety Assessment Day 2            02/08/2018
                 Slideshow
USCG 1850-53     Buzzards Bay Ports and Waterways Safety                02/07/2018,
                 Assessment 7-8 February 2018 Attendance List           02/08/2018
USCG 1854-61     Sector Southeastern New England Port Safety &          11/06/2018
                 Security Forum Buzzards Bay Presentation
                              VIII. REPORTS
Bates Number     Document                                               Date
USCG 1862-905    Ports and Waterways Safety Assessment Report           06/01/2018
                         IX. MISCELLANEOUS
Bates Number     Document                                               Date
USCG 1906-2000   Annual Massachusetts Department of Environmental       Various
                 Protection MOSPRA Reports 2011, 2012, 2013, 2014,
                 and 2015
USCG 2001-03     Buzzards Bay Preemption Discussion Pre-Brief           07/24/2017
                 [Deliberative Process Material Redacted]
USCG 2004        Marine Casualties in Buzzards Bay 2012-18              02/07/2018
USCG 2005-07     Post-PWSA Workshop Presentation                        02/14/2018
USCG 2008-36     Buzzards Bay Escort Tug Assists 2011-16                02/28/2018
    Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 5 of 261



USCG 2037-38    Letter to CAPT Byron Black from Brian Vahey,         05/06/2018
                Senior Manager of AWO Atlantic Region [PII
                redacted]
USCG 2039       Letter to Brian Vahey from CAPT Black [PII           05/07/2018
                redacted]
USCG 2040-41    Buzzards Bay Courses of Action White Paper           05/08/2018
                [Deliberative Process Material Redacted]
USCG 2042-43    Letter to CAPT Byron Black from Brian Vahey,         05/30/2018
                Senior Manager of AWO Atlantic Region [PII
                redacted]
USCG 2044       Letter to Brian Vahey from CDR Kistner [PII          05/31/2018
                redacted]
USCG 2045-54    District 1 Way Ahead Presentation for Buzzards Bay   09/07/2018
                [Deliberative Process Material Redacted]
USCG 2055-56    Letter from Senators Elizabeth Warren, Edward        02/05/2015
                Markey, and Congressman William Keating to ADM
                Paul Zukunft
USCG 2057-59    Letter from State Representative Timothy Madden to   02/06/2015
                ADM Paul Zukunft
USCG 2060       Email from RADM Steven Poulin to RDML Steven         07/29/2016
                Anderson
USCG 2061-62    Email from RDML Steven Anderson to GS15 Brian        02/16/2017
                Judge and CAPT Shannon Gilreath
USCG 2063-64    Email from GS15 Brian Judge to RDML Steven           03/23/2017
                Anderson
USCG 2065-66    Email from RDML Steven Anderson to ADM Charles       07/13/2017
                Michel
USCG 2067-69    Email from GS15 Brian Judge to RDML Steven           07/26/2017
                Anderson
USCG 2070       Digest to CCG Detailing PAWSA Plans                  10/02/17
USCG 2071-73    Email from RDML Steven Anderson to GS15 Brian        10/04/2018
                Judge and CAPT Shannon Gilreath
USCG 2074-78    Email from RDML Steven Anderson to GS15 Brian        10/23/2017
                Judge and CAPT Shannon Gilreath
USCG 2079       Email from RDML Steven Anderson to RADM              11/30/2017
                Steven Poulin, GS15 Brian Judge, CIV Bronwyn
                Douglass, and CIV Katia Kroutil [Deliberative
                Process Material Redacted]
USCG 2080-81    Letter from Representative Bennie Thompson to        12/20/2018
                ADM Karl Schultz
USCG 2082       Letter from LCDR Taylor Kellogg to Representative    03/07/2019
                Bennie Thompson
                                                                 Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 6 of 261
                                              10818                     Federal Register / Vol. 79, No. 38 / Wednesday, February 26, 2014 / Notices

                                              Bethesda, MD 20892–7616, 301–496–2550,                  DEPARTMENT OF HEALTH AND                                Agenda: To review and evaluate grant
                                              mendezs@niaid.nih.gov.                                  HUMAN SERVICES                                        applications.
                                                This notice is being published less than 15                                                                   Place: National Institutes of Health, 6701
                                                                                                      National Institutes of Health                         Rockledge Drive, Bethesda, MD 20892
                                              days prior to the meeting due to the timing
                                                                                                                                                            (Telephone Conference Call).
                                              limitations imposed by the review and                                                                           Contact Person: Jeffrey Smiley, Ph.D.,
                                              funding cycle.                                          Center for Scientific Review; Notice of
                                                                                                      Closed Meetings                                       Scientific Review Officer, Center for
                                                Name of Committee: National Institute of                                                                    Scientific Review, National Institutes of
                                              Allergy and Infectious Diseases Special                   Pursuant to section 10(d) of the                    Health, 6701 Rockledge Drive, Room 6194,
                                              Emphasis Panel, Sexually Transmitted                    Federal Advisory Committee Act, as                    MSC 7804, Bethesda, MD 20892, 301–594–
                                              Infections Cooperative Research Centers (STI            amended (5 U.S.C. App.), notice is                    7945, smileyja@csr.nih.gov.
                                              CRC) (U19).                                                                                                     This notice is being published less than 15
                                                                                                      hereby given of the following meetings.
                                                Date: March 17–18, 2014.                                                                                    days prior to the meeting due to the timing
                                                                                                        The meetings will be closed to the                  limitations imposed by the review and
                                                Time: 8:00 a.m. to 6:00 p.m.                          public in accordance with the                         funding cycle.
                                                Agenda: To review and evaluate grant                  provisions set forth in sections                      (Catalogue of Federal Domestic Assistance
                                              applications.                                           552b(c)(4) and 552b(c)(6), Title 5 U.S.C.,            Program Nos. 93.306, Comparative Medicine;
                                                Place: Hilton Washington/Rockville, 1750              as amended. The grant applications and                93.333, Clinical Research, 93.306, 93.333,
                                              Rockville Pike, Rockville, MD 20852.                    the discussions could disclose                        93.337, 93.393–93.396, 93.837–93.844,
                                                Contact Person: Maryam Feili-Hariri,                  confidential trade secrets or commercial              93.846–93.878, 93.892, 93.893, National
                                              Ph.D., Scientific Review Officer, Scientific            property such as patentable material,                 Institutes of Health, HHS)
                                              Review Program, Division of Extramural                  and personal information concerning                     Dated: February 20, 2014.
                                              Activities, National Institutes of Health/              individuals associated with the grant
                                              NIAID, 6700B Rockledge Drive, MSC 7616,                                                                       Carolyn A. Baum,
                                                                                                      applications, the disclosure of which                 Program Analyst, Office of Federal Advisory
                                              Bethesda, MD 20892–7616, 301–594–3243,                  would constitute a clearly unwarranted
                                              haririmf@niaid.nih.gov.                                                                                       Committee Policy.
                                                                                                      invasion of personal privacy.                         [FR Doc. 2014–04079 Filed 2–25–14; 8:45 am]
                                                Name of Committee: National Institute of
                                                                                                        Name of Committee: Center for Scientific            BILLING CODE 4140–01–P
                                              Allergy and Infectious Diseases Special
                                                                                                      Review Special Emphasis Panel; PAR Panel:
                                              Emphasis Panel, NIAID Peer Review.                      Physical Activity and Weight Control
                                                Date: March 18, 2014.                                 Interventions Among Cancer Survivors:
                                                Time: 1:00 p.m. to 5:30 p.m.                          Effects on Biomarkers of Prognosis and                DEPARTMENT OF HOMELAND
                                                Agenda: To review and evaluate contract               Survival.                                             SECURITY
                                              proposals.                                                Date: February 27, 2014.
                                                Place: National Institutes of Health, Room              Time: 3:00 p.m. to 5:00 PM.                         Coast Guard
                                              3201B, 6700B Rockledge Drive, Bethesda,                   Agenda: To review and evaluate grant
                                              MD 20817, (Telephone Conference Call).                  applications.                                         [USCG–2012–0632]
                                                Contact Person: Travis J Taylor, Ph.D.,                 Place: National Institutes of Health, 6701
                                                                                                      Rockledge Drive, Bethesda, MD 20892,                  RIN 1625–AA11
                                              Scientific Review Program, DEA/NIAID/NIH/
                                                                                                      (Virtual Meeting).
                                              DHHS, 6700–B Rockledge, Dr. MSC–7616,                                                                         Regulated Navigation Area: Buzzard’s
                                                                                                        Contact Person: Denise Wiesch, Ph.D.,
                                              Bethesda, MD 20892–7616, 301–496–2550,                  Scientific Review Officer, Center for                 Bay, MA; Navigable Waterways Within
                                              Travis.Taylor@nih.gov.                                  Scientific Review, National Institutes of             the First Coast Guard District
                                                Name of Committee: National Institute of              Health, 6701 Rockledge Drive, Room 3138,
                                              Allergy and Infectious Diseases Special                 MSC 7770, Bethesda, MD 20892, (301) 437–              AGENCY:   Coast Guard, DHS.
                                              Emphasis Panel, NIAID Investigator Initiated            3478, wieschd@csr.nih.gov.                            ACTION:   Notice of Availability.
                                              Program Project Applications (PO1).                       This notice is being published less than 15
                                                Date: March 20, 2014.                                 days prior to the meeting due to the timing           SUMMARY:   The Coast Guard is issuing
                                                                                                      limitations imposed by the review and                 this notice to advise the public that we
                                                Time: 1:00 p.m. to 5:00 p.m.
                                                                                                      funding cycle.                                        have prepared a Finding of No
                                                Agenda: To review and evaluate grant
                                              applications.                                             Name of Committee: Center for Scientific            Significant Impact (FONSI) based on the
                                                                                                      Review Special Emphasis Panel; PAR 13–                Final Environmental Assessment (Final
                                                Place: National Institutes of Health, Room
                                                                                                      109: Mechanistic Insights from Birth Cohorts.         EA) for the amendments to the Buzzards
                                              3254, 6700B Rockledge Drive, Bethesda, MD                 Date: February 28, 2014.
                                              20817, (Telephone Conference Call).                       Time: 12:00 p.m. to 5:30 PM.
                                                                                                                                                            Bay Regulated Navigation Area that
                                                Contact Person: Susana Mendez, Ph.D.,                   Agenda: To review and evaluate grant                were implemented in 2007. The Coast
                                              DVM, Scientific Review Officer, Scientific              applications.                                         Guard prepared the Final EA, dated
                                              Review Program, DEA/NIAID/NIH/DHHS,                       Place: National Institutes of Health, 6701          December 2013, in accordance with the
                                              6700B Rockledge Drive, MSC–7616,                        Rockledge Drive, Bethesda, MD 20892,                  National Environmental Policy Act
                                              Bethesda, MD 20892–7616, 301–496–2550,                  (Virtual Meeting).                                    (NEPA) and the Coast Guard’s Agency
                                              mendezs@niaid.nih.gov.                                    Contact Person: Fungai Chanetsa, MPH,               procedures for implementing NEPA.
                                                                                                      Ph.D., Scientific Review Officer, Center for
                                              (Catalogue of Federal Domestic Assistance                                                                     DATES: The FONSI and Final EA are
                                                                                                      Scientific Review, National Institutes of
                                              Program Nos. 93.855, Allergy, Immunology,               Health, 6701 Rockledge Drive, Room 3135,              available as of the publication date of
                                              and Transplantation Research; 93.856,                   MSC 7770, Bethesda, MD 20892, 301–408–                this notice.
                                              Microbiology and Infectious Diseases                    9436, fungai.chanetsa@nih.hhs.gov.                    FOR FURTHER INFORMATION CONTACT:    Mr.
                                              Research, National Institutes of Health, HHS)             This notice is being published less than 15         John Mauro, Coast Guard First District
                                                                                                      days prior to the meeting due to the timing
tkelley on DSK3SPTVN1PROD with NOTICES




                                                Dated: February 20, 2014.                             limitations imposed by the review and
                                                                                                                                                            Waterways Management Branch,
                                                                                                      funding cycle.                                        telephone 617–223–8355, email
                                              David Clary,
                                                                                                        Name of Committee: Center for Scientific
                                                                                                                                                            John.J.Mauro@uscg.mil or Mr. Luke
                                              Program Analyst, Office of Federal Advisory                                                                   Dlhopolsky, Civil Engineering Unit,
                                              Committee Policy.                                       Review Special Emphasis Panel; Drug
                                                                                                      Discovery and Molecular Pharmacology.                 Environmental Protection Specialist,
                                              [FR Doc. 2014–04081 Filed 2–25–14; 8:45 am]                                                                   telephone 401–736–1743, email
                                                                                                        Date: March 4, 2014.
                                              BILLING CODE 4140–01–P                                    Time: 1:00 p.m. to 2:00 PM.                         Lucas.A.Dlhopolsky@uscg.mil.

                                                                                                                                                                                         USCG0003
                                         VerDate Mar<15>2010   17:24 Feb 25, 2014   Jkt 232001   PO 00000   Frm 00056   Fmt 4703   Sfmt 4703   E:\FR\FM\26FEN1.SGM   26FEN1
                                                                      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 7 of 261
                                                                                Federal Register / Vol. 79, No. 38 / Wednesday, February 26, 2014 / Notices                                            10819

                                              SUPPLEMENTARY INFORMATION:      The Final                    DEPARTMENT OF HOUSING AND                              Programs and Legislative Initiatives,
                                              EA evaluates the existing Regulated                          URBAN DEVELOPMENT                                      PIH, Department of Housing and Urban
                                              Navigation Area (RNA) applicable to                                                                                 Development, 451 7th Street SW.,
                                                                                                           [Docket No. FR–5759–N–05]
                                              First Coast Guard District waters as it                                                                             (L’Enfant Plaza, Room 2206),
                                              was amended in 2007 (the ‘‘2007 Final                        60-Day Notice of Proposed Information                  Washington, DC 20410; telephone 202–
                                              Rule’’) (72 FR 50052; corrected by 72 FR                     Collection: Promise Zones                              402–4109. This is not a toll-free number.
                                              70780). The purpose of those                                                                                        Persons with hearing or speech
                                                                                                           AGENCY:  Office of the Assistant                       impairments may access this number
                                              amendments was to enhance the pre-
                                                                                                           Secretary for Public and Indian                        through TTY by calling the toll-free
                                              2007 RNA by adding measures intended
                                                                                                           Housing, HUD                                           Federal Relay Service at (800) 877–8339.
                                              to further reduce the probability of an
                                                                                                           ACTION: Notice.                                        Copies of available documents
                                              incident that could result in the
                                              discharge or release of oil or hazardous                                                                            submitted to OMB may be obtained
                                                                                                           SUMMARY:    HUD is seeking approval from               from Ms. Mussington.
                                              material, or cause serious harm, to                          the Office of Management and Budget
                                              navigable waters of the United States.                       (OMB) for the information collection                   SUPPLEMENTARY INFORMATION: This
                                              As part of the process to implement the                      described below. In accordance with the                notice informs the public that HUD is
                                              2007 Final Rule, the USCG prepared a                         Paperwork Reduction Act, HUD is                        seeking approval from OMB for the
                                              Categorical Exclusion Determination as                       requesting comment from all interested                 information collection described in
                                                                                                           parties on the proposed collection of                  Section A.
                                              defined in its Agency Procedures for
                                              Implementing the National                                    information. The purpose of this notice                A. Overview of Information Collection
                                              Environmental Policy Act. In a ruling on                     is to allow for 60 days of public
                                                                                                           comment.                                                 Title of Information Collection:
                                              May 17, 2011, the 1st U.S. Circuit Court                                                                            Promise Zones.
                                              of Appeals determined that the USCG                          DATES: Comments Due Date: April 28,                      OMB Approval Number: 2577–0279.
                                              ‘‘failed to comply with its obligations                      2014.                                                    Type of Request: Revision of a
                                              under the National Environmental                             ADDRESSES: Interested persons are                      currently approved collection.
                                              Policy Act’’ when it failed to prepare an                    invited to submit comments regarding                     Form Number: Pending Assignment.
                                              Environmental Impact Statement (EIS)                         this proposal. Comments should refer to                  Description of the need for the
                                              or an Environmental Assessment (EA).                         the proposal by name and/or OMB                        information and proposed use: Under
                                              This Final EA is intended to remedy                          Control Number and should be sent to:                  the Promise Zones initiative, the federal
                                              that insufficiency.                                          Colette Pollard, Reports Management                    government will invest and partner with
                                                                                                           Officer, QDAM, Department of Housing                   high-poverty urban, rural, and tribal
                                                Dated: February 4, 2014.
                                                                                                           and Urban Development, 451 7th Street                  communities to create jobs, increase
                                              D.B. Abel,                                                   SW., Room 4176, Washington, DC                         economic activity, improve educational
                                              Rear Admiral, U.S. Coast Guard, Commander,                   20410–5000; telephone 202–402–5564                     opportunities, leverage private
                                              First Coast Guard District.                                  (this is not a toll-free number) or email              investment, and reduce violent crime.
                                              [FR Doc. 2014–04176 Filed 2–25–14; 8:45 am]                  at Colette.Pollard@hud.gov for a copy of               Additional information about the
                                              BILLING CODE 9110–04–P                                       the proposed forms or other available                  Promise Zones initiative can be found at
                                                                                                           information. Persons with hearing or                   www.hud.gov/promisezones, and
                                                                                                           speech impairments may access this                     questions can be addressed to
                                                                                                           number through TTY by calling the toll-                promisezones@hud.gov. This notice
                                                                                                           free Federal Relay Service at (800) 877–               estimates burden for applying for the
                                                                                                           8339.                                                  designation.
                                                                                                           FOR FURTHER INFORMATION CONTACT:                         Respondents (i.e. affected public):
                                                                                                           Arlette Mussington, Office of Policy,                  Local or Tribal Governments.

                                                                                     Number of        Frequency of           Responses        Burden hour       Annual burden        Hourly cost
                                                Information collection                                                                                                                             Annual cost
                                                                                    respondents         response             per annum        per response         hours            per response

                                              Abstract ........................               300                   1                    1                  3               900              $40       $36,000
                                              Qualifying Criteria/Need
                                                Narrative ...................                 300                   1                    1                  3               900               40          36,000
                                              Local leadership sup-
                                                port—Documentation                            300                   1                    1                  4              1200               40          48,000
                                              Need—Poverty rate .....                         300                   1                    1                  1               300               40          12,000
                                              Need—Crime rate ........                        300                   1                    1                  3               900               40          36,000
                                              Need—Employment
                                                rate ...........................              300                   1                    1                  1               300               40          12,000
                                              Need—Vacancy rate ....                          300                   1                    1                  1               300               40          12,000
                                              Strategy—Community
                                                Assets and Neighbor-
                                                hood Position, Map-
                                                ping ...........................              300                   1                    1                  6              1800               40          72,000
                                              Strategy—Narrative and
                                                Template ...................                  300                   1                    1                 10              3000               40       120,000
tkelley on DSK3SPTVN1PROD with NOTICES




                                              Strategy—Sustainability
                                                and financial feasi-
                                                bility ..........................             300                   1                    1                  5              1500               40          60,000
                                              Capacity—Lead docu-
                                                mentation ..................                  300                   1                    1                  3               900               40          36,000
                                              Capacity—Partner doc-
                                                umentation ................                   300                   1                    1                  4              1200               40          48,000


                                                                                                                                                                                               USCG0004
                                         VerDate Mar<15>2010        17:24 Feb 25, 2014   Jkt 232001   PO 00000   Frm 00057    Fmt 4703   Sfmt 4703   E:\FR\FM\26FEN1.SGM   26FEN1
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 8 of 261




                                                                USCG0101
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 9 of 261




                                                                USCG0102
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 10 of 261




                                                                USCG0103
   Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 11 of 261




             Final Environmental Assessment
For Implementation of Revisions to the Pre-2007 Regulated
Navigation Area (RNA) Governing Maritime Transport of
Petroleum Products and Other Hazardous Materials on
Buzzards Bay, Massachusetts



                              December 2013


                                   Prepared by:

                             United States Coast Guard




              First Coast Guard District, Waterways Management Branch
                                          And
                  U.S. Coast Guard Civil Engineering Unit, Providence


                        Based on the Draft EA Prepared by:




                                                                        USCG0104
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 12 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




EXECUTIVE SUMMARY
        This Environmental Assessment has been prepared in accordance with the National
Environmental Policy Act (NEPA) (42 United States Code (USC) §§4321 et. seq.); Council on
Environmental Quality (CEQ) Regulations for Implementing NEPA (40 Code of Federal Regulations
(CFR) §§1500-1508) and associated CEQ guidelines; Department of Homeland Security Management
Directive MD-023.1, Environmental Planning Program; and U.S. Coast Guard Commandant Instruction
(COMDTINST) M16475.1D, National Environmental Policy Act Implementing Procedures and Policy for
Considering Environmental Impacts.

          A draft version of this Environmental Assessment (EA) was prepared and made available to the
public for comment. This was accomplished either by direct individual mailing of a copy of the draft to
known interested parties or by making the draft accessible by the general public through local community
libraries and electronically through the Federal Register Docket. Appendix C to this document contains
the list of addresses utilized for this purpose. In response to the invitation to comment, approximately 31
commenters responded. Two of these responses contained multiple signatures under a responder
generated summary of the action being analyzed for environmental impacts. All the comments submitted
were pooled into a list of sixty-eight statements which were then grouped into categories for response.
The resulting thirty-six responses to comments are provided in Appendix D to this document. Discussions
from the draft EA have been clarified or enhanced in the text of this final EA document, as appropriate,
based in part upon the comments received.

ES-1 Purpose and Need
         In 1985 the U.S. Congress designated Buzzards Bay as an “Estuary of National Significance;” it
is also a component of the Massachusetts-designated “Cape and Islands Ocean Sanctuary” and contains
some of Massachusetts’ most productive shellfish beds. In 2010, approximately 7,000 commercial vessel
transits occurred in Buzzards Bay; of which 495 were vessels (38 single hulls) laden with 5,000 or more
barrels of petroleum or other hazardous material. Since 1969 there have been five incidents of tank barge
groundings with oil spills in Buzzards Bay that have had an adverse impact on people, property, the coast
and maritime environment, and the local economy.

        Subsequent to an oil spill from the tank barge North Cape off of Point Judith, Rhode Island in
1996, the U.S. Coast Guard implemented a Regulated Navigation Area (RNA) that imposed certain
requirements on single hull tank barges transiting New England waters, including Buzzards Bay (33 Code
of Federal Regulations [CFR] 165.100).

        Following another oil spill on Buzzards Bay in 2003, the Commonwealth of Massachusetts
passed the Massachusetts Oil Spill Prevention and Response Act (MOSPRA), which was last amended in
2004. The intent of MOSPRA was to strengthen several statutes that govern the Commonwealth’s ability
to prevent and respond to oil spills on its coastal waters. However, as noted in two U.S. Supreme Court
cases (1978 and 2000), certain regulations issued pursuant to the Ports and Waterways Safety Act of
1972, as amended, are reserved exclusively to the Coast Guard, and that state regulation in these areas
is preempted. Therefore, the United States filed suit against Massachusetts in 2005 alleging that certain
provisions of MOSPRA are preempted by this federal law.

         In 2007 the U.S. Coast Guard published a Final Rule (2007 Final Rule) to implement
amendments to the Regulated Navigation Area (RNA) applicable to First Coast Guard District waters that
had been in effect since 1996. The purpose of these navigation safety and waterways management
regulations for Buzzards Bay was to reduce the likelihood of another incident that might result in the
discharge or release of oil or hazardous material, or other serious harm, on the navigable waters of the

                                                  ES-1
                                                                                                 USCG0105
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 13 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


United States. (Final Rule CGD01-04-133 November 28, 2007). The 2007 amendments were consistent
with the mandates of the Ports and Waterways Safety Act which declared that "increased supervision of
vessel and port operations is necessary in order to...reduce the possibility of vessel or cargo loss, or
damage to life, property, or the marine environment; and to ensure that vessels operating in the navigable
waters of the United States shall comply with all applicable standards and requirements for vessel
construction, equipment, manning and operational procedures." As part of the process to implement the
federal amendments Final Rule in 2007, the U.S. Coast Guard prepared a Categorical Exclusion
Determination as defined in its Agency Procedures for Implementing the National Environmental Policy
Act.

        However, in a ruling on May 17, 2011, the U.S. Court of Appeals for the First Circuit disagreed
with the Coast Guard’s use of one of its Agency NEPA categorical exclusions for the 2007 RNA action
and in so doing determined that the U.S. Coast Guard “failed to comply with its obligations under the
National Environmental Policy Act” when it chose not to prepare an Environmental Impact Statement
(EIS) or an Environmental Assessment (EA). The court did not address the federal/state law preemption
issue.

         This Environmental Assessment was written in order to remedy the shortcoming identified in the
Court’s finding by providing a complete and objective analysis of the impacts of the Buzzards Bay RNA
amendments that were implemented in 2007. It does not address any proposed changes to the Buzzards
Bay Regulated Navigation Area regulations that have been in effect since 2007 and to the greatest extent
possible considers only those facts that were available at the time the 2007 amendments were being
written.

         It was extremely challenging to develop an assessment in 2013 that reflects historical conditions
as they existed in 2007 because doing so requires one to ignore subsequent and current realities. Since
the original RNA was published in 2007, there have been additional real-world developments and
occurrences. Today we are aware of information that was not available in 2007. If we were developing
an EA as of today, we would consider all relevant information available as of today. However, our task,
as directed by the Court, was to correct the deficiency in the NEPA process for the 2007 RNA in order to
complete the 2007 rulemaking. To complete that task required consideration of the world as it was in
2007, not as it is today. This requirement introduced an artificiality that makes temporal separation of the
issues confusing and difficult. We have done our best throughout this EA to balance information from the
latest relevant studies and data (so as to paint as accurate a picture as possible in describing Buzzards
Bay) with the reality that no dispositive post-2007 information should be included in the analysis. We ask
the audience to keep that artificiality in mind in reviewing this EA. The Coast Guard is currently, as of
December 2013, undertaking a new rulemaking project for Buzzards Bay that will include consideration of
all relevant available environmental information.

         This final EA analyzes the 2007 amendments and alternatives in greater depth and detail than
was conducted in the previously prepared Categorical Exclusion Determination. This document
compares the reasonable alternative amendment scenarios (Alternatives 2 through 5) against the
baseline of the RNA that was in effect prior to 2007 (The “No Action” Alternative 1) and identifies the
preferred alternative (Alternative 3a - the amendments published in the 2007 Final Rule) which was
expected at that time to produce the greatest reduction in the risk of a release of hazardous cargo to
Buzzards Bay through the measured use of operational controls and increased tank vessel structural
integrity.

         At the same time this Environmental Assessment for the 2007 RNA amendments was being
written in 2012-2013, the U.S. Coast Guard and Mass DEP contracted for a technical risk study and
evaluation of measures that may reduce the level of potential risk of an oil spill in Buzzards Bay and the
Cape Cod Canal even further than was intended by the 2007 RNA amendments.



                                                   ES-2
                                                                                                  USCG0106
        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 14 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


        That report evaluates the risk reduction benefits and any associated environmental, economic, or
other quantitative or qualitative costs of the use of marine pilots and tugboat escorts for all towing vessels
with laden tank barges, regardless of whether they are single-hulled or double-hulled, by addressing:
    •   Analysis of oil spill probabilities from double-hull tank barges
    •   Analysis of potential consequences of oil spills
    •   Evaluation of risk mitigation costs and benefits associated with a requirement for federally-
        licensed pilots
    •   Evaluation of risk mitigation costs and benefits associated with a requirement for escort vessels.


        The Coast Guard and the Commonwealth are currently working together to examine the current
regulatory regime and evaluate the need for changes that could improve navigation safety through
operational and structural measures that would enhance protection of the Buzzards Bay environment.




                                                    ES-3
                                                                                                    USCG0107
                                                        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 15 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013




ES-2 Alternatives Considered in this EA
         Five primary alternatives are considered in this EA. Alternative 1 is a no action alternative in which navigation in Buzzards Bay would
follow the U.S. Coast Guard regulations that were in effect prior to the promulgation of the August 30, 2007 Final Rule amending the Regulated
Navigation Area (RNA). Table ES-1 lists the alternatives and their components.

                                                                                     Table ES-1. Alternatives

                                               Positive Control                                                                                        Voyage           Restricted
                                                                                      Manning                      Communications
                                 Size/Escort Tug                        Pilot                                                                         Planning          Navigation
                            • Escort tug required for single   • None           • No additional manning   • Every vessel towing a tank barge must   • Towing vessel    • None
                              hull barges carrying bulk                           requirements beyond       communicate on VHF 13 or 16 and           owner/operator
                              petroleum cargo and being                           U.S. Code and Code of     issue security calls when approaching     must prepare a
                              towed by a single–screw tug                         Federal Regulations       one of 21 specified places.               written voyage
Alternative 1 (No Action)




                              and for any vessel engaged                          (CFR).                                                              plan for each
                              in towing any tank barge in                                                                                             transit.
                              the event of a casualty that
                              impairs navigation and/or
                              seaworthiness of the barge.
                            • Any tank barge with a
                              capacity of <25,000 barrels
                              operating in limited
                              depth/width or any tank
                              barge whose operator
                              demonstrates the
                              employment of an
                              equivalent amount of safety
                              to that provided by an escort
                              tug is exempt from the
                              escort tug requirement.




                                                                                                 ES-4
                                                                                                                                                                            USCG0108
                                                      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 16 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013

                                             Positive Control                                                                                                        Voyage           Restricted
                                                                                                Manning                         Communications
                               Size/Escort Tug                        Pilot                                                                                         Planning          Navigation
                          • Escort tug required for all      • State-licensed pilot      • Towing barges carrying      • Towing vessels must report to the        • Same as          • Mandatory
                            tank barges carrying ≥6,000        required if tank barge      ≥6,000 barrels of oil (no     Vessel Traffic System (VTS) and            Alternative 1.     travel within
                            barrels of petroleum if not        not accompanied by          other petroleum               maintain communication / radio             Towing vessel      U.S. Coast
                            self-propelled.                    an escort tug.              products specified)           monitoring.                                owner/operator     Guard
                          • Any tank barge with a            • The tow barge master        must have onboard one       • Must communicate on VHF 13 or 16           must prepare a     designated
                            capacity of <25,000 barrels        is not required to          licensed deck officer or      and issue security calls when
Alternative 2




                                                                                                                                                                    written voyage     vessel route
                            operating in limited               allow the pilot             barge operator serving        approaching one of 21 specified places     plan for each      unless special
                            depth/width or any tank            onboard, therefore,         as lookout and three          including Buzzards Bay Entrance Light,     transit.           circumstances
                            barge whose operator               pilot may have to           licensed officers or tow      Buzzards Bay Mid-channel Light, and                           require
                            demonstrates the                   direct and control          vessel operators on tow       Cleveland East Ledge Light.                                   diversion to
                            employment of an equivalent        primary tow vessel          vessel. (Only applicable                                                                    avoid imminent
                            amount of safety to that           from aboard the             to barges carrying oil.)                                                                    navigation
                            provided by an escort tug is       escort tug.               • Tank barges must have                                                                       hazard.
                            exempt from the escort tug                                     onboard at all times
                            requirement with                                               one certified tanker-
                            authorization from the                                         man and one other
                            Captain of the Port (COTP).                                    crew member.
                          • Escort tug required for single   • Federal pilot, not a      • No additional manning       • All vessels towing a tank barge must     • Same as          • U.S. Coast
                            hull tank barges carrying          member of the crew,         requirements beyond           communicate on VHF 13 or 16 and            Alternative 1.     Guard
                            ≥5,000 barrels.                    required for all single     U.S. Code and Code of         issue security calls when approaching      Towing vessel      recommends
                          • Same escort tug exemption          hull tank barges            Federal Regulations           one of 21 specified places.                owner/operator     but does not
                                                               carrying ≥5,000             (CFR).                      • All tank barges transiting VMRS            must prepare a     mandate use of
---------Alternative 3a




                            as Alternative 1.
                                                               barrels of oil or other                                   Buzzards Bay that are equipped with        written voyage     vessel routes
                                                               hazardous substance.                                      bridge-to-bridge radiotelephone.           plan for each      on navigation
                                                             • The pilot must direct                                     • Must not enter or get underway           transit.           charts.
                                                               and control from the                                         without notifying VRMS.
                                                               primary towing vessel.                                    • May not enter VMRS Buzzards Bay if
                                                                                                                            a Hazardous Vessel Operating
                                                                                                                            Condition exists.
                                                                                                                         • Must use the shortest, safest tow
                                                                                                                            hawser possible.
                                                                                                                         • Must communicate using bridge-to-
                                                                                                                            bridge radiotelephone before
                                                                                                                            meeting, crossing, or overtaking
                                                                                                                            another VMRS user.




                                                                                                            ES-5
                                                                                                                                                                                          USCG0109
                                             Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 17 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013

                                    Positive Control                                                                                                        Voyage           Restricted
                                                                                        Manning                        Communications
                      Size/Escort Tug                         Pilot                                                                                        Planning          Navigation
                 • Escort tug required for single   • Federal pilot, not a       • Same as Alternative 2.      • Same as Alternative 3a. All vessels     • Same as          • Same as
                   and double hull tank barges        member of the crew,          Towing barges carrying        towing a tank barge must communicate      Alternative 1.     Alternative 3a.
                   carrying ≥5,000 barrels of oil     required for single hull     ≥6,000 barrels of oil (no     on VHF 13 or 16 and issue security        Towing vessel      U.S. Coast
                   or other hazardous.                tank barges carrying         other petroleum               calls when approaching one of 21          owner/operator     Guard
                 • Same escort tug exemption          ≥5,000 barrels of oil or     products specified)           specified places.                         must prepare a     recommends
                   as Alternative 1.                  other hazardous              must have onboard one       • Tank barges transiting VMRS Buzzards      written voyage     but does not
Alternative 3b




                                                      substance.                   licensed deck officer or      Bay that are equipped with bridge-to-     plan for each      mandate use of
                                                    • The pilot must direct        barge operator serving        bridge radiotelephone.                    transit.           vessel routes
                                                      and control from the         as lookout and three          • Must not enter or get underway                             on navigation
                                                      primary towing vessel.       licensed officers or tow         without notifying VRMS.                                   charts.
                                                                                   vessel operators on tow       • May not enter VMRS Buzzards Bay if
                                                                                   vessel. (Only applicable         a Hazardous Vessel Operating
                                                                                   to barges carrying oil.)         Condition exists.
                                                                                 • Tank barges must have         • Must use the shortest, safest tow
                                                                                   onboard at all times             hawser possible.
                                                                                   one certified tanker-       •    Must communicate using bridge-to-
                                                                                   man and one other                bridge radiotelephone before
                                                                                   crew member.                     meeting, crossing, or overtaking
                                                                                                                    another VMRS user.
                 • Escort tug required for single   • Federal pilot, not a       • No additional manning       • Same as Alternative 3a. All vessels     • Same as          • Same as
                   and double hull tank barges        member of the crew,          requirements beyond           towing a tank barge must communicate      Alternative 1.     Alternative 3a.
                   (not tank ships) carrying          required for single          U.S. Code and Code of         on VHF 13 or 16 and issue security        Towing vessel      U.S. Coast
                   ≥5,000 barrels of oil or other     and double hull tank         Federal Regulations           calls when approaching one of 21          owner/operator     Guard
                   hazardous substance.               barges carrying              (CFR).                        specified places.                         must prepare a     recommends
                 • Same escort tug exemption          ≥5,000 barrels of oil or                                 • Tank barges transiting VMRS Buzzards      written voyage     but does not
                                                      other hazardous                                            Bay that are equipped with bridge-to-     plan for each      mandate use of
Alternative 4




                   as Alternative 1.
                                                      substance.                                                 bridge radiotelephone.                    transit.           vessel routes
                                                    • The pilot must direct                                      • Must not enter or get underway                             on navigation
                                                      and control from the                                          without notifying VRMS.                                   charts.
                                                      primary towing vessel.                                     • May not enter VMRS Buzzards Bay if
                                                                                                                    a Hazardous Vessel Operating
                                                                                                                    Condition exists.
                                                                                                                 • Must use the shortest, safest tow
                                                                                                                    hawser possible.
                                                                                                                 • Must communicate using bridge-to-
                                                                                                                    bridge radiotelephone before
                                                                                                                    meeting, crossing, or overtaking
                                                                                                                    another VMRS user.




                                                                                                    ES-6
                                                                                                                                                                                  USCG0110
                                            Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 18 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013

                                 Positive Control                                                                                                  Voyage           Restricted
                                                                                  Manning                     Communications
                    Size/Escort Tug                     Pilot                                                                                     Planning          Navigation
                • Same as Alternative 3a.      • Same as Alternative        • No additional manning   • All vessels towing a tank barge must    • Same as          • Same as
                                                 3a. Federal pilot, not a     requirements beyond       communicate on VHF 13 or 16 and           Alternative 1.     Alternative 3a.
                                                 member of the crew,          U.S. Code and Code of     issue security calls when approaching     Towing vessel      U.S. Coast
                                                 required for all single      Federal Regulations       one of 21 specified places.               owner/operator     Guard
                                                 hull tank barges             (CFR).                  • Tank barges carrying ≥5,000 barrels       must prepare a     recommends
                                                 carrying ≥5,000                                        of oil or other hazardous substance       written voyage     but does not
                                                 barrels of oil or other                                transiting VMRS Buzzards Bay that         plan for each      mandate use of
Alternative 5




                                                 hazardous substance.                                   are equipped with bridge-to-bridge        transit.           vessel routes
                                               • The pilot must direct                                  radiotelephone.                                              on navigation
                                                 and control from the                                   • Must not enter or get underway                             charts.
                                                 primary towing vessel.                                    without notifying VRMS.
                                                                                                        • May not enter VMRS Buzzards Bay
                                                                                                           if a Hazardous Vessel Operating
                                                                                                           Condition exists.
                                                                                                        • Must use the shortest, safest tow
                                                                                                           hawser possible.
                                                                                                        • Must communicate using bridge-to-
                                                                                                           bridge radiotelephone before
                                                                                                           meeting, crossing, or overtaking
                                                                                                           another VMRS user.




                                                                                             ES-7
                                                                                                                                                                         USCG0111
                                Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 19 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013

ES-3 Affected Environment and Consequences

         Table ES-2 provides a summary of the environmental findings of this EA. A more detailed discussion of the findings of this EA is included
at the end of this table. *Note that in Table ES-2, “no impact” indicates that there would be no discernible change over pre-2007 RNA conditions.

                                                       Table ES-2. Summary of Environmental Findings

                                                                                       Alternative
                          Alternative
Resource/Issue                 1
                                              Alternative 2           Alternative 3a          Alternative 3b              Alternative 4              Alternative 5
                              (No
                            Action)
Navigation & Vessel Movement [Benefit to the environment is derived from the reduction in potential for occurrence of a marine incident (grounding,
allision, collision) that could result in release of hazardous cargo, and the leak resistance of the type of tank vessel in use at the time of the incident.]
                                                Minor to
                                                                                                                                                  Minor to
                                                substantial        Minor to substantial    Minor to substantial       Minor to substantial
                           No                                                                                                                     substantial
                                                increase in        benefit in control      increase in control        increase in control
 Positive Control                                                                                                                                 increase in control
                           Impact *.            control due to     due to tug and pilot    due to tug and pilot       due to tug and pilot
                                                                                                                                                  due to tug and
                                                tug and pilot      requirements.           requirements.              requirements.
                                                                                                                                                  pilot requirements.
                                                requirements.
                                                                                           Very substantial
                                                Substantial        Substantial benefit                                                            Substantial benefit
                                                                                           benefit from               Substantial benefit
                                                benefit from       from requirement                                                               from requirement
                                                                                           dedicated lookout          from requirement for
 Manning                   No impact.           dedicated          for pilot to be on                                                             for pilot to be on
                                                                                           requirement and for        pilot to be on primary
                                                lookout            primary towing                                                                 primary towing
                                                                                           pilot to be on primary     towing vessel.
                                                requirement.       vessel.                                                                        vessel.
                                                                                           towing vessel.
                                                Very                                                                  Very substantial
                                                                   Very substantial                                                               Very substantial
                                                substantial                               Very substantial            benefit from
                                                                   benefit from                                                                   benefit from
                                                benefit from                              benefit from                communications
 Communications            No impact.                              communications                                                                 communications
                                                communication                             communications              requirements
                                                                   requirements                                                                   requirements
                                                s requirement                             requirements (VMRS).        (VMRS).
                                                                   (VMRS).                                                                        (VMRS).
                                                (VTS).
 Voyage Planning        No impact.           No impact.          No Impact.               No impact.                 No impact.                  No impact.

 Restricted
                        No impact.           Minor benefit.      No impact.               No impact.                 No impact.                  No impact.
 Navigation




                                                                                  ES-8
                                                                                                                                                                USCG0112
                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 20 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013

                                                                            Alternative
                   Alternative
Resource/Issue           1
                                      Alternative 2     Alternative 3a          Alternative 3b        Alternative 4     Alternative 5
                        (No
                     Action)
                    Some benefit                      Substantial benefit     Some benefit for                        Substantial benefit
Double Hull Tank    for accelerated                   for accelerated use     accelerated use of                      for accelerated
                                        All in 2015                                                All in 2015
Vessel              use of double                     of double hull tank     double hull tank                        use of double hull
                    hull tank vessel.                 vessel.                 vessel.                                 tank vessel.




                                                                     ES-9
                                                                                                                                    USCG0113
                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 21 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013

                                                                                 Alternative
                   Alternative
Resource/Issue          1
                                   Alternative 2           Alternative 3a            Alternative 3b               Alternative 4              Alternative 5
                       (No
                     Action)
Biological Resources
                                    Substantial
                                                                                                                                          Minor to substantial
                                    increase in         Substantial increase      Substantial increase in     Substantial increase in
  Eelgrass and                                                                                                                            increase in
                                    protection from     in protection from oil    protection from oil spill   protection from oil spill
  Salt marsh          No impact.                                                                                                          protection from oil
                                    oil spill           spill compared to         compared to                 compared to
  Habitats                                                                                                                                spill compared to
                                    compared to         Alternative 1.            Alternative 1.              Alternative 1.
                                                                                                                                          Alternative 1.
                                    Alternative 1.
                                    Minor long-term
                                    impact from
                                    increased                                     Minor long-term impact      Minor long-term impact
                                    vessel traffic                                from increased vessel       from increased vessel       Minor to substantial
                                                        Substantial increase
                                    (tug escorts).                                traffic (tug escorts).      traffic (tug escorts).      increase in
  Benthic                                               in protection from oil
                      No impact.    Substantial                                   Substantial increase in     Substantial increase in     protection from oil
  Communities                                           spill compared to
                                    increase in                                   protection from oil spill   protection from oil spill   spill compared to
                                                        Alternative 1.
                                    protection from                               compared to                 compared to                 Alternative 1.
                                    oil spill                                     Alternative 1.              Alternative 1.
                                    compared to
                                    Alternative 1.
                                    Minor long-term
                                    impact from
                                    increased                                     Minor long-term impact      Minor long-term impact
                                    vessel traffic                                from increased vessel       from increased vessel       Minor to substantial
                                                        Substantial increase
                                    (tug escorts).                                traffic (tug escorts).      traffic (tug escorts).      increase in
                                                        in protection from oil
  Shellfish           No impact.    Substantial                                   Substantial increase in     Substantial increase in     protection from oil
                                                        spill compared to
                                    increase in                                   protection from oil spill   protection from oil spill   spill compared to
                                                        Alternative 1.
                                    protection from                               compared to                 compared to                 Alternative 1.
                                    oil spill                                     Alternative 1.              Alternative 1.
                                    compared to
                                    Alternative 1.
                                    Minor long-term
                                                                                  Minor long-term impact      Minor long-term impact
                                    impact from
                                                                                  from increased traffic      from increased traffic      Minor to substantial
                                    increased traffic   Substantial increase
                                                                                  (tug escorts).              (tug escorts).              increase in
                                    (tug escorts).      in protection from oil
  EFH                 No impact.                                                  Substantial increase in     Substantial increase in     protection from oil
                                    Substantial         spill compared to
                                                                                  protection from oil spill   protection from oil spill   spill compared to
                                    increase in         Alternative 1.
                                                                                  compared to                 compared to                 Alternative 1.
                                    protection from
                                                                                  Alternative 1.              Alternative 1.
                                    oil spill


                                                                         ES-10
                                                                                                                                                         USCG0114
                         Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 22 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013

                                                                                Alternative
                 Alternative
Resource/Issue        1
                                 Alternative 2            Alternative 3a            Alternative 3b               Alternative 4              Alternative 5
                     (No
                   Action)
                                  compared to
                                  Alternative 1.

                                  Minor long-term
                                  adverse impact
                                  from increase in                               Minor long-term
                                                                                                             Minor long-term
                                  potential hazard                               adverse impact
                                                                                                             adverse impact
                                  of ship strikes                                through increase in
                                                                                                             through increase in
                                  with protected                                 potential hazard of
                                                                                                             potential hazard of         Potential beneficial
                                  species from         Potential beneficial      ship strikes with
                                                                                                             ship strikes with           short-term impact
                                  additional traffic   short-term impact         protected species from
                                                                                                             protected species from      through improved
                                  (tug escorts).       through improved          additional traffic (tug
                                                                                                             additional traffic (tug     vessel
                                  Potential            vessel                    escorts). Potential
 Protected                                                                                                   escorts). Potential         communications.
                    No impact.    beneficial long-     communications.           long-term benefit
 Species                                                                                                     beneficial long-term        Minor to substantial
                                  term impact          Substantial increase      impact through
                                                                                                             impact through              increase in
                                  through              in protection from oil    improved vessel
                                                                                                             improved vessel             protection from oil
                                  dedicated            spill compared to         communications and
                                                                                                             communications.             spill compared to
                                  lookouts.            Alternative 1.            dedicated lookout.
                                                                                                             Substantial increase in     Alternative 1.
                                  Substantial                                    Substantial increase in
                                                                                                             protection from oil spill
                                  increase in                                    protection from oil spill
                                                                                                             compared to
                                  protection from                                compared to
                                                                                                             Alternative 1.
                                  oil spill                                      Alternative 1.
                                  compared to
                                  Alternative 1.
Socioeconomics
                                  Beneficial
                                                        Beneficial impact         Beneficial impact           Beneficial impact           Beneficial impact
                                  impact through
                                                        through increased         through increased           through increased           through increased
 Population         No impact.    increased
                                                        protection from oil       protection from oil         protection from oil         protection from oil
                                  protection from
                                                        spills.                   spills.                     spills.                     spills.
                                  oil spills.
                                  Beneficial
                                                        Beneficial impact         Beneficial impact           Beneficial impact           Beneficial impact
                                  impact through
                                                        through increased         through increased           through increased           through increased
 Recreation         No impact.    increased
                                                        protection from oil       protection from oil         protection from oil         protection from oil
                                  protection from
                                                        spills.                   spills.                     spills.                     spills.
                                  oil spills.




                                                                        ES-11
                                                                                                                                                         USCG0115
                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 23 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013

                                                                               Alternative
                  Alternative
Resource/Issue         1
                                  Alternative 2           Alternative 3a           Alternative 3b            Alternative 4           Alternative 5
                      (No
                    Action)
                                    Beneficial
                                                        Beneficial impact to
                                    impact to
                                                        municipalities
                                    municipalities
                                                        through increased                                                          Beneficial impact
                                    through
                                                        protection from oil      Beneficial impact to     Beneficial impact to     to municipalities
                                    increased
                                                        spills. Short-term,      municipalities through   municipalities through   through increased
                                    protection from
                                                        minor adverse            increased protection     increased protection     protection from oil
                                    oil spills.
                                                        financial impact to      from oil spills. Long-   from oil spills. Long-   spills. Short-term,
                                    Long-term,
                                                        barge owners for         term adverse financial   term adverse financial   minor adverse
                                    adverse
                                                        pilot fees. Short-       impact to barge          impact to barge          financial impact to
 Economy           No impact.       financial
                                                        term economic            owners for tug escort    owners for tug escort    barge owners for
                                    impact to
                                                        benefits to federal      and pilot fees. Long-    and pilot fees. Long-    pilot fees and
                                    barge owners
                                                        pilots. Substantial      term economic            term economic            escort tugs. Short-
                                    for tug escort
                                                        benefit through          benefits to escort tug   benefits to escort tug   term economic
                                    fees. Short-
                                                        economic incentive       owners and federal       owners and federal       benefits to federal
                                    term economic
                                                        for less use of          pilots.                  pilots.                  pilots and escort
                                    costs to
                                                        single hull barges                                                         tug owners.
                                    Massachusetts
                                                        in advance of 2015
                                    for state-
                                                        phase out deadline.
                                    licensed pilots.
                                    Potential long-                              Potential long-term      Potential long-term
                                                                                                                                   Potential long-
                                    term beneficial    Potential long-term       beneficial impacts if    beneficial impacts if
                                                                                                                                   term beneficial
                                    impacts if         beneficial impacts if     additional pilots are    additional pilots are
 Employment        No impact.                                                                                                      impacts if
                                    additional         additional pilots are     required.                required.
                                                                                                                                   additional pilots
                                    pilots are         required.
                                                                                                                                   are required.
                                    required.
Public Health and Safety
                                    Indirect benefit
                                    through             Indirect benefit         Indirect benefit         Indirect benefit         Indirect benefit
 Public Health     No change in     reduction in        through reduction        through reduction in     through reduction in     through reduction
 and safety        impact.          risk of             in risk of exposure      risk of exposure to an   risk of exposure to an   in risk of exposure
                                    exposure to an      to an oil spill.         oil spill.               oil spill.               to an oil spill.
                                    oil spill.




                                                                        ES-12
                                                                                                                                                  USCG0116
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 24 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013
         The analysis performed for this EA indicates that all of the action alternatives considered at the
time the 2007 RNA amendments were being written would reduce the potential for marine incidents and
alternative 3(a) has the potential to accelerate reduction in the probability of product (oil or other
hazardous material) release if an incident did occur. This analysis indicates that Alternative 3(a), the
2007 Final Rule, would cause the least adverse environmental impact while providing substantial risk
reduction without placing unnecessary operational and economic burdens on navigation.

        •   By requiring escort tugs and federal pilots for single-hull barges only, Alternative 3(a) was
            expected to provide a financial incentive to barge owners/operators to utilize double hull
            barges as often as possible leading to greater use of double hull tank vessels sooner than the
            2015 deadline when the phase-out of single hull vessels will be complete. By accelerating the
            reduction in the use of single hull tank barges, the risk of an incident resulting in the release
            of hazardous materials was expected to be reduced faster than would occur under the other
            alternatives.

        •   Alternative 3(a) includes the most stringent and immediate communication requirements for
            all tank barges (not just single hull barges) entering and transiting the bay. While the VTS
            system specified in Alternative 2 would be beneficial, it is not yet available in Buzzards Bay.
            Because this requirement affects all tank barges, it will remain in place even after single hull
            barges are phased out of service.

        •   Because it doesn’t require as many additional vessels (escort tugs) as Alternatives 2, 3(b)
            and 4, Alternative 3(a) will have somewhat less potential for adverse impact to aquatic
            animals, plants and would not be expected to increase risk of collision that could be caused
            by additional vessel operations.

         This analysis indicates that an Environmental Impact Statement (EIS) is not necessary for
implementation of any of the action alternatives (Alternative 2 through 5). The U.S. Coast Guard has
determined that a Finding of No Significant Impact (FONSI) will be appropriate to document the
environmental effects analysis for implementation of Alternative 3(a) as the Final Rule in 2007.
Alternative 3(a) was expected by the U.S. Coast Guard to provide the most time effective means of
reducing the occurrence of oil spills on Buzzards Bay and therefore became the U.S. Coast Guard’s
preferred alternative.

ES-4 Agency and Public Consultation
       The following entities were consulted in preparation of this DEA. Only the U.S. Fish and Wildlife
Service provided a response. Copies of the consultation letters and the response are included in
Appendix A.

        •   National Marine Fisheries Service (NMFS), Gloucester, MA

        •   U.S. Fish and Wildlife Service (USFWS), Concord, NH

        •   Massachusetts Historical Commission, Boston, MA

        •   Massachusetts Natural Heritage and Endangered Species Program (MESP), Westborough,
            MA

        Prior to finalization of the 2007 Final Rule, the U.S. Coast Guard contacted the Massachusetts
Coastal Zone Program (MCZP), which declined to review the Rule on the basis that it was not listed
within the State's program as an activity likely to affect the State’s coastal zone. Since this EA is being
written with a baseline that predates promulgation of the 2007 Final Rule, the MCZP decision is



                                                  ES-13
                                                                                                   USCG0117
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 25 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013

considered to be still valid for this analysis. The Commonwealth of Massachusetts, Attorney General’s
Office was also consulted regarding alternatives to be considered.



                                  This page intentionally left blank.




                                               ES-14
                                                                                            USCG0118
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 26 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




TABLE OF CONTENTS
1   Purpose and Need for Action ............................................................................... 1
      1.1      Introduction ......................................................................................................................... 1

      1.2      Purpose and Need for the Action ........................................................................................ 2

      1.3      Project Scope and Area ...................................................................................................... 3

      1.4      Agency and Public Involvement Process ............................................................................ 4

      1.5      Summary of Key Environmental Compliance Requirements .............................................. 4

      1.6      Organization of the EA ........................................................................................................ 5

2   Alternatives Considered .................................................................................... 2-1
      2.1      Identification of Alternatives ............................................................................................. 2-1

               2.1.1       Alternative 1 - No Action ........................................................................................................ 2-1

               2.1.2       Alternative 2 ........................................................................................................................... 2-1

               2.1.3       Alternative 3 ........................................................................................................................... 2-1

               2.1.4       Alternative 4 ........................................................................................................................... 2-2

               2.1.5       Alternative 5 ........................................................................................................................... 2-2

      2.2      Alternatives Considered but Eliminated from Further Analysis ....................................... 2-7

      2.3      Resources Eliminated from Detailed Analysis ................................................................. 2-7

               2.3.1       Visual/Aesthetic Resources ................................................................................................... 2-7

               2.3.2       Noise ...................................................................................................................................... 2-7

               2.3.3       Cultural Resources ................................................................................................................ 2-7

               2.3.4       Air Quality ............................................................................................................................... 2-7

               2.3.5       Water Quality ......................................................................................................................... 2-7

               2.3.6       Geology and Soils .................................................................................................................. 2-8

               2.3.7       Environmental Justice ............................................................................................................ 2-8

               2.3.8       Protection of Children from Environmental, Health, and Safety Risks.................................. 2-8

      2.4      Comparison of Environmental Effects of All Alternatives................................................. 2-8

3   Affected Environment ........................................................................................ 3-1
      3.1      Introduction ...................................................................................................................... 3-1


                                                                            i
                                                                                                                                                          USCG0119
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 27 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


              3.1.1      Resources for Analysis .......................................................................................................... 3-1

              3.1.2      Region of Influence ................................................................................................................ 3-1

              3.1.3      Environmental Regulations, Laws, and Executive Orders .................................................... 3-1

      3.2     Navigation and Vessel Movement ................................................................................... 3-1

              3.2.1      Definition of the Resource ..................................................................................................... 3-1

              3.2.2      Affected Environment ............................................................................................................ 3-1

      3.3     Biological Resources ....................................................................................................... 3-3

              3.3.1      Definition of the Resource ..................................................................................................... 3-3

              3.3.2      Eelgrass and Saltmarsh Habitats .......................................................................................... 3-3

              3.3.3      Benthic Communities ............................................................................................................. 3-4

              3.3.4      Shellfish .................................................................................................................................. 3-5

              3.3.5      Fisheries ................................................................................................................................. 3-6

              3.3.6      Birds ....................................................................................................................................... 3-9

              3.3.7      Protected Species ................................................................................................................ 3-10

              3.3.8      Migratory Birds ..................................................................................................................... 3-12

      3.4     Socioeconomics ............................................................................................................. 3-12

              3.4.1      Definition of the Resource ................................................................................................... 3-12

              3.4.2      Affected Environment .......................................................................................................... 3-12

4   Environmental Consequences .......................................................................... 4-1
      4.1     Navigation and Vessel Movement ................................................................................... 4-2

              4.1.1      Significance Criteria ............................................................................................................... 4-2

              4.1.2      Potential Impacts ................................................................................................................... 4-2

      4.2     Biological Resources ....................................................................................................... 4-5

              4.2.1      Significance Criteria ............................................................................................................... 4-5

              4.2.2      Potential Impacts ................................................................................................................... 4-6

      4.3     Socioeconomics ............................................................................................................... 4-9

              4.3.1      Significance Criteria ............................................................................................................... 4-9

              4.3.2      Potential Impacts ................................................................................................................... 4-9

      4.4     Public Health and Safety ................................................................................................ 4-11

              4.4.1      Impacts of Alternatives......................................................................................................... 4-12


                                                                          ii
                                                                                                                                                         USCG0120
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 28 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013



5   Cumulative Impacts ........................................................................................... 5-1
6   Conclusion.......................................................................................................... 6-1
7   List of Preparers ................................................................................................. 7-1
8   References .......................................................................................................... 8-1



LIST OF TABLES
      Name                                                                                                                     Page

      Table 2-1. Components of the Alternatives Considered in this EA                                                            2-3

      Table 2-2. Summary of Environmental Findings                                                                              2-10

      Table 3-1. Species and Applicable Life Stages for which EFH is Designated within
                 Buzzards Bay                                                                                                    3-6

      Table 3-2. Federal and State Listed Threatened and Endangered Species
                 with the Potential to Occur in the Project Area                                                                3-10

      Table 3-3. Counties and Towns Bordering Buzzards Bay                                                                      3-13

      Table 3-4. Seasonal Housing as a Percentage of Total Housing Units                                                        3-14

      Table 3-5. Beaches Located on Buzzards Bay                                                                                3-15

      Table 3-6. 2004 Domestic Travel Impact on Southeastern Massachusetts                                                      3-16

      Table 3-7. 2010 Average Monthly Employment by Industry                                                                    3-17

      Table 4-1. Past Oil Spills in Buzzards Bay                                                                                 4-1


LIST OF FIGURES
      Name                                                                                                                     Page

      Figure 1-1. Project Location and Study Area Boundary………………………….…………………1-3

      Figure 3-1. Navigation Channels and Recommended Vessel Route .......................................... 3-2

      Figure 3-2. Eelgrass Beds in Buzzards Bay ................................................................................ 3-4

      Figure 3-3. Shellfish Beds in Buzzards Bay ................................................................................. 3-5


APPENDICES
                                                               iii
                                                                                                                         USCG0121
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 29 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


      Appendix A – Agency Consultation

      Appendix B – CFR Listing of the RNA prior to the 2007 Final Rule

      Appendix C – Mailing List, Interested Parties and General Public Distribution of the Draft
                   EA

      Appendix D – Buzzards Bay 2007 RNA Amendments Draft EA Comments and Responses




                                               iv
                                                                                         USCG0122
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 30 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


                             This page intentionally left blank.




                                             v
                                                                            USCG0123
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 31 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




ACRONYMS AND ABBREVIATIONS
APA              Administrative Procedures Act
CEQ              Council on Environmental Quality
CFR              Code of Federal Regulations
COMDTINST        Commandant Instruction
COTP             Captain of the Port
CZMA             Coastal Zone Management Act
EA               Environmental Assessment
EFH              Essential Fish Habitat
EIS              Environmental Impact Statement
EO               Executive Order
ESA              Endangered Species Act
ft               Feet
km               Kilometers
m                Meter
MBTA             Migratory Bird Treaty Act
MCZMP            Massachusetts Coastal Zone Management Program
MDEP             Massachusetts Department of Environmental Protection
MDFW             Massachusetts Division of Fisheries and Wildlife
MDMF             Massachusetts Division of Marine Fisheries
MESP             Massachusetts Natural Heritage and Endangered Species Program
MGL              Massachusetts General Law
MOSPRA           Massachusetts Oil Spill Prevention and Response Act
NEPA             National Environmental Policy Act
nm               Nautical miles
NMFS             National Marine Fisheries Service
NOAA             National Oceanic and Atmospheric Administration
OPA              Oil Pollution Act of 1990
PAWSA            Ports and Waterways Safety Assessment
PL               Public Law
RNA              Regulated Navigation Area



                                                 vi
                                                                                 USCG0124
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 32 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


RRAT             Regional Risk Assessment Team
USACE            United States Army Corps of Engineers
USC              United States Code
USCG             United States Coast Guard
USEPA            United States Environmental Protection Agency
USFWS            United States Fish and Wildlife Service
USGAO            United States General Accounting Office
VMRS             Vessel Movement Reporting System
VTS              Vessel Traffic System




                                               vii
                                                                            USCG0125
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 33 of 261
Final Environmental Assessment for Implementation of the 2007 Revisions to the 1996
RNA Governing Maritime Transport of Petroleum Products and Other Hazardous
Materials on Buzzards Bay, Massachusetts October 2013



1 PURPOSE AND NEED FOR ACTION
1.1 Introduction
         In 1985 the U.S. Congress designated Buzzards Bay as an “Estuary of National Significance”; it
is also a component of the Massachusetts-designated “Cape and Islands Ocean Sanctuary” and contains
some of Massachusetts’ most productive shellfish beds. Buzzards Bay interacts with three different
marine systems: the Atlantic Ocean to the south, Vineyard Sound to the east and Cape Cod Bay to the
north. In 2010, approximately 7,000 commercial vessel transits occurred in Buzzards Bay, of which 495
were vessels (38 single hulls) laden with 5,000 or more barrels of petroleum or other hazardous material.
Since 1969 there have been five incidents of tank barge groundings with oil spills in Buzzards Bay that
have had an adverse impact on people, property, the coast and maritime environment, and the local
economy. Groundings, allisions, or collisions involving vessels carrying bulk petroleum or other
hazardous cargo can result in releases that have potential to cause substantial adverse impacts to the
ecosystem of the bay and its coast as well as to people and property.

        Following the oil spill from the tank barge North Cape off of Point Judith, Rhode Island in 1996,
the U.S. Coast Guard chartered a Regional Risk Assessment Team (RRAT) comprised of government,
commercial, and environmental entities, to examine navigation safety issues within New England waters.
Based on RRAT recommendations, the U.S. Coast Guard implemented a Regulated Navigation Area
(RNA) that imposed certain requirements on single hull tank barges transiting New England waters,
including Buzzards Bay (33 Code of Federal Regulations [CFR] 165.100).

         However, another oil spill occurred on April 27, 2003, when the Bouchard barge B-120, under tow
and heading north into Buzzards Bay, ran aground in the vicinity of the southwest entrance to the Bay.
The single hull barge, which was carrying approximately 97,619 barrels of No. 6 oil, suffered a 12 foot by
2 foot gash in its hull below the water line and released approximately 2,333 barrels of oil in the bay
before the spill was controlled. Approximately 93 miles of coastline was polluted, more than 450 birds
were killed, and thousands of acres of shellfish beds were shut down by the spill.

        At that time, the Commonwealth of Massachusetts passed the Massachusetts Oil Spill Prevention
and Response Act (MOSPRA), which was last amended in 2004. These state rules regulated the
conditions under which tank barges carrying 6,000 or more barrels of oil could transit Buzzards Bay and
other waters of the Commonwealth. However, as noted in two U.S. Supreme Court cases (1978 and
2000), certain regulations issued pursuant to the Ports and Waterways Safety Act of 1972, as amended,
are reserved exclusively to the Coast Guard, and that state regulation in these areas is preempted.
Therefore, the United States filed suit against Massachusetts in 2005 asserting that federal law was
supreme in this case and alleging that certain provisions of MOSPRA are preempted by this federal law.

          Subsequent to the barge B-120 spill in April 2003, the U.S. Coast Guard conducted its own study
via a formal Ports and Waterways Safety Assessment (PAWSA) for Buzzards Bay to obtain expert
judgments on the level of waterway risk and potential mitigation to reduce that risk. The PAWSA was
conducted by a cross-section of key Buzzards Bay waterways users and stakeholders and included
multiple steps that, among other things, evaluated the potential significance of each identified risk and the
effectiveness of existing mitigation strategies in reducing risk; identified new ideas for further reducing
risk; and weighed the effectiveness of various intervention actions in reducing unmitigated risk. The
PAWSA concluded that the risk for oil or hazardous material discharge in Buzzards Bay was still relatively
high at that time and made suggestions for improving navigation safety in the bay. The Coast Guard
utilized the PAWSA results and other information to begin drafting amendments to the 1996 RNA.




                                                    1-1
                                                                                                   USCG0126
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 34 of 261
Final Environmental Assessment for Implementation of the 2007 Revisions to the 1996
RNA Governing Maritime Transport of Petroleum Products and Other Hazardous
Materials on Buzzards Bay, Massachusetts October 2013

1.2 Purpose and Need for the Action
          In 2007 the U.S. Coast Guard published a Final Rule to implement amendments to the Regulated
Navigation Area (RNA) implemented in 1996 which was applicable to tank barges carrying 5,000 or more
barrels of oil on First Coast Guard District waters. The purpose of these amendments to navigation safety
and waterways management regulations for Buzzards Bay was to reduce the likelihood that another
marine incident would occur and take steps to ensure that if such incident did occur, it would be less likely
to result in the discharge or release of oil or hazardous material, or cause other serious harm, on the
navigable waters of the United States. (Final Rule CGD01-04-133 November 28, 2007). This goal was in
keeping with the mandates of the Ports and Waterways Safety Act which declared that "increased
supervision of vessel and port operations is necessary in order to reduce the possibility of vessel or cargo
loss, or damage to life, property, or the marine environment; and to ensure that vessels operating in the
navigable waters of the United States shall comply with all applicable standards and requirements for
vessel construction, equipment, manning and operational procedures." The findings and
recommendations of the PAWSA conducted after the April 2003 oil spill were considered in developing
the 2007 RNA amendments. The 2007 federal Final Rule pilot and tug escort requirements apply only to
single hull tank barges carrying oil or hazardous material, which are being phased out of operation (to be
complete on December 31, 2014) under the Federal Oil Pollution Act of 1990 (OPA 90). Consequently,
after December 31, 2014, the vessels subject to these regulatory elements under the 2007 amendments
will no longer be in operation on Buzzards Bay.

        Prior to implementing the 2007 federal amendments Final Rule, the U.S. Coast Guard conducted
analysis of the environmental impacts from the proposed RNA amendments and concluded with a
Categorical Exclusion Determination as defined in its Agency Procedures for Implementing the National
Environmental Policy Act (NEPA).

       In a ruling on May 17, 2011, the U.S. Court of Appeals for the First Circuit disagreed with the U.S.
Coast Guard’s choice of NEPA documentation and determined that the U.S. Coast Guard “failed to
comply with its obligations under the National Environmental Policy Act” when it failed to prepare an
Environmental Impact Statement (EIS) or an Environmental Assessment (EA) in connection with the 2007
RNA amendments. The court did not address the federal/state regulation preemption issue related to the
                                                                                        st
2007 RNA amendments. [see U.S. v. Coalition for Buzzards Bay et al., 644 F. 3d. 26 (1 Cir. 2011)].

        In response to the Court’s determination, this Environmental Assessment was written to provide a
complete and objective analysis of the impacts expected from the Buzzards Bay RNA amendments that
were implemented in 2007. It does not address any new proposed changes to the Buzzards Bay
Regulated Navigation Area regulations that have been in effect since then, and considers only those facts
that were available at the time the 2007 amendments were being written. This final EA analyzes the 2007
amendments and alternatives in greater depth and detail than was conducted in the previously prepared
Categorical Exclusion Determination.

        This document compares environmental impacts expected from the reasonable alternative
amendment scenarios (Alternatives 2 through 5) against the baseline of the RNA that was in effect prior
to 2007 (The “No Action” Alternative 1) and identifies the preferred alternative (Alternative 3a - the
amendments published in the 2007 Final Rule) which was expected at that time to produce the greatest
reduction in the risk of a release of hazardous cargo to Buzzards Bay through the measured use of
operational controls and increased tank vessel structural integrity (i.e. double hulled vs. single hulled
vessels).

        This Environmental Assessment was prepared in accordance with NEPA (42 USC §§4321 et.
seq.); Council on Environmental Quality (CEQ) Regulations for Implementing NEPA (40 CFR §§1500-
1508) and associated CEQ guidelines; Department of Homeland Security Management Directive 5100.1,
Environmental Planning Program; and U.S. Coast Guard Commandant Instruction (COMDTINST)




                                                    1-2
                                                                                                   USCG0127
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 35 of 261
Final Environmental Assessment for Implementation of the 2007 Revisions to the 1996
RNA Governing Maritime Transport of Petroleum Products and Other Hazardous
Materials on Buzzards Bay, Massachusetts October 2013
M16475.1D, National Environmental Policy Act Implementing Procedures and Policy for Considering
Environmental Impacts.

1.3 Project Scope and Area
         The analysis reported in this EA focuses on specific alternatives implementing operational and/or
structural requirements for minimizing the potential for incidents and the probability that such incidents
would result in the discharge or release of oil or hazardous material, or cause serious harm, to navigable
waters and shores of Buzzards Bay. The geographic bounds of Buzzards Bay as discussed in this EA are
from Sakonnet Point southward to the north end of the Buzzards Bay traffic separation zone, to the
southwestern tip of Cuttyhunk Island through Buzzards Bay to the eastern entrance of the Cape Cod
Canal; Woods Hole Passage and Quicks Hole are included in the study area. Figure 1.1 shows the
location and boundaries of Buzzards Bay.

This EA includes a discussion of potential navigational, biological and socioeconomic issues associated
with each alternative (alternatives are identified and described in Section 2) and is intended to document
the analysis employed by the U.S. Coast Guard when making its informed decision on which alternative
provided the best protection when balanced with the other pertinent issues considered in 2007.

                                        Figure 1.1 Location and Study Area Boundary




                                                          1-3
                                                                                                 USCG0128
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 36 of 261
Final Environmental Assessment for Implementation of the 2007 Revisions to the 1996
RNA Governing Maritime Transport of Petroleum Products and Other Hazardous
Materials on Buzzards Bay, Massachusetts October 2013


1.4 Agency and Public Involvement Process
         Appendix C to this assessment contains the list of federal and state agencies as well as specific
public interest groups and the general public which were notified that this EA was being prepared and
were invited to comment on the draft version of this document.

         Copies of direct communications sent to selected agencies and the response from the USFWS
are included in Appendix A.

        Thirty one commenter’s submitted remarks when this Assessment was published as a draft. The
Coast Guard’s responses to those comments (grouped by category) are provided in Appendix D to this
document. Furthermore, appropriate sections of this final EA have been edited to reflect clarifications and
additional information based upon these comments.

        Prior to finalization of the 2007 Final Rule, the U.S. Coast Guard contacted the Massachusetts
Coastal Zone Program (MCZP), which declined to review the Rule on the basis that it was not listed
within the State's program as an activity likely to affect the State’s coastal zone. Since this EA is being
written with a baseline that predates promulgation of the 2007 Final Rule, the MCZP decision is
considered to be still valid for this analysis.



1.5 Summary of Key Environmental Compliance Requirements
         Environmental regulations relevant to this environmental assessment include, but are not limited
to, the following:

        •   National Environmental Policy Act of 1969, 42 USC §§ 4321 et. seq., establishes national
            environmental policy, including a multidisciplinary approach to considering environmental
            effects in federal government agency decision making and the procedural requirements for all
            federal government agencies to prepare EAs and EISs. The act also established the CEQ.

        •   COMDTINST M16475.1D, establishes the U.S. Coast Guard’s procedures and policy for
            implementing NEPA and for considering environmental impacts.

        •   40 CFR §§1500-1508 establishes CEQ regulations for implementing NEPA.

        •   Ports and Waterways Safety Act (PWSA), P.L. 95-474, 33 U.S.C. 1223(c), is designed to
            promote navigation, vessel safety, and protection of the marine environment. It authorizes
            the U.S. Coast Guard to establish vessel traffic service/separation schemes (VTSS) for ports,
            harbors, and other waters subject to congested vessel traffic. The PWSA was amended by
            the Port and Tanker Safety Act (PTSA) of 1978.

        •   Ports and Tanker Safety Act (PTSA), PL 95-474, provides regulatory authority over the
            supervision and control of vessels operating in U.S. navigable waters, and in the safety of
            foreign or domestic tank vessels that transport or transfer oil or hazardous cargoes in ports or
            places subject to United States jurisdiction.

        •   Coastal Zone Management Act (CZMA), calls for the “effective management, beneficial use,
            protection, and development” of the nation’s coastal zone and requires participating states to
            develop management programs for their coastal zones. The Massachusetts Coastal Zone
            Management Office under the Massachusetts Executive Office of Environmental Affairs is
            responsible for administering the Massachusetts CZM Program (MCZMP). The CZMA also


                                                   1-4
                                                                                                  USCG0129
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 37 of 261
Final Environmental Assessment for Implementation of the 2007 Revisions to the 1996
RNA Governing Maritime Transport of Petroleum Products and Other Hazardous
Materials on Buzzards Bay, Massachusetts October 2013
            requires federal agencies to conduct and direct their licensing activities in a manner
            consistent with the state’s approved coastal program policies to the maximum extent
            practicable not otherwise prohibited by applicable law.

        •   Magnuson-Stevens Fishery Conservation and Management Act, P.L. 104-267, establishes
            procedures to identify, conserve, and enhance essential fish habitat (EFH).

        •   Endangered Species Act (ESA), 16 USC 1531 et seq., mandates that any project authorized,
            funded, or conducted by a federal agency should not “jeopardize the continued existence of
            any endangered species or threatened species or result in the destruction or adverse
            modification of habitat of such species which is determined…to be critical.” Under Section 7,
            the U.S. Coast Guard is required to “informally” consult with the U.S. Fish and Wildlife
            Service (USFWS) and the National Oceanic and Atmospheric Administration National Marine
            Fisheries Service (NMFS) to determine if any federally listed or proposed endangered or
            threatened species or their designated critical habitats occur in the project area and could be
            adversely impacted by the proposed action.

        •   Marine Mammals Protection Act, 16 U.S.C. 31 et seq., prohibits the “take” of marine
            mammals, with certain exceptions, in waters of the U.S. and requires consultation with the
            NMFS if impacts on marine mammals are unavoidable. Section 3 of the act defines a “take”
            as “harass, capture, hunt, kill, or attempt to harass, capture, hunt, or kill any marine
            mammal.”

        •   Migratory Bird Treaty Act (MBTA), 16 USC 703-712, protects species or families of birds that
            live, reproduce, or migrate within or across international borders during their life cycle. The
            MBTA provides that among other things, it is unlawful to kill any migratory bird, or any part,
            nest, or egg of any such bird, unless authorized under a permit issued by the Secretary of the
            Interior.

        •   National Historic Preservation Act, as amended, 16 USC 470 et seq., requires federal
            agencies to consider the effects of their undertakings on properties listed or eligible for listing
            in the National Register of Historic Places.

        •   Executive Order 11514, Protection and Enhancement of Environmental Quality, instructs
            federal agencies to take a leadership role in protecting and enhancing environmental quality.

        •   The 1st U.S. Circuit Court of Appeals ruling pertaining to the U.S. Coast Guard’s NEPA
            analysis for the 2007 Final Rule. Determined that the U.S. Coast Guard failed to comply with
            its obligations under NEPA when it failed to prepare an EIS or an EA on the 2007 Final Rule
            to implement RNA amendments.

       •    Oil Pollution Prevention and Response Act of 2007, provides the U.S. Coast Guard and
            national Oceanic and Atmospheric Administration (NOAA) with additional authorities under
            the Oil Pollution Act of 1990, to strengthen the Oil Pollution Act of 1990, and for other
            purposes.

        •   Oil Pollution Act of 1990 (OPA), mandates the phase out of single hull, oil-carrying vessels by
            2015 and requires all oil-carrying vessels from January 1, 2015 on to have double hulls.

1.6 Organization of the EA
        This EA is organized in the following sections: Section 1 describes the purpose and need for the
EA as well as the boundaries of the project area and environmental compliance requirements. Section 2
describes alternatives that are evaluated herein as well as those that were discarded as not meeting the



                                                     1-5
                                                                                                     USCG0130
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 38 of 261
Final Environmental Assessment for Implementation of the 2007 Revisions to the 1996
RNA Governing Maritime Transport of Petroleum Products and Other Hazardous
Materials on Buzzards Bay, Massachusetts October 2013
purpose or need. Chapter 2 also provides a summary comparison of the environmental effects of the
alternatives considered in this EA. Section 3 sets the stage for the analysis by describing pre-2007 RNA
conditions (those that existed prior to the enactment of the 2007 Final Rule) and Section 4 identifies the
potential beneficial and adverse impacts of each alternative by resource area. Cumulative impacts are
described in Section 5.




                                                   1-6
                                                                                                USCG0131
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 39 of 261
Final Environmental Assessment for Implementation of the 2007 Revisions to the 1996
RNA Governing Maritime Transport of Petroleum Products and Other Hazardous
Materials on Buzzards Bay, Massachusetts October 2013
                            This page intentionally left blank.




                                           1-7
                                                                           USCG0132
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 40 of 261
Final Environmental Assessment for Implementation of the 2007 Revisions to the 1996
RNA Governing Maritime Transport of Petroleum Products and Other Hazardous
Materials on Buzzards Bay, Massachusetts October 2013



2 ALTERNATIVES CONSIDERED
2.1 Identification of Alternatives
         This section identifies the alternatives that are considered in this EA. Categorical Exclusion
Determinations, like the one originally prepared in 2007 for these RNA Amendments normally do not
identify alternatives. Therefore, the alternatives identified in this EA were generated based upon
knowledge of the various issues being considered at the time the amendments were being written. The
following text provides a summary of each alternative and Table 2-1 provides details on the elements
included in each alternative.

2.1.1 Alternative 1 - No Action
        The No Action alternative is described as the continuation of navigation in Buzzards Bay in
compliance with the U.S. Coast Guard regulations that were in effect prior to the promulgation of the
August 30, 2007 Final Rule amending the RNA. The pre-2007 regulations included provisions regarding
positive control (escort tugs) for single hull barges, enhanced communications, voyage planning, and
navigation restriction areas. They also included an exemption from the positive control requirement for
tank barges having less than 25,000 barrel capacity whose operator could demonstrate the
implementation of measures that achieved a level of safety equivalent to use of positive control (escort
tug). A copy of the pertinent CFR section reflecting the RNA prior to the 2007 Final Rule is provided in
Appendix B.

2.1.2 Alternative 2
         Alternative 2 is described as maintaining the baseline level of protection provided by U.S. Coast
Guard and Massachusetts laws and regulations in place before the U. S. Coast Guard promulgated the
2007 Final Rule for Buzzards Bay on August 30, 2007 and after the U.S. Court of Appeals for the First
Circuit vacated the injunction that prevented enforcement of the Massachusetts laws on July 11, 2011
(e.g., 33 CFR § 165.100 (2007); Massachusetts Oil Spill Prevention Act (MOSPRA), Massachusetts
General Law (MGL) 21M, §§ 1, 4, and 6).

         Section 4 of MOSPRA establishes enhanced personnel requirements for vessels towing single
hull barges loaded with 6,000 or more barrels of oil in Buzzards Bay and the Cape Cod Canal.

        Section 6 of MOSPRA requires both single and double hull tank barges loaded with 6,000 or
more barrels of oil to hire a tugboat escort that meets specified regulatory standards to accompany them
through Buzzards Bay and the Cape Cod Canal.

        This alternative includes the positive control exemption for tank barges under 5,000 barrel
capacity as in Alternative 1, but COTP authorization is required to exercise this exemption.

2.1.3 Alternative 3
          Alternative 3 is described as the regulatory regime that requires: (1) a federally licensed pilot, not
a member of the crew, on each vessel towing a single hull tank barge transporting 5,000 or more barrels
of oil or hazardous material through Buzzards Bay and the Cape Cod Canal, 33 CFR § 165.100(d)(5)(iii)
(2010); (2) a tugboat escort for all single hull tank barges transporting 5,000 or more barrels of oil or
hazardous material through Buzzards Bay and the Cape Cod Canal, 33 CFR. § 165.100(d) (5) (ii) (2010);
and (3) participation in the Vessel Movement Reporting System (VMRS), 33 CFR §165.100(d) (5) (iv)
(2010); and includes the same exemption as Alternative 1 for tank barges having less than 5,000 barrel
capacity:


                                                      2-1

                                                                                                      USCG0133
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 41 of 261
Final Environmental Assessment for Implementation of the 2007 Revisions to the 1996
RNA Governing Maritime Transport of Petroleum Products and Other Hazardous
Materials on Buzzards Bay, Massachusetts October 2013
                 (a) Includes the above requirements (under Alt 3.), but does not incorporate the
        protections provided for in MOSPRA Sections 4 (enhanced personnel requirements for single hull
        barges and their towing vessels transporting 6,000 or more barrels of oil through Buzzards Bay
        and the Cape Cod Canal) and MOSPRA Section 6 (tugboat escort for both single and double hull
        barges transporting 6,000 or more barrels of oil through Buzzards Bay and the Cape Cod Canal)
        of MOSPRA, MGL 21M, §§ 1, 4, and 6; or

                 (b) Includes the above requirements (under Alt.3.) and does incorporate the protections
        provided for in MOSPRA Section 4 (enhanced personnel requirements for single hull barges and
        their towing vessels transporting 6,000 or more barrels of oil through Buzzards Bay and the Cape
        Cod Canal) and MOSPRA Section 6 (tugboat escort for both single and double hull barges
        transporting 6,000 or more barrels of oil through Buzzards Bay and the Cape Cod Canal) of
        MOSPRA, (MGL 21M, §§ 1, 4, and 6).

2.1.4 Alternative 4
        Alternative 4 is described as including the requirements specified in Alternative 3 (a) above and
extends the requirement for a federally licensed pilot, not a member of the crew, on each vessel towing
a single hull tank barge transporting 5,000 or more barrels of oil or hazardous material through Buzzards
Bay and the Cape Cod Canal (33 CFR §165.100(d)(5)(iii) [2010]) and tugboat escort for all single hull
tank barges transporting 5,000 or more barrels of oil or hazardous material through Buzzards Bay and the
Cape Cod Canal (33 CFR § 165.100(d)(5)(ii) [2010] to all double hull tank barges transporting 5,000 or
more barrels of oil or other hazardous material through Buzzards Bay. This alternative assumes that
sections 4 and 6 of MOSPRA (MGL 21M, §§ 1, 4, and 6) will be rendered largely duplicative and
therefore are not analyzed. This alternative also includes the same exemption as Alternative 1 for tank
barges having less than 25,000 barrel capacity.

2.1.5 Alternative 5
         Alternative 5 is described as including the requirements of Alternative 3(a) with the exception that
only those barges laden with 5,000 or more barrels of petroleum or other hazardous material, whether
single or double hull, would be required to participate in and be actively monitored by the VMRS.
Alternative 3(a) applies to all vessels towing a tank barge regardless of the barrel capacity of the barge.
Under Alternative 5, the number of monitored vessels would decrease from approximately 7,000 per year
to about 600 per year. This alternative also includes the same exemption as Alternative 1 for tank barges
having less than 25,000 barrel capacity.




                                                    2-2

                                                                                                   USCG0134
                                                       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 42 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013


                                                                    Table 2-1. Components of the Alternatives Considered in this EA

                                                Positive Control                                                                                                    Voyage           Restricted
                                                                                                    Manning                       Communications
                                  Size/Escort Tug                        Pilot                                                                                     Planning          Navigation
                            • Escort tug required for single    • None                       • No additional manning       • Every vessel towing a tank barge    • Towing vessel    • None
                              hull barges carrying petroleum                                   requirements beyond           must communicate on VHF 13 or 16      owner /
                              cargo in bulk and being towed                                    U.S. Code and Code of         and issue security calls when         operator must
                              by a single screw tug and for                                    Federal Regulations           approaching one of 21 specified       prepare a
                              any vessel engaged in towing                                     (CFR).                        places.                               written voyage
Alternative 1 (No Action)




                              any tank barge in the event of                                                                                                       plan for each
                              a casualty that impairs                                                                                                              transit.
                              navigation and/or
                              seaworthiness of the barge.

                            • Any tank barge with a capacity
                              of <25,000 barrels operating in
                              limited depth/width or any tank
                              barge whose operator
                              demonstrates the employment
                              of an equivalent amount of
                              safety to that provided by an
                              escort tug is exempt from the
                              escort tug requirement.



                            • Escort tug required for all       • State-licensed pilot       • Towing vessels carrying     • Towing vessels must report to the   • Same as          • Mandatory
                              single and double hull tank         required for single hull     ≥6,000 barrels of oil (no     Vessel Traffic System (VTS) and       Alternative 1.     travel within
                              barges carrying ≥6,000 barrels      barge if tank barge is       other petroleum products      maintain communication / radio        Towing vessel      U.S. Coast
                              of petroleum if not self-           not accompanied by           specified) must have          monitoring.                           owner /            Guard
                              propelled.                          an escort tug.               onboard one licensed        • Must communicate on VHF 13 or 16      operator must      designated
                                                                • The tow vessel
Alternative 2




                                                                                               deck officer or vessel        and issue security calls when         prepare a          vessel route
                            • Any tank barge with a capacity      master is not required       operator serving as           approaching one of 21 specified       written voyage     unless special
                              of<25,000 barrels operating in      to allow pilot onboard,      lookout and three             places including Buzzards Bay         plan for each      circumstances
                              limited depth/width or any tank     therefore, pilot may         licensed officers or tow      Entrance Light, Buzzards Bay Mid-     transit.           require
                              barge whose operator                have to direct and           vessel operators on tow       channel Light, and Cleveland East                        diversion to
                              demonstrates the employment         control primary tow          vessel. Only applicable       Ledge Light.                                             avoid
                              of an equivalent amount of          vessel from aboard           to vessels carrying oil.                                                               imminent
                              safety to that provided by an       the escort tug.            • Tank barges must have                                                                  navigation
                              escort tug is exempt from the                                    onboard at all times one                                                               hazard.
                              escort tug requirement with                                      certified tanker-man and
                              authorization from the Captain                                   one other crew member.
                              of the Port(COTP).




                                                                                                              2-3

                                                                                                                                                                                          USCG0135
                                              Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 43 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013



                                      Positive Control                                                                                                        Voyage           Restricted
                                                                                           Manning                       Communications
                       Size/Escort Tug                          Pilot                                                                                        Planning          Navigation
                 • Escort tug required for single      • Federal pilot, not a       • No additional manning       • All vessels towing a tank barge must   • Same as          • U.S. Coast
                   hull tank barges carrying             member of the crew,          requirements beyond           communicate on VHF 13 or 16 and          Alternative 1.     Guard
                   ≥5,000 barrels.                       required for all single      U.S. Code and Code of         issue security calls when                Towing vessel      recommends
                 • Same escort tug exemption as          hull tank barges             Federal Regulations           approaching one of 21 specified          owner /            but does not
                   Alternative 1.                        carrying ≥5,000              (CFR).                        places.                                  Operator must      mandate use
                                                         barrels of oil or other                                  • All tank barges transiting VMRS          prepare a          of vessel
                                                         hazardous substance.                                       Buzzards Bay that are equipped           written voyage     routes on
Alternative 3a




                                                       • The pilot must direct                                      with bridge-to-bridge                    plan for each      navigation
                                                         and control from the                                       radiotelephone.                          transit.           charts.
                                                         primary towing vessel.                                     • Must not enter or get underway
                                                                                                                       without notifying VRMS.
                                                                                                                    • May not enter VMRS Buzzards
                                                                                                                       Bay if a Hazardous Vessel
                                                                                                                       Operating Condition exists.
                                                                                                                    • Must use the shortest, safest tow
                                                                                                                       hawser possible.
                                                                                                                    • Must communicate using bridge-
                                                                                                                       to-bridge radiotelephone before
                                                                                                                       meeting, crossing, or overtaking
                                                                                                                       another VMRS user.
                 • Escort tug required for single      • Federal pilot, not a       • Same as Alternative 2.      • Same as Alternative 3a. All vessels    • Same as          • Same as
                   and double hull tank barges           member of the crew,          Towing vessels carrying       towing a tank barge must                 Alternative 1.     Alternative 3a.
                   carrying ≥5,000 barrels of oil or     required for single hull     ≥6,000 barrels of oil (no     communicate on VHF 13 or 16 and          Towing vessel      U.S. Coast
                   other hazardous.                      tank barges carrying         other petroleum products      issue security calls when                owner /            Guard
                 • Same escort tug exemption as          ≥5,000 barrels of oil or     specified) must have          approaching one of 21 specified          operator must      recommends
                   Alternative 1.                        other hazardous              onboard one licensed          places.                                  prepare a          but does not
                                                         substance.                   deck officer or vessel      • Tank barges transiting VMRS              written voyage     mandate use
                                                       • The pilot must direct
Alternative 3b




                                                                                      operator serving as           Buzzards Bay that are equipped           plan for each      of vessel
                                                         and control from the         lookout and three             with bridge-to-bridge                    transit.           routes on
                                                         primary towing vessel.       licensed officers or tow      radiotelephone.                                             navigation
                                                                                      vessel operators on tow       • Must not enter or get underway                            charts.
                                                                                      vessel. (Only applicable         without notifying VRMS.
                                                                                      to vessels carrying oil.)     • May not enter VMRS Buzzards
                                                                                    • Tank barges must have            Bay if a Hazardous Vessel
                                                                                      onboard at all times one         Operating Condition exists.
                                                                                      certified tanker-man and      • Must use the shortest, safest tow
                                                                                      one other crew member.           hawser possible.
                                                                                                                    • Must communicate using bridge-
                                                                                                                       to-bridge radiotelephone before
                                                                                                                       meeting, crossing, or overtaking
                                                                                                                       another VMRS user.



                                                                                                     2-4

                                                                                                                                                                                     USCG0136
                                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 44 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013



                                   Positive Control                                                                                                  Voyage           Restricted
                                                                                       Manning                   Communications
                      Size/Escort Tug                       Pilot                                                                                   Planning          Navigation
                • Escort tug required for single   • Federal pilot, not a       • No additional manning   • Same as Alternative 3a. All vessels   • Same as          • Same as
                  and double hull tank barges        member of the crew,          requirements beyond       towing a tank barge must                Alternative 1.     Alternative 3a.
                  (not tank ships) carrying          required for single          U.S. Code and Code of     communicate on VHF 13 or 16 and         Towing vessel      U.S. Coast
                  ≥5,000 barrels of oil or other     and double hull tank         Federal Regulations       issue security calls when               owner /            Guard
                  hazardous substance.               barges carrying              (CFR).                    approaching one of 21 specified         operator must      recommends
                • Same escort tug exemption as       ≥5,000 barrels of oil or                               places.                                 prepare a          but does not
                  Alternative 1.                     other hazardous                                      • Tank barges transiting VMRS             written voyage     mandate use
                                                     substance.                                             Buzzards Bay that are equipped          plan for each      of vessel
Alternative 4




                                                   • The pilot must direct                                  with bridge-to-bridge                   transit.           routes on
                                                     and control from the                                   radiotelephone.                                            navigation
                                                     primary towing vessel.                                 • Must not enter or get underway                           charts.
                                                                                                               without notifying VRMS.
                                                                                                            • May not enter VMRS Buzzards
                                                                                                               Bay if a Hazardous Vessel
                                                                                                               Operating Condition exists.
                                                                                                            • Must use the shortest, safest tow
                                                                                                               hawser possible.
                                                                                                            • Must communicate using bridge-
                                                                                                               to-bridge radiotelephone before
                                                                                                               meeting, crossing, or overtaking
                                                                                                               another VMRS user.




                                                                                                2-5

                                                                                                                                                                            USCG0137
                                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 45 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013



                                   Positive Control                                                                                                 Voyage           Restricted
                                                                                      Manning                   Communications
                      Size/Escort Tug                       Pilot                                                                                  Planning          Navigation
                • Same as Alternative 3a.          • Same as Alternative       • No additional manning   • .All vessels towing a tank barge      • Same as          • Same as
                • Escort tug required for single     3a.                         requirements beyond       must communicate on VHF 13 or 16        Alternative 1.     Alternative 3a.
                  hull tank barges carrying        • Federal pilot, not a        U.S. Code and Code of     and issue security calls when           Towing vessel      U.S. Coast
                  ≥5,000 barrels.                    member of the crew,         Federal Regulations                                               owner /            Guard
                                                                                                           approaching one of 21 specified
                                                     required for all single     (CFR).                                                                               recommends
                • Same escort tug exemption as                                                             places.                                 operator must
                                                     hull tank barges                                                                              prepare a          but does not
                  Alternative 1.                                                                         • Tank barges carrying ≥5,000 barrels
                                                     carrying ≥5,000                                                                               written voyage     mandate use
                                                     barrels of oil or other                               of oil or other hazardous substance                        of vessel
                                                                                                                                                   plan for each
Alternative 5




                                                     hazardous substance.                                  transiting VMRS Buzzards Bay that                          routes on
                                                                                                                                                   transit.
                                                   • The pilot must direct                                 are equipped with bridge-to-bridge                         navigation
                                                     and control from the                                  radiotelephone.                                            charts.
                                                     primary towing vessel.                                • Must not enter or get underway
                                                                                                              without notifying VRMS.
                                                                                                           • May not enter VMRS Buzzards
                                                                                                              Bay if a Hazardous Vessel
                                                                                                              Operating Condition exists.
                                                                                                           • Must use the shortest, safest tow
                                                                                                              hawser possible.
                                                                                                           • Must communicate using bridge-
                                                                                                             to-bridge radiotelephone before
                                                                                                             meeting, crossing, or overtaking
                                                                                                             another VMRS user.




                                                                                               2-6

                                                                                                                                                                           USCG0138
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 46 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013



2.2 Alternatives Considered but Eliminated from Further Analysis
         The requirement to establish minimum horsepower or bollard pull requirements for escort tugs
was considered as a potential option. The pre-2007 RNA defines an escort tug as a vessel of “sufficient
capability to promptly push or tow the tank barge away from danger of grounding or collision.” The
definition is the direct product of the RRAT (Regional Risk Assessment Team - 1996) and was directed by
Congress to be adopted. The U.S. Coast Guard believes this definition to be sufficient and discarded this
option from further consideration.

2.3 Resources Eliminated from Detailed Analysis
        CEQ regulations (§1501.7) state that the lead agency shall identify and eliminate from detailed
study the issues or resources that are not important or have been covered by prior environmental review,
narrowing the discussion of these issues in the document to a brief justification that demonstrates a minor
impact on the human environment. It was determined that the following resources would not be affected
by the alternatives considered in this EA. As a result, they were not analyzed as part of this review.

2.3.1 Visual/Aesthetic Resources
          Visual or aesthetic resources would not be substantially affected by implementation of any of the
alternatives described in this EA. The presence of escort tugs would not appreciably change the profile or
visibility of commercial barges when viewed from shore, and, although the visual evidence of an oil spill
on shorelines and beaches would be adverse, the visual effects would not vary substantially between the
alternatives. Consequently, visual and aesthetic resources are not evaluated in this EA.

2.3.2 Noise
         Although the presence of an additional escort tug would potentially increase noise levels under
some of the alternatives being considered, the increase over existing noise levels on Buzzards Bay is not
anticipated to be substantial. Further, since any noise changes would be from moving sources, the noise
effects should be of short-term duration and variable intensity based on atmospheric conditions and other
vessel traffic in the area as well as receptor locations on other passing vessels or on shore. Therefore,
noise impacts of the alternatives are not evaluated in this EA.

2.3.3 Cultural Resources
       Cultural resources are not addressed in this EA since historic properties and archaeological sites
would not be affected by any of the alternatives. Therefore, cultural resources are not evaluated in this
EA.

2.3.4 Air Quality
         Although the increased use of tug escorts would add airborne pollutants to the region, the impact
would be negligible when compared to the existing commercial traffic in Buzzards Bay. Therefore, air
quality is not evaluated in this EA.

2.3.5 Water Quality
         The addition or elimination of escort tugs would not have a substantial impact on water quality
since they are not allowed to discharge sanitary waste or bilge water in Buzzards Bay. Therefore, water
quality is not evaluated in this EA.




                                                   2-7

                                                                                                 USCG0139
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 47 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013



2.3.6 Geology and Soils
        Geology and soils are not discussed in this EA since the alternatives would not affect or be
affected by those resources.

2.3.7 Environmental Justice
        Environmental Justice is not addressed in this EA since implementation of any of the alternatives
would not disproportionately affect any particular minority or disadvantaged human population group and
the reduction in risk from a spill would be beneficial equally to all communities along the Bay and Canal.

2.3.8 Protection of Children from Environmental, Health, and Safety Risks
         Protection of children from environmental, health, and safety risks is not addressed in this EA
since children are generally not involved in implementation of the measures described in each of the
alternatives. Furthermore, the impact of an oil spill would be similar regardless of which alternative was
implemented and would be no greater on children than on adults in the potentially affected communities.
In addition, the reduced probability of a spill that would result from implementation of any of the action
alternatives would be beneficial to the natural and human environment.

2.4 Comparison of Environmental Effects of All Alternatives
         The analysis conducted for this EA indicates that all of the action alternatives (Alternatives 2
through 5) would achieve some degree of success in reducing the probability of an accident, and/or the
potential for release of oil as a result of a marine accident, in Buzzards Bay. When compared to all the
alternatives under the circumstances that existed in 2007, Alternative 3(a) is identified as the preferred
alternative that was implemented in the Final Rule for the 2007 RNA amendments.

         By requiring escort tugs and federal pilots for single-hull barges only, it was anticipated that
Alternative 3(a) would provide a financial incentive for barge owners/operators to choose to utilize double
hull barges over those with single hulls in advance of the 2015 deadline when the phase-out of single hull
tank barges is required to be completed. The Coast Guard anticipated that accelerating the scheduled
reduction in the use of single hull tank barges would benefit the Buzzards Bay environment through the
more frequent use of double hull tank barges which have greater resistance to release of their cargo
under the same incident circumstances that would likely result in release from a single hull tank barge.
None of the other alternatives included such incentive.

         In addition, improved communications is expected to result in a substantial reduction in the risk of
collisions by enhancing mariners’ navigation and situational awareness. Alternative 3(a) includes the
most stringent and immediate communication requirements for all tank barges (not just single hull barges)
entering and transiting the bay. Since this requirement affects all tank barges, it will remain in place even
after single hull barges are phased out of service. While the VTS system specified in Alternative 2 would
be beneficial, it is not yet available in Buzzards Bay and would, therefore provide only the potential for,
but not an immediate benefit.

        Lastly, because it doesn’t require additional vessels (escort tugs) to operate on the Bay as is the
case with Alternatives 2, 3(b) and 4, Alternative 3(a) would not be expected to increase the potential for
adverse effects on marine animals, plants or risk of collision that could be caused by additional vessel
operations.

         Table 2-2 provides a summary comparison of the impacts of each of the alternatives. Note that in
this table “no impact” indicates that there would be no change from pre-2007 RNA conditions.




                                                    2-8

                                                                                                   USCG0140
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 48 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




                             This page intentionally left blank.




                                            2-9

                                                                            USCG0141
                               Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 49 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013



                                                        Table 2-2. Summary of Environmental Findings


                                                                           Alternative
                         Alternative
 Resource/Issue                1
                                              Alternative 2            Alternative 3a             Alternative 3b              Alternative 4           Alternative 5
                              (No
                           Action)
Navigation & Vessel Movement [Benefit to the environment is derived from the reduction in potential for occurrence of a marine incident (grounding, allision,
collision) that could result in a release of hazardous cargo, and the leak resistance of the type of tank vessel in use at the time of the incident.]

                                       Minor to substantial     Minor to substantial       Minor to substantial      Minor to substantial     Minor to substantial
                                       increase in control      increase in control        increase in control due   increase in control      increase in control
  Positive Control     No impact.
                                       due to tug and pilot     due to tug and pilot       to tug and pilot          due to tug and pilot     due to tug and pilot
                                       requirements.            requirements.              requirements.             requirements.            requirements.

                                                                                           Very substantial          Substantial benefit      Substantial benefit
                                       Substantial benefit      Substantial benefit
                                                                                           benefit from dedicated    from requirement for     from requirement for
                                       from requirement for     from requirement for
  Manning              No impact.                                                          lookout requirement       pilot to be on           pilot to be on
                                       dedicated lookout        pilot to be on primary
                                                                                           and for pilot to be on    primary towing           primary towing
                                       requirement.             towing vessel.
                                                                                           primary towing vessel.    vessel.                  vessel.
                                       Very substantial                                                              Very substantial
                                                                Very substantial          Very substantial benefit                            Very substantial
                                       benefit from                                                                  benefit from
                                                                benefit from              from communications                                 benefit from
  Communications       No impact.      communications                                                                communications
                                                                communications            requirements.                                       communications
                                       requirement.(VTS                                                              requirements.
                                                                requirements.                                                                 requirements.
                                       not yet developed)
  Voyage Planning      No impact.      No impact.               No impact.                 No impact.                No impact.               No impact.


  Restricted
                       No impact.      Minor benefit.           No impact.                 No impact.                No impact.               No impact.
  Navigation


                       Some
                       benefit for                              Substantial benefit for    Some benefit for                                   Substantial benefit
 Double hull Tank      accelerated                              accelerated use of         accelerated use of                                 for accelerated use
                                       All in 2015                                                                   All in 2015
 Vessel                use of                                   double hull tank           double hull tank                                   of double hull tank
                       double hull                              vessels.                   vessel.                                            vessel.
                       tank vessel.




                                                                                2-10

                                                                                                                                                           USCG0142
                              Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 50 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013



                                                                            Alternative
                   Alternative
Resource/Issue          1
                                         Alternative 2              Alternative 3a               Alternative 3b              Alternative 4             Alternative 5
                       (No
                     Action)
Biological Resources

                                                                                                                                                   Minor to substantial
                                    Substantial increase in     Substantial increase in     Substantial increase in      Substantial increase
 Eelgrass and                                                                                                                                      increase in protection
                                    protection from oil spill   protection from oil spill   protection from oil spill    in protection from oil
 Salt marsh            No impact.                                                                                                                  from oil spill
                                    compared to                 compared to                 compared to Alternative      spill compared to
 Habitats                                                                                                                                          compared to
                                    Alternative 1.              Alternative 1.              1.                           Alternative 1.
                                                                                                                                                   Alternative 1.

                                                                                                                         Minor long-term
                                    Minor long-term                                         Minor long-term adverse
                                                                                                                         adverse impact from
                                    adverse impact from                                     impact from increased
                                                                                                                         increased vessel          Minor to substantial
                                    increased vessel traffic    Substantial increase in     vessel traffic (tug
                                                                                                                         traffic (tug escorts).    increase in protection
 Benthic                            (tug escorts).              protection from oil spill   escorts). Substantial
                       No impact.                                                                                        Substantial increase      from oil spill
 Communities                        Substantial increase in     compared to                 increase in protection
                                                                                                                         in protection from oil    compared to
                                    protection from oil spill   Alternative 1.              from oil spill compared to
                                                                                                                         spill compared to         Alternative 1.
                                    compared to                                             Alternative 1.
                                                                                                                         Alternative 1.
                                    Alternative 1.

                                    Minor long-term                                                                      Minor long-term
                                                                                            Minor long-term adverse
                                    adverse impact from                                                                  adverse impact from       Minor to substantial
                                                                                            impact from increased
                                    increased vessel traffic    Substantial increase in                                  increased vessel          increase in protection
                                                                                            vessel traffic (tug
                                    (tug escorts).              protection from oil spill                                traffic (tug escorts).    from oil spill
 Shellfish             No impact.                                                           escorts). Substantial
                                    Substantial increase in     compared to                                              Substantial increase      compared to
                                                                                            increase in protection
                                    protection from oil spill   Alternative 1.                                           in protection from oil    Alternative 1.
                                                                                            from oil spill compared to
                                    compared to                                                                          spill compared to
                                                                                            Alternative 1.
                                    Alternative 1.                                                                       Alternative 1.
                                                                                            Minor long-term adverse      Minor long-term
                                    Minor long-term
                                                                                            impact from increased        adverse impact from       Minor to substantial
                                    adverse impact from
                                                                Substantial increase in     traffic (tug escorts).       increased traffic (tug    increase in protection
                                    increased traffic (tug
                                                                protection from oil spill   Substantial increase in      escorts). Substantial     from oil spill
 EFH                   No impact.   escorts). Substantial
                                                                compared to                 protection from oil spill    increase in protection    compared to
                                    increase in protection
                                                                Alternative 1.              compared to Alternative      from oil spill compared   Alternative 1.
                                    from oil spill compared
                                                                                            1.                           to Alternative 1.
                                    to Alternative 1.



                                                                                  2-11

                                                                                                                                                               USCG0143
                         Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 51 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013



                                                                       Alternative
                 Alternative
Resource/Issue        1
                                    Alternative 2              Alternative 3a              Alternative 3b                Alternative 4             Alternative 5
                     (No
                   Action)
                                                                                                                     Minor long-term
                                                                                       Minor long-term adverse       adverse impact
                               Minor long-term
                                                                                       impact through increase       through increase in
                               adverse impact from
                                                                                       in potential hazard of ship   potential hazard of       Potential beneficial
                               increase in potential
                                                           Potential beneficial        strikes with protected        ship strikes with         long-term impact
                               hazard of ship strikes
                                                           long-term impact            species from additional       protected species         through improved
                               with protected species
                                                           through improved            traffic (tug escorts).        from additional traffic   vessel
                               from additional traffic
                                                           vessel                      Potential long-term           (tug escorts).            communications.
 Protected                     (tug escorts). Potential
                 No impact.                                communications.             benefit impact through        Potential beneficial      Minor to substantial
 Species                       beneficial long-term
                                                           Substantial increase in     improved vessel               long-term impact          increase in protection
                               impact through
                                                           protection from oil spill   communications and            through improved          from oil spill
                               dedicated lookouts.
                                                           compared to                 dedicated lookout.            vessel                    compared to
                               Substantial increase in
                                                           Alternative 1.              Substantial increase in       communications.           Alternative 1.
                               protection from oil spill
                                                                                       protection from oil spill     Substantial increase
                               compared to
                                                                                       compared to Alternative       in protection from oil
                               Alternative 1.
                                                                                       1.                            spill compared to
                                                                                                                     Alternative 1.
Socioeconomics
                               Beneficial impact            Beneficial impact           Beneficial impact             Beneficial impact         Beneficial impact
                               through increased            through increased           through increased             through increased         through increased
 Population      No impact.
                               protection from oil          protection from oil         protection from oil           protection from oil       protection from oil
                               spills.                      spills.                     spills.                       spills.                   spills.

                               Beneficial impact            Beneficial impact           Beneficial impact             Beneficial impact         Beneficial impact
                               through increased            through increased           through increased             through increased         through increased
 Recreation      No impact.
                               protection from oil          protection from oil         protection from oil           protection from oil       protection from oil
                               spills.                      spills.                     spills.                       spills.                   spills.




                                                                             2-12

                                                                                                                                                           USCG0144
                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 52 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013



                                                                     Alternative
                   Alternative
Resource/Issue          1
                                    Alternative 2             Alternative 3a            Alternative 3b              Alternative 4            Alternative 5
                       (No
                     Action)
                                                                                                                                          Beneficial impact to
                                                                                     Beneficial impact to
                                                           Beneficial impact to                                                           municipalities
                                                                                     municipalities through
                                                           municipalities through                                                         through increased
                                                                                     increased protection        Beneficial impact to
                                                           increased protection                                                           protection from oil
                                                                                     from oil spills. Long-      municipalities
                                                           from oil spills. Short-                                                        spills. Short-term,
                                                                                     term adverse financial      through increased
                                 Beneficial impact to      term, minor adverse                                                            minor adverse
                                                                                     impact to barge             protection from oil
                                 municipalities through    financial impact to                                                            financial impact to
                                                                                     owners for tug escort       spills. Long-term
                                 increased protection      barge owners for pilot                                                         barge owners for
                                                                                     and pilot fees. Long-       adverse financial
                                 from oil spills. Short-   fees. Short-term                                                               pilot fees. Short-term
 Economy           No impact.                                                        term economic               impact to barge
                                 term minor economic       economic benefits to                                                           economic benefits to
                                                                                     benefits to escort tug      owners for tug
                                 costs to                  federal pilots.                                                                federal pilots.
                                                                                     owners and federal          escort and pilot fees.
                                 Massachusetts for         Substantial benefit                                                            Substantial benefit
                                                                                     pilots. Some benefit        Long-term economic
                                 state-licensed pilots.    through economic                                                               through economic
                                                                                     through economic            benefits to escort tug
                                                           incentive for less use                                                         incentive for less
                                                                                     incentive for less use      owners and federal
                                                           of single hull barges                                                          use of single hull
                                                                                     of single hull barges in    pilots.
                                                           in advance of 2015                                                             barges in advance of
                                                                                     advance of 2015
                                                           phase out deadline.                                                            2015 phase out
                                                                                     phase out deadline.
                                                                                                                                          deadline.

                                 Potential long-term       Potential short-term      Potential long-term         Potential long-term      Potential short-term
                                 beneficial impacts if     beneficial impacts if     beneficial impacts if       beneficial impacts if    beneficial impacts if
 Employment        No impact.
                                 additional pilots are     additional pilots are     additional pilots are       additional pilots are    additional pilots are
                                 required.                 required.                 required.                   required.                required.

Public Health and Safety

                                                           Indirect substantial
                                 Indirect benefit                                                                Indirect benefit         Indirect benefit
                                                           benefit through           Indirect benefit through
 Public Health     No change     through reduction in                                                            through reduction in     through reduction in
                                                           reduction in risk of      reduction in risk of
 and safety        in impact.    risk of exposure to an                                                          risk of exposure to      risk of exposure to
                                                           exposure to an oil        exposure to an oil spill.
                                 oil spill.                                                                      an oil spill.            an oil spill.
                                                           spill.




                                                                           2-13

                                                                                                                                                     USCG0145
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 53 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


                             This page intentionally left blank.




                                            2-14

                                                                            USCG0146
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 54 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




3 AFFECTED ENVIRONMENT
3.1 Introduction
3.1.1 Resources for Analysis
         This section describes the navigational, environmental and socioeconomic conditions most likely
to be affected by implementation of any of the alternatives and serves as the baseline against which
potential impacts will be identified and evaluated. In compliance with NEPA and CEQ guidelines, the
description of the affected environment focuses on those conditions and resource areas potentially
affected by the alternatives. These resources include navigation and vessel movement, biological
resources, and socioeconomics. Environmental resources and conditions that are not present in the area
or that would not be affected by implementation of any of the alternatives are listed in Section 2.3 of this
EA, along with the reasons for why they are not analyzed in depth in this assessment.

3.1.2 Region of Influence
         The study area for analysis as discussed in this EA is from Sakonnet Point southward to the north
end of the Buzzards Bay traffic separation zone, to the southwestern tip of Cuttyhunk Island through
Buzzards Bay to the eastern entrance of the Cape Code Canal; Woods Hole Passage and Quicks Hole
are included in the study area. Figure 1.1 shows the boundaries of the study area.

3.1.3 Environmental Regulations, Laws, and Executive Orders
        Environmental regulations, laws, and executive orders that are applicable to this EA are listed in
Section 1.5 of this EA.

3.2 Navigation and Vessel Movement
         This section describes the existing navigational environment for commercial barges carrying
petroleum and/or other hazardous cargo through Buzzards Bay prior to implementation of the 2007 Coast
Guard Buzzards Bay Regulated Navigation Area (RNA) Amendments Final Rule. Included in this section
is a discussion of the navigational requirements of commercial cargo vessels entering and transiting the
bay.

3.2.1 Definition of the Resource
       The study area for navigation and vessel movement is Buzzards Bay and the Cape Cod Canal,
as described in Section 1.3 and shown on Figure 3.1.

3.2.2 Affected Environment
         Buzzards Bay is a major channel of maritime commerce in southeastern Massachusetts due to its
connection to the Cape Cod Canal and the Port of New Bedford. Buzzards Bay is also home to a very
active recreational boating community. The Cape Cod Canal is the widest sea level canal in the world and
the Port of New Bedford is ranked first in the nation in revenue generated from fish landings (The Port of
New Bedford 2012). Buzzards Bay is a toll-free waterway that maintains an active two-way
(inbound/outbound) traffic scheme and is open for passage to all seaworthy vessels.




                                                    3-1

                                                                                                  USCG0147
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 55 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013

                    Figure 3-1. Navigation C Figure 3.1. hannels and Recommended Vessel Route




          The U.S. Coast Guard mandated that all single hull vessels be phased out by January 1, 2015, in
accordance with the double hull requirement mandated by the Oil Pollution Act of 1990. As U.S. single
hull oil vessels are eliminated, fewer double hull vessels are replacing them (USGAO, 2000). As the total
number of oil-carrying vessel transits through Buzzards Bay declines, the ratio of single hull to double hull
vessels continues to decrease, and the probability of a marine incident inevitably decreases. In 2002,
there were nearly 10,000 commercial vessel transits and more than 1,200 tank barge transits through
Buzzards Bay; an estimated 80 percent of those tank barges were single hull (TWG 2009). In 2006,
approximately 560 oil-carrying barges transited Buzzards Bay, 50 percent of which were single hull
barges (U.S. Army Corps of Engineers [USACE] 2012c).

          While there are no mandatory nautical pilot requirements for commercial vessels entering and
transiting Buzzards Bay, MOSPRA mandates that tank barges carrying 6,000 or more barrels of
petroleum cargo must be provided a nautical pilot at the state’s expense if requested by the tow barge
master. The tow barge master must provide a minimum 24-hour advance notice of transit to be eligible
for this accommodation (MGL 21M-9).

       The U.S. Coast Guard has identified and recommended deep draft vessel routes for commercial
vessels entering and departing Buzzards Bay, all of which have been overlaid onto Buzzards Bay


                                                      3-2

                                                                                                   USCG0148
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 56 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013
navigational charts (see Figure 3-1). These vessel routes are not mandatory, although deep draft
commercial vessels, including tugs and barges (average draft of 9 to15 ft), are requested to follow the
designated routes at the master’s discretion. Currently, most if not all tank barges use the suggested
routes voluntarily (Federal Register 2007). By not mandating their use, the U.S. Coast Guard affords
commercial vessel masters the freedom to abandon the recommended routes if necessary to avoid the
risk of collision or grounding.

        As shown on Figure 3-1, the U.S. Coast Guard’s recommended vessel route through Buzzards
Bay maintains a buffer of approximately one to three nautical miles (nm) from shoal water and land
formations on both sides of the route. The recommended route extends from the bay’s west entrance to
the Cleveland East Ledge Light, marking the start of the channel 4.5 nm in length leading to Cape Cod
Canal.

        The transit through Buzzards Bay to the Cape Cod Canal is approximately 25 to 30 nm from the
west entrance of the bay to the west end of the Cape Cod Canal, depending on where a vessel enters the
bay. Figure 3-1 shows the channel to the Canal. Use of the Canal saves mariners an average of 135
miles of travel that would otherwise be required to circumnavigate around Cape Cod. More than 20,000
vessels, of all types, transit the canal annually (USACE, 2012a).

        Located on the southern Massachusetts coast, the Port of New Bedford, a designated Foreign
Trade Zone, is a deep-water commercial port strategically positioned to support import and export trade.
In 2006 there were 3,745 vessel transits through New Bedford Harbor, a decrease of about 14.5 percent
since 2000 (HDR 2011). The Port of New Bedford Entrance Channel is approximately 15 nm from
Buzzard Bay’s west entrance (see Figure 3-1).

         The pre-2007 RNA requires an escort tug for all single hull tank barges being towed through
Buzzards Bay by a tug with single screw propulsion, regardless of cargo type. The Captain of the Port
(COTP) may authorize an exemption from this requirement. By definition, an escort tug has twin-screw
propulsion and twin engines. Consequently, the vast majority of tug and barge combinations transiting
Buzzards Bay employ tugs with twin screws and twin engines, exempting them from employing an escort
tug under this rule. The State of Massachusetts intends to partner with the U.S. Coast Guard to develop
and implement a Vessel Traffic System (VTS) to increase navigational awareness and to help prevent
collisions and groundings by providing information regarding ship locations and traffic. Upon entering the
Buzzards Bay RNA, this system will require vessels to report their location and identity, and voyage plan
(location, course, speed, destination, estimated time of arrival) for transiting the bay, and to maintain
continuous contact with the VTS monitor throughout the transit. (MGL.21M.s.2). To date, VTS has not
been implemented; however, the U.S. Coast Guard requires each vessel engaged in towing a tank barge
in Buzzards Bay or the Cape Cod Canal to issue a security call on marine band or VHF channel.

3.3 Biological Resources
3.3.1 Definition of the Resource
        This section describes the biological resources in the project area including aquatic communities,
sensitive and protected habitats and threatened and endangered species in the proposed project location.

        Buzzards Bay has 350 miles (563 kilometers [km]) of coastline that includes tidal wetlands or salt
marshes, tidal flats, eelgrass beds and barrier beaches (Howes and Goehringer 1996). Congress
designated Buzzards Bay as an “Estuary of National Significance” in 1985, one of only five estuaries in
the U.S. so designated. It is also a “Massachusetts designated Ocean Sanctuary”.

3.3.2 Eelgrass and Salt Marsh Habitats
        Eelgrass and salt marshes are important habitats, nesting sites, food-production areas, and
nurseries for a wide variety of species. Eelgrass (Zostera marina) is a perennial plant that grows in sands


                                                    3-3

                                                                                                 USCG0149
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 57 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013
and mud’s in depths from low-tide to 20 feet (ft) (7 meters [m]) below sea level, depending on light
penetration and absence of high energy wave action (BBNEP 2012). Eelgrass is found at the mouths of
tidal creeks, salt ponds, and embayment’s and has declined as a result of pollution and human
disturbances (Figure 3.2 shows the location of eelgrass beds in Buzzards Bay). Salt marshes are usually
located in the intertidal zone behind barrier beaches or in embayments with calm waters and along tidal
rivers. They are dominated by the grasses Spartina patens and Spartina alterniflora.

                                Figure 3-2.   Figure 3.2 Eelgrass Beds in Buzzards Bay




3.3.3 Benthic Communities
        Buzzards Bay has fine-grained sediments that occur throughout the deeper basins and troughs,
as well as in near shore, shallow and protected areas such as salt marshes, eelgrass beds and tidal
flats. Coarser-grained sands are found in shallow, higher energy areas, for example by barrier beaches,
as well as offshore areas: (Howes and Goehringer 1996). The benthic community structure of Buzzards
Bay depends primarily on the varying sediment characteristics, including grain size and organic content,
of the bay bottom.

       Shallow areas and eelgrass beds that are characterized by fine-grained and muddier sediments
are dominated by deposit feeders and molluscs (e.g. the polychaete Nephtys incisa, the lamellibranch
Nucula proxima, the molluscs Crepidula fornicata and Crepidula plana). These areas are protected and
have lower energy inputs, allowing organic materials to settle out and provide a source of food to deposit
feeders. Offshore, deeper areas of Buzzards Bay also have fine sediments and experience less wave



                                                            3-4

                                                                                                USCG0150
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 58 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013
 energy. Deeper, offshore benthic communities are comprised of molluscs such as Nassarius trivittatus
 and Yoldia limatula.

          Coarser-grained, sandy sediments in offshore locations have benthic communities characterized
 by suspension feeders, carnivores, herbivores, or nonselective deposit feeders such as Nassarius
 trivittatus, Chaetopleura apiculata, and Anachis avara (Howes and Goehringer 1996).

3.3.4 Shellfish
        Buzzards Bay supports populations of bay scallop (Aequipecten irradians), quahog (Mercenaria
mercenaria), ocean quahog (also called black clam; Arctica islandica), soft-shelled clams (Mya arenaria),
oyster (Crassostrea virginica), surf clam (Spisula solida), and lobster (Homarus americanus). Figure 3.3
shows locations of shellfish beds in Buzzards Bay.

                                  Figure   Figure 3.3 3-3. Shellfish Beds in Buzzards Bay




        Quahog in Buzzards Bay can grow in shallow or deep water in sandy to muddy bottoms where
they burrow into the sediment and extend their siphons to feed (Howes and Goehringer 1996). They are
found along almost the entire shoreline periphery of Buzzards Bay and, along the northern shore,
extending south out into deeper water in the center of the bay. Ocean quahog (A. islandica) are generally
found in muddy sands of deeper waters offshore, in the central-southwest portion of Buzzards Bay
(Howes and Goehringer 1996).



                                                             3-5

                                                                                               USCG0151
        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 59 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013
        Soft-shell clams occur in sandy or muddy, organic-rich sediments in calm embayment’s and inlets
and salt marsh creeks. They also burrow in sediments and extend their siphons into the water column to
feed (Howes and Goehringer 1996). Soft-shell clam beds are located primarily at the northeastern end of
Buzzards Bay towards the entrance to the Cape Cod Canal.

         Bay scallop adults are mobile and grow quickly with a short spawning season that can result in
fluctuations in their populations in different locations. Bay scallops are more common in shallow
embayment’s but can occur at depths from 15 to 39 feet (4.5 to 12 m). Juvenile scallops are sedentary
and often attach to eelgrass beds, making the scallop population also susceptible to fluctuations in
eelgrass habitat distributions (Howes and Goehringer 1996). Bay scallop beds are located at the
northeastern end of Buzzards Bay towards the entrance to the Cape Cod Canal

        Oysters are not as abundant as other bivalves in Buzzards Bay, but can be found along the bay’s
eastern shore. Oysters require hard substrates upon which to attach and grow and so are usually found
on rocks and pilings (Howes and Goehringer 1996).

        Although the lobster fishery is strong in some areas of Massachusetts, in Buzzards Bay, landings
have declined by 50 percent since 1998 (MMFI 2012). In 2002, lobster landings in Buzzards Bay
accounted for only 1.6 percent of the state total, but this still represented an annual retail value close to
$817,000 and a valuable asset to local lobstermen (BBNEP 2012). Lobsters are found among rock or
grass shelters during the day and emerge at dusk to feed on plants, bivalves, other lobsters, or fish.
Smaller lobsters are found closer to shore while larger individuals are found in offshore water (Howes and
Goehringer 1996).

3.3.5 Fisheries
3.3.5.1 Essential Fish Habitat

         Buzzards Bay is home to a number of fish species and other marine life, including commercial
and recreational species, bottom dwelling and free-swimming water column species and resident and
migratory species (Carey and Haley 2002; Howes and Goehringer 1996). Buzzards Bay provides
spawning, nursery and feeding habitat. Many of the fish in Buzzards Bay are migratory and move along
the southeastern New England Atlantic coast and into the bay in spring and summer. Some species (e.g.,
bluefish, striped bass) continue their migration through the Cape Cod Canal into Cape Cod Bay. As a
result, the nekton of Buzzards Bay is connected to a much larger population of fish and invertebrates.
Marine habitat in Buzzards Bay provides EFH for the species listed in Table 3-1 at the indicated life
stages. Habitats that are identified as EFH are protected under the Magnuson-Stevens Fishery
Conservation and Management Act.

 Table 3-1. Species and Applicable Life Stages for which EFH is Designated within Buzzards Bay
 Species                                                  Eggs         Larvae      Juveniles      Adults
 Atlantic cod (Gadus morhua)                                X             X            X             X
 haddock (Melanogrammus aeglefinus)                         X             X
 red hake (Urophycis chuss)                                               X            X             X
 winter flounder (Pseudopleuronectes americanus)            X             X            X             X
 windowpane flounder (Scophthalmus aquosus)                 X             X            X             X
 American plaice (Hippoglossoides platessoides)                                        X             X
 Atlantic sea herring (Clupea harengus)                                                X             X
 bluefish (Pomatomus saltatrix)                                                        X             X
 long-finned squid (Loligo pealei)                                                     X             X
 short-finned squid (Illex illecebrosus)                                               X             X
 Atlantic butterfish (Peprilus triacanthus)                 X             X            X             X
 Atlantic mackerel (Scomber scombrus)                       X             X            X             X
 summer flounder (Paralichthys dentatus)                    X             X            X             X



                                                    3-6

                                                                                                   USCG0152
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 60 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013

 Species                                                 Eggs        Larvae      Juveniles      Adults
 scup (Stenotomus chrysops)                                X             X            X            X
 black sea bass (Centropristis striata)                   n/a            X            X            X
 surf clam (Spisula solidissima)                          n/a           n/a           X            X
 king mackerel (Scomberomorus cavalla)                     X             X            X            X
 Spanish mackerel (Scomberomorus maculatus)                X             X            X            X
 cobia (Rachycentron canadum)                              X             X            X            X
 little skate (Leucoraja erinacea)                                                    X            X
 winter skate (Leucoraja ocellata)                         X            X             X            X
 sandbar shark (Carcharinus plumbeus)                                                              X
 bluefin tuna (Thunnus thynnus)                                                       X



3.3.5.2 Essential Fish Habitat Species

         Atlantic cod (Gadus morhua) – Buzzards Bay is designated as EFH for all life stages of the
Atlantic cod. In southern New England, Atlantic cod are common only in winter and spring in shallow
waters less than 40 ft (12 m) deep, but are common year-round in deeper water. Eggs are common in
winter and spring. Larvae are typically pelagic and occur in near-shore waters at depths of 98 to 230 ft
(30 to 70 m) in the spring. Juveniles prefer bottom habitats at depths of 33 to 492 ft (10-150 m). Cod are
observed spawning during fall, winter and early spring (NMFS/NERO 1998; Fahay et al. 1999).

         Haddock (Melanogrammus aeglefinus) – Buzzards Bay is designated as EFH for the egg and
larval stages of the haddock life cycle. Eggs occur between March and May at depths of 164 to 295 ft (50
to 90 m), while larvae are common between April and May at depths of 98-295 ft 30-90 m (NMFS/NERO
1998; Cargnelli et al. 1999b).

         Red hake (Urophycis chuss) – Buzzards Bay is EFH for the larval, juvenile and adult life stages of
the red hake. Larvae are pelagic, preferring water depths less than 656 ft (200 m) and are common
during the months of September to October. Juveniles prefer bottom habitats and water depths less than
328 ft (100 m) and are present in spring and fall. Adults are found in bottom habitats at depths between
33 and 427 ft (10-130 m) and spawning takes place in June and July (NMFS/NERO 1998; Steimle et al.
1999c).

         Winter flounder (Pseudopleuronectes americanus) – Buzzards Bay is designated as EFH for all
life stages of winter flounder. Eggs are found in bottom habitats at depths less than 16 ft (5 m), while
larvae inhabit open water and benthic habitats at depths less than 6 m (17 ft) and are most common in
April and May. Juvenile and adults are found in bottom habitats near shore at depths less than 33 ft (10
m). Spawning occurs in February and March. Winter flounder undergo a seasonal inshore-offshore
migration, and are more abundant in Buzzards Bay during spring and less abundant in summer and fall
as they move offshore to cooler waters (NMFS/NERO 1998; Pereira et al.1999).

         Windowpane flounder (Scophthalmus aquosus) – Buzzards Bay is designated as EFH for all life
stages of windowpane flounder. Eggs are most abundant in July and August at depths less than 70 m
(230 ft). Larvae are pelagic, occurring at water depths less than 230 ft (70 m) and most common in late
summer and fall. Juveniles and adults are benthic and found at depths from 3 to 328 ft (1to 100 m).
Spawning occurs in spring, summer and fall (NMFS/NERO 1998; Chang et al. 1999).

         American plaice (Hippoglossoides platessoides) – Buzzards Bay is designated as EFH for the
juvenile and adult stages of the American plaice life cycle. Juveniles and adults are found in bottom
habitat in water depth between 148 to 574 ft (45-175 m). Spawning occurs from March to June in shallow
waters less than 90 m (295 ft) deep (NMFS/NERO 1998; Johnson et al. 1999).




                                                   3-7

                                                                                                 USCG0153
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 61 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013
         Atlantic sea herring (Clupea harengus) – Buzzards Bay is designated as EFH for the juvenile and
adult stages of the Atlantic sea herring life cycle. Juveniles and adults inhabit open and bottom habitats at
depths between 49 to 427 ft (15to 130 m). Atlantic sea herring are more common in spring and fall in
Buzzards Bay because they spawn outside of the bay from July to November (NMFS/NERO 1998; Reid
et al. 1999).

        Bluefish (Pomatomus saltatrix) – Buzzards Bay is designated as EFH for the juvenile and adult
stages of the bluefish life cycle. Bluefish are migratory, appearing in Buzzards Bay from May to October,
before returning to warmer waters. Juveniles prefer estuaries and shallow waters. Adults prefer near-
shore open waters (NMFS/NERO 1998; Fahay et al. 1999).

        Long-finned squid (Loligo pealei) – Buzzards Bay is designated as EFH for the juvenile and adult
stages of the long-finned squid life cycle. Juveniles and adults are found in open water. Juveniles are
found from shore to depths of 700 ft (213 m) while adults are found from shore to 1,000 ft (305 m)
(NMFS/NERO 1998; Cargnelli et al. 1999).

        Short-finned squid (Illex illecebrosus) - Buzzards Bay is designated as EFH for the juvenile and
adult stages of the short-finned squid life cycle. Both juveniles and adults are pelagic and found from
shore to depths of 600 ft (183 m) (NMFS/NERO 1998).

        Atlantic butterfish (Peprilus triacanthus) – Buzzards Bay is designated as EFH for all four stages
of the Atlantic butterfish life cycle. Eggs are found from brackish estuarine water to coastal embayments
in depths from shore to 6,000 ft (1,829 m). Larvae inhabit open waters usually associated with floating
vegetation and are most frequently observed in July and August. Juveniles inhabit open waters from 33 to
1,082 ft (10 to 33 m) in coastal bays and estuaries and are generally present from spring to fall
(NMFS/NERO 1998; Cross et al. 1999).

        Atlantic mackerel (Scomber scombrus) – Buzzards Bay is designated as EFH for all four stages
of the Atlantic mackerel life cycle. Eggs are found near shore and offshore at depths up to 50 ft (15 m).
Larvae are found near and offshore at depths of 33 to 425 ft (10 to 130 m). Juveniles are found near and
offshore at depths up to 1,500 ft (320 m) and tend to be most common from May to August. Adults are
found near and offshore at depths up to 1,250 ft (381 m) and are found in greatest densities in late winter
and early spring (NMFS/NERO 1998; Studholme et al. 1999).

        Summer flounder (Paralichthys dentatus) – Buzzards Bay is designated as EFH for all four stages
of the summer flounder life cycle. Summer flounder eggs are present from October to May at depths from
98 to 361 ft (30 to 110 m). Larvae are found generally offshore at depths of 33 to 230 ft (10-70 m) but
migrate inshore to undergo metamorphosis. Larvae are most common from October to January. Juveniles
prefer shallow (less than 4.9 ft [1.5 m]) waters in marsh creeks, tidal flats and channels. Adults are found
in bottom habitats with submerged aquatic vegetation both inshore and offshore depending on water
temperature (NMFS/NERO 1998; Packer et al. 1999).

         Scup (Stenotomus chrysops) – Buzzards Bay is designated as EFH for all four stages of the scup
life cycle. Scup are primarily bottom feeders and spawn in inshore regions in late spring. They are found
in Buzzards Bay during summer and early fall, and migrate to deeper warmer waters in winter (Howes
and Goehringer 1996). Both eggs and larvae tend to be found in estuaries from May to August in
southern New England. Juveniles are found in estuaries and bays with sandy, muddy bottoms and
eelgrass beds. Adults are found in estuaries at depths of 7 to 125 ft (2-38 m) (NMFS/NERO 1998;
Steimle, et al., 1999b).

         Black sea bass (Centropristis striata) – Buzzards Bay is designated as EFH for the larvae,
juvenile, and adult stages of the black sea bass life cycle. Larvae are found at depths less than 100 m
(328 ft) in coastal areas. Juveniles are found in estuarine and coastal areas and near salt marsh areas at




                                                    3-8

                                                                                                   USCG0154
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 62 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013
depths less than 125 ft (38 m). Adults black sea bass are typically present in estuarine waters inshore
and most common from May to October (NMFS/NERO 1998; (Steimle et al. 1999a).

         Surf clam (Spisula solidissima) – Buzzards Bay is designated as EFH for the juvenile, and adult
stages of the surf clam life cycle. Both juvenile and adult surf clams are found in medium to fine-grained
sands at depths from 26 to 216 ft (8 to 66 m). Adults spawn during summer (NMFS/NERO 1998; Cargnelli
et al. 1999).

         King mackerel (Scomberomorus cavalla) – Buzzards Bay is designated as EFH for all four stages
of the king mackerel life cycle. The northern range of the king mackerel is southern Massachusetts and it
is generally absent from Buzzards Bay and Cape Cod north (NMFS/NERO 1998).

         Spanish mackerel (Scomberomorus maculatus) – Buzzards Bay is designated as EFH for all four
stages of the Spanish mackerel life cycle. Although the northern range of this species is Cape Cod,
Spanish mackerel are rarely reported north of the Chesapeake Bay (Robins and Ray 1986). They spawn
off the coast from spring to summer (NMFS/NERO 1998).

         Cobia (Rachycentron canadum) – Buzzards Bay is designated as EFH for all four stages of the
cobia life cycle. Cobia are coastal pelagics and reach the northern part of their range in southern
Massachusetts (Robins and Ray 1986). Cobia are generally absent from northern Massachusetts waters
and points north of Cape Cod (NMFS/NERO 1998).

        Little skate (Leucoraja erinacea) – Buzzards Bay is designated as EFH for the juvenile and adult
stages of the little skate life cycle. The little skate is found in depths up to 295 ft (90 m) and is found
inshore during the winter and spring and offshore during summer and fall. They prefer sand, pebbly or
muddy bottoms (NMFS/NERO 1998).

        Winter skate (Leucoraja ocellata) – Buzzards Bay is designated as EFH for all four stages of the
winter skate life cycle. Winter skate is found on sandy and gravelly bottoms up to 36 ft (11 m) in depth
(NMFS/NERO 1998).

         Sandbar shark (Carcharinus plumbeus) – Buzzards Bay is designated as EFH for the adult
sandbar shark. Adult sandbar shark are found in shallow, muddy coastal waters up to 165 ft (50 m) in
depth. This species migrates south to warmer waters in winter. Southern New England is the northern
limit of the sandbar shark’s range and is not likely that it is abundant in Buzzards Bay (NMFS/NERO
1998).

        Bluefin tuna (Thunnus thynnus) - Buzzards Bay is designated as EFH for the juvenile blue fin
tuna. Juvenile bluefin tuna are found in all coastal pelagic waters from 82 to 656 ft (25-200 m) in depth
(NMFS/NERO 1998).

3.3.6 Birds
        Buzzards Bay provides important foraging and nesting habitats, including open water,
embayments, beaches, eelgrass beds, and salt marshes, for numerous migratory and resident birds.
Several species nest and forage within salt marshes and along rocky or sandy beaches. Small, rocky
islands within Buzzards Bay serve as nesting grounds for several species. Open water and eelgrass beds
are important habitats for bird prey species including invertebrates and fish.




                                                   3-9

                                                                                                 USCG0155
           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 63 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013

3.3.7 Protected Species
3.3.7.1 Federally Listed Threatened and Endangered Species

       A list of federal threatened and endangered species that potentially occur in Buzzards Bay and
the Cape Cod Canal and their status is provided in Table 3-2. The table includes species listed by the
USFWS and the NMFS. The species are discussed in more detail following the table.


    Table 3-2. Federal and State Listed Threatened and Endangered Species with the Potential to
                                      Occur in the Project Area
                                                                          Federal         State          Agency Regulatory
Common Name                             Scientific Name
                                                                          Status*       Status****           Authority
Reptiles
    Loggerhead Sea Turtle               Caretta caretta                      T             ST                   NMFS
    Kemp's Ridley Sea Turtle            Lepidochelys kempii                  E             SE                   NMFS
    Leatherback Sea Turtle              Dermochelys coriacea                 E             SE                   NMFS
    Green Sea Turtle                    Chelonia mydas                       T             ST                   NMFS
    Diamond-backed Terrapin             Malaclemys terrapin                                ST                  MDFW
Birds
    Pied-Billed Grebe                   Podilymbus podiceps                                SE                  MDFW
    American Bittern                    Botaurus lentiginosus                              SE                  MDFW
    Least Bittern                       Ixobrychus exilis                                  SE                  MDFW
    Bald Eagle                          Haliaeetus leucocephalus             **            SE                  MDFW
    King Rail                           Rallus elegans                                     ST                  MDFW
    Common Moorhen                      Gallinula chloropus                                SC                  MDFW
    Piping Plover                       Charadrius melodus                   T             ST                  USFWS
    Roseate Tern                        Sterna dougallii                     E             SE              MDFW, USFWS
    Common Tern                         Sterna hirundo                                     SC                  MDFW
    Arctic Tern                         Sterna paradisaea                                  SC                  MDFW

    Least Tern                          Sternula antillarum                 E***           SC              MDFW, USFWS

    Red knot                            Calidris canutus rufa                C                                 USFWS
Mammals
    North Atlantic Right Whale          Eubalaena glacialis                  E             SE                   NMFS
Notes:
*
Federal Designations:

    E - Federal Listed Endangered; T - Federal Listed Threatened: C - Candidate
    **Bald eagle is delisted. Nesting bald eagles and their nests are protected by law under the Bald and Golden Eagle Act.
    ***Interior U.S. population only.

****State Designations:
    ***Massachusetts Division of Fisheries and Wildlife
           SE - State Listed Endangered
           ST - State Listed Threatened.
           SC - State Listed Special Concern
Sources: USFWS 2012; NOAA/NMFS 2011; MDMF 2008.




                                                                   3-10

                                                                                                                        USCG0156
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 64 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013
        Bald eagle (Haliaeetus leucocephalus) – The bald eagle is listed as endangered in
Massachusetts, but delisted under the ESA; however, nesting bald eagles and their nests are protected
under the Bald and Golden Eagle Act. Bald eagle nests have been recorded in Plymouth County, which
borders Buzzards Bay to the north, and bald eagles overwinter along the Buzzards Bay coastline (MDFW
2008).

       Piping plover (Charadrius melodus) – The piping plover nests on sandy coastal beaches and
dunes, between the high tide line and the foot of coastal dunes of all counties bordering Buzzards Bay
(MDFW 2009). They feed on marine invertebrates found along the rack line and tidal flats at low tide.

        Roseate tern (Sterna dougallii) – The roseate tern nests in colonies on sandy or rocky islands and
occasionally on barrier beaches in dense vegetation among rocks and boulders. They forage for small
fish and crustaceans over sandbars, inlets and shoals and can forage up to 19 miles (30 km) from the
breeding colony. Approximately 60 percent of the northeast population of roseate terns is located in just
two colonies found in Buzzards Bay (MDFW 2012).

        Loggerhead sea turtle (Caretta caretta) – Loggerhead sea turtles, especially pelagic juveniles,
forage on vegetation and invertebrates in nearshore coastal areas and estuaries (NOAA/NMFS 2011).
Loggerhead sea turtles are occasionally sighted or found stranded in the bay every year, but do not nest
in Buzzards Bay (NMFS 2011).

         Kemp’s ridley sea turtle (Lepidochelys kempii) – The Kemp’s ridley turtles is the most critically
endangered sea turtle species. They are found in shallow coastal waters and sea grass beds as well as
open ocean, usually in the Gulf of Mexico, but juveniles do occur during the summer off the coast of
Massachusetts. Juvenile Kemp’s ridleys are occasionally seen foraging in Buzzards Bay (Morreale and
Standora 1989; Buzzards Bay Project National Estuary Program 1991). Kemp’s ridley sea turtles do not
nest in Buzzards Bay.

        Leatherback sea turtle (Dermochelys coriacea) – Leatherback sea turtles nest in the tropics and
move north to forage. They are occasionally sighted and stranded in Buzzards Bay (Shoop and Kenney
1992; Buzzards Bay National Estuary Program 1991). In August 2008, more than 100 sightings of
leatherback sea turtles were reported in southeast Massachusetts. Leatherback sea turtles do not nest in
Buzzards Bay.

        Green sea turtle (Chelonia mydas) – Green sea turtles are herbivorous and forage in shallow
coastal areas. Their range extends into the coastal waters of Massachusetts (NMFS 2011); however, they
are considered an ‘oceanic straggler in southern New England’ by the USFWS (USFWS 2012). In
comparison to other sea turtle species, there have been minimal recordings of the green sea turtle as far
north as Cape Cod. Green turtles have the potential to occur, but do not nest in Buzzards Bay.

        Red knot (Calidris canutus rufa) – The red knot is currently a candidate to be listed as a federal
threatened and endangered species. The rufa population of red knot is a shorebird that breeds in the
central Canadian Arctic and migrates primarily along the Atlantic coast of North America (USFWS 2007).
Buzzards Bay is an important migration stopover location where red knot forage on sandy beaches, tidal
mudflats, salt marshes, and peat banks for bivalves, gastropods, and crustaceans (USFWS 2007).

       North Atlantic right whale (Eubaleena glacialis) – Rare sightings (one sighting reported in 2008
and one in 2012) of the federally endangered North Atlantic right whale occur in Buzzards Bay and the
Cape Cod Canal. When sightings are reported, the U.S. Coast Guard restricts boat traffic and escorts the
whales until they leave the area (Bragg 2012).

3.3.7.2 State Listed Threatened, Endangered, and Special Concern Species

        Each state maintains a list of species that are of concern within that state. These lists generally
include species on the federal list as well as species that are considered endangered or threatened only


                                                   3-11

                                                                                                 USCG0157
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 65 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013
at the state level. In addition to the federally listed species, Massachusetts includes the following species
that occur in Buzzards Bay on the state list of endangered, threatened or special concern species: pied-
billed grebe, American bittern, least bittern, king rail, common moorhen, common tern, arctic tern, least
tern, and diamond-backed terrapin.

3.3.8 Migratory Birds
          Buzzards Bay encompasses estuarine, salt marsh, and beach habitats that are important areas
for some migratory bird species protected under the MBTA. Species covered under the MBTA that occur
in Buzzards Bay are: red-throated loon, common loon, pied-billed grebe, horned grebe, red-necked
grebe, double-crested cormorant, American bittern, least bittern, great blue heron, great egret, snowy
egret, little blue heron, tricolored heron, green heron, black-crowned night-heron, yellow-crowned night-
heron, glossy ibis, brant, Canada goose, green-winged teal, American black duck, mallard, blue-winged
teal, northern shoveler, American widgeon, canvasback, redhead, ring-necked duck, greater scaup,
lesser scaup, common eider, king eider, harlequin duck, long-tailed duck, black scoter, surf scoter, white-
winged scoter, common goldeneye, Barrow’s goldeneye, bufflehead, hooded merganser, common
merganser, red-breasted merganser, ruddy duck, black rail, clapper rail, king rail, Virginia rail, sora,
American coot, American oystercatcher, greater yellowlegs, willet, spotted sandpiper, ruddy turnstone,
red knot, sanderling, purple sandpiper, dunlin, killdeer, laughing gull, black-headed gull, Bonaparte’s gull,
ring-billed gull, herring gull, Iceland gull, lesser black-backed gull, glaucous gull, great black-backed gull,
black skimmer, belted kingfisher, American crow, salt marsh sharp-tailed sparrow, Nelson’s sharp-tailed
sparrow, and seaside sparrow.



3.4 Socioeconomics
3.4.1 Definition of the Resource
        This section focuses on the demographic and socioeconomic characteristics of coastal
populations and municipalities that surround Buzzards Bay.

3.4.2 Affected Environment
3.4.2.1 Population

        Four Massachusetts counties encompassing 11 towns surround the bay on the east, west and
north. Municipal boundaries are shown on Figure 1-1 in Section 1.3. Table 3-3 lists Massachusetts
counties and towns that border the bay along with their 2009 year-round residential populations.




                                                     3-12

                                                                                                     USCG0158
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 66 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013
                       Table 3-3. Counties and Towns Bordering Buzzards Bay
                                                                2009
                                County/Town or City
                                                              Population
                                Barnstable County
                                    Bourne                     19,387
                                    Falmouth                   32,817
                                Bristol County
                                    Dartmouth                    4,421
                                    Fairhaven                  16,097
                                    New Bedford                91,053
                                    Westport                   15,529
                                Dukes County
                                    Gosnold                         86
                                Plymouth County
                                    Marion                       5,182
                                    Mattapoisett                 6,519
                                    Plymouth                   56,842
                                    Wareham                    21,348
                                 Source: US Census Bureau, 2012.



         In addition to the year-round residential population of the municipalities identified in Table 3-3,
each also experiences a substantial increase in seasonal and day visitors during the summer months.
For example, in 2004, the town of Bourne in Barnstable County had a year-round population of 19,516
and an estimated seasonal population of 40,000 (Bourne. 2009). Although seasonal population estimates
are not available for all of the towns bordering Buzzards Bay, the size of the seasonal/recreational
population compared to the permanent year-round population can be estimated based on the number of
seasonal/recreational housing units in each town. Table 3-4 lists seasonal housing as a percentage of
the total housing units in each town/city. As noted in the table, with the exception of the City of New
Bedford, seasonal/recreational use housing represents more than 50 percent of housing in all of the
towns bordering Buzzards Bay, and eight of the eleven towns bordering Buzzards Bay contain over 70
percent seasonal/recreational use housing.




                                                   3-13

                                                                                                  USCG0159
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 67 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013
                Table 3-4. Seasonal Housing as a Percentage of Total Housing Units
                                                                     Percent
                                                     Total
                                                                    Seasonal /
                                                    Housing
                                                                   Recreation /
                       County/Town or City           Units
                                                                  Occasional Use
                       Barnstable County
                          Bourne                      10,805           75.6%
                          Falmouth                    21,970           89.9%
                       Bristol County
                          Dartmouth                   12,435           55.1%
                          Fairhaven                    7,475           58.8%
                          New Bedford                 42,933            2.8%
                          Westport                     7,193           74.7%
                       Dukes County
                          Gosnold                        215           98.9%
                       Plymouth County
                          Marion                       2,445           78.5%
                          Mattapoisett                 3.262           84.0%
                          Plymouth                    24,800           71.2%
                          Wareham                     12,256           74.6%
                        Source: UMass Donahue Institute. 2012.



3.4.2.2 Recreation

        The Buzzards Bay coastline stretches over 350 miles (563 km) including inner harbors, bayward
facing portions of the Elizabeth Islands, and the Cape Cod Canal. The bay and its shoreline provide a
haven for tourism and recreation to both day users and longer-term visitors. The visitors support local
businesses and the local economy by purchasing goods and services during their visits. The economic
impact of tourism on Buzzards Bay counties is substantial.

         Approximately 13.4 miles of public beaches (municipal and state owned) and 31.9 miles of "semi-
public" beaches are located on Buzzards Bay (BBNEP 2011a). The balance of the shoreline is privately
owned. Beaches owned by cities, towns, and the state are open to any member of the public. However,
beach parking stickers are required to park at municipal beach parking lots, generally with different rates
for residents and non-residents. Demerest Lloyd State Park and Horseneck Beach State Reservation
each charge a single rate for parking. Table 3-5 lists beaches that are located on the bay. In addition to
bay beaches, USACE maintains 10 recreation areas along the Cape Cod Canal that include a variety of
recreation amenities including picnic areas, playgrounds, camping facilities, trails and scenic overlooks of
the canal (USACE. 2012a).




                                                   3-14

                                                                                                  USCG0160
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 68 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013
                                 Table 3-5. Beaches Located on Buzzards Bay
       Town / Beach                           Town / Beach                       Town / Beach
 Bourne                                   Falmouth                          New Bedford
    Barlows Landing Beach                   Black Beach                       Clarks Cove
    Bennets Neck Beaches                    Bristol Beach                     Davey’s Locker Beach
    Electric Avenue Beach                   Cape Codder Hotel Beach           East Beach
    Eustis Beach                            Chapaquoit Beach                  J. Beach
    Gray Gables Beach                       Hamlins Point Bach                Kid’s Beach
    Hen Cove North                          Magansett Beach                   South 400 Beach
    Hen Cove West                           Menauhant Beach                   South Pier Beach
    Mashnee Island Beach                    Mill Road Beach                   Squid Beach
    Merriam Beach                           Old Silver Beach                  Taber Beach
    Monument Beach                          Racing Beach                      Tower Beach
    Patuissett Beach                        Saconessett Hills Beach           Turtle Park Beach
    Phinneys Harbor Beach                   Stoney Beach                      West Beach
    Phinneys Point Beach                    Surf Drive Beach                Wareham
    Sagamore Beach                          The Knob                          Briarwod Beach
    Scenic Park Beach                       Wood Neck Beach                   Hamilton Beach
    Squeteaque Harbor Beach                 Wood Neck River                   Independence Point Beach
 Dartmouth                                Marion                              Indian Heights Beach
    Anthony’s Beach                         Dexter Beach                      Little Harbor Beach
    Apponagansett Town Beach                Hammer’s Cove Beach               Minot Forest Beach
    Barney’s Joy Beach                      Island Wharf Beach                Onset Beach
    Bay View Beach                          Piney Point Beach Club            Parkwood Beach
    Demarest Lloyd State Beach              Planting Island Beach             Pinehurst Beach
    Hidden Bay Beach                        Silver Shell Beach                Riverside Beach
    Jone’s Park Town Beach                  Tabor Academy Beach               Sandlewood Beach
    Little River Beach                      Town Beach                        Shangrila Beach
    Mishaum Point Beach                   Mattapoisett                        Shell Point Beach
    Moses Smith Creek Beach                 Antassawomack Beach               Sunset Beach
    Nonquitt                                Aucoot Beach                      Swifts Neck Beach
    Round Hill Town Beach                   Brant Beach                     Westport
     Round Hill Community Beach             Crescent Beach                     East Beach
     Salter’s Point Beach                   Harbor Beach                       Goosberry Neck Beach
     Shore Acres Beach                      Hollywoods Beach                   Horseneck Beach
 Fairhaven                                  Leisure Shores Beach               Horseneck Point Beach Club
     Causeway Road Beach                    Mattapoisett Shores Beach          Town Beach
     Fort Phoenix State Beach               Nasketucket Reservation Beach      Cherry and Webb Beach
     Fort Phoenix Town Beach                Ned’s Point Beach                  Knubble Rock Beach Club
     Knollmere Beach                        Peases Point Beach                 Spindle Rock Beach Club
     Popes Beach                            Point Connett Beach
     Sunrise Beach                          Town Beach
     West Island Causeway Beach
     West Island Town Beach
Sources: www. Buzzards bay.org/images/beaches.gif
         Massachusetts Department of Public Health. 2002.



        In addition to beaches, numerous public marinas and yacht clubs are located throughout
Buzzards Bay that provide slips and moorings to residents as well as to recreational boaters needing an
overnight mooring as they transit through the area. More than 12,000 boats can be found on Buzzards
Bay during peak summertime holidays (BBNEP 2011a).




                                                      3-15

                                                                                                   USCG0161
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 69 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013
         Sailboat races are held in the bay each summer by Buzzards Bay yacht and sailing clubs. The
largest of the races is the Buzzards Bay Regatta. Initially held in 1972, today the Buzzards Bay Regatta is
the largest multi-class regatta in the United States with more than 450 boats and 1200 sailors across 15
different classes. In addition to the sailors, 30 committee chairs are joined by over 200 volunteers during
regatta weekend. (Buzzards Bay Regatta. 2012).

        Other events that draw tourists to the area include annual town festivals that focus on the
waterfront, such as the New Bedford Working Waterfront Festival and the Bourne Scallop Festival. These
events attract visitors from throughout the region.

         Recreational fishing in Buzzards Bay provides another source of income to area towns and
businesses. Recreational fishermen include shore-based recreational anglers and shellfish gatherers’
vessel-based anglers, lobster and fish potters, shellfish gatherers, and participants in charter boat
excursions. Recreational fishing is primarily focused in the shallow waters of Buzzards’ Bay. Fishing trips
often last from several days to a week or more and anglers generally stay in local hotels and use local
amenities including bait and tackle shops, local restaurants and other tourist attractions. (Colburn, L.,
et al. 2002.)

         In excess of 25,000 motor vessels are estimated to be moored in the bay with an additional
10,000 to 15,000 tailored in annually, a substantial number of which are used for recreational fishing. The
number of people who use the bay for recreational fishing is hard to estimate since licensing is not
required for saltwater recreational fishing in Massachusetts. Assuming two to three anglers per boat, as
many as 50,000 to 75,000 individuals may use Buzzards Bay annually for recreational fishing. (Colburn,
L., D.A. Carey and N. Haley 2002.)

         Although licenses are not required for saltwater fishing in Massachusetts, licenses are required
for recreational and commercial shellfishing. Shellfish licenses are issued by each municipality for areas
within the town’s boundaries. More than 12,800 recreational permits are issued annually (BBNEP 2012).
Most shellfishing occurs close to shore, particularly in the harbors. Figure 3-3 shows the locations of
shellfish beds in Buzzards Bay.

3.4.2.3 Employment and Economy

        Tourism is the largest source of business revenue in the Buzzards Bay region (Falmouth 2005),
and the most important industry in southeastern Massachusetts (BBNEP 2011a). Table 3-6 identifies the
impact of domestic travel on Southeastern Massachusetts.

              Table 3-6. 2004 Domestic Travel Impact on Southeastern Massachusetts
                                                                       State Tax       Local Tax
                         Expenditures      Payroll      Employment
       County                                                          Receipts        Receipts
                          ($ Millions)   ($ Millions)   (Thousands)
                                                                      ($ Millions)    ($ Millions)
       Barnstable            $745.61      $207.92             9.28        $32.54          $43.12
       Bristol               $311.64        $71.93            3.00        $17.24           $5.88
       Plymouth              $384.19        $87.60            3.65        $19.44          $17.05
       Subtotal             $1441.44      $367.45            15.93        $69.22          $66.05
       State totals       $10,975.45     $2,845.83          110.47       $451.59         $268.50
        Source: BBNEP 2011a.

        Buzzards Bay beaches are the focus of much of the tourist and recreational interest. Table 3-7
lists employment by industry sector in each town bordering Buzzards Bay and the Cape Cod Canal.




                                                     3-16

                                                                                                     USCG0162
                              Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 70 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007 Regulated Navigation Area (RNA)
Governing Maritime Transport of Petroleum Products and Other Hazardous Materials on Buzzards Bay, Massachusetts
October 2013


                                             Table 3-7. 2010 Average Monthly Employment by Industry




                                                                                                                                      New Bedford
                                                                                                                      Mattapoisett
                                                        Dartmouth




                                                                                                                                                                                         Wrentham
                                                                     Fairhaven




                                                                                                                                                     Plymouth
                                                                                  Falmouth




                                                                                                                                                                  Wareham



                                                                                                                                                                             Westport
                                                                                              Gosnold
                                              Bourne




                                                                                                        Marion
AICS      Employment Sector
Code
          Total all industries               77,273    15,446       6,119        14,151         41      2,126        1,649           35,815         22,697       8,557      3,346       6,177
          Agriculture, Forestry, Fishing
11                                                52        NA         141               25   NA           NA               NA        1,098                 25     157         102           NA
          & Hunting
1141      Fishing                                NA        NA         138             0       NA           0               0          1,091              0           0          25         NA
23        Construction                          422        466        258           575       NA         494              71            788            885         148         590        231
31-33     Manufacturing                         335        886        848           490       NA         407              87          6,590          1,184         602         119        330
22        Utilities                               36        NA         NA            NA       NA           0               0            315            862          39           0          0
42        Wholesale Trade                       520        527        141           270       NA          40             168          1,588            286         245         154        110
44-45     Retail Trade                          893     3,890       1,182         1,920       NA         112             128          2,892          3,614       2,184         419      2,264
51        Information                           240         88        144           182       NA          11               0            477            464         113          NA         33
52        Finance and Insurance                 101        187        192           251       NA          56              38            809            559          99          84         40
          Real Estate & Rental &
53                                              100        103             12        103      NA                 9             40          360          183            64          23               7
          Leasing
531       Real Estate                             74        84           NA              65   NA            9               24             266          116            40         9          NA
532       Rental & Leasing Services               24        19           NA              37   NA           NA               NA              94           67            24        NA          NA
          Professional & Technical
54, 56                                          699        582         287        2,330       NA         192                   97     2,681          1,754         648         204         495
          Services
61, 62    Education & Health Services         1,846     5,049       1,525         3,807       NA         729             400          2,727          4,912       1,872         454      1,600
71, 72    Leisure & Hospitality               1,090     2,324         937         2,304       NA         301             350          2,713          3,641       1,172         511        706
          Arts, Entertainment, &
71                                              195        350             44        413      NA         162             118               350          759            85          76        NA
          Recreation
          Accommodation & Food
72                                              896     1,975          769        1,891       NA         139             232          2,363          2,882       1,087         436         697
          Services
81        Other Services                        301        645         293          508       NA           88            162          2,157            798         423         222         108
92        Public Administration                 638        594         171        1,385       NA           NA             NA          1,975          1,689         382          NA         135
         Notes:
           Subsets of major labor categories are indented.
           NA = Not available or none
         Source: Massachusetts Department of Labor 2012.




                                                                                       3-17

                                                                                                                                                                                                USCG0163
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 71 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


         As noted in Table 3-7, with the exception of the City of New Bedford, a large percentage of
employment in each of the Buzzards Bay towns is in the hospitality and retail trade sectors, which provide
services to both local residents as well as the thousands of people that visit the area each year. In
particular, excluding New Bedford, the Leisure and Hospitality sector provides approximately one third of
all employment opportunities in Buzzards Bay communities.

         Gillnetting, trawling, purse seining and haul seining for finfish, as well as the use of mobile gear
(otter and beam trawls, scallop dredges, bottom pair trawls, Scottish/Danish seines and pair seines) have
been prohibited in Buzzards Bay since the late 1800s. Small mesh nets for shrimp are also prohibited.
Hook and line is allowed with some seasonal restrictions depending on fish species. (MDMF 2002).
Although the Port of New Bedford generates more than $1 billion annually in economic activity associated
with the fishing industry (Port of New Bedford 2012), the fishing fleet that sails out of New Bedford
depends for the most part on deeper and colder waters outside of the bay for its catch.

        Buzzards Bay contains shellfish resources that support an approximately $4 million shellfish
industry and represents about 25 percent of Massachusetts' total shellfish industry. Species caught in the
bay include soft-shelled clams, quahogs, scallops, oysters, and lobster. More than 500 commercial
permits are sold annually by Buzzards Bay communities (BBNEP 2012). Most shellfishing occurs close to
shore, particularly in the harbors. Figure 3-3 shows the location of shellfish beds in Buzzards Bay.

3.4.2.4 Commercial Shipping

          Buzzards Bay is part of the Atlantic Intracoastal Waterway system and is connected to Cape Cod
Bay by the Cape Cod Canal. Use of the Cape Cod Canal saves mariners an average of 135 miles of
coastwise travel that would otherwise be required to circumnavigate around Cape Cod. Vessels up to 825
feet in length can use the canal. The Canal has an authorized depth of 32 feet at mean low water (MLW).

        Commercial shipping occurs in Buzzards Bay both to access the port of New Bedford, as well as
to access ports north and south of the bay via the Cape Cod Canal. In 2002 there were approximately
10,000 commercial vessel transits and more than 1,200 tank barge transits in Buzzards Bay (USCG
2007a). In 2007, 1,049 non-self-propelled tanker barges carried liquids through the Cape Cod Canal
(USACE 2012c), which included a monthly average of approximately 540,000 tons of petroleum (USACE
2012c). Navigation and traffic within Buzzards Bay and the Cape Cod Canal are discussed in Section 3.2.




                                                    3-18



                                                                                                   USCG0164
        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 72 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




4 ENVIRONMENTAL CONSEQUENCES
        This section describes the potential impacts and consequences, beneficial and adverse, of
implementation of each of the alternatives. It is organized by discussion of the effects, in terms of context
and intensity on the resources or issues potentially affected by each alternative. The resources and
issues considered include: Navigation and Vessel Movement, Biological Resources, Socioeconomics,
and Public Health and Safety.

         According to MADEP, ninety-eight percent of the threat of exposure to an oil spill in Buzzards Bay
is attributed to the number of vessels and the volume of oil transiting Buzzards Bay and the Cape Cod
Canal (MDEP 2009). In 2005, 1,189 cargo vessels passed through the Cape Cod Canal. Among those
vessels were tankers and tank barges that transported 8,534 short tons or roughly 2.1 billion gallons of
petroleum products, equaling 78 percent of the total commodity tonnage passing through the canal.
During that same year, vessels transported 235 tons or 75 million gallons of petroleum products in and
out of the Port of New Bedford. (BBNEP 2011a.)

         The main objective of this EA is to analyze and compare alternatives that were considered when
the 1996 RNA was being amended in 2007 to further reduce the risk to Buzzards Bay from oil spills and
to provide the rationale used by the U.S. Coast Guard when making its informed decision on which
alternative would provide appropriate protection when balanced with other pertinent issues that must be
taken into account. Table 4-1 lists past oil spills in Buzzards Bay.



                                      Table 4-1. Past Oil Spills in Buzzards Bay

     Date                 Location                 Type        Volume (gallons) Comments
                 Western Buzzards Bay,
     1940s       Westport                     No. 2 Fuel Oil       unknown
                 (at Hen and Chicks?)
                 Near Nyes Neck,
     1963                                     No. 2 Fuel Oil       unknown
                 North Falmouth
                 Fassets Point,                                                    Florida Fuel Barge grounded. Final estimate was
  16-Sep-69                                   No. 2 Fuel Oil          189,000
                 West Falmouth                                                     4,500 barrels spilled.
                                                                                   Bouchard 65 barge grounded. Oil came ashore
                 Cleveland Ledge
   9-Oct-74                                   No. 2 Fuel Oil   11,000 to 37,000    in North Falmouth and Bourne.
                 (near canal entrance)

                                                                                   Bouchard 65 barge grounded. Oil on iced-over
   28-Jan-77     Cleveland Ledge              No. 2 Fuel Oil          81,144
                                                                                   bay, some burned. Final estimate was 1,932
                                                                                   Bermuda Star cruise ship grounded
   10-Jun-90     Cleveland Ledge              No. 6 Fuel Oil           7,500

                                              Diesel Oil
   18-Jun-90     Cleveland Ledge                                  100 or 200       Bouchard 145 fuel barge grounded.

                 Sow and Pigs Reef,                                                Queen Elizabeth II cruise ship grounded.
   7-Aug-92                                   No. 6 Fuel Oil             50
                 Cuttyhunk                                                         Residual from empty fuel tank that was ruptured.

                 Rock reef west of green                          98,000 (best
   27-Apr-03                                  No. 6 Fuel Oil                       Bouchard No. 120 fuel barge struck rocks.
                 can #1 BB entrance,                             estimate final)
                 Westport
Smaller spills of gasoline and fuel oil have occurred every few years in Buzzards Bay or in the Cape Cod Canal.
Source: BBNEP 2011b.




                                                                4-1

                                                                                                                        USCG0165
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 73 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


        Impacts were evaluated in terms of context (local or regional), type (adverse or beneficial),
duration (short- or long-term), and intensity.

        •   Short-term impacts are those that occur only for a limited time period and are not recurring.
            Long-term impacts are those that occur frequently and are ongoing.
        •   Direct impacts are those that occur as a direct result of implementation of an alternative and
            occur at the same time and place of the action. Indirect impacts may be a secondary
            occurrence as a result of a direct impact. They occur later or are farther removed in distance,
            but are still foreseeable and related to the action by a chain of cause and effect.
        •   Adverse impacts cause negative or unfavorable outcomes on resources. Beneficial impacts
            have positive effects.
        •   Intensity indicates the potential severity of the impact. Definitions of intensity vary between
            the resources being evaluated and are provided at the beginning of each of the following
            resource impact sections.

4.1 Navigation and Vessel Movement
4.1.1 Significance Criteria
        This section describes the qualitative criteria used to determine the impacts, both adverse and
beneficial, of each alternative on the Buzzards Bay navigational environment.

         The three types of marine incidents that most commonly result in major oil spills are considered in
this analysis: collisions, allisions, and groundings. The most common cause of marine incidents is human
error. The requirements of each alternative have been analyzed and compared to determine how they
affect the probability of a marine incident involving a tank barge carrying 5,000 to 6,000 barrels of oil, and
the potential for a marine incident to result in an oil spill or other hazardous substance release. The
efficiency at which commercial barges are able to safely navigate and transit the bay was also reviewed
for each alternative. For this analysis, potential impacts are defined as:

        •   Negligible – if the action would have no noticeable effects, beneficial or adverse, over pre-
            2007 RNA conditions.

        •   Minor – if the impact would provide some limited reduction in probability, but no real
            measurable change.

        •   Substantial – if the action would have noticeable or measurable beneficial or adverse
            impacts that would change the probability of an incident occurring when compared to pre-
            2007 RNA conditions.

4.1.2 Potential Impacts
4.1.2.1 Alternative 1 (No Action)

         Alternative 1 represents the baseline conditions described in Section 3. The U.S. Coast Guard
determined through risk assessments and a PAWSA (Ports and Waterways Safety Assessment) that
even with these (pre-2007) baseline conditions, the risk for oil or hazardous material discharge was still
relatively high. The PAWSA included recommended changes to the baseline RNA in order to further
reduce the potential for such releases. Maintaining the baseline alone (Alternative 1) would not change
the probability of a future incident occurring, nor change the short term (up to January 2015) potential for
release of product in the event of such incident.


                                                     4-2

                                                                                                    USCG0166
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 74 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


4.1.2.2 Alternative 2

          Implementation of Alternative 2 would be expected have a minor to substantial beneficial impact
in lowering the probability of a marine incident which could result in a future oil spill in Buzzards Bay
through three of its requirements: 1) the requirement for a state-licensed pilot if the tank barge is
unaccompanied by a tugboat escort; 2) the requirement for a dedicated lookout on the towing vessel; and
3) the requirement for an escort tug for both single and double hull tank vessels. Under Alternative 2,
pilots directing oil-carrying barges through Buzzards Bay must have a state license. A state licensed
nautical pilot would safeguard against allisions and groundings, and should ensure a safer and more
efficient transit through the bay. The pilot provisions apply only to an oil-carrying barge attempting to enter
Buzzards Bay unaccompanied by a tug escort, which reduces and limits the potential benefit of this
requirement slightly.

        The protections added by the state pilot licensure requirement, and the dedicated lookout
manning requirement for single hull oil-carrying barges increase the probability that a potential marine
incident would be detected early and avoided. However, the pilot is not required to be on the primary
towing vessel and the dedicated lookout manning requirement does not apply to oil-carrying barges with a
double hull, so its impact is limited and constantly declining as single hull vessels are phased out.

        This alternative requires tug escorts for both single and double hull barges carrying 6,000 or more
barrels of petroleum. The escort tug requirement for single and double hull barges would reduce the
potential for a collision in the event of a loss of positive control by the primary tug. Thus the requirement
for an escort tug can substantially reduce the potential for a collision and/or allision incident if the primary
tug was powered by a single engine and propeller and lost either in proximity to another vessel or object.
The benefit is somewhat less tangible if the primary tug is powered by twin engines and separate
propeller shafts; Collisions and allisions could result in a product release to the Bay environment,
especially if a single hulled tank barge is the one in jeopardy.

         As noted in table 4-1, past oil spills in Buzzards Bay for which detailed information is available
have all resulted from vessel groundings. While the potential for the release of oil or other hazardous
material is high for single hull barges in the case of grounding, double hull vessels are designed to
provide greater protection in such instances. Therefore, requiring an escort tug to accompany a double
hull tank vessel would result in only a minor additional reduction in the potential for an incident related
release of product, when compared to the same requirement for single hull tank vessels.

        Alternative 2 would mandate the use of U.S. Coast Guard recommended routes and includes an
option that a vessel may deviate from the mandated route if circumstances make it necessary to avoid a
navigation hazard. This could be helpful in preventing an incident since mandating the unconditional use
of recommended vessel routes would not have a beneficial impact due to the potential to put mariners at
higher risk by requiring them to follow a set route when conditions warrant an alternative approach.
Currently, most if not all mariners currently follow the recommended routes without them being mandatory
(Federal Register 2007).

        The vessel traffic system, if implemented, would have a substantial benefit because it would
require continuous communications between the barge and the VTS. In the event of a navigational
hazard, the constant communication with the VTS would facilitate the initiation of corrective action without
the risk of a communications lapse. Though proposed, the VTS has not yet been developed and
implemented for Buzzards Bay or Cape Cod Canal.

        In conclusion, Alternative 2 would be expected to have a substantial long-term beneficial impact
on the Buzzards Bay maritime environment, as it would reduce the probability of a future oil spill incident
through its positive control and single hull barge manning requirements. Although the communications
requirement under this alternative is beneficial in theory, the VTS system has not been developed and



                                                      4-3

                                                                                                      USCG0167
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 75 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


therefore would not provide any immediate reduction in risk. Alternative 2 could also potentially have a
minor beneficial impact from the mandated use of commercial vessel routes, as long as mariners are
permitted to abandon the route to avoid navigational hazards.

4.1.2.3 Alternatives 3a and 3b

       Implementation of Alternatives 3a (the 2007 Final Rule) and 3b would be expected to have a
substantial beneficial impact on the Buzzards Bay navigation through their communications requirement
(VMRS) and positive control (escort tug and pilot) requirements.

        Both 3a and 3b would require mandatory participation in a system that would track all commercial
vessels through Buzzards Bay and the Cape Cod Canal and require barge operators to make their
location and intentions known so that other mariners can use this advance information to avoid collisions.
This system would substantially improve navigational and situational awareness for all commercial
vessels, and likely result in a measureable decrease in the potential for collisions by facilitating safer and
more efficient transits through the bay.

         The primary difference between Alternatives 3a and 3b is that 3a would only require escort tugs
for single hull tank barges; Alternative 3b includes the requirement for both single and double hull barges.
The Coast Guard anticipated that by not requiring a tug escort for double hull barge tows, an incentive
would be created for the marine transportation industry to opt for double hull barges more frequently to
avoid the extra cost of the escort tug boats. The U.S. Coast Guard 2007 Final Rule’s positive control
requirements (Alternative 3a) will no longer be relevant after single hull vessels are completely phased
out by the end of 2014. The phase-out continuously decreases the number of oil-carrying barges that
must follow the final rule’s positive control mandates However, because its communications requirements
apply to all vessels towing a tank barge, Alternative 3a would continue to create a safer navigational
environment through its VMRS requirements after 2014. Alternative 3b would continue to require a tug
escort for oil carrying barges with a double hull, but would have no pilot mandates after 2014, as its pilot
requirements apply to single hull barges only.

        In conclusion, Alternatives 3a and 3b would be expected to have a substantial beneficial impact
on navigation on Buzzards Bay and thereby result in reduction in the risk of a release of hazardous
material by virtue of the VMRS provisions and positive control provisions, especially as they apply to
single hull barges.

4.1.2.4 Alternative 4

        Implementation of Alternative 4 would require the U.S. Coast Guard 2007 Final Rule
requirements, but would apply the escort tug requirement to both single and double hull barges carrying a
minimum of 5,000 barrels of oil or hazardous substances, regardless of propulsion. Alternative 4 would
also add the requirement for a federal pilot when double hull barges are in use.

        Alternative 4 would have short and long-term, substantial, beneficial impacts on the Buzzards Bay
navigation safety when compared to Alternative 1. This alternative provides permanent safeguards to
protect against human error as its escort tug and marine pilot requirements apply to both single and
double hull barges, regardless of the primary towing vessel’s propulsion system. Like Alternatives 3a and
3b, Alternative 4 also would provide increased navigational and situational awareness as a benefit of the
VMRS requirement. As the positive control requirements applying to single hull barges become obsolete
following the final phase-out year 2014, Alternative 4 will still provide additional navigation safety as it
would continue to require escort tugs and pilots for double hull, oil-carrying barges. As noted in 2.1.2.2,
however, past oil spills in Buzzards Bay for which detailed information is available have all resulted from
vessel groundings.




                                                     4-4

                                                                                                    USCG0168
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 76 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


4.1.2.5 Alternative 5

        Alternative 5 would be expected to have the same impact on navigation safety as Alternatives 3a
and 3b except it requires only barges carrying 5,000 barrels or more of petroleum to participate in VMRS.
When compared to no action (Alternative 1), this requirement (though it requires participation from a
smaller number of barges than that described in Alternatives 3a, 3b, and 4) would still increase
navigational and situational awareness enough to potentially result in a substantial reduction in collisions
and more efficient vessel movement through the bay.

4.2 Biological Resources
         This section presents the general impacts that could occur as the result of an oil spill as well as
the specific impacts that could occur as the result of implementing any of the alternatives being analyzed
in this EA. The relative likelihood of a release is discussed in section 4.1. The level of impact on various
biological resources as a result of an oil spill is dependent upon many factors such as wind and current
conditions (including direction and force), proximity to shore, time of the year and nature of the product
(e.g. heating oil, gasoline, bunker oil, etc) that is released. However, once a release occurs under any of
the five alternative scenarios, the impacts of the spill on the Buzzards Bay or Cape Cod Canal
environment would be similar under the same set of release circumstances. Those impacts are
presented first and are applicable no matter which of the action alternatives was in effect at the time an
incident results in breach of the primary product holding tank(s). Specific impacts from implementation of
the elements of each alternative which employ various measures designed to minimize the potential for
cargo product release are discussed following the oil spill impact discussion.

4.2.1 Significance Criteria
        In this section, the intensity of impacts is defined as follows:

        •   Minor - Minor impacts have limited effect and would produce no measureable change from
            pre-2007 RNA conditions.
        •   Moderate - Moderate impacts are perceptible and measureable changes from pre-2007 RNA
            conditions that could require remediation.
        •   Substantial - Substantial impacts are severe and have the potential to meet the criteria for
            substantial impacts in CEQ regulations (Title 40 CFR Section 1508.27). Impacts on the
            biological communities of Buzzards Bay would be considered substantial if disturbances
            would:
             -   have an adverse, long-term or acute short term impact, either directly or through habitat
                 modifications, on any species identified as a candidate, special concern, threatened, or
                 endangered species by MDFW, NMFS, or USFWS.
             -   have a negative effect on or cause a substantial decline in critical habitats including open
                 water, eelgrass beds, beaches, and saltmarshes that provide important habitat resources
                 for migratory and resident animal species.
             -   substantially alter the movement, range or breeding behaviors of resident and migratory
                 animal species.
             -   cause a fish or other wildlife populations to drop below self-sustaining levels.




                                                      4-5

                                                                                                    USCG0169
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 77 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013



4.2.2 Potential Impacts
4.2.2.1 Impacts of Oil Spills on the Biological Resources of Buzzards Bay

        From a biological perspective, oil spills can have substantial short (acute) - and long-term
(residual) adverse impacts on the kinds of organisms and habitats found in Buzzards Bay. Not only does
oil contamination kill or have sublethal physiological and reproductive effects on many individual
organisms, oil spills can have substantial adverse population-level effects by reducing foraging resources
and nesting habitat.

          Studies of previous oil spills in Buzzards Bay show that oil contamination kills large numbers of
birds, fish, and invertebrates as well as the Spartina grasses that comprise the majority of plants in salt
marshes (Culberton et al 2008). Almost 40 years after the 1969 oil spill in Buzzards Bay, residual oil is still
present 3 to 8 inches (8 to 20 centimeters) below the surface of salt marshes that were contaminated in
the 1969 spill (Reddy et al 2002). Research shows that the concentration of oil hydrocarbons below the
surface has not changed since 1973 and degraded only partially, suggesting that these oil deposits are
likely to persist for many decades. This residual oil reduces below-ground salt marsh grass biomass,
including the roots and rhizomes that are critical to stabilizing salt marsh sediments (Culberton et al.
2008). Eelgrass beds also have the potential to be negatively affected by oil contamination because oil
reduces photosynthesis rates and causes root and shoot mortality. However, eelgrass plants have been
shown to be more negatively susceptible to oil dispersant use than oil itself (NOAA 2009).

         Benthic organisms vary in their sensitivity to oil spills. Ampilesca and other amphipods are
sensitive to hydrocarbon contamination while many polychaetes are resistant to high levels of oil pollution
in sediments (Gomez Gasteira et al 2003). Although the initial oil spill impact can kill populations of
shellfish and fish, the most substantial impact of oil contamination in shellfish and fish populations are
sublethal effects, such as decreased or abnormal growth, organ and tissue damage and decreased
reproductive rates. Fish and shellfish exposure to hydrocarbons from oil spills can impair cellular
processes and negatively impact reproductive rates as well as the survival of the egg and larval stages of
development (Carls et al 1999; Whitehead et al 2011; Ortiz-Zarragoitia et al. 2011). Salt marsh fiddler
crabs, Uca pugnax, that inhabit salt marshes contaminated by the 1969 oil spill in Buzzards Bay are
chronically exposed to the spilled oil when they burrow into sediments at depths of 2 to 10 inches (5 to 25
centimeters). Crabs exposed to residual oil in Buzzards Bay salt marshes avoided burrowing into oiled
layers, and had lowered feeding rates and lower population densities (Culbertson et al. 2007).

        Bird deaths from oil spills are usually the result of either oil ingestion or oiling of feathers, which
removes their insulating properties and decreases flight ability. Over 450 bird deaths occurred as a result
of the 2003 Bouchard 120 oil spill in Buzzards Bay. Birds are also susceptible to sublethal physiological
and reproductive effects of oil spills.

        Sea turtles are susceptible to oil contamination through inhalation when they surface to breathe,
or through ingestion of soiled plant materials or contaminated jelly fish. Sea turtle eggs and hatchlings
are susceptible to oil contamination through absorption (NOAA/NMFS 2012).

4.2.2.2 Impacts on Biological Resources From Activities Particular to Each of the Alternatives (Includes
Relative Risk of Product Release Under Each Alternative Scenario)

Impacts of Alternative 1 (No Action)

        Under Alternative 1, risk of an oil spill in Buzzards Bay would remain unchanged. Since 1969
there have been five incidents of tank barge groundings with oil spills in Buzzards Bay that have had
adverse impacts on shoreline habitats, including salt marshes, and shellfish and bird populations (NOAA
2003). Other organisms including fish, sea turtles and, although extremely rare, North Atlantic right


                                                     4-6

                                                                                                     USCG0170
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 78 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


whales in Buzzards Bay could also be severely impacted by oil spills. As noted in Section 3.2, a number
of federally and state-listed threatened and endangered species use Buzzards Bay as habitat and their
populations could be adversely impacted if an oil spill occurred in the bay or canal. This alternative
presents a higher risk for future oil spills than the action alternatives (Alternatives 2 through 5) and is
therefore the least desirable option.

Impacts of Alternative 2

         Alternative 2 would require the use of tug escorts for single and double hull tank barges that are
not self-propelled and carry 6,000 or more barrels of petroleum, with exemptions for some tank barges.
The presence of tug escorts for these barges would slightly increase the amount of boat traffic in
Buzzards Bay.

         Boat traffic can be a hazard to marine species and habitats. Ship strikes can be a substantial
source of injury and mortality for sea turtles and other marine animals. In each of the years 2010 and
2011, one sea turtle mortality due to a boat strike in Buzzards Bay was recorded. Given the low number
of sea turtle ship strikes and the extremely rare occurrence of whales specifically in Buzzards Bay and the
Cape Cod Canal, the slight increase in boat traffic due to tug escorts that would occur under this
alternative would likely have a negligible adverse impact on these species. Although not the primary
objective, the manning requirement of this alternative, to have one licensed deck officer or barge operator
specifically serving as lookout, could aid in spotting turtles or whales and reduce the potential for strikes
should occasional transient species representatives occur in the affected waters.

         Boat traffic can cause a short-term increase in turbidity and suspended sediments as the result of
turbulence from surface wake. Propeller wash of boats can adversely impact photosynthetic rates of
aquatic plants that are important habitat for marine animals as well as negatively affect respiration rates
and egg and larval development in fish and shellfish (South Carolina Coastal Conservation League 1997;
Woods Hole Oceanographic Institution 1998; Asplund 2000). Under this alternative, tug and barge traffic
in Buzzards Bay would be restricted to designated, deep-water, shipping channels. The increase in boat
traffic under this alternative would cause a minor, transient increase in water turbidity with negligible
impacts to benthic, shellfish and fish communities.

        The increased escort requirement would have potential to avoid marine incidents where the
primary tug experienced a full propulsion or steering loss. The degree to which this escort requirement
would reduce the potential for product release under the same circumstances would depend to a
substantial degree on whether the towed barge in use was of single or double wall construction.

Impacts of Alternative 3a

        Alternative 3a would require the use of tug escorts for single hull tank barges carrying 5000 or
more barrels of petroleum or other hazardous substance. Similar to Alternative 2, Alternative 3a would
have an exemption for some tank barges. Use of the VHF system, as required under this alternative,
would have the potential to reduce ship strikes against marine animals by providing an early warning
system that these animals are present and enable vessel operators to take evasive action.

        The escort tug requirement under Alternative 3a would only apply to single hull tank barges and
not double hulled. Therefore, it would affect fewer vessels than other alternatives that would require the
escort tug for both single and double hull tank barges. Since fewer vessels would be in operation on any
given day, the activities required under this alternative would have slightly less impact on biological
communities of Buzzards Bay.

        While the lack of escort for tows with double hull barges reduces the potential to avoid a marine
incident (e.g. grounding or collision) most tow vessels in operation on Buzzards Bay are equipped with


                                                    4-7

                                                                                                   USCG0171
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 79 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


dual propulsion systems so that a full propulsion failure is less likely. Moreover, since the Coast Guard
believes that use of double hull barges is key to the reduction in the potential for release of product, it was
anticipated that this alternative (beginning in 2007) would create incentive for towing interests to choose
double hulled instead of single hull equipment sooner than required by OPA 90 at the end of 2014.
Further, that the more frequent use of double hull barges would result in a more timely reduction in the
potential for product release and thereby result in accelerated protection for Buzzards Bay and the Cape
Cod Canal.

Impacts of Alternative 3b

         The difference between Alternatives 3a and 3b is that Alternative 3b would require the use of a
tug escorts for both single and double hull tank barges. As a result, this alternative would increase the
amount of boat traffic in Buzzards Bay over Alternatives 1 and 3a; however, the potential for impacts to
sea turtles or whales due to ship strikes would be greater, though still minimal based upon the normally
low presence of these species representatives. The use of the VHF system may reduce the potential of
ship strikes against marine animals by providing an early warning system that organisms are present and
enable vessel operators to take evasive action.

        Impacts to turbidity would be the same as Alternative 2.

         The increased escort requirement would have potential to avoid marine incidents where the
primary tug experienced a full propulsion or steering loss. The degree to which this escort requirement
would reduce the potential for product release under the same circumstances would depend to a
substantial degree on whether the towed barge in use was of single or double wall construction.
Moreover, most tow vessels in operation on Buzzards Bay are equipped with dual propulsion systems so
that a full propulsion failure is less likely.

Impacts of Alternative 4

         Alternative 4 would require escort tugs for both single and double hull tank barges carrying 5,000
or more barrels of petroleum or other hazardous substance, with exemptions for some tank barges with
capacity of more than 25,000 barrels. This alternative would increase the amount of boat traffic in
Buzzards Bay more than Alternative 3(a) because of the more inclusive rules regarding the use of tug
escorts. Use of the VHF system, as required under this alternative, may reduce the potential of ship
strikes against marine animals, similar to other alternatives that include this requirement.

        The increase in boat traffic under Alternative 4 would not contribute to a substantial increase in
water turbidity because the tug and barge traffic would occur in deep-water shipping channels and be a
transient event. Therefore, the increase in boat traffic under this alternative would cause a minor,
transient increase in water turbidity with negligible impacts to benthic, shellfish and fish communities.

        The increased escort requirement would have potential to avoid marine incidents where the
primary tug experienced a full propulsion or steering loss. The degree to which this escort requirement
would reduce the potential for product release under the same circumstances would depend to a
substantial degree on whether the towed barge in use was of single or double wall construction.
Moreover, most tow vessels in operation on Buzzards Bay are equipped with dual propulsion systems so
that a full propulsion failure is less likely. While the potential for the release of oil or other hazardous
material is high for single hull vessels in the case of grounding, double hull vessels are designed to
provide greater protection in such instances. As a result, the decrease in potential for an incident related
release of product through the use of escort tugs for double hull tank vessels is minor when compared
with single hull tank vessels.




                                                     4-8

                                                                                                     USCG0172
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 80 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


Impacts of Alternative 5

          Alternative 5 would have the same impacts on biological resources as Alternative 3a. The only
difference between these two alternatives in potential value for marine incidents to occur is that VMRS
notification under Alternative 5 is required only for tank barges carrying 5,000 or greater barrels of oil or
other hazardous materials. Therefore, the potential for impacts from smaller releases would be greater,
but would be expected to be about the same for situations having potential for a larger release.

4.3 Socioeconomics
        This section describes the socioeconomic impacts that could result from implementation of each
of the alternatives. It includes a description of potential economic impacts of an oil spill, if one were to
occur, which would be applicable to all of the alternatives, followed by analysis of the economic impacts
that implementation of each of the alternatives could be expected to produce.

4.3.1 Significance Criteria
         Socioeconomic impacts were evaluated in terms of context (local or regional), type (adverse or
beneficial), duration (short- or long-term), and intensity (negligible, moderate, or major). Assessment of
these impacts is also divided between effects on the shore-side community economies and the effects on
costs to the marine transportation industry.

        In this section, intensity is defined as follows:

        •   Negligible or Minor - Socioeconomic conditions would not be affected or impacts would not
            create a noticeable change over pre-2007 RNA conditions.
        •   Moderate - Impacts would be apparent and cause a minor increase or decrease in local
            economies and Buzzards Bay communities (25 to 50 percent increase or decrease, if
            quantifiable).
        •   Major - Impacts would substantially alter the social and economic characteristics of Buzzards
            Bay communities.

4.3.2 Potential Impacts
4.3.2.1 General Impacts of Oil Spills on Socioeconomic Resources of Buzzards Bay

        An oil spill can have serious socioeconomic impacts on the affected region, local communities,
residents, the state and the federal government. Impacts may include damages to real and personal
property, loss of use of natural resources (beaches, parks and recreation areas), and loss of income
(fishing, tourism, recreation, and other commerce). As noted in Section 3.4 of this EA, municipalities
abutting Buzzards Bay depend on the bay and its resources for a large part of their economic base. As
experienced in the past, an oil spill in Buzzards Bay could have both direct and indirect, moderate to
major adverse impacts on the economy of Buzzards Bay communities, with indirect, long-term impacts
lasting over a several years. Although the risk of an oil spill varies somewhat among the alternatives, the
severity of impacts from an oil spill, should one occur, would be the same under any of the alternatives
being considered in this EA when a similar set of circumstances are considered (e.g. quantity and type of
release, wind and sea conditions, proximity to shore, etc.). Therefore, the potential impact of an oil spill to
Buzzards Bay municipalities would be expected to be comparable for all alternatives as generally
described below.




                                                       4-9

                                                                                                     USCG0173
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 81 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


        A combined total of more than 12,000 shellfish licenses are issued annually in Buzzards Bay
towns (BBNEP 2012). In recent years many areas of Buzzards Bay have been off limits for shellfishing
due to bacterial closures. In addition, oil spills have affected shellfish beds in Buzzards Bay. In 1969
Massachusetts closed shellfish beds in Wild Harbor, Falmouth for at least six years because of the barge
Florida spill (BBNEP 2012). In April 2003, the barge Bouchard No. 120 fuel oil spill caused the closure of
large areas of Buzzards Bay to shellfish. Most closed areas relating to the Bouchard No. 120 spill were
rescinded by October 15, 2004; however, a total of approximately 273 acres in Mattapoisett, Fairhaven,
and Dartmouth remained closed through April 2007. As of May 2011, a small area (3.7 acres) just south
of Long Island in the town of Fairhaven remained closed because of oil contamination. (BBNEP 2012).
The Natural Resource Damage Assessment (NRDA) for the Bouchard No. 120 spill found that a total of
47,298 recreational shellfishing trips were lost at a value of $1.4 million (2009 dollars) as the result of the
2003 oil spill (TWG 2009).

         A future oil spill that impacted shellfish beds would cause both short- and long-term shellfish bed
closures and reduce and/or eliminate a major source of municipal revenues as the result of a reduced
demand for shellfish licenses. Such a scenario would also have a major long-term impact on commercial
fishermen that depend on shellfish beds in Buzzards Bay for their living and a potentially major indirect
short-term impact on the local economy. The annual value of shellfish harvested from Buzzards Bay in
2003 was estimated at $4 million. Using an economic multiplier effect of 4.5, the estimated value of the
catch to the local economy was estimated at $18 million (BBNEP 2011a).

         Tourism would also be adversely affected, at least for the short-term, as the result of beach
closures and the public assumption of contamination. A drop in tourism would have moderate, direct and
indirect impacts on the municipalities and local commercial enterprises. The municipalities would lose
income from the sale of beach stickers. Local retail establishments, restaurants and lodging would likely
realize a decrease in revenues from a decrease in visitors to the area. Commercial enterprises that offer
fishing charters in the bay would also lose business.

        Depending on the time of year, an oil spill could have substantial adverse impacts on recreational
boating. If a spill was to occur during the recreational boating season and required the closure of portions
of the bay or area harbors during clean-up, short-term closures could adversely affect regattas and the
associated revenues derived from visitors arriving to participate and observe them. Such impacts would
probably be short-term and moderate.

4.3.2.2 Impacts of the Alternatives

Impacts of Alternative 1 (No Action)

         Under the No Action alternative, there would be no changes to barge activity in either Buzzards
Bay or the Cape Cod Canal and the risk of an oil spill from a single hull tank barge and associated risk of
economic impacts to Buzzards Bay municipalities would continue to slowly decrease as the OPA 90
deadlines for elimination of single hull barges approaches. As noted above, a future oil spill in Buzzards
Bay could have both short-and long-term, moderate to major adverse economic impacts. As a result, this
alternative, which has the highest potential for future oil spills, is the least desirable alternative from a
socioeconomic perspective.

Impacts of Alternative 2

        Alternative 2 would be expected to provide greater protection than Alternative 1 against the
occurrence of marine incidents that could lead to an oil spill, due to its requirement for a dedicated
lookout on a towing barge while in Buzzards Bay and an escort tug for all tank barges carrying 6,000
barrels or more of petroleum. Although it requires that a state-licensed pilot direct the barge through
Buzzards Bay, it does not require the pilot to be on the primary towing vessel. Since this alternative


                                                     4-10

                                                                                                     USCG0174
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 82 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


would require an escort tug for all tank barges having the noted capacity, it would affect more vessels
than alternative 1 and have a long-term, minor impact on barge owners who would be required to pay for
the escort tug even beyond the OPA 90 2015 phase out of single hull barges. The estimated cost for a
tug escort for a one-way transit through Buzzards Bay was $3,200 in 2005 (USCG 2007b). It is assumed
that this cost, while minor, would be passed along to consumers. Under MOSPRA regulations, state-
licensed pilots are provided at the state’s (ultimately the taxpayers’) expense. Therefore, the addition of a
state-licensed pilot would not affect the barge owner’s operational costs under this alternative.

Impacts of Alternative 3a

         Alternative 3a provides slightly greater protection from an oil spill than Alternative 2 since it
applies to single hull tank barges carrying 5,000 or more barrels of petroleum (not 6,000 and not limited to
petroleum) and mandates that a federally licensed pilot direct and control from the primary towing vessel
while in Buzzards Bay and the Cape Cod Canal. From a socioeconomic perspective, this alternative
would have a short-term minor direct adverse impact on barge owners since they would be required to
pay for the federal pilot and the escort tug. The estimated cost for a federal pilot on a one-way transit
through Buzzards Bay would be about $1,375; the cost for an escort tug would be approximately $3,200
(in 2005 dollars) (USCG 2007b). However, by requiring escort tugs and federal pilots for single-hull
barges only, Alternative 3a would also be expected to provide a financial incentive to barge
owners/operators to switch to double hull barges as frequently and as soon as possible. It is anticipated
that this incentive would result in a decrease in the use of single hulled tank vessels sooner than would
otherwise occur by the 2015 deadline for the phase-out of this type tank vessel. Accordingly, by
accelerating the reduction in the use of single hull tank vessels, the risk of an incident resulting in the
release of hazardous materials would be expected to decrease faster than would occur under the other
alternatives.

Impacts of Alternative 3b

        Alternative 3b would have similar impacts as Alternative 3a except that it would have a higher and
longer-term cost to tank barge owners who would be required to assume the cost of federal pilots for
single hull barges and tug escorts for both single and double hull tank barges carrying 5,000 or more
barrels of oil or other hazardous substance. While single hull tank barges are to be phased out of service
by January 1, 2015, double hull tank barges will continue to operate beyond that date and the cost of the
tug escort would, therefore, continue. It is assumed that this cost, would be passed along to consumers.

Impacts of Alternative 4

         This alternative would have higher costs to barge owners than Alternative 3(a) since it would
require federal pilots and tug escorts for both single and double hull tank barges carrying 5,000 or more
barrels of oil or other hazardous substances. This alternative would apply to the greatest number of
vessels, therefore carrying the greatest financial cost to the barge owners. Like Alternative 3b, this cost
would continue beyond the January 1, 2015 single hull phase out date. Therefore, this alternative would
have a long-term minor adverse cost impact on barge owners. It is assumed that this cost, would be
passed along to consumers.

Impacts of Alternative 5

        Alternative 5 would have virtually the same socioeconomic impacts as Alternative 3a.

4.4 Public Health and Safety
        An incident in Buzzards Bay or the Cape Cod Canal that included the release of oil or a


                                                    4-11

                                                                                                   USCG0175
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 83 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


hazardous substance could affect both public health and safety. The number of people affected and the
severity of the impact would be based on a number of factors including the volume of the spill, the
location of the incident, meteorological conditions, and time of year. Specific human health reactions are
dependent on the material that is released and the extent and type of contact; for example, reactions from
acute inhalation of No. 6 fuel oil, which was released in the Bouchard 120 incident in 2003, can include
headache, and nausea and vomiting. Skin contact can cause irritation and rash (BBNEP 2011b). Impacts
on public health and safety are derived from both the risk of product release and implementation of the
additional requirements under each alternative considered when the 2007 RNA amendments were being
written.

         According to the PAWSA conducted by the Coast Guard in 2003, the risk for oil or hazardous
material discharge in Buzzards Bay was still relatively high (at that time) under the “No Action” alternative
requirements. Therefore, the risk to public health and safety was equivalently relatively high at the time of
that study. While there are slight differences among the alternatives regarding the potential risk for a
future incident, implementation of any of the alternatives would have an indirect, beneficial impact on
public health and safety since they would all in some manner further reduce the potential for oil or
hazardous material releases. For example, Alternatives 2, 3(b) and 4 could provide indirect public health
benefits by reducing the potential for marine incidents that may result in a spill when compared to
Alternatives 1, 3(a) and 5 because they require an escort for both single and double hull barges,
However, these alternatives provide no incentive to barge owners to accelerate the retirement of single
hull barges and, therefore could result in slightly greater risk of exposure to a potential spill to the public
than Alternative 3a.       In addition Alternatives 2 through 5 include enhanced vessel to vessel
communication, with Alternatives 3(a) through 5 also requiring coordination through the VRMS.
Enhanced communication is an important factor in avoiding vessel to vessel collisions which have
substantial potential to result in release of oil or other materials that could be hazardous to human health
or safety.

         As noted in previous discussion in this document, the Coast Guard assessment in 2007 indicated
that the greatest reduction in the likelihood that a marine incident would result in product release is
achievable by fostering the accelerated phase out of single hull tank barges in favor of those constructed
with double hull technology [Alternative 3(a)]. This beneficial effect is also enhanced by increased vessel
location awareness that is common to Alternatives 3 through 5.

4.4.1 Impacts of Implementation of the Alternatives
4.4.1.1 Impacts of Alternative 1

         Under the No Action alternative, there would be no changes to barge activity in either Buzzards
Bay or the Cape Cod Canal. In terms of public health and safety, impacts from barge towing operations
are for the most part limited to interaction with other vessels including recreational boats. Since
Alternative 1 does not increase or decrease barge activity, any risk of collisions or other interaction (e.g.
tow line impacts) would not change.

4.4.1.2 Impacts of Alternative 2

         Alternative 2 would result in additional tug vessel activity by requiring the escort vessel for both
single and double hull tank barges. This may slightly increase the potential for interaction with other
vessels operated by the boating public with associated health and safety effects. However, this
alternative [as well as Alternative 3(b)] also would require additional look-outs on board the tug/tow, which
could increase the tug vessel master’s situational awareness and help with avoidance of close
encounters with these other vessels, including those operated by the recreational public.




                                                     4-12

                                                                                                     USCG0176
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 84 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


4.4.1.3 Impacts of Alternative 3a

         Alternative 3a would increase the number of tug vessels somewhat over the No Action
Alternative, but less than the other alternatives by requiring an escort tug only for all single hull tank
vessels. Less vessel traffic would be expected to result in corresponding lower potential for commercial
to recreational vessel interaction, thereby lowering the potential for risk to public safety. In addition, the
enhanced communication requirements (VMRS) under this alternative apply to all tank barges (both
single and double hull). Therefore, the vessel location awareness safety benefit derived from enhanced
communication would be very substantial and long-term under this alternative.

4.4.1.4 Impacts of Alternative 3b

         Alternative 3b would be expected to have potential for public safety and health impacts as a result
of the level of commercial vessel activity similar to Alternative 2 as discussed above.

4.4.1.5 Impacts of Alternative 4

         Alternative 4 would involve the same increase in commercial vessel traffic as Alternatives 2 and
3(b) by requiring a tug escort for all single and double hull tank vessel tows. Therefore, the potential
effects on public vessel operator and passenger safety due to increased commercial vessel activity would
be expected to be similar to that resulting from implementation of those two alternatives as described
under the Alternative 2 discussion above.

4.4.1.6 Impacts of Alternative 5

        Alternative 5 would have essentially the same public health impacts as Alternative 3(a).




                                                    4-13

                                                                                                    USCG0177
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 85 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


                             This page intentionally left blank.




                                            4-14

                                                                            USCG0178
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 86 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




5 CUMULATIVE IMPACTS
        Cumulative impact is defined as “the impact on the environment which results from the
incremental impact of the action when added to other past, present, or reasonably foreseeable future
actions regardless of what agency (federal or non-federal) or person undertakes such other actions” (40
CFR § 1508.7).

         The 1996 Regulated Navigation Area (RNA), the 2007 RNA amendments, and the MOSPRA, as
well as future federal and state regulations are collectively and incrementally intended to improve
protection of the environment through implementation of operational requirements as well as mandated
vessel structural characteristics in order to reduce the potential for marine mishaps and minimize the
possibility for release of petroleum product should such marine mishap occur. When considering all
impacts from any action, it is important to note that these regulatory requirements also have effects on the
commercial marine industry. Therefore, these incremental benefits to the environment must be
developed and implemented while also considering the economic consequences of these measures
compared to the benefit(s) reasonably expected to be gained.

        The alternatives discussed in this Environmental Assessment are comprised of measures that
were implemented or considered for implementation over time in order to improve protection of Buzzards
Bay and Cape Cod Canal from the potentially severe damage caused by oil or hazardous material
releases. Each element of the alternatives, individually and in tandem are capable of contributing some
measure of improvement in either navigation safety or vessel structural integrity which can be
implemented in various combinations that would constitute the spill avoidance portfolio for these
environmentally sensitive waterways.

         Other than for the beneficial increase in protection to Buzzards Bay and Cape Cod Canal with
each regulatory layer over the years, no past, present, or reasonably foreseeable future actions were
identified that, when coupled with any of the alternatives considered in this EA, would create a substantial
adverse environmental impact.




                                                    5-1

                                                                                                   USCG0179
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 87 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




                             This page intentionally left blank.




                                            5-2

                                                                            USCG0180
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 88 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




6 CONCLUSION
         This Environmental Assessment analyzed the impacts associated with the implementation of the
2007 amendments to the Regulated Navigation Area (RNA) established on Buzzards Bay and the Cape
Cod Canal in 1996. The original RNA was implemented in recognition of the threat of an oil spill to this
“Estuary of National Significance”. Subsequent amendments were similarly intended to further reduce the
possibility of such release. This analysis included evaluation of a number of alternatives comprised of
various combinations of requirements for navigation safety and tank vessel structural standards. Effects
from any of these alternatives are derived from the relative risk for a marine incident to occur, the
potential for a product (cargo) release to result from such incident, and any increase in general navigation
hazards due to additional commercial vessel presence on the affected waterways.

          The Coast Guard has determined that implementation of any of the action alternatives
(Alternative 2 through 5) would not result in significant impacts to the Buzzards Bay and Cape Cod Canal
environment. This analysis also confirms the Coast Guard’s determination in 2007 that the measures
described in Alternative 3(a), under the circumstances existing at that time, would improve the reduction
in oil or hazardous material release potential more quickly than the other alternatives and therefore be of
substantial benefit to the Bay and Canal environment. Since no significant impacts were discerned from
this assessment, the Coast Guard concludes that an Environmental Impact Statement (EIS) is not
required to document effects from implementation of Alternative 3(a) as the 2007 RNA Amendments; and
instead a Finding of No Significant Impact (FONSI) will be prepared.

       It is important to note that, in the continuing effort to determine the need for additional protective
measures, the Buzzards Bay Regulated Navigation Area (as currently amended) is being evaluated once
again. Towards this goal, the U.S. Coast Guard is working with the Massachusetts Department of
Environmental Protection to evaluate what changes may be needed to further improve navigation safety
and assure soundly structured tank vessels are used in order to minimize the potential for an oil or
hazardous materials release to Buzzards Bay and the Cape Cod Canal.




                                                    6-1

                                                                                                   USCG0181
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 89 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




                             This page intentionally left blank.




                                            6-2

                                                                            USCG0182
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 90 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




7 LIST OF PREPARERS
        The U.S. Coast Guard liaisons associated with the preparation of this EA are:

                 John Mauro
                 First Coast Guard District,
                 Chief Waterways Management Branch
                 408 Atlantic Avenue
                 Boston, MA 02110

                 and

                 Lucas Dlhopolsky
                 Civil Engineering Unit Providence
                 300 Metro Center Boulevard
                 Warwick, RI 02886


        The Contractor responsible for preparing the draft document for this EA was:
                 ARCADIS
                 200 Harvard Mills Square, Suite 430
                 Wakefield, MA 01880

        Table 6-1 provides the list of individuals that contributed to the preparation of this EA.

                                                  Years
Name                           Role                                    Degree(s)                Responsibilities
                                                Experience
                                                               B.S. Earth Science           •   APE management
Chuck Castelluccio     Project Manager             30+
                                                               M.S. Geology                 •   Quality assurance
                                                                                            •   Project Coordination
                                                               B.S. Human Development
Barbara Mohrman        Technical Lead              30+                                      •   Technical review
                                                               M.A. Urban Affairs
                                                                                            •   Socioeconomics
                                                               B.S. Ocean Engineering
Evan Clark, PE         Navigation and Traffic      30+                                      • Navigation and Traffic
                                                               M.S. Economics
Desmond Williams       Navigation and Traffic       8          B.S. Environmental Science   • Navigation and Traffic
                                                               B.S. Environmental Science
David Ludwig           Biological Resources        25+         M.A. Marine Science          • Biological Resources
                                                               PhD Systems Ecology
                                                               B.A. Biology
Emily Morrison         Biological Resources         5                                       • Biological Resources
                                                               Ph.D. Zoology
                                                                                            • Report formatting and
Seville Sdote          Report production           14
                                                                                              editing
                                                                                            • Preparation of report
                                                               B.S. Natural Resource
Mike Holle             GIS Graphics                15+                                        figures
                                                               Management
                                                                                            • GIS analysis




                                                         7-1

                                                                                                           USCG0183
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 91 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




                             This page intentionally left blank




                                           7-2

                                                                            USCG0184
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 92 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




8 REFERENCES
Asplund, T.R. 2000. The effects of motorized watercraft on aquatic ecosystems. Wisconsin Department of
     Natural Resources, Bureau of Integrated Science Services and University of Wisconsin – Madison,
     Water Chemistry Program. PUBL-SS-948-00.

Bragg, Mary Ann. 2012. Right whale sighting closes Cape Cod Canal. Cape Cod Times. January 3, 2012.

Buzzards Bay Regatta. 2012. Accessed online at: http://www.buzzardsbayregatta.com/. 1/17/2012.

BBNEP. 2011a. Draft Comprehensive Conservation and Management Plan. Buzzards Bay national Estuary
   Program. 2011.

BBNEP. 2011b. Health Issues and the Bouchard No. 120 Spill. Buzzards Bay National Estuary Program.
   Accessed at: http://www.buzzardsbay.org/oilhealth.htm. December 2011.

BBNEP. 2012. Shellfish and Shellfishing in Buzzards Bay. Buzzards Bay National Estuary Program.
   Accessed at: http://www.buzzardsbay.org/index.html. 1/17/2012.

Bourne. 2009. Town of Bourne Local Comprehensive Plan. Revised May 12, 2008. January 2009.

Cargnelli, Luca M., Sara J. Griesbach, Cathy McBride, Christine A. Zetlin, and Wallace W. Morse. 1999a.
    Longfin Inshore Squid, (Loligo pealeii) Life History and Habitat Characteristics September 1999. V29 p.

Cargnelli, Luca M., Sara J. Griesbach, Peter L. Berrien, Wallace W. Morse, and Donna L. Johnson. 1999b.
    Haddock, (Melanogrammus aeglefinus) Life History and Habitat Characteristics.September1999 V31 .

Cargnelli, Luca M., Sara J. Griesbach, David B. Packer, and Eric Weissberger. 1999c. Atlantic Surfclam,
    (Spisula solidissima) Life History and Habitat Characteristics. September 1999. V+ 13 p.

Carls, M.G., S.D. Rice, J.E. Hose. 1999. Sensitivity of fish embryos to weathered crude oil: Part I. Low-level
     exposure during incubation causes malformations, genetic damage, and mortality in larval pacific
     herring (Clupea pallasi), Environmental Toxicology and Chemistry 18: 481-493.

Chang, Sukwoo, Peter L. Berrien, Donna L. Johnson, and Wallace W. Morse. 1999a. Windowpane,
    (Scophthalmus apuosus) Life History and Habitat Characteristics. September 1999. V+ 32 p.

Colburn, L., D.A. Carey, and N. Haley. Competing Site Use Assessment. Buzzards Bay Disposal Site
    Report. Prepared for Maguire Group Inc By Coastal Vision. June 26, 2002.




                                                     8-1

                                                                                                     USCG0185
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 93 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013



Cross, Jeffery N., Christine A. Zetlin, Peter L. Berrien, Donna L. Johnson, and Cathy McBride. 1999.
    Butterfish, (Peprilus triacanthus) Life History and Habitat Characteristics. September 1999. V+ 42p.

Culbertson, J.B., Valiela, I., Peacock, E.E., Reddy, C.M., Carter, A., and Van der Kruik, R. 2007. Long-term
    biological effects of petroleum residues on fiddler crabs in salt marshes. Marine Pollution Bulletin 54:
    955-962,

Fahay, Michael P., Peter L. Berrien, Donna L. Johnson, and Wallace W. Morse. 1999a. Atlantic Cod,
    (Gadus morhua) Life History and Habitat Characteristics. September 1999. V+ 41p.

Fahay, Michael P., Peter L. Berrien, Donna L. Johnson, and Wallace W. Morse. 1999b. Bluefish,
    (Pomatomus saltatrix), Life History and Habitat Characteristics. September 1999. V+ 32 p.

Falmouth. 2005. Falmouth Local Comprehensive Plan. Town of Falmouth. January 2005.

Federal Register. 2007. U.S. Coast Guard Notice of Final Rule. Vol. 72. No 168. Pgs. 50052-50055.August
    30, 2007.

Form Red Knot. 2012. Accessed at: http://ecos.fws.gov/docs/candidate/assessments/2012/r5/
    B0DM_V01.pdf. January 27, 2012.

Gomez Gesteira, J.L, J.C. Dauvin, M. Salvande Fraga. 2003. Taxonomic level for assessing oil spill effects
   on soft-bottom sublittoral benthic communities. Marine Pollution Bulletin 46: 562–572.

Howes, B.L. and D.D. Goehringer. 1996. Ecology of Buzzards Bay: An Estuarine Profile. U.S. Department
   of the Interior.

Johnson, Donna L. Peter L. Berrien, Wallace W. Morse, and Joseph J. Vitaliano. 1999. American Plaice
    (Hippoglossoides platessoides), Life History and Habitat Characteristics. September 1999. V+ 32 p.

Massachusetts Department of Public Health. 2002. Marine and Freshwater Beach Testing in
    Massachusetts. 2001 Season. Massachusetts Department of Public Health, Bureau of Environmental
    Health Assessment Environmental Toxicology Program. October 2002.

MDEP. 2009. Evaluation of Marine Oil Spill Threat to Massachusetts Coastal Communities. Prepared for
   Massachusetts Department of Environmental Protection by Nuka Research & Planning Group, LLC. .
   December 2009.

MDMF. 2002. Marine Fisheries Regulation Summaries as of January, 2002. Massachusetts Division of
   Marine Fisheries. 2002.

MDFW. 2008. Natural Heritage Endangered Species Program Fact Sheets. Accessed at:
   http://www.mass.gov/dfwele/dfw/nhesp/species_info/. January 12, 2012.


                                                     8-2

                                                                                                   USCG0186
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 94 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013



Morreale, S.J. and E.A. Standora. 1989. Occurrence, movement and behavior of the Kemp’s ridley and
    other sea turtles in New York waters. Okeanos Ocean Research Foundation Annual Report. April 1988
    to April 1989. 35 pp.

NOAA/NMFS. 2012. Guide to Essential Fish Habitat Descriptions. National Oceanic and Atmospheric
   Administration, National Marine Fisheries Service Accessed at: http://www.nero.noaa.gov/. January
   2012.

Ortiz-Zarragoitia, M., L. Garmendia, M.C. Barbero, T. Serrano, I. Marigómez, M.P. Cajaraville. 2011. Effects
      of the fuel oil spilled by the Prestige tanker on reproduction parameters of wild mussel populations.
      Journal of Environmental Monitoring: 13, 84-94.

Packer, David B., Sara J. Griesbach, Peter L. Berrien, Christine A. Zetlin, Donna L. Johnson, and Wallace
    W. Morse. 1999. Summer Flounder, (Paralichthys dentatus) Life History and Habitat Characteristics.
    September 1999. V+ 87 p.

Pereira, Jose J., Ronald Goldberg, John J. Ziskowski, Peter L. Berrien, Wallace W. Morse, and Donna L.
     Johnson. 1999. Winter Flounder, (Pseudopleuronectes americanus) Life History and Habitat
     Characteristics. September 1999. V+ 39 p.

Port of New Bedford. 2011. Official internet site. Accessed at: http://www.portofnewbedford.org/. 12/2011.

Port of New Bedford. 2012. Key Features about the Port of New Bedford/New Bedford Harbor. Accessed
     at: http://www.portofnewbedford.org/about-the-port/key-features/. 1/16/2012.

Reddy, C.M., Eglinton, T.I., Hounshell, A., White, H.K., Xu, L., Gaines, R.B., and Frysinger, G.S. 2002. The
    West Falmouth oil spill after thirty years: The persistence of petroleum hydrocarbons in marsh
    sediments., Env. Sci. and Technol.: 36, 4754-4760.

Reid, Robert N., Luca M. Cargnelli, Sara j. Griesbach, David B. Packer, Donna L. Johnson, Christine A.
     Zetlin, Wallace W. Morse, and Peter L. Berrien. 1999. Atlantic Herring, (Clupea harengus) Life History
     and Habitat Characteristics. September 1999. V+ 54 p.

Robins, C. Richard and G. Carleton Ray. 1986. A Field Guide to Atlantic Coast Fishes North America.
    Houghton Mifflin Company. Boston, MA. 354 pp.

Shoop, C.R. and R.D. Kenney. 1992. Seasonal distribution and abundances of loggerhead and leatherback
    turtles in waters of the northeastern United States. Herpetological Monographs 6: 43-67.

South Carolina Coastal Conservation League. 1997. Boat wakes take toll on marsh. The Coastal Guardian
    8:6-7.




                                                    8-3

                                                                                                   USCG0187
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 95 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013



Steimle, Frank W., Christine A. Zetlin, Peter L. Berrien, and Sukwoo Chang. 1999a. Black Sea Bass,
     (Centropristis striata) Life History and Habitat Characteristics. September 1999. V+ 42 p.

Steimle, Frank W., Christine A. Zetlin, Peter L. Berrien, Donna L. Johnson, and Sukwoo Chang. 1999b.
     Scup, (Stenotomus chrysops) Life History and Habitat Characteristics. September 1999. V+ 39 p.

Steimle, Frank W., Wallace W. Morse, Peter L. Berrien, and Donna L. Johnson. 1999c. Red Hake,
     (Urophycis chuss) Life History and Habitat Characteristics. September 1999. V+40 p.

Steimle, Frank W. and Patricia Shaheen. 1999. Tautog (Tautoga onitis) Life History and Habitat
     Requirements. NOAA Technical Memorandum NMFS-NE-118. 23pp.

Studholme, Anne L., David B. Packer, Peter L. Berrien, Donna L. Johnson, Christine A. Zetlin, and Wallace
    W. Morse. 1999. Atlantic Mackerel, (Scomber scombrus) Life History and Habitat Characteristics.
    September 1999. V+ 35 p.

TWG. 2009. Bouchard B-120 Oil Spill Buzzards Bay, Massachusetts Lost Use Valuation Report. Bouchard
   B-120 Oil Spill lost Use Technical Working Group. 3/31/2009.

UMass Donahue Institute. 2012. Source Data from 2010 Demographic Profile Summary File –
   Massachusetts. U.S. Census Bureau. Release Date: May 5, 2011. Accessed at:
   http://www.massbenchmarks.org/statedata/data.htm. 1/16/2012

USACE. 2012a. Corps Lakes Gateway: Massachusetts – Cape Cod Canal. U.S. Army Corps of Engineers.
   Accessed at: http://corpslakes.usace.army.mil/visitors/projects2.cfm?Id=E600406&StartRow=11.
   1/17/2012.

USACE. 2012b. Cape Cod Canal internet web page. U.S. Army Corps of Engineers. Accessed at:
   http://www.nae.usace.army.mil/recreati/ccc/ccchome.htm . 12/7/2011.

USACE. 2012c. Non-self Propelled Tanker Liquid Barge Trips 2003-2007. Cape Cod Canal. U.S. Army
   Corps of Engineers. Accessed at: http://www.ndc.iwr.usace.army.mil//wcsc/webpub/Part1WtwyTrips_
   VessType_YR_Dir_DraftCY2007-2003.HTM. 12/2011.

U.S. Coast Guard. 2007a. Buzzards Bay, MA RNA checklist. United States Coast Guard. 2007.

U.S. Coast Guard. 2007b. Regulatory Evaluation for the Final Rule Navigation and Waterways Management
     Improvements, Buzzards Bay, MA. [CGD01-04-133]. First Coast Guard District. Marine Safety
     Division, U.S. Coast Guard. May 2007.

U.S. Coast Guard. 2012. FOI response to ARCADIS inquiry on collisions and groundings in Buzzards Bay.




                                                   8-4

                                                                                                 USCG0188
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 96 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013



USFWS. 2012. Endangered Species Program Fact Sheets. Accessed at: http://ecos.fws.gov/speciesProfile
   /profile/speciesProfile. January 12, 2012.

USGAO. 2000. As U.S. Single Hull Oil Vessels Are Eliminated, Few Double Hull Vessels May Replace
   Them. RCED-00-80, May 10, 2000.

Whitehead, A., B. Dubansky, C. Bodinier, T.I. Garcia, S. Miles, C. Pilley, V. Raghunathan, J.L. Roach, N.
    Walker, R.B. Walter, C.D. Rice, F. Galvez. Science Applications in the Deepwater Horizon Oil Spill
    Special Feature: Genomic and physiological footprint of the Deepwater Horizon oil spill on resident
    marsh fishes. PNAS. September 26, 2011

Woods Hole Oceanographic Institution. 1998. The environmental impacts of boating. Technical Report
   Edited by: Richard E. Crawford, Nils E. Stolpe and Michael J. Moore. WHOI-98-03. 1998.




                                                    8-5

                                                                                                   USCG0189
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 97 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013


                             This page intentionally left blank




                                           8-6

                                                                            USCG0190
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 98 of 261




                                            Appendix A
                                     Agency Consultation
        This appendix includes the correspondence and attachments that were sent to federal agencies
for EA scoping as well as the letter response that was received. The correspondence is provided in the
following order:

        •   Response from U.S. Fish and Wildlife Service, New England Field Office, dated January 17,
            2012

        •   Letter to the U.S. Fish and Wildlife Service, dated December 23, 2012 (with attachments)

        •   Letter to the National Marine Fisheries Service, dated December 23, 2012

        •   Letter to the Massachusetts Historical Commission, dated December 23, 2012

        Note that the attachments to the letters sent to the agencies were identical and are provided only
once in this appendix.




                                                                                                USCG0191
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 99 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




                                        A-1
                                                                            USCG0192
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 100 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




                                        A-2
                                                                            USCG0193
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 101 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




                                        A-3
                                                                            USCG0194
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 102 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




                                        A-4
                                                                            USCG0195
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 103 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




                                        A-5
                                                                            USCG0196
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 104 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




                                        A-6
                                                                            USCG0197
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 105 of 261
Final Environmental Assessment For Implementation of Revisions to the Pre-2007
Regulated Navigation Area (RNA) Governing Maritime Transport of Petroleum Products
and Other Hazardous Materials on Buzzards Bay, Massachusetts October 2013




                                        A-7
                                                                            USCG0198
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 106 of 261




                                A-8




                                                                USCG0199
                            Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 107 of 261




Table 1 Alternatives Considered in this EA
         Five primary alternatives are considered in this EA. Alternative 1 is a no action alternative in
which navigation in Buzzards Bay would follow the U.S. Coast Guard regulations that were in effect prior
to the promulgation of the August 30, 2007 Final Rule amending the Regulated Navigation Area (RNA).

                                                           Table ES-1. Alternatives

                                   Positive Control
                                                                                                         Voyage         Restricted
                             Size/Escort           Pilot     Manning         Communications
                                                                                                        Planning        Navigation
                                 Tug
                            • Escort tug        • None     • No additional   • Every vessel towing a   • Towing         • None
                              required for                   manning           tank barge must           vessel
                              single hull                    requirements      communicate on VHF        owner/operat
                              barges carrying                beyond U.S.       13 or 16 and issue        or must
                              bulk petroleum                 Code and          security calls when       prepare a
                              cargo and                      Code of           approaching one of 21     written
                              being towed by                 Federal           specified places.         voyage plan
                              a single–screw                 Regulations                                 for each
                              tug and for any                (CFR).                                      transit.
                              vessel engaged
                              in towing any
                              tank barge in
                              the event of a
Alternative 1 (No Action)




                              casualty that
                              impairs
                              navigation
                              and/or
                              seaworthiness
                              of the barge.
                            • Any tank barge
                              with a capacity
                              of <25,000
                              barrels
                              operating in
                              limited
                              depth/width or
                              any tank barge
                              whose operator
                              demonstrates
                              the
                              employment of
                              an equivalent
                              amount of
                              safety to that
                              provided by an
                              escort tug is
                              exempt from
                              the escort tug
                              requirement.




                                                                                                                           USCG0200
                Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 108 of 261



                       Positive Control
                                                                                                      Voyage          Restricted
                 Size/Escort             Pilot          Manning           Communications
                                                                                                     Planning         Navigation
                     Tug
                • Escort tug         • State-         • Towing           • Towing vessels must     • Same as          • Mandatory
                  required for all     licensed         barges             report to the Vessel      Alternative 1.     travel within
                  tank barges          pilot            carrying           Traffic System (VTS)      Towing             U.S. Coast
                  carrying ≥6,000      required if      ≥6,000             and maintain              vessel             Guard
                  barrels of           tank barge       barrels of oil     communication / radio     owner/operat       designated
                  petroleum if not     not              (no other          monitoring.               or must            vessel route
                  self-propelled.      accompanie       petroleum        • Must communicate on       prepare a          unless
                • Any tank barge       d by an          products           VHF 13 or 16 and          written            special
                  with a capacity      escort tug.      specified)         issue security calls      voyage plan        circumstance
                  of <25,000         • The tow          must have          when approaching          for each           s require
                  barrels              barge            onboard one        one of 21 specified       transit.           diversion to
                  operating in         master is        licensed deck      places including                             avoid
                  limited              not required     officer or         Buzzards Bay                                 imminent
                  depth/width or       to allow the     barge              Entrance Light,                              navigation
                  any tank barge       pilot            operator           Buzzards Bay Mid-                            hazard.
Alternative 2




                  whose operator       onboard,         serving as         channel Light, and
                  demonstrates         therefore,       lookout and        Cleveland East Ledge
                  the                  pilot may        three              Light.
                  employment of        have to          licensed
                  an equivalent        direct and       officers or
                  amount of            control          tow vessel
                  safety to that       primary tow      operators on
                  provided by an       vessel from      tow vessel.
                  escort tug is        aboard the       (Only
                  exempt from          escort tug.      applicable to
                  the escort tug                        barges
                  requirement                           carrying oil.)
                  with                                • Tank barges
                  authorization                         must have
                  from the                              onboard at all
                  Captain of the                        times one
                  Port (COTP).                          certified
                                                        tanker-man
                                                        and one
                                                        other crew
                                                        member.




                                                                                                                          USCG0201
                          Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 109 of 261



                                 Positive Control
                                                                                                                   Voyage          Restricted
                           Size/Escort             Pilot            Manning          Communications
                                                                                                                  Planning         Navigation
                               Tug
                          • Escort tug         • Federal          • No additional   • All vessels towing a      • Same as          • U.S. Coast
                            required for         pilot, not a       manning           tank barge must             Alternative 1.     Guard
                            single hull tank     member of          requirements      communicate on VHF          Towing             recommends
                            barges carrying      the crew,          beyond U.S.       13 or 16 and issue          vessel             but does not
                            ≥5,000 barrels.      required for       Code and          security calls when         owner/operat       mandate use
                          • Same escort          all single         Code of           approaching one of 21       or must            of vessel
                            tug exemption        hull tank          Federal           specified places.           prepare a          routes on
                            as Alternative       barges             Regulations     • All Tank barges             written            navigation
                            1.                   carrying           (CFR).            transiting VMRS             voyage plan        charts.
                                                 ≥5,000                               Buzzards Bay that are       for each
                                                 barrels of oil                       equipped with bridge-       transit.
                                                 or other                             to-bridge
---------Alternative 3a




                                                 hazardous                            radiotelephone
                                                 substance.                           • Must not enter or
                                               • The pilot                               get underway
                                                 must direct                             without notifying
                                                 and control                             VRMS.
                                                 from the                             • May not enter
                                                 primary                                 VMRS Buzzards
                                                 towing                                  Bay if a Hazardous
                                                 vessel.                                 Vessel Operating
                                                                                         Condition exists.
                                                                                      • Must use the
                                                                                         shortest, safest tow
                                                                                         hawser possible
                                                                                      • Must communicate
                                                                                         using bridge-to-
                                                                                         bridge
                                                                                         radiotelephone
                                                                                         before meeting,
                                                                                         crossing, or
                                                                                         overtaking another
                                                                                         VMRS user.




                                                                                                                                      USCG0202
                 Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 110 of 261



                        Positive Control
                                                                                                           Voyage          Restricted
                  Size/Escort             Pilot            Manning           Communications
                                                                                                          Planning         Navigation
                      Tug
                 • Escort tug         • Federal          • Same as          • Same as Alternative       • Same as          • Same as
                   required for         pilot, not a       Alternative 2.     3a. All vessels towing      Alternative 1.     Alternative
                   single and           member of          Towing             a tank barge must           Towing             3a. U.S.
                   double hull tank     the crew,          barges             communicate on VHF          vessel             Coast Guard
                   barges carrying      required for       carrying           13 or 16 and issue          owner/operat       recommends
                   ≥5,000 barrels       single hull        ≥6,000             security calls when         or must            but does not
                   of oil or other      tank barges        barrels of oil     approaching one of 21       prepare a          mandate use
                   hazardous.           carrying           (no other          specified places.           written            of vessel
                 • Same escort          ≥5,000             petroleum        • Tank barges transiting      voyage plan        routes on
                   tug exemption        barrels of oil     products           VMRS Buzzards Bay           for each           navigation
                   as Alternative       or other           specified)         that are equipped with      transit.           charts.
                   1.                   hazardous          must have          bridge-to-bridge
                                        substance.         onboard one        radiotelephone
                                      • The pilot          licensed deck      • Must not enter or
                                        must direct        officer or            get underway
                                        and control        barge                 without notifying
Alternative 3b




                                        from the           operator              VRMS.
                                        primary            serving as         • May not enter
                                        towing             lookout and           VMRS Buzzards
                                        vessel.            three                 Bay if a Hazardous
                                                           licensed              Vessel Operating
                                                           officers or           Condition exists.
                                                           tow vessel         • Must use the
                                                           operators on          shortest, safest tow
                                                           tow vessel.           hawser possible
                                                           (Only            •    Must communicate
                                                           applicable to         using bridge-to-
                                                           barges                bridge
                                                           carrying oil.)        radiotelephone
                                                         • Tank barges           before meeting,
                                                           must have             crossing, or
                                                           onboard at all        overtaking another
                                                           times one             VMRS user.
                                                           certified
                                                           tanker-man
                                                           and one
                                                           other crew
                                                           member.




                                                                                                                              USCG0203
                Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 111 of 261



                       Positive Control
                                                                                                          Voyage          Restricted
                 Size/Escort               Pilot           Manning          Communications
                                                                                                         Planning         Navigation
                     Tug
                • Escort tug          • Federal          • No additional   • Same as Alternative       • Same as          • Same as
                  required for          pilot, not a       manning           3a. All vessels towing      Alternative 1.     Alternative
                  single and            member of          requirements      a tank barge must           Towing             3a. U.S.
                  double hull tank      the crew,          beyond U.S.       communicate on VHF          vessel             Coast Guard
                  barges (not           required for       Code and          13 or 16 and issue          owner/operat       recommends
                  tank ships)           single and         Code of           security calls when         or must            but does not
                  carrying ≥5,000       double hull        Federal           approaching one of 21       prepare a          mandate use
                  barrels of oil or     tank barges        Regulations       specified places.           written            of vessel
                  other                 carrying           (CFR).          • Tank barges transiting      voyage plan        routes on
                  hazardous             ≥5,000                               VMRS Buzzards Bay           for each           navigation
                  substance.            barrels of oil                       that are equipped with      transit.           charts.
                • Same escort           or other                             bridge-to-bridge
                  tug exemption         hazardous                            radiotelephone.
                                        substance.                           • Must not enter or
Alternative 4




                  as Alternative
                  1.                  • The pilot                               get underway
                                        must direct                             without notifying
                                        and control                             VRMS.
                                        from the                             • May not enter
                                        primary                                 VMRS Buzzards
                                        towing                                  Bay if a Hazardous
                                        vessel.                                 Vessel Operating
                                                                                Condition exists.
                                                                             • Must use the
                                                                                shortest, safest tow
                                                                                hawser possible.
                                                                             • Must communicate
                                                                                using bridge-to-
                                                                                bridge
                                                                                radiotelephone
                                                                                before meeting,
                                                                                crossing, or
                                                                                overtaking another
                                                                                VMRS user.




                                                                                                                             USCG0204
                Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 112 of 261



                       Positive Control
                                                                                                      Voyage          Restricted
                 Size/Escort            Pilot            Manning         Communications
                                                                                                     Planning         Navigation
                     Tug
                • Same as           • Same as          • No additional   • All vessels towing a    • Same as          • Same as
                  Alternative 3a.     Alternative        manning           tank barge must           Alternative 1.     Alternative
                                      3a. Federal        requirements      communicate on            Towing             3a. U.S.
                                      pilot, not a       beyond U.S.       VHF 13 or 16 and          vessel             Coast Guard
                                      member of          Code and          issue security calls      owner/operat       recommends
                                      the crew,          Code of           when approaching          or must            but does not
                                      required for       Federal           one of 21 specified       prepare a          mandate use
                                      all single         Regulations       places.                   written            of vessel
                                      hull tank          (CFR).          • Tank barges carrying      voyage plan        routes on
                                      barges                               ≥5,000 barrels of oil     for each           navigation
                                      carrying                             or other hazardous        transit.           charts.
                                      ≥5,000                               substance transiting
                                      barrels of oil                       VMRS Buzzards Bay
                                      or other                             that are equipped
                                      hazardous                            with bridge-to-bridge
                                      substance.                           radiotelephone.
                                    • The pilot                            • Must not enter or
Alternative 5




                                      must direct                             get underway
                                      and control                             without notifying
                                      from the                                VRMS.
                                      primary                              • May not enter
                                      towing                                  VMRS Buzzards
                                      vessel.                                 Bay if a
                                                                              Hazardous Vessel
                                                                              Operating
                                                                              Condition exists.
                                                                           • Must use the
                                                                              shortest, safest
                                                                              tow hawser
                                                                              possible.
                                                                           • Must
                                                                              communicate
                                                                              using bridge-to-
                                                                              bridge
                                                                              radiotelephone
                                                                              before meeting,
                                                                              crossing, or
                                                                              overtaking another
                                                                              VMRS user.




                                                                                                                         USCG0205
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 113 of 261




                           Appendix B
        CFR Listing of the RNA prior to the 2007 Final Rule




                                                                USCG0206
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 114 of 261




                                      APPENDIX C
                      United States Coast Guard, First Coast Guard District

            Environmental Assessment: Revisions to the Regulated Navigation Area

                                    Mailing List: Interested Parties

Federal Agencies

National Marine Fisheries Service                United States Environmental Protection
55 Great Republic Drive                          Agency
Gloucester, MA 01930                             Region 1
                                                 Attn: NEPA Coordinator
                                                 5 Post Office Square - Suite 100
                                                 Boston, MA 02109-3912
U.S. Fish and Wildlife Service                   Southeastern Regional Planning and
Regional Office                                  Economic Development District
Wendi Weber, Regional Director                   88 Broadway
300 Westgate Center Drive                        Taunton, MA 02780
Hadley, MA 01035-9587



US Army Corps of Engineers, New England
Division
696 Virginia Road
Concord, MA 01742-2751



State Agencies


Seth Schofield, Assistant Attorney General       Natural Heritage and Endangered Species
Environmental Protection Division                Program Mass Division of Fisheries and
Office of the Attorney General                   Wildlife
One Ashburton Place                              1 Rabbit Hill Road
Boston, MA 02108-1598                            Westborough, MA 01581
State Historic Preservation Office               Massachusetts Division of Marine Fisheries
Massachusetts Historical Commission              Paul J. Diodati, Director
222 Morrissey Boulevard                          251 Causeway St, Suite 400
Boston, MA 02125-3314                            Boston, MA 02114




                                                      C-1




                                                                                          USCG0207
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 115 of 261



Massachusetts Office of Coastal Zone     Commonwealth of Massachusetts
Management                               Executive Office of Environmental Affairs
Bruce K. Carlisle, Director              Department of Environmental Protection
251 Causeway ST, Suite 800               One Winter Street
Boston, MA 02114-2138                    Boston, MA 02108

Massachusetts Division of Conservation
and Recreation
Stephen C. Smith, Executive Director
88 Broadway
Taunton, MA 02780


Municipalities

Town of Acushnet                         Town of Bourne
Kevin Gaspar, Sr., Chairman Board of     Thomas Guerino, Town Administrator
Selectmen                                24 Perry Avenue, Room 101
122 Main Street                          Buzzards Bay, MA 02532-3441
Acushnet, MA 02743


City of New Bedford                      Town of Falmouth
Mayor Scott W. Lang                      Julian M. Suso, Town Manager
Office of the Mayor                      59 Town Hall Square
City Hall, Room 311                      Falmouth, MA 02540
133 William Street
New Bedford, MA 02740


New Bedford Harbor Development           Town of Dartmouth
Commission                               David G. Cressman, Executive Administrator
Kristin Decas, Executive Director        Town Hall, Room 303
52 Fisherman’s Wharf                     400 Slocum Road
PO Box 50899                             Dartmouth, MA 02747
New Bedford, MA 02745


Town of Westport                         Town of Gosnold
Westport Town Hall                       28 Tower Hill Road
Mr. Richard M. Spirlet, Chairman         Cuttyhunk Island, MA 02713
Board of Selectmen
816 Main Road
Westport, MA 02790



Town of Mattapoisett                     Wampanoag Tribe of Gay Head
Michael J. Gagne, Town Administrator     Cheryl Andrews-Maltais, Chairwoman
P.O. Box 435                             20 Black Brook Road
Mattapoisett, MA 02739                   Aquinnah, MA 02535-1546



                                         C-2




                                                                                      USCG0208
        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 116 of 261



Boards of County Commissioners

Dukes County                            Barnstable County
Tristan Israel, Chairman                Mary Pat Flynn, Chair
Dukes County Commissioners              Barnstable County Commissioners
P. O. Box 190                           Superior Courthouse
Edgartown, MA 02539                     P.O. Box 427
                                        Barnstable, MA 02630


Plymouth County                         Bristol County Commissioners
Anthony O’Brien                         Taunton Superior Courthouse
Board of Commissioners                  9 Court Street
11 South Russell Street                 Taunton, MA 02780
Plymouth, MA 02361




NGO’s

The American Waterways Operators        Coalition for Buzzards Bay
801 North Quincy Street, Suite 200      Mark Rasmussen, President/Buzzards
Arlington, VA 22203                     Baykeeper
                                        114 Front Street
                                        New Bedford, MA 02740


MA Board of Underwater Archaeological   Dr. Kristopher M. Moore, Executive Director
Resources                               Mid-Atlantic Fishery Management Council
251 Causeway Street, Suite 800          800 N. State Street, Suite 201
Boston, MA 02114-2199                   Dover, DE 19901




                                         C-3

Libraries




                                                                                      USCG0209
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 117 of 261



New Bedford Free Public Library      Wareham Free Library
613 Pleasant Street                  59 Marion Road
New Bedford, MA 02740                Wareham, MA 02571


Westport Free Public Library         Plymouth Public Library
408 Old County Rd                    132 South Street
Westport, Massachusetts 02790        Plymouth, MA 02360


Elizabeth Taber Library              Gosnold Public Library
P.O. Box 116                         Cuttyhunk Island, MA 02713
Marion, MA 02738

Jonathan Bourne Public Library       Mattapoisett Free Public Library
19 Sandwich Road                     7 Barstow Street, P.O. Box 475
Bourne, MA 02532                     Mattapoisett, MA 02739


Falmouth Public Library              Dartmouth Public Libraries
300 Main Street                      1383 Tucker Road
Falmouth, MA 02540                   North Dartmouth, MA 02747



The Millicent Library                Dartmouth Public Libraries
45 Center Street                     732 Dartmouth Street
Fairhaven, MA 02719                  South Dartmouth, MA 02748


Russell Memorial Library
88 Main Street
Acushnet, MA 02743




Newspapers

Cape Cod Times                       The Boston Herald
319 Main St.                         One Herald Square
Hyannis, MA, 02601                   Boston, MA 02118


The Boston Globe
P.O. Box 55819
Boston, MA 02205-5819




                                    C-4




                                                                        USCG0210
                          Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 118 of 261




APPENDIX D
Buzzards Bay Draft EA Consolidated Comments and Responses to Comments


                                COMMENTS                                                                 RESPONSES –

1. (a) The USCG should require the strictest protection possible for Buzzards   (a) The Coast Guard has long been committed to preserving the
   Bay and require a pilot and escort tug for both single and double hull       history, beauty, resources, and environmental and economic
   barges. Redundant layers of safety and protection are necessary to reduce    values of the Massachusetts coastline. Navigation safety, vessel
   the likelihood of another oil spill in the Bay. Alternative 4 provides the   safety, and oil spill response missions are some of the Coast
   safest and most cost effective option and should be the choice.              Guard’s most important functions, and through those efforts we
                                                                                serve the public by supporting efficient commercial maritime
                                                                                transportation. These functions are reflected in the 2007 Final
                                                                                Rule to implement amendments to the Regulated Navigation
                                                                                Area (RNA) existing at that time. (See also 1.(b) below)

   (b)A related Comment: Safety requirements necessary to protect BBay: (1)     (b) The Environmental Assessment, prepared in 2012 to correct
   Escort tug for all barges carrying oil in bulk; (2) Increased pilot          the NEPA procedural deficiency which occurred when the
   requirements; (3) Increased manning; (4) Required navigation route; (5)      amendments were implemented in 2007, compares the
   Vessel monitoring system {Ed. Note: This regime is actually more similar     reasonable alternative amendment scenarios and identifies the
   to Alternative 2 than to Alternative 4.}                                     alternative which was expected at that time to produce
                                                                                significant reduction in risk of a release of hazardous cargo to
                                                                                Buzzards Bay through the measured use of operational controls
                                                                                and increased tank vessel structural integrity. It is the Coast
                                                                                Guard’s determination that Alternative 3a (the 2007 Final Rule)
                                                                                struck the proper balance at the time it was promulgated in 2007.

                                                                                More recently, the Coast Guard and Mass DEP contracted for a
                                                                                technical risk study and evaluation of measures that may further
                                                                                reduce the level of potential risk of an oil spill in Buzzards Bay
                                                                                and the Cape Cod Canal. The report evaluates the risk reduction
                                                                                benefits and any associated environmental, economic, or other
                                                                                quantitative or qualitative costs of the use of marine pilots and
                                                                                tugboat escorts for all towing vessels with laden tank barges,
                                                                                regardless of whether they are single-hulled or double-hulled, by
                                                                                addressing:
                                                                                    •   Analysis of oil spill probabilities from double-hull tank
                                                                                        barges
                                                                                    •   Analysis of potential consequences of oil spills

                                                                      D1

                                                                                                                                           USCG0211
                          Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 119 of 261



                                                                                       •   Evaluation of risk mitigation costs and benefits
                                                                                           associated with a requirement for federally-licensed
                                                                                           pilots;
                                                                                       •   Evaluation of risk mitigation costs and benefits
                                                                                           associated with a requirement for escort vessels.
                                                                                       •   The results of this Risk Assessment will be used to help
                                                                                           inform the future rulemaking effort.

2. (a) The use of the pre-2007 RNA as the baseline and the No Action               (a) The U.S. Court of Appeals for the First Circuit found that, by
   Alternative based on the pre-2007 baseline is flawed. Two federal courts        relying upon a Categorical Exclusion instead of more in depth
   have already determined that the No Action alternative is erroneous. A          NEPA analysis, the Coast Guard failed to adequately study or
   FONSI based on that baseline and No Action Alternative is therefore             analyze the environmental impact of its action as required by
   flawed. A related comment notes that the First Circuit court also agreed        NEPA when the 2007 Final Rule was promulgated. Categorical
   the NEPA corrected analysis must consider the effects of “displacing the        Exclusions do not contain an analysis of alternatives; therefore a
   Commonwealth’s regulatory regime”.                                              no-action alternative was not evaluated by the Coast Guard or in
                                                                                   the Courts’ review. The Court referred to the displacement of
                                                                                   the Commonwealth’s regulatory regime only in the context of
                                                                                   assessing the level of controversy associated with the 2007 RNA
                                                                                   amendments. The Court did not attempt to prescribe the specific
                                                                                   content of subsequent environmental analysis.

   (b) MOSPRA provisions were in place and in effect at the time the 2007          (b) As ordered by the Court, the Coast Guard prepared the Draft
   RNA was finalized. It is against that regulatory regime that the alternatives   Environmental Assessment in order to correct the deficiency in
   should be measured. Because the proposed action would likely have a             its previous NEPA process. The federal regulatory regime in
   significant impact on the human environment by increasing the risk of an        place at that time was the 1998 RNA which served as the
   oil spill in Buzzards, Bay, NEPA mandates the preparation of a thorough         baseline for the analysis in the EA. The level of protection
   and objective EIS.                                                              afforded by the MOSPRA provisions that were in place in 2007
                                                                                   was evaluated as alternative number # 2 in the draft EA.
                                                                                   Elevating the complexity of the NEPA document to an EIS would
                                                                                   not result in a significantly different analytical result with regard
                                                                                   to the amendments implemented in 2007.

   (c) Another related comment: The district court (also) agreed that the CG       (c) The Coast Guard does not find this statement in the District
   had erred in comparing the proposed federal regulations (2007 RNA) only         Court ruling. Instead, as transcribed in the U.S. Court of
   to the then existing federal regs rather than to the MOSPA provisions           Appeals for the First Circuit ruling: “On de novo review, the
   already in force.                                                               District Court (Woodlock, J.) found a NEPA violation, but
                                                                                   concluded that this violation was "essentially harmless" because
                                                                                   "the substance of the Coast Guard's actual rulemaking analysis
                                                                                   was the functional equivalent of what an environmental impact


                                                                         D2

                                                                                                                                              USCG0212
                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 120 of 261



                                                                                     statement would have generated." United States v.
                                                                                     Massachusetts, 724 F. Supp. 2d 170, 174-75 (D. Mass. 2010).
                                                                                     The court proceeded to overrule the Commonwealth's other
                                                                                     objections, found preemption appropriate, entered a declaratory
                                                                                     judgment for the Coast Guard, and permanently enjoined
                                                                                     enforcement of the controverted portions of the state statute
                                                                                     [MOSPRA].

3. The draft EA appears to be designed to justify the decision the USCG              This Environmental Assessment (EA) was only intended to
   made over five years ago rather than be a means to objectively compare            address the action taken five years ago in order to correct a
   various alternatives to the status quo. Recent media statements made by           procedural deficiency that occurred in the Coast Guard’s NEPA
   the USCG further illustrate that this Draft EA was not meant to be a              implementing procedures at that time. Analysis in the EA was
   complete and objective analysis of environmental impacts.                         conducted as objectively as possible for this unusual NEPA
                                                                                     document which addresses a past action. The Coast Guard will
                                                                                     conduct additional NEPA review and prepare appropriate
                                                                                     documentation to demonstrate complete and objective analysis
                                                                                     of environmental impacts for any new future amendments
                                                                                     proposed to the existing Buzzards Bay RNA that has been in
                                                                                     effect since 2007. Such future proposed amendments may be
                                                                                     developed after review of the January 22, 2013 Buzzards Bay
                                                                                     Risk Assessment (RA).
4. States should be permitted to impose requirements tailored to their               This Environmental Assessment was prepared to address the
   particular facts. A second purpose of the 2007 Final Rule was purportedly         deficiency in the Coast Guard’s NEPA process for the 2007 Final
   to preempt the MOSPA, but the purpose and need section of the Draft EA            Rule, as identified by the First Circuit. The 2007 rulemaking
   is silent on whether this continues to be one of the USCG’s purposes.             clearly articulated the Coast Guard’s belief that by operation of
                                                                                     law and our Agency determination, State law was preempted on
                                                                                     the subjects covered by that rulemaking, as was our intention at
                                                                                     the time. The Coast Guard’s position remains unchanged for the
                                                                                     2007 rule and should any future amendments be made to the
                                                                                     Buzzards Bay RNA, such a rulemaking will address the agency’s
                                                                                     current position with respect to preemption.
5. (a) The USCG fails to offer a rational basis for its conclusion that the risk     (a)The consequences of a substantial release of petroleum
   from double hull tank barges does not warrant the protection of a tug             product to the environment are well documented, and of
   escort. While the USCG may feel that the risk of a release of oil resulting       paramount concern to the Coast Guard. No amount of additional
   from a maritime accident involving double hull is small, the consequences         environmental review will make this fact any more, or less
   of such a release would be so severe that thorough environmental review           important or relevant. The Environmental Assessment evaluated
   is necessary. The draft EA fails to provide any assessment of such                the benefit to the environment derived from positive control
   catastrophic risk or quantitative data or citations of studies that support the   measures, such as tug escorts for all single hull barges
   chosen alternative.                                                               (regardless of the tug propulsion configuration) as implemented
                                                                                     by the 2007 RNA amendments. The 2007 RNA amendments


                                                                           D3

                                                                                                                                            USCG0213
                      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 121 of 261



                                                                              were written to “further reduce” the potential for oil release to
                                                                              Buzzards Bay. There was no actual or implied claim that a
                                                                              double hull barge could not be breached under any possible
                                                                              extreme circumstances even if there was an escort tug present.
                                                                              However, in a 1992 report to Congress, the Coast Guard
                                                                              evaluated various alternative concepts to the double hull design
                                                                              and concluded that this design was the most effective in
                                                                              preventing the majority of oil spills. Further, there was no design
                                                                              that can prevent significant oil spillage under a severe accident
                                                                              scenario. Therefore, we concluded that there were no alternative
                                                                              designs that we could recommend as equivalent or superior to
                                                                              the double hull. (See also 5. (b) below)

(b) A related comment: The CG conclusion appears to be largely based on       (b) The Coast Guard initiated a study in 1998 by the National
a “wholly unsupported assumption” in the DEA that double hull tank barges     Research Council (NRC) to assess the full impact of the double
present “little to no risk of an oil spill causing environmental harm”. The   hull regulations and related requirements from section 4115 of
DEA says nothing to suggest that a double hull reduces the likelihood of a    OPA 90 on the marine environment and the maritime oil
barge grounding. While release may be reduced in an incident involving a      transportation industry. The NRC convened the Committee on
double hull barge, environmental harm can still result.                       the Oil Pollution Act of 1990 (Section 4115) Implementation
                                                                              Review under the auspices of the Marine Board. With regard to
                                                                              the double hull design, the Marine Board found that the
                                                                              probabilistic outflow analysis of existing vessel designs indicates
                                                                              that the complete conversion of the maritime oil transportation
                                                                              fleet of tankers and barges to effectively designed double hulls is
                                                                              expected to result in significantly improved protection of the
                                                                              marine environment. The study also noted that 4 out of 5 oil
                                                                              spills attributable to collisions and groundings would be
                                                                              eliminated and 2/3’s reduction would be realized in the total
                                                                              volume of oil spilled from collisions and groundings. The double
                                                                              hull mandate when fully implemented will have a significant and
                                                                              positive effect on reducing the risk and severity of oil spills.
                                                                              Reductions are anticipated in both the number of spills and the
                                                                              volume of oil spilled. In our regulatory evaluation that
                                                                              accompanies the rulemaking and was available in the docket
                                                                              (CGD01-04-133), the CG projects that the demand for escort
                                                                              tugs will decrease over time as progressively fewer transits of
                                                                              Buzzards Bay are made by single hull tank barges.

(c) And another related comment: The DEA fails to “find out whether           (c) Even the most stringent safety measures that could be
there is some possible effect from the action that, while improbable, would   applied to navigation on Buzzards Bay do not carry with them a


                                                                    D4

                                                                                                                                       USCG0214
                        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 122 of 261



be so serious if it occurred that further review is appropriate.        guarantee that a release of oil would never occur. However, in
                                                                        terms of incremental improvement, the 2007 RNA amendments
                                                                        focused the additional navigation safety measure (escort tug) on
                                                                        the equipment (all single hull barges) that would be more likely to
                                                                        release their cargo than their double hull counterparts under the
                                                                        same incident circumstances. In this way, greater safety was
                                                                        provided when compared to the federal navigation requirements
                                                                        implemented in 1998. Furthermore, neither the 2007
                                                                        amendments nor the 2012 EA which analyzed this past action
                                                                        asserted that double hull barges alone are enough to
                                                                        measurably improve navigation safety and reduce the potential
                                                                        for oil spills on Buzzards Bay. The 2007 preferred alternative
                                                                        (3a) adds a federal pilot to the single hull barge tow in
                                                                        recognition that an escort tug alone would not be effective in
                                                                        preventing all types of marine casualties. Alternative 3(a) also
                                                                        includes enhanced communication between all vessels and
                                                                        notification to the VMRS system. Better communication between
                                                                        vessels is intended to decrease the potential for vessel to vessel
                                                                        collisions which history has shown characteristically result in the
                                                                        most catastrophic failure of any tank vessel’s integrity.

                                                                        The Coast Guard and Mass DEP contracted for a technical risk
                                                                        assessment and evaluation of measures that may even further
                                                                        reduce the level of potential risk of an oil spill in Buzzards Bay
                                                                        and the Cape Cod Canal. That report released on January 22,
                                                                        2013, evaluates the risk reduction benefits and any associated
                                                                        environmental, economic, or other quantitative or qualitative
                                                                        costs of the use of marine pilots and tugboat escorts for all
                                                                        towing vessels with laden tank barges, regardless of whether
                                                                        they are single-hulled or double-hulled, by addressing:

                                                                            •   Analysis of oil spill probabilities from double-hull tank
                                                                                barges
                                                                            •   Analysis of potential consequences of oil spills
                                                                            •   Evaluation of risk mitigation costs and benefits
                                                                                associated with a requirement for federally-licensed
                                                                                pilots and
                                                                            •   Evaluation of risk mitigation costs and benefits

                                                                   D5

                                                                                                                                   USCG0215
                          Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 123 of 261



                                                                                     associated with a requirement for escort vessels.


6. The Draft EA fails to address the issue of whether a double hull would    The releases from both Bouchard-120 and the North Cape spill
   have prevented the Bouchard-120 oil spill or the 1996 North Cape spill.   were the result of a breach in the single hull of the involved tank
   The USCG should conduct this analysis for both of these spills.           vessel. Additionally the master of the B-120 was not on the
                                                                             bridge at the time of the grounding. Investigations into both
                                                                             casualties were conducted following those incidents. While
                                                                             there is insufficient data to definitively conclude the answer to
                                                                             this question, in an OPA 90 implementation review conducted by
                                                                             the Commission on Engineering and Technical Systems, the
                                                                             National Research Council stated that: “All cargo oil tanks on a
                                                                             double-hull tanker built to OPA 90 requirements are protectively
                                                                             located. Many of the damage cases that would result in oil
                                                                             spillage on single-hull tankers will not penetrate the cargo tanks
                                                                             of double-hull tankers. Double-hull tankers will have fewer
                                                                             accidents involving oil spillage. The mean or expected oil outflow
                                                                             from a casualty will usually be less with a double-hull tanker as
                                                                             compared to a single-hull tanker of the same size.”




                                                                      D6

                                                                                                                                      USCG0216
                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 124 of 261



7. (a) Alternative 3a does not meet the stated purpose and need for the              (a) The “purpose and need” for the action taken in 2007 to
   action. By providing less protection than MOSPA, rather than reducing the         amend the pre-2007 Buzzards Bay federal Regulated Navigation
   probability of an incident, the 2007 RNA would increase the probability of        Area (RNA) was to ”further reduce” the potential for oil spills on
   an incident occurring.                                                            the Bay. The 2007 amendments built upon the existing federal
                                                                                     regulation and did not address State or local requirements. The
                                                                                     current Environmental Assessment analyzed six alternatives in
                                                                                     order to evaluate which one best met the purpose and need.
                                                                                     The requirements represented in Alternative 3.a (selected as the
                                                                                     “preferred alternative” at that time) did add measures to improve
                                                                                     navigation safety that were not included in the federal regulation
                                                                                     that was in effect before 2007, thereby meeting the purpose and
                                                                                     need.

    (b) The report fails to consider the on-going operations which are reported      (b) Your comment is noted. We recognize that new data has
    in the Commonwealth’s findings (MOSPRA 2011 Report), which indicate              been collected and additional studies have been completed
    that requiring all vessels to use the services of an escort tug will reduce      since the 2007 rule was published. Additionally, we recognize
    the likelihood of an oil spill.                                                  that the subsequent data and studies, while informative, have to
                                                                                     be balanced against the court’s direction to correct the deficiency
    (c)) Studies for other water bodies has also concluded that requiring            in the NEPA process for the 2007 RNA, in order to complete the
    escorts for double hull barges provides an additional meaningful reduction       2007 rulemaking. To do so required that the EA consider, to the
    in risk.                                                                         greatest extent possible, the world as it was in 2007. Moreover,
                                                                                     since this EA was written to document in more detail, the
                                                                                     environmental review conducted when the 2007 amendments
                                                                                     were being proposed, it cannot properly draw conclusions based
    (d) Related comment states: Clearly the CG is not focused on preventing a        upon information that was developed subsequent to that time.
    grounding or collision in the first place, but solely relying on a double hull
    to prevent a release.                                                            (c) Without knowing the identity of the water bodies or the
                                                                                     related studies referenced in this comment, we cannot address it
                                                                                     since the nature of the waterway and the navigation variables in
                                                                                     different locations must be taken into consideration when making
                                                                                     such comparisons.

                                                                                     (d) Neither the 2007 amendments nor the 2012 EA which
                                                                                     analyzed this past action asserted that double hull barges alone
                                                                                     are enough to improve navigation safety on Buzzards Bay. The
                                                                                     2007 preferred alternative (3a) adds a federal pilot to the single
                                                                                     hull barge tow in recognition that an escort tug alone might not
    (e) Another related comment: Requiring Tug Escorts for ALL vessels will          always be effective in preventing all types of marine casualties.
    increase the requests for assistance and accordingly, (increase) safety in       Alternative 3(a) also includes enhanced communication between
    BuzBy. A MOSPA 2011 Report notes sixteen occasions between                       all vessels and notification to the VMRS system. Better


                                                                          D7

                                                                                                                                              USCG0217
                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 125 of 261



    September and December 2011 when an escorted vessel requested                  communication concerning relative vessel positions is intended
    assistance from the tug escort that accompanied them. Clearly, Escort          to decrease the potential for vessel to vessel collisions which
    tugs do not present an undue burden on vessel transits.                        experience has shown characteristically result in the most
                                                                                   catastrophic failure of any tank vessel’s integrity.

                                                                                   (e) Your comment is noted. We recognize that new data has
                                                                                   been collected and additional studies have been completed
                                                                                   since the 2007 rule was published. Additionally, we recognize
                                                                                   that the subsequent data and studies, while informative, have to
                                                                                   be balanced against the court’s direction to correct the deficiency
                                                                                   in the NEPA process for the 2007 RNA, in order to complete the
                                                                                   2007 rulemaking. To do so required that the EA consider, to the
                                                                                   greatest extent possible, the world as it was in 2007. Moreover,
                                                                                   without an analytical breakdown of the reasons for such requests
                                                                                   for escort tug assistance, it is difficult to assess if each occasion
                                                                                   in fact represents a situation where without the escort tug a spill
                                                                                   would have resulted. In addition, the mere presence of an escort
                                                                                   tug would not always be a guarantee against certain marine
                                                                                   incidents, for example a power grounding or allision with an
                                                                                   uncharted underwater obstruction could occur with little or no
                                                                                   warning for the escort tug to be able to intervene. In the end, it
                                                                                   is the integrity of the tank vessel itself that largely determines if
                                                                                   any incident would actually result in loss of its cargo. Lastly, it is
                                                                                   difficult to conclude that a requirement is not a burden simply on
                                                                                   the basis that it is being complied with or utilized in some way.
8. (a) The assertion that the preferred alternative will speed the phase out of    (a) In 2002, there were nearly 10,000 commercial vessel transits
   single hulls is unsupported. This action is already mandated (in less than      and over 1,200 tank barge transits in Buzzards Bay. At that time
   two years) by 2015 by the OPA. The DEA does not compare the rate of             an estimated 80% of those tank barges were single hull vessels.
   decline with or without the double hull escort tug. Another related             The concept of earlier than required phase out of single hull
   comment noted that the draft EA did not illustrate that the cost of an escort   barges was based on the expectation that the marine
   and local pilot for double hulled barges (as required by MOSPA) would           transportation industry would find it more profitable to avoid the
   actually discourage a single hull barge owner from upgrading to a double        cost for an escort tug and pilot (potentially a $4575.00 saving per
   hull barge earlier than the required changeover by the end of 2014.             trip) by using more double hulled barges. In addition, at the time
   (Commenter questioning the cost to run a single hull barge with escort and      the 2007 RNA amendments were implemented, the mandated
   pilot compared to the cost to run a double hull barge with the same             phase out date for single hull barges was about seven years
   requirements. Would the difference really be favorable enough [including        distant.
   the cost to replace the barge] to be an incentive to switch earlier to a
   double hull barge in advance of the deadline.) Without such supportive
   data, the conclusion is “entirely speculative”.



                                                                         D8

                                                                                                                                               USCG0218
                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 126 of 261



    (b) Incentive for operators to abide by existing mandate should be            (b) At the time the 2007 RNA amendments were written, the
    achieved through other mechanisms, such as additional inspection              Coast Guard did not determine that further incentive through
    requirements or operating fees for single hull vessels.                       additional measures would significantly increase the phase out
                                                                                  process.

    (c) The incentive argument is also inconsistent with 2010 federal             (c) The Coast Guard notes that the requirement in Alaskan
    legislation that requires not one but two tug escorts for double hulled oil   waters to which the commenter refers was an act of Congress as
    tankers operating in Prince William Sound, Alaska.                            part of the Oil Pollution Act of 1990, Pub. L. 101-380.
                                                                                  The requirement on Alaska waters was not generated in the
                                                                                  same manner or under the same laws and regulations as the
                                                                                  2007 Buzzards Bay RNA Amendments. Therefore, direct
                                                                                  comparison between the two regulatory regimes lacks validity.



    (d) A related comment: DEA should explain why CG takes a different            (d) Similar to 9. (c) above, requirements for navigation safety are
    approach to escort tugs between the west and east coasts.                     based on numerous variables particular to each location. Unless
                                                                                  these variables are exactly the same on the waters on each
                                                                                  coast valid comparisons cannot be made.
9. The Draft EA does not account for the fact that the preferred alternative      The preferred alternative for the 2007 RNA Amendment that
   may not occur before the OPA phase out date for single hull barge use or       requires (in part) a tug escort for all single hull tank vessels has
   will occur so close to the close out date that it has no effect.               been in effect since 2007, at which time the OPA phase out date
   A related comment added: The tug escort requirement of the (CG)                was still about seven years away. This Environmental
   preferred alternative will have only a minimal and short-lived impact on the   Assessment was prepared to correct a procedural deficiency that
   Bay: Tug escorts and pilots will be required only until single hull barges     occurred in the Coast Guard’s NEPA implementing procedures
   are phased out in two years. Requirements under the 2007 RNA that will         in 2007. If the Coast Guard determines that additional
   be in place for only two years are insufficient to protect the Bay in the      amendments to the 2007 RNA are necessary in the future to
   future                                                                         afford additional effective protection for Buzzards Bay, such
                                                                                  requirements would be proposed anew, independent of the OPA
                                                                                  phase out date.
10. The Draft EA (page 5-1) indicates that the USCG is planning to perform a      The RA was completed in January 2013, prior to finalization of
    quantitative study with the MassDEP. To ensure that the USCG has taken        the 2007 RNA amendments environmental documentation.
    a “hard look” at the potential environmental consequences of not requiring    Nevertheless, since this EA was written to document in more
    escorts and pilots for double hulled barges, it must delay the EA and await   detail, the environmental review conducted when the 2007
    the completion of the joint risk study.                                       amendments were being proposed, it cannot draw conclusions
                                                                                  based upon information that was developed subsequent to that
                                                                                  time. However, the RA findings will be considered in any future
                                                                                  change proposed for the Buzzards Bay RNA. Moreover, such
                                                                                  future proposed changes would be subject to new NEPA
                                                                                  analysis.


                                                                           D9

                                                                                                                                            USCG0219
                            Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 127 of 261




11. The draft EA fails to provide any discussion regarding the risks to                Section 3.2 of the EA discusses “Navigation and Vessel
    navigation in Buzzards Bay and the Cape Cod Canal.                                 Movement” on Buzzards Bay and the Cape Cod Canal” in terms
                                                                                       of recommended vessels routes and required securite’ calls.
                                                                                       These mitigation measures relate to the potential for marine
                                                                                       grounding (recommend routes) and marine collision (securite’
                                                                                       calls) navigation risks. Risks to navigation are also indentified in
                                                                                       the Coast Pilot and on NOAA navigation charts. More recently,
                                                                                       known risks to navigation were evaluated in the RA, which the
                                                                                       CG will take into consideration in any future rule making
                                                                                       decisions.

12. The draft EA fails to acknowledge and consider the complex factors that            The Regulatory Evaluation completed when the 2007 RNA
    underlie a company’s decision to utilize a single versus a double hulled           Amendments were being drafted for the Final Rule Navigation
    tank barge.                                                                        and Waterways Management Improvements in Buzzards Bay,
                                                                                       recognized that there were many factors that were normally
                                                                                       considered by a towing company when determining which
                                                                                       equipment should be used for any given assignment. However,
                                                                                       the focus for purposes of the amendments at that time was
                                                                                       solely on whether the added cost of an escort tow vessel would
                                                                                       influence the shipping company’s decision on which type barge
                                                                                       to use.

13. The Draft EA refers to issuing a FONSI and directly implementing the 2007          While the U.S. Court of Appeals for the First Circuit remanded
    Final Rule, which suggests that the USCG intends to treat the 2007 Final           the case to the Coast Guard for further proceedings, i.e.
    Rule as effective immediately upon issuance of the FONSI without any               correcting the NEPA deficiency, neither the District Court nor the
    intervening rulemaking process and thereby not complying with the                  First Circuit vacated the 2007 Final Rule which culminated the
    Administrative Procedures Act. This is procedurally wrong and                      rulemaking process for that action. Hence, the “Special
    substantively significant.                                                         Buzzards Bay Regulations” defined in 33 CFR 165.100(d) (5)
    A related comment added that the DEA is unclear as to whether the CG               have remained in effect while the Coast Guard has conducted
    intends to complete the NEPA process and treat the 2007 final rule as              the environmental analysis. The APA was complied with via the
    again effective, in contravention of the First Circuit’s ruling; or proceed with   2007 rulemaking process.
    a new rulemaking following the APA.
14. The USCG failed to address the full spectrum of available alternatives in          As required by the Council on Environmental Quality Regulations
    the Draft EA and should thoroughly and objectively consider an alternative         at 40 CFR Section 1502.14 “alternatives including the proposed
    that combines an escort tug and pilotage requirement for both single and           action”, the environmental analysis required by NEPA should:
    double hull vessels as well as enhanced communications, increased                  “(a) Rigorously explore and objectively evaluate all reasonable
    manning and restricted navigation requirements.                                    alternatives, and for alternatives which were eliminated from
                                                                                       detailed study, briefly discuss the reasons for their having been

                                                                           D10

                                                                                                                                                 USCG0220
                            Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 128 of 261



                                                                                   eliminated. In the draft EA the CG considered six alternatives.
                                                                                   Additionally, Section 2.2 of the DEA specifically discusses one
                                                                                   alternative measure that was considered but rejected.

                                                                                   While numerous additional alternatives to the RNA amendments
                                                                                   could be described, the ones that were selected represented
                                                                                   those with substantive differences and that the Coast Guard
                                                                                   found to be comparable relative to their potential to improve the
                                                                                   safety of navigation and reduce the potential for oil spills on
                                                                                   Buzzards Bay and the Cape Cod Canal.

                                                                                   Moreover, this Environmental Assessment was written to correct
                                                                                   a past NEPA procedural insufficiency that occurred when the
                                                                                   existing Regulated Navigation Area (RNA) amendments were
                                                                                   implemented in 2007. As a result, though this document is being
                                                                                   written in 2012/2013, it must evaluate the alternatives that were
                                                                                   considered in 2007 based upon the factual information available
                                                                                   to the Coast Guard at that time.

                                                                                   Any future action to further amend the Buzzards Bay RNA will
                                                                                   carefully consider a potentially new array of alternatives.
15. (a) The Draft EA indicates that the slight increase in vessel traffic due to   (a) The DEA discussion of propeller wash impacts was intended
    tug escorts could cause a short-term increase in turbidity and sediments       to demonstrate the potential for generic effects on the biological
    as the result of turbulence, but cites nothing to support this proposition.    environment from sources other than oil spills. It is because of
    The Draft EA also cites several general papers to support its contention       the nature of Buzzards Bay waters, including depth and
    that propeller wash from boats can adversely impact aquatic plants and         substrate along the routes primarily used by commercial marine
    egg and larval development in fish and shellfish. However, the cited           transporters, that these effects were described as minor and
    studies are not specific to barge traffic in Buzzards Bay and do not take      temporary in most cases. In the end, these minor effects did not
    into account vessel traffic confined to a navigation channel. A related        significantly influence the selection of the preferred alternative
    comment suggested that the draft EA cites the adverse environmental            when the RNA amendments were proposed in 2007.
    impacts caused by escort tug operations as a key justification for not
    requiring them for double hull barges. At the same time, the commenter
    believes the draft EA contradicts itself by stating that the adverse
    environmental impacts from requiring escort tugs for both single and
    double hull barges would be substantially the same–and “would be               (b) Chapter 3 of the DEA describes the affected environment of
    negligible”.                                                                   Buzzards Bay, including biological and “human” (socioeconomic)
                                                                                   resources. This description forms the “environmental baseline”
    (b) Another related comment states that: The DEA fails to comply with          against which the impacts of each alternative are compared.
    NEPA because it does not provide a “site-specific appraisal of the             These location specific impacts are outlined in Table 2-2 of the
    environmental effects of its proposed action”.                                 EA.


                                                                          D11

                                                                                                                                            USCG0221
                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 129 of 261



16. The Buzzards Bay Coalition constitutes an interested and affected party,       The answer to this comment has two parts. First: The Coast
    but the Coalition was not notified or invited to participate in the USCG’s     Guard’s NEPA Implementing Procedures (COMDTINST 16475.1
    NEPA process. The failure to so notify or invite the Coalition constitutes a   D) do specify in Chapter 2 that “for all Coast Guard actions not
    violation of the USCG’s own procedural requirements under NEPA                 categorically excluded, all known interested or affected parties
                                                                                   shall be notified and invited to participate in the consultation
                                                                                   process”. Further, that “Any other parties having regulatory
                                                                                   involvement or otherwise directly affected will also be notified in
                                                                                   writing. All other interested parties may be informally contacted”.
                                                                                   However, the means by which such notification and/or contact is
                                                                                   provided and the pre-decisional point in the process at which
                                                                                   such notice should be given is not specified. In the case of the
                                                                                   Environmental Assessment (EA) for the 2007 amendments to
                                                                                   the Buzzards Bay Regulated Navigation Area, the Coast Guard
                                                                                   chose to use a draft EA as the vehicle with which to seek input
                                                                                   from interested parties as well as from the general public. As a
                                                                                   draft, this document did not foreclose the opportunity for such
                                                                                   parties to provide timely, valid facts for consideration by the
                                                                                   Coast Guard before making its final decision. In fact, as a
                                                                                   known interested or affected party, the Buzzards Bay Coalition
                                                                                   was provided direct notification about the draft EA via individual
                                                                                   letter with a printed copy of the draft EA. The Coalition’s
                                                                                   response in an eighteen (18) page letter clearly indicates that a
                                                                                   reasonable opportunity for comment was afforded and
                                                                                   demonstrates their participation in the Coast Guard’s NEPA
                                                                                   process. General contact and notice to other unspecified
                                                                                   potentially interested parties was provided informally through a
                                                                                   Notice of Availability for the draft EA published in the Federal
                                                                                   Register and local newspapers. In contrast with the direct
                                                                                   letters, these notification methods did not provide an actual copy
                                                                                   of the draft EA, but informed where such copies could be
                                                                                   obtained.

                                                                                   Second: This Environmental Assessment (EA) was intended to
                                                                                   correct a procedural deficiency that occurred in the Coast
                                                                                   Guard’s NEPA implementing procedures when the RNA was last
                                                                                   amended in 2007. Consequently, this EA does not address any
                                                                                   new proposed regulation or modifications to the RNA on
                                                                                   Buzzards Bay since it was last changed in 2007. Since it is not
                                                                                   possible to go back and undo what has been in effect for the
                                                                                   past five + years, input from interested parties at this point in


                                                                         D12

                                                                                                                                            USCG0222
                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 130 of 261



                                                                                     time, including comments on the retrospective DEA will be
                                                                                     considered if and when the Coast Guard determines that
                                                                                     additional RNA amendments are needed. Such future proposed
                                                                                     amendments may be developed after review of the recently
                                                                                     completed Risk Assessment for Buzzards Bay and consideration
                                                                                     of any other pertinent factual information. If new amendments
                                                                                     are proposed, the Coast Guard will analyze impacts and prepare
                                                                                     appropriate NEPA documentation, with public input
                                                                                     commensurate with the proposal, to demonstrate complete and
                                                                                     objective analysis of environmental impacts on Buzzards Bay.
                                                                                     Your comment is noted. We recognize that new data has been
                                                                                     collected and additional studies have been completed since the
                                                                                     2007 rule was published. Additionally, we recognize that the
                                                                                     subsequent data and studies, while informative, have to be
17. The Draft EA fails to identify the number of single hull tank barges that        balanced against the court’s direction to correct the deficiency in
    transported oil through Buzzards Bay during 2011 and also fails to identify      the NEPA process for the 2007 RNA, in order to complete the
    the total number of single hull tank barges that remain in use and available     2007 rulemaking. To do so required that the EA consider, to the
    on the East Coast to transport oil through the Bay and Cape Cod Canal.           greatest extent possible, the world as it was in 2007. Moreover,
    Current data is necessary to ascertain any potential effect.                     this Environmental Assessment was written to correct a past
                                                                                     NEPA procedural insufficiency that occurred when the existing
                                                                                     Regulated Navigation Area (RNA) amendments were
                                                                                     implemented in 2007. Therefore, it evaluated the vessel traffic
                                                                                     data that was available at that time.
18. (a)The Draft EA’s description of Alternative 2 is inaccurate. A related          (a) Alternative 2 is not the “No action” (status quo) alternative as
    comment: (2) No Action Alternative: CG “No-action alternative (the               described in the DEA. Alternative 2 is essentially the RNA prior
    status quo) is incorrect. The baseline against which the other proposed          to the 2007 amendments, combined with Sections 4 and 6 of
    alternatives should be compared includes both the pre-2007 RNA and the           MOSPA, for which the First Circuit had vacated an injunction.
    MOSPA requirements.                                                              This regulatory regime was not considered by the Coast Guard
                                                                                     to be the status quo when the then existing RNA was proposed
                                                                                     to be amended in 2007. However, it was still considered and
                                                                                     analyzed in the current DEA as Alternative 2.

    (b) Likewise, the Alt 4 discussion regarding increase in vessel traffic due to   (b) The DEA was written based upon the federal regulation
    double hull barge tow requirement is not valid because MOSPA already             which had been determined by the Coast Guard to preempt
    requires them, thus no increase would occur.                                     application of all or parts of MOSPRA. Notwithstanding, similar
                                                                                     to the consolidated comment # 16 response, the effects from
                                                                                     increased vessel traffic were described as minor and temporary
                                                                                     in most cases. In the end, these minor effects did not
                                                                                     significantly influence the selection of the preferred alternative
                                                                                     when the RNA amendments were proposed in 2007.


                                                                          D13

                                                                                                                                               USCG0223
                          Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 131 of 261




19. Mandating additional personnel for Buzzards Bay transport would result in     Manning standards for tank vessels and tugs are set forth in
    unnecessary time delays in transit and additional cost to consumers,          federal regulation at 46 CFR Part 15. In the 2007 Amendments
    especially of home heating oil. A related comment states that Alternative     Final Rule, the Coast Guard included the requirement for a
    3a in the draft EA is the correct choice.
                                                                                  federally licensed pilot in addition to the vessel's master and
                                                                                  crew. Under this rule, neither a master of a primary tug nor any
                                                                                  member of its crew may serve as pilot on a single hull tank barge
                                                                                  while transiting Buzzards Bay. It is intended that the federally
                                                                                  licensed pilot be an additional navigation resource to the master
                                                                                  and crew of the vessel. This is included in the Alternative 3a
                                                                                  description. Additional crew members were not included in the
                                                                                  preferred alternative.

20. Escort tugs for double hulled barge transits do not necessarily decrease      This comment is largely consistent with the Coast Guard’s 2007
    the risk of an oil spill commensurate with the increased costs,               evaluation of navigation safety for oil carrying tank barges on
    environmental impacts, and safety risks to personnel. VMRS is supported       Buzzards Bay as reflected in preferred alternative 3(a).
    by the industry and provides substantially more protection against the
    possibility of oil spills. When crewed in accordance with current
    regulations, an adequate number of crew is carried on the towing vessel to
    respond to vessel emergencies.
21. Alternative 3a should require an escort tug whenever a single-screw tug is    The alternative that required escort for single screw tug was
    the primary towing vessel for an oil barge of any size and either single or   evaluated as the no action alternative. At the time of the 2007
    double hull construction.                                                     rulemaking, the Coast Guard did not believe it necessary to
                                                                                  require tug escorts for double hull tank barges in order to
                                                                                  achieve further reduction in the potential for oil spills.
                                                                                  Additionally, the Coast Guard considered that, as adopted in this
                                                                                  rule in 2007, its three-pronged approach to navigation safety: (1)
                                                                                  Mandatory participation in a Vessel Movement Reporting System
                                                                                  (VMRS); (2) a federally licensed pilot and (3) a tug escort for
                                                                                  single hull tank barges would be expected to reduce the
                                                                                  likelihood of an incident that might result in a collision, an
                                                                                  allision, or grounding and the resultant discharge or release of oil
                                                                                  or hazardous material into the navigable waters.
22. A required navigation route is necessary for meaningful environmental         The National Oceanic and Atmospheric Administration (NOAA),
    protection in Buzzards Bay. A related comment: Alt 2 includes “mandatory      at the request of the Coast Guard, overlaid recommended vessel
    vessel route” but the version of MOSPA prior to 2007 RNA Amendments           routes on navigational charts for Rhode Island Sound,
    did not then and does not now include this as a requirement.                  Narragansett Bay, and Buzzards Bay. These recommended


                                                                       D14

                                                                                                                                            USCG0224
                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 132 of 261



                                                                                   vessel routes are currently included on all new editions of charts
                                                                                   13205, 13218, 13221, and 13230. To allow maximum operating
                                                                                   flexibility to meet differing conditions and situations, the Coast
                                                                                   Guard did not make the recommended vessel routes depicted on
                                                                                   these charts mandatory. The Coast Guard wishes to avoid
                                                                                   creating any situation in which a mariner may feel constrained to
                                                                                   follow a set route when conditions may warrant an alternative
                                                                                   approach. With regard to the related comment: Alternative 2
                                                                                   was not intended to contain only MOSPA requirements, but
                                                                                   include those actions from Sections 4 and 6 of the Act as well as
                                                                                   other actions that would distinguish this alternative from the
                                                                                   others being considered.

23. The presence of escort tugs may adversely impact the level of safety of         Voluntary use of escort tugs in Buzzards Bay and the Cape Cod
    double hull tank barge transits in Buzzards Bay due to the increased traffic   Canal has long been practiced with no adverse impacts on the
    density and potential failure of non-commercial traffic to recognize the       ability of other vessels to navigate safely. The amount of good
    under way relationship between a tug/tank barge unit and an attending          water in lower Buzzards Bay is considered sufficient for vessels
    escort vessel.                                                                 to navigate safely, even with the addition of escort tugs.
                                                                                   Additionally, the U.S. Army Corps of Engineers' authority for (and
                                                                                   control of) the Cape Cod Canal encompasses in their entirety the
                                                                                   constrained waterways of Cleveland Ledge Channel, Hog Island
                                                                                   Channel, and the canal itself (the canal land cut). On those few
                                                                                   occasions (primarily in winter when home heating oil deliveries
                                                                                   increase) where several tugs with tows and escort tug may
                                                                                   converge, or approach converging, near one of these
                                                                                   constrained waterways, the Corps would direct vessel traffic in a
                                                                                   manner intended to minimize risk of collision.
24. (a) The draft EA does not do an adequate job describing the potential          (a) Section 3 of the DEA describes the affected environment of
    impacts of oil spills on wildlife in Buzzards Bay. (MA DF&W) Another           Buzzards Bay and Cape Cod Canal. Specifically, the protected
    comment pointed out the unique environment that makes up BBay (e.g.            species discussion under Section 3.3.7 notes that
    estuarine shoreline, diverse wildlife including piping plover and half the     “Approximately 60 percent of the northeast population of roseate
    remaining global population of roseate tern (presumably not found in the       terns is located in just two colonies found in Buzzards Bay”.
    DEA.)                                                                          Then Section 4.2 of the DEA discusses the environmental
                                                                                   consequences to biological resources specifically related to each
                                                                                   alternative and the natural environment in general.

    (b) A related comment: States that the geography of Buzzards Bay makes         (b) Control of an oil release to a waterway is affected by a variety
    it more vulnerable to oil spills (because oil cannot be contained away from    of variables. Proximity to shore can decrease the amount of
    shore as can be done in more open waters).                                     time available for the arrival of response equipment. However,
                                                                                   even in this scenario the movement of oil towards sensitive


                                                                        D15

                                                                                                                                             USCG0225
                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 133 of 261



                                                                                   environmental areas on shore would be affected either
                                                                                   negatively or positively depending on wind, sea and tide
                                                                                   conditions. Similarly, recovery of open water oil spills is more
                                                                                   likely to be hampered by elevated sea conditions than would be
                                                                                   expected on a more protected waterway. In the end, an oil spill
                                                                                   on any waterway is an event to be avoided. The 2007 RNA
                                                                                   amendments were intended to decrease the potential for such
                                                                                   release as noted in the response to related comments above.

    (c) A connected comment urged thorough analysis since the CG preferred         (c) Based upon the variety of scenarios under which an oil laden
    alternative would preempt MOSPA’s more environmentally protective              tank vessel (barge) could be compromised with resultant release
    provisions, thereby decreasing the level of protection against oil spills in   of cargo, the Coast Guard proposed in 2007 that the most
    Buzzards Bay                                                                   reliable way to minimize the potential for such release on
                                                                                   Buzzards Bay was to have consistent use of adequately
                                                                                   designed double hull barges, with additional safety elements of
                                                                                   notification under the VMRS and securite radio calls at 21
                                                                                   specific locations. Further, that while escort tugs would be
                                                                                   required for single hull barge tows, creating an economic
                                                                                   incentive to accelerate the phase-out of single hull barges
                                                                                   sooner than the January 2015 OPA 90 deadline would be of
                                                                                   significant benefit to the environment of Buzzards Bay." See
                                                                                   also the response to comment 5 (c) above. Requiring an escort
                                                                                   tug also for double hull barges would eliminate any possibility of
                                                                                   incentive. The Coast Guard’s position being that under any
                                                                                   incident scenario, the environment would be better protected if a
                                                                                   double hull barge was in use instead of a single hull vessel.

25. The USCG’s complete authority over rules regarding vessel safety and           The Coast Guard’s exclusive authority to regulate safety,
    operations will provide clear, uniform national standards. Without uniform     operations, and navigation for vessels engaged in interstate
    federal rules, vessels engaged in interstate commerce face ambiguity that      commerce is designed to avoid a patchwork quilt of regulations.
    makes it difficult for companies and mariners to comply with environmental     Additionally, as the federal agency responsible for national
    regulations and puts hard-working Americans at risk of losing their jobs       maritime safety, the Coast Guard must balance protection of the
    and becoming implicated in civil or criminal enforcement actions.              marine environment with the facilitation of national interstate and
                                                                                   international maritime commerce.
26. A 2005 report indicates that a number of problems associated with double       The Coast Guard is aware that there may be maintenance,
    hull vessels can decrease their overall safety, including: accelerated         structural and possibly maneuvering issues associated with
    structural corrosion in water ballast and in cargo tanks; fatigue; and,        double hull vessels that are not relevant to single hulls; however
    demanding and difficult maintenance regimes which, if not observed, may        the safety and environmental protection provided by double hull
    lead to structural deterioration. In addition, double hull vessels are more    vessels and barges far outweighs any minor negative aspects
    difficult to navigate because they weigh more and draft deeper than single     they might present. With regards to draft; double hulls do not


                                                                        D16

                                                                                                                                             USCG0226
                          Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 134 of 261



    hulls.                                                                      draft any deeper than single hulls. Additionally, Applicable
                                                                                barges shall follow the inspection requirements in 46 CFR
                                                                                Subchapter D or 46 CFR Subchapter I. Barge Inspection Types:
                                                                                Certification of Inspection (COI)/Annual Examination/Periodic
                                                                                Drydock Inspection Periodic/Underwater Survey in Lieu of
                                                                                Drydock (UNWILD) Internal Structure Exam (ISE) Cargo Tank
                                                                                Internal Exam (CTIE).


27. (a) The Coast Guard does not have sufficient information to conduct the     (a)The amendments to the Regulated Navigation Area for
    analysis required by NEPA and mandated by the First Circuit. It has no      Buzzards Bay were based on a regulatory evaluation completed
    basis to compare the environmental benefits, and the Draft EA states as     in May 2007 and other pertinent studies specific to Buzzards
    much in Chapter 5.                                                          Bay or to double hull barge technology (e.g. by the National
                                                                                Research Council, Ports and Waterways Safety Assessment
                                                                                {PAWSA} and other related data sources). The purpose of
                                                                                Chapter 5 of the Environmental Assessment is to discuss
                                                                                “Cumulative Impacts“ that may be related to the RNA
                                                                                amendments proposed in 2007. This section of the EA notes
                                                                                that (other than the incremental increase in navigation safety
                                                                                afforded by the original RNA and subsequent layered changes),
                                                                                there were no other known actions taken by any federal agency
                                                                                that would enhance or detract from the requirements
                                                                                implemented by those amendments.

    (b) Related Comment: First Circuit Court “anticipated that the USCG would    (b) The Coast Guard rigorously explored and objectively
    perform a detailed, site specific study of the risk-reduction benefits of   evaluated six alternatives with the Environmental Assessment
    requiring escorts for double hulled tank barges transiting BuzBy.           pertaining to the regulatory action the Coast Guard took in 2007.
    (“Buzzards bay Coalition, 644 F.3d at 38)                                   All of the alternatives analyzed contained measures aimed at the
                                                                                reduction of risk for oil spills on Buzzards Bay. Some of the
                                                                                alternatives included the requirement for an escort tug with both
                                                                                single and double hull barges. In 2007, the Coast Guard
                                                                                amended the preexisting RNA with the alternative which it
                                                                                believed would most reliably further reduce the potential for oil
                                                                                spills while considering impacts to both the environment and
                                                                                commercial marine navigation. The 2007 RNA amendments
                                                                                continue to be in effect today.

                                                                                As is the Coast Guard’s routine practice, measures for the safety
                                                                                of navigation (and thereby protection of the environment) are
                                                                                continuously evaluated for the need of improvement. In order to


                                                                      D17

                                                                                                                                        USCG0227
                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 135 of 261



                                                                                  better inform future regulatory decisions affecting Buzzards Bay,
                                                                                  the Coast Guard and Massachusetts Department of
                                                                                  Environmental Protection jointly sponsored a Risk Assessment
                                                                                  to study and evaluate “measures that may (further) reduce the
                                                                                  level of potential risk of an oil spill in Buzzards Bay and the Cape
                                                                                  Cod Canal.” This Risk Assessment will be included in the Coast
                                                                                  Guard’s consideration of future regulatory amendments for the
                                                                                  Buzzards Bay RNA. Such future amendments would also be
                                                                                  subject to new environmental (NEPA) review.
28. Draft EA fails to account for MOSPA escort requirement for double hull        In actuality, since the 2007 RNA amendments were
    barges would remain in effect regardless of CG regulatory choice.             implemented, and after a number of interim court decisions, both
                                                                                  the Commonwealth’s MOSPRA regulation and the 2007 federal
                                                                                  amendments to the RNA have been in effect. The Coast Guard
                                                                                  and the Commonwealth are currently working together to
                                                                                  examine the current regulatory regime and evaluate the need for
                                                                                  changes that could improve navigation safety through
                                                                                  operational and structural measures that would enhance
                                                                                  protection of the Buzzards Bay environment.
29. DEA refers to oil or hazardous material but does not describe the             In addition to petroleum products including, home heating oil,
    hazardous material, type of vessels that carry it, or the quantity shipped,   (bunker 6 etc.) other hazardous materials, (e.g. alcohols, oxides
    through BuzBy.                                                                & halogen salts) are transported through Buzzards Bay and the
                                                                                  Cape Cod Canal. For further information on transporting of
                                                                                  hazardous material see 33 CFR Part 172.101.

30. General manager of the Providence Steamboat Company offered to                While there are a number of situations where an escort tug could
    MADEP that the presence of a tugboat escort for double hull barges            be of assistance, there are also instances where they would add
    reduces the risk of casualty and “many of the industry Captains…viewed        little benefit to protection from oil spills. For example, if the
    escorts…as a benefit”.                                                        primary tug is in full control of the towed barge, but runs the
                                                                                  barge unwittingly hard aground or allides with an unknown
                                                                                  submerged object, the use of a double hull barge would be the
                                                                                  more immediately effective prevention element in such situations
                                                                                  since there would not have been an apparent need for
                                                                                  assistance from the escort tug until it was too late.
                                                                                  Nevertheless, as noted in response to Comment # 29 above, the
                                                                                  Coast Guard and Commonwealth of Massachusetts are further
                                                                                  evaluating the array of safety measures that could be applied to
                                                                                  protect Buzzards Bay from oil release incidents.
                                                                                  Also note that a requirement for extra tug vessel deployment
                                                                                  would be expected to be viewed favorably by interests like the


                                                                         D18

                                                                                                                                            USCG0228
                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 136 of 261



                                                                                   Providence Steamboat Company that are in the business of
                                                                                   towing.




31. (a) Any short term (two years at best before OPA 90 deadline) financial        (a) At the time the 2007 RNA amendments were implemented
    incentive to accelerate single hull phase-out is not accurately weighed in     there were approximately seven years until the OPA 90 deadline
    comparison to “recognized benefits” of requiring pilots and tug escorts for    was reached for elimination of single hull barges. Based on
    double hull barges for many years after December 2014.                         experience, it is reasonable to conclude that more marine
                                                                                   incidents involving single hull barges would result in release of
                                                                                   cargo, and greater amounts of cargo, than if their double hull
                                                                                   counterparts were involved. Therefore, the Coast Guard
                                                                                   concluded in 2007 that the greatest immediate benefit to the
                                                                                   Buzzards Bay environment may be achieved through
                                                                                   accelerated reduction in the use of single hull barges. As noted
                                                                                   in response to Comment # 28 and 30 above, the Coast Guard
                                                                                   and Commonwealth of Massachusetts are currently engaged in
                                                                                   further evaluation of the array of safety measures that may be
                                                                                   effective in affording greater protection to Buzzards Bay from oil
                                                                                   release incidents in the future.

    (b) Also, since MOSPA already requires the double hulled escort (ed. for       (b) At the time the 2007 RNA amendments were being written,
    both single and double hull barges), there is no real financial incentive to   the Coast Guard believed that the requirements of the
    hasten replacement of single hulled vessels.                                   Commonwealth would be preempted by federal law. Under that
                                                                                   scenario, the financial incentive would have been more tangible.

32. CG “recency” requirements for a crew member to act as a pilot for single       The Commonwealth believes that the Coast Guard’s “recency
    and double hull barges have proven to be completely deficient as a risk        requirements” for persons “acting as pilots” are completely
    reduction measure on BuzBy.                                                    deficient as a risk reduction mechanism. However, both the
                                                                                   State and Federal pilot “recency” requirements indicate that
                                                                                   renewal of the respective pilot’s license necessitates the
                                                                                   individual having made at least one trip on the involved waters
                                                                                   within the previous five years. Therefore, the Coast Guard’s rule
                                                                                   on “recency” is no less effective than the Commonwealth’s. In
                                                                                   view of these similarities, similar reduction in the risk of marine
                                                                                   incidents resulting in release of hazardous cargo would be
                                                                                   expected."



                                                                          D19

                                                                                                                                            USCG0229
                           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 137 of 261



33. Coast Guard’s own NEPA Instruction pointed to an EIS for the proposed           These are the same criteria in the Coast Guard Instruction that
    action: Actions that normally require an EIS include those with significant     would demonstrate the need to prepare an environmental
    controversy because of effects on the human environment; EA should not          assessment (EA) instead of a Categorical Exclusion
    normally exceed 15 pages. CEQ: lengthy EA indicates that an EIS is              determination. The EA is a NEPA tool which is used to
    needed.                                                                         determine if there is likely to be significant effects on the
                                                                                    environment or not. If not, an EIS is not required. The page
                                                                                    number data noted in this comment refers to mere
                                                                                    generalizations rather than hard and fast rules. Complexity and
                                                                                    significance of content, not the number of words, are more
                                                                                    pertinent to the viability of an Environmental Assessment.
34. Five recorded incident(s) involving double hull barges are presented as         Your comment is noted. We recognize that new data has been
    evidence that double hull barges can be breached. (Includes one                 collected and additional studies have been completed since the
    grounding, one allision with a submerged structure and three vessel to          2007 rule was published. Additionally, we recognize that the
    vessel collisions.)                                                             subsequent data and studies, while informative, have to be
                                                                                    balanced against the court’s direction to correct the deficiency in
                                                                                    the NEPA process for the 2007 RNA, in order to complete the
                                                                                    2007 rulemaking. To do so required that the EA consider, to the
                                                                                    greatest extent possible, the world as it was in 2007. Additional
                                                                                    information about the circumstances involved in each of these
                                                                                    cases would be needed in order to demonstrate whether or not
                                                                                    an escort tug could have been effective in preventing these
                                                                                    marine casualties. In addition, the EA makes no actual or
                                                                                    implied claim that a double hull barge could not be breached
                                                                                    under any possible extreme circumstances even if there was an
                                                                                    escort tug present. This is why the selected alternative also
                                                                                    incorporates other measures to improve navigation safety.
                                                                                    Notwithstanding, these cases occurred after the 2007
                                                                                    amendments were promulgated and therefore could not be
                                                                                    considered in analysis conducted for an action taken prior to that
                                                                                    time. However, such case history would be included for
                                                                                    consideration during the joint review of the Buzzards Bay
                                                                                    Regulated Navigation Area conducted by the Coast Guard in
                                                                                    conjunction with the Commonwealth of MA.
35. CG NEPA Instruction says all needed data issues have to be resolved             There were no unresolved issues included in the draft
    (ed. This refers to the “TBD” answer(s) to the initial Environmental Analysis   Environmental Assessment which followed the Environmental
    checklist questions.)                                                           Analysis Checklist.




                                                                         D20

                                                                                                                                             USCG0230
                          Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 138 of 261



36. Double hull tanker designs do not address human error “which is               Your comment is noted. We recognize that new data has been
    responsible for the majority of oil spills worldwide”.                        collected and additional studies have been completed since the
                                                                                  2007 rule was published. Additionally, we recognize that the
                                                                                  subsequent data and studies, while informative, have to be
                                                                                  balanced against the court’s direction to correct the deficiency in
                                                                                  the NEPA process for the 2007 RNA, in order to complete the
                                                                                  2007 rulemaking. To do so required that the EA consider, to the
                                                                                  greatest extent possible, the world as it was in 2007. Moreover,
                                                                                  human error is one of the known causes of marine incidents.
                                                                                  Whether or not an oil release occurs from such incidents is
                                                                                  dependent on other factors not all related to human error, such
                                                                                  as the resilience of the towed tank vessel. As noted in response
                                                                                  to comment # 7(d) above, an escort tug is not likely to be 100 %
                                                                                  effective in preventing all types of marine incidents. Though
                                                                                  related, the occurrence of a marine incident and the occurrence
                                                                                  of a release of product after a marine incident have separate
                                                                                  cause pathways. The double hull tank barge is the most reliable
                                                                                  constant as a passive safety feature that does not require
                                                                                  unreliable human action to be an effective tool to prevent oil
                                                                                  spills.
*Comment numbers refer to comments in the Public Comments on Buzzards Bay DEA table.




                                                                       D21

                                                                                                                                            USCG0231
                                                                 Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 139 of 261
                                                                           Federal Register / Vol. 78, No. 130 / Monday, July 8, 2013 / Proposed Rules                                           40651

                                                duty road known locally as Westlake                        (37) Proceed south along the Los                    Folder’’ on the line associated with this
                                                Boulevard, section 26, T1N/R19W; then                    Angeles city boundary approximately                   rulemaking. You may also visit the
                                                  (27) Proceed northeasterly on                          0.2 mile, then east-northeasterly                     Docket Management Facility in Room
                                                Westlake Boulevard approximately 0.4                     approximately 0.2 mile, and then                      W12–140 on the ground floor of the
                                                mile to the road’s second intersection                   southeasterly approximately 0.9 mile to               Department of Transportation West
                                                with the 900-foot elevation line, section                the city boundary’s intersection with the             Building, 1200 New Jersey Avenue SE.,
                                                26, T1N/R19W; then                                       northern boundary of section 26, T1N/                 Washington, DC 20590, between 9 a.m.
                                                  (28) Proceed easterly along the 900-                   R17W; then                                            and 5 p.m., Monday through Friday,
                                                foot elevation line, crossing the Los                      (38) Proceed east-northeasterly along               except Federal holidays.
                                                Angeles County-Ventura County                            the Los Angeles city boundary                           You may submit comments, identified
                                                boundary, to the elevation line’s                        approximately 0.3 mile, and then                      by docket number, using any one of the
                                                intersection with the boundary of the                    continue easterly along the city                      following methods:
                                                Las Virgenes Land Grant (concurrent at                   boundary approximately 0.5 mile,                        (1) Federal eRulemaking Portal:
                                                this point with the northern boundary of                 crossing onto the Canoga Park map, and                http://www.regulations.gov.
                                                section 31, T1N/R18W); then                              returning to the beginning point.                       (2) Fax: (202) 493–2251.
                                                  (29) Proceed northeasterly along the                                                                           (3) Mail or Delivery: Docket
                                                                                                           Signed: June 24, 2013.                              Management Facility (M–30), U.S.
                                                Las Virgenes Land Grant boundary
                                                approximately 0.3 mile, crossing                         John J. Manfreda,                                     Department of Transportation, West
                                                Triunfo Canyon, to the boundary’s                        Administrator.                                        Building Ground Floor, Room W12–140,
                                                intersection with the 1,000-foot                         [FR Doc. 2013–15876 Filed 7–5–13; 8:45 am]            1200 New Jersey Avenue SE.,
                                                elevation line; then                                     BILLING CODE 4810–31–P                                Washington, DC 20590–0001. Deliveries
                                                  (30) Proceed westerly and then east-                                                                         accepted between 9 a.m. and 5 p.m.,
                                                northeasterly along the 1,000-foot                                                                             Monday through Friday, except federal
                                                elevation line to the line’s intersection                DEPARTMENT OF HOMELAND                                holidays. The telephone number is 202–
                                                with the Las Virgenes Land Grant                         SECURITY                                              366–9329. See the ‘‘Public Participation
                                                boundary, and then continue                                                                                    and Request for Comments’’ portion of
                                                northeasterly along the Las Virgenes                     Coast Guard                                           the SUPPLEMENTARY INFORMATION section
                                                Land Grant boundary approximately 0.2                                                                          below for further instructions on
                                                mile to the boundary’s intersection with                 33 CFR Part 165                                       submitting comments. To avoid
                                                U.S. Highway 101 (Ventura Freeway);                      [Docket No. USCG–2011–0322]                           duplication, please use only one of
                                                then                                                                                                           these three methods.
                                                  (31) Proceed easterly on U.S. Highway                  RIN 1625–AA11                                         FOR FURTHER INFORMATION CONTACT: If
                                                101 (Ventura Freeway) approximately                                                                            you have questions on this rule, call or
                                                5.7 miles, crossing onto the Calabasas                   Regulated Navigation Area; Special
                                                                                                                                                               email Mr. John J. Mauro, Waterways
                                                map, to the highway’s intersection with                  Buzzards Bay Vessel Regulation,
                                                                                                                                                               Management Division, U.S. Coast Guard
                                                the northern boundary of section 30,                     Buzzards Bay, MA
                                                                                                                                                               First District, (617) 223–8355, email
                                                T1N/R17, near Brents Junction; then                      AGENCY: Coast Guard, DHS.                             John.J.Mauro@uscg.mil. If you have
                                                  (32) Proceed west along the northern                                                                         questions on viewing or submitting
                                                boundary of section 30, T1N/R17W                         ACTION:Advance notice of proposed
                                                                                                         rulemaking.                                           material to the docket, call Barbara
                                                approximately 0.5 mile to its                                                                                  Hairston, Program Manager, Docket
                                                intersection with the 1,000-foot                         SUMMARY:   The Coast Guard is seeking                 Operations, telephone (202) 366–9826.
                                                elevation line; then                                     comments and feedback on how best to                  SUPPLEMENTARY INFORMATION:
                                                  (33) Proceed northerly, southerly, and                 enhance environmental protections and
                                                easterly along the meandering 1,000-foot                 navigation safety outlined in the Special             Table of Acronyms
                                                elevation line, encompassing portions of                 Buzzards Bay regulations. Specifically,               AIS Automatic Identification System
                                                Las Virgenes, East Las Virgenes, and                     the Coast Guard is seeking comments                   ANPRM Advanced Notice of Proposed
                                                Gates Canyons, to the elevation line’s                   related to potential modifications of the               Rulemaking
                                                intersection with the western boundary                   current mandatory pilotage, escort tug,               AWO American Waterways Operators
                                                of section 21, T1N/R17W; then                                                                                  COTP Captain of the Port
                                                                                                         and Vessel Movement Reporting System                  DHS Department of Homeland Security
                                                  (34) Proceed north along the western                   (VMRS) Buzzards Bay requirements.
                                                boundaries of sections 21 and 16, T1N/                                                                         FR Federal Register
                                                                                                         The Coast Guard intends to use this                   MOSPA Massachusetts Oil Spill Prevention
                                                R17W, to the section line’s intersection                 input to propose new requirements on                    and Response Act
                                                with the Los Angeles County-Ventura                      barges carrying 5,000 or more barrels of              RCP Responsible Carrier Program
                                                County boundary line; then                               oil or other hazardous material.                      RNA Regulated Navigation Area
                                                  (35) Proceed east along the Los                                                                              RA Technical Risk Assessment
                                                Angeles County-Ventura County                            DATES: Comments and related material
                                                                                                                                                               VMRS Vessel Movement Reporting System
                                                boundary line approximately 0.45 mile,                   must be received by the Coast Guard on
                                                and then proceed north along the                         or before October 7, 2013.                            A. Executive Summary
                                                county boundary line approximately 0.1                      Requests for public meetings must be                 Having weighed sometimes
                                                mile to the county boundary’s                            received by the Coast Guard on or before              competing, but fundamentally
                                                intersection with Long Valley Road;                      July 29, 2013.                                        important goals of environmental
tkelley on DSK3SPTVN1PROD with PROPOSALS




                                                then                                                     ADDRESSES: Documents mentioned in                     protection, concerns of the local
                                                  (36) Proceed east-southeasterly on                     this preamble are part of Docket Number               community, judicious use of public
                                                Long Valley Road approximately 1.7                       USCG–2011–0322. To view documents                     funds, restrained exercise of
                                                miles to the road’s intersection with the                mentioned in this preamble as being                   governmental regulation, facilitation of
                                                Los Angeles city boundary                                available in the docket, go to http://                maritime commerce, and the
                                                (approximately 0.1 mile north of U.S.                    www.regulations.gov, type the docket                  standardization of safety regulations to
                                                Highway 101 (Ventura Freeway)),                          number in the ‘‘SEARCH’’ box and click                avoid the fragmentation of regulatory
                                                section 23, T1N/R17W; then                               ‘‘SEARCH.’’ Click on ‘‘Open Docket                    regimes as a vessel transits across State

                                                                                                                                                                                        USCG1222
                                           VerDate Mar<15>2010   16:08 Jul 05, 2013   Jkt 229001   PO 00000   Frm 00012   Fmt 4702   Sfmt 4702   E:\FR\FM\08JYP1.SGM   08JYP1
                                                                 Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 140 of 261
                                                40652                      Federal Register / Vol. 78, No. 130 / Monday, July 8, 2013 / Proposed Rules

                                                or regional boundaries, we now seek to                   Management Facility. We recommend                     C. Regulatory History and Information
                                                develop the next phase of                                that you include your name and a
                                                comprehensive, balanced, and effective                   mailing address, an email address, or a                  The Oil Pollution Act of 1990 (OPA
                                                risk mitigation measures for Buzzards                    telephone number in the body of your                  90) resulted in sweeping changes to the
                                                Bay. In particular, we want to update                    document so that we can contact you if                way oil and chemical transportation is
                                                the following areas:                                     we have questions regarding your                      conducted in the United States and
                                                   • Federal Pilotage. The Coast Guard                   submission.                                           throughout the world. This wide-
                                                believes laden tank barges transiting                                                                          ranging legislation required changes in
                                                                                                            To submit your comment online, go to               virtually every aspect of the oil
                                                Buzzards Bay and carrying 5,000 or                       http://www.regulations.gov, type the
                                                more barrels of oil or other hazardous                                                                         transportation industry. It involved new
                                                                                                         docket number in the ‘‘SEARCH’’ box                   construction requirements, operational
                                                material should be under the direction
                                                                                                         and click ‘‘SEARCH.’’ Click on ‘‘Submit               changes, response planning, licensing
                                                and control of an independent pilot
                                                                                                         a Comment’’ on the line associated with               and manning mandates, and increased
                                                regardless of whether those tank barges
                                                                                                         this rulemaking.                                      liability limits.
                                                are single or double hull.
                                                   • Reporting and participation                            If you submit your comments by mail                   One significant pollution prevention
                                                requirements of the VMRS Buzzards                        or hand delivery, submit them in an                   standard in OPA 90 was the
                                                Bay. The Coast Guard believes                            unbound format, no larger than 81⁄2 by                requirement that new tank barges and
                                                amending the reporting and                               11 inches, suitable for copying and                   vessels be of double- hull construction.
                                                participation requirements of the VMRS                   electronic filing. If you submit                      This provision also required that
                                                Buzzards Bay to focus on that                            comments by mail and would like to                    existing single-hull tank vessels
                                                population of marine traffic that is laden               know that they reached the Facility,                  (including barges) be retrofitted with a
                                                with 5,000 or more barrels of oil or                     please enclose a stamped, self-addressed              double hull or be phased out of
                                                hazardous material, rather than all                      postcard or envelope. We will consider                operation entirely by January 1, 2015.
                                                marine traffic, will enhance navigation                  all comments and material received                       In 1998, in response to the January
                                                safety and marine environmental                          during the comment period and may                     1996 grounding of a single-hull tank
                                                protection. The intent is that the VMRS                  change the rule based on your                         barge off Moonstone Beach in Rhode
                                                will still be manned on a 24 × 7 basis.                  comments.                                             Island that resulted in the release of
                                                   • Escort Tugs. The Coast Guard                                                                              approximately 880,000 gallons of #2
                                                                                                         2. Viewing Comments and Documents
                                                believes that under certain conditions                                                                         fuel oil, the Coast Guard established an
                                                (e.g. adverse weather, equipment                           To view comments, as well as                        RNA for the navigable waters of the
                                                limitations), double hull tank barges                    documents mentioned in this preamble                  First Coast Guard District. The RNA
                                                laden with 5,000 or more barrels of oil                  as being available in the docket, go to               required any single-hull tank barge
                                                or hazardous material may require a tug                  http://www.regulations.gov, type the                  carrying petroleum as bulk cargo to be
                                                escort. Single-hull tank barges will                     docket number in the ‘‘SEARCH’’ box                   accompanied by an escort or assist tug
                                                continue to require tug escorts under all                and click ‘‘SEARCH.’’ Click on Open                   unless towed by a tug equipped with
                                                circumstances. The Coast Guard notes                     Docket Folder on the line associated                  twin-screws and two engines
                                                that single hull tank barges are to be                   with this rulemaking. You may also visit              independent of each other and capable
                                                phased out January 1, 2015.                              the Docket Management Facility in                     of maintaining control of the tank barge
                                                B. Public Participation and Request for                  Room W12–140 on the ground floor of                   in the event of a loss of one of the
                                                Comments                                                 the Department of Transportation West                 engines. It also stipulated that the escort
                                                                                                         Building, 1200 New Jersey Avenue SE.,                 or assist tug must be of sufficient
                                                  We encourage you to participate in                     Washington, DC 20590, between 9 a.m.
                                                this rulemaking by submitting                                                                                  capability to push or tow the tank barge
                                                                                                         and 5 p.m., Monday through Friday,                    promptly away from danger, and noted
                                                comments and related materials. All                      except Federal holidays.
                                                comments received will be posted                                                                               that the use of double-hull barges would
                                                without change to http://                                3. Privacy Act                                        remove the need for twin-screw, twin-
                                                www.regulations.gov and will include                                                                           engine tugs.
                                                any personal information you have                          Anyone can search the electronic                       In response to the April 2003
                                                provided.                                                form of comments received into any of                 grounding of the oil-laden barge B–120,
                                                                                                         our dockets by the name of the                        which spilled approximately 98,000
                                                1. Submitting Comments                                   individual submitting the comment (or                 gallons of No. 6 oil into Buzzards Bay,
                                                   If you submit a comment, please                       signing the comment, if submitted on                  the Coast Guard undertook several
                                                include the docket number for this                       behalf of an association, business, labor             studies and assessments, facilitated
                                                rulemaking, indicate the specific section                union, etc.). You may review a Privacy                public discussion and ultimately
                                                of this document to which each                           Act notice regarding our public dockets               implemented additional measures to
                                                comment applies, and provide a reason                    in the January 17, 2008, issue of the                 improve navigation safety and protect
                                                for each suggestion or recommendation.                   Federal Register (73 FR 3316).                        the marine environment. Those
                                                You may submit your comments and                         4. Public Meeting                                     measures included aids-to-navigation
                                                material online at http://                                                                                     improvements and adoption of a
                                                www.regulations.gov, or by fax, mail, or                    We do not now plan to hold a public                voluntary recommended vessel route
                                                hand delivery, but please use only one                   meeting. But you may submit a request                 (‘‘green lanes’’) in 2004, followed in
tkelley on DSK3SPTVN1PROD with PROPOSALS




                                                of these means. If you submit a                          for one on or before July 29, 2013, using             2007 by an updated RNA that contained
                                                comment online, it will be considered                    one of the methods specified under                    requirements for escort tugs, federally
                                                received by the Coast Guard when you                     ADDRESSES. Please explain why you                     licensed pilots, and creation of a VMRS;
                                                successfully transmit the comment. If                    believe a public meeting would be                     these enhancements were accompanied
                                                you fax, hand deliver, or mail your                      beneficial. If we determine that one                  by widely expanded use of AIS. These
                                                comment, it will be considered as                        would aid this rulemaking, we will hold               changes were intended to reduce the
                                                having been received by the Coast                        one at a time and place announced by                  navigation and environmental risks
                                                Guard when it is received at the Docket                  a later notice in the Federal Register.               associated with tank barges laden with

                                                                                                                                                                                        USCG1223
                                           VerDate Mar<15>2010   16:08 Jul 05, 2013   Jkt 229001   PO 00000   Frm 00013   Fmt 4702   Sfmt 4702   E:\FR\FM\08JYP1.SGM   08JYP1
                                                                 Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 141 of 261
                                                                           Federal Register / Vol. 78, No. 130 / Monday, July 8, 2013 / Proposed Rules                                            40653

                                                5,000 or more barrels of petroleum                          VMRS: We believe that the current                  product or other hazardous material—
                                                product or other hazardous material.                     regulations regarding the VMRS need                   thereby reducing costs and improving
                                                   Since 2007, the American Waterways                    revision, in that the majority of vessels             navigation safety in Buzzards Bay.
                                                Operators (AWO) Responsible Carrier                      currently monitored do not pose
                                                Program (RCP) and the emerging Coast                                                                           What changes to the VMRS Buzzards
                                                                                                         significant threats of pollution
                                                Guard Towing Vessel Inspection                                                                                 Bay reporting and participation
                                                                                                         incidents. As currently written, the
                                                Program have also served to reduce the                                                                         requirements are being considered by
                                                                                                         regulations direct watch stander focus
                                                likelihood of a material or human factor-                                                                      the Coast Guard?
                                                                                                         from the higher risk population of oil
                                                related incident through vessel design                   and hazardous cargo laden tank barges                   Only tank barges laden with 5,000 or
                                                and equipment standards, maintenance                     to the much broader population of                     more barrels of petroleum or other
                                                programs, staffing and certification                     nearly ALL vessels transiting in                      hazardous material (both single hull and
                                                programs, and compliance programs.                       Buzzards Bay. In addition, in a                       double hull) would be required to
                                                For more information about the Coast                     comparative ranking of measures that                  submit intentions and position reports,
                                                Guard Towing Vessel Inspection                           would mitigate risk of an oil spill, the              and would be actively monitored as
                                                Program, see the notice of proposed                      RA ranked the VMRS as one of the less                 they transited through Buzzards Bay by
                                                rulemaking published at 76 FR 49976.                     effective options for preventing spills in            the VMRS control center at the Cape
                                                For more information about the AWO                       Buzzards Bay. Therefore, we believe                   Cod Canal. All other classes of vessels
                                                RCP, please see their Web site: http://                  that the public would be best served if               (such as ferries and commercial fishing
                                                www.americanwaterways.com/                               the VMRS were to focus specifically on                vessels) that currently participate in the
                                                commitment_safety/index.html.                            the highest risk vessels that transit                 VMRS in either an ‘‘active’’ or ‘‘passive’’
                                                                                                         Buzzards Bay, (oil laden tank barges                  capacity (per the VMRS User Manual)
                                                D. Basis and Purpose                                                                                           would be exempt from VMRS
                                                                                                         carrying 5,000 or more barrels of
                                                   Under the Ports and Waterways Safety                  petroleum or other hazardous cargo)                   requirements and would not be actively
                                                Act, the Coast Guard has the authority                   rather than ALL vessels.                              monitored by the VMRS control center.
                                                to establish RNAs in defined water areas                    Certain classes of vessels that frequent
                                                that are hazardous or in which                                                                                 What would not change from the
                                                                                                         Buzzards Bay and are currently subject
                                                hazardous conditions are determined to                                                                         current VMRS Buzzards Bay reporting
                                                                                                         to the VMRS regulations, such as
                                                exist. See 33 U.S.C. 1231 and                                                                                  and participation requirements?
                                                                                                         commercial fishing vessels and ferries,
                                                Department of Homeland Security                          usually have a maximum capacity of                       1. All vessels subject to the Bridge-To-
                                                Delegation No. 0170.1.                                   250 barrels of petroleum (primarily for               Bridge Radiotelephone Act (i.e.,
                                                   In 2012, the Coast Guard and                          fuel). This is well below the 5,000-barrel            primarily commercial vessels, including
                                                Massachusetts Department of                              threshold considered to be a significant              ferries and commercial fishing vessels,
                                                Environmental Protection (Mass DEP)                      threat to the environment as defined in               but not including recreational vessels)
                                                contracted with the Homeland Security                    the 2007 regulations that implemented                 would still be required to monitor the
                                                Systems Engineering Development                          several navigation safety measures in                 VMRS radio frequency (channel 13
                                                Institute (HS–SEDI) to provide a                         Buzzards Bay and established the                      VHF–FM) at all times while operating
                                                technical risk assessment (RA) and                       VMRS. (See 72 FR 50052.)                              within the VMRS area and respond
                                                evaluation of measures to further reduce                    More than 20,000 commercial cargo                  promptly when hailed. (See Pub. L. 92–
                                                the level of potential risk of an oil spill              vessels, tankers, tugs, barges, passenger             63; 85 Stat. 164; 33 U.S.C. 1201–1208;
                                                in Buzzards Bay and the Cape Cod                         vessels, and commercial fishing vessels               33 CFR 26; 47 CFR 80.1001–80.1023; 46
                                                Canal (The RA will be provided in the                    pass through Buzzards Bay each year,                  CFR 7).
                                                docket).                                                 along with thousands of smaller                          2. All vessels (including recreational
                                                   The RA noted that double-hull tank                    recreational boats. Of those, roughly 600             vessels) would still be required to
                                                barge requirements, which become fully                   are tank barges laden with 5,000 or more              observe the Inland Rules of the Road
                                                effective in January 2015, have                          barrels of petroleum or other hazardous               (See Pub. L. 96–591; 94 Stat. 3415; 33
                                                increasingly resulted in a significant                   material. When viewed in combination                  U.S.C. 2001–2038; 33 CFR 84–90).
                                                reduction in the probability of an oil                   with the increased measures already                      3. All current reporting and
                                                spill after a marine incident that                       implemented along with those that we                  participation requirements for tank
                                                culminated in a collision, allision, or                  propose to put in place (including                    barges laden with 5,000 or more barrels
                                                grounding. The double hull requirement                   mandatory pilotage and condition-based                of petroleum or other hazardous
                                                is noted as one of the primary                           tug escorts), the need for this additional            material will continue to be in effect.
                                                contributors to risk reduction in                        control for tank barges laden with LESS                  4. VMRS Buzzards Bay Control will
                                                Buzzards Bay.                                            than 5,000 barrels of petroleum or other              continue to be staffed and operated by
                                                   The purpose of this proposed                          hazardous material is no longer                       U.S. Army Corps of Engineers, Cape Cod
                                                rulemaking is to provide for safety on                   necessary and counter-productive as it                Canal.
                                                the navigable waters in the regulated                    diffuses watch stander attention from                    Federal Pilots: The existing regulation
                                                area.                                                    the higher risk target population.                    states that each single hull tank barge
                                                                                                            Changing certain reporting and                     transiting Buzzards Bay carrying 5,000
                                                E. Discussion of the Proposed Rule                       participation requirements of the                     or more barrels of oil or other hazardous
                                                  The Coast Guard plans to use the                       Buzzards Bay VMRS to more closely                     material must be under the direction
                                                results of this RA to evaluate the current               focus monitoring activity on tank barges              and control of a pilot, who is not a
tkelley on DSK3SPTVN1PROD with PROPOSALS




                                                level of federal regulation for Buzzards                 laden with 5,000 or more barrels of                   member of the crew, operating under a
                                                Bay and the Cape Cod Canal, and to                       petroleum or other hazardous material                 valid, appropriately endorsed, Federal
                                                determine whether changes are                            would reduce reporting and                            first class pilots license issued by the
                                                necessary to the VMRS, federal pilots,                   participation on certain other classes of             Coast Guard. Pilots are required to
                                                and/or tug escort system requirements                    vessels, and permit marine controllers                embark, direct, and control from the
                                                in order to enhance safety in the marine                 to focus more closely on the intended                 primary tug during transits of Buzzards
                                                environment and further reduce the                       vessel population—tank barges laden                   Bay. The new regulation would extend
                                                potential for oil spills.                                with 5,000 or more barrels of petroleum               this requirement to double hulls as well

                                                                                                                                                                                        USCG1224
                                           VerDate Mar<15>2010   16:08 Jul 05, 2013   Jkt 229001   PO 00000   Frm 00014   Fmt 4702   Sfmt 4702   E:\FR\FM\08JYP1.SGM   08JYP1
                                                                 Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 142 of 261
                                                40654                      Federal Register / Vol. 78, No. 130 / Monday, July 8, 2013 / Proposed Rules

                                                so that all oil or hazardous material-                   G. Preliminary Regulatory Analysis                    process by submitting comments to this
                                                laden tank barges carrying 5,000 or more                   This document is issued under                       notice. In accordance with Executive
                                                barrels of petroleum or other hazardous                  authority of 5 U.S.C. 552(a) and 33 CFR               Order 13132, the Coast Guard will
                                                material would require pilots under all                  1.05–30.                                              provide a federalism impact statement
                                                circumstances. The RA acknowledges                                                                             to document (1) the extent of the Coast
                                                that the independent pilotage                            Federalism                                            Guard’s consultation with State and
                                                requirement proposed provides                               A rule has implications for federalism             local officials that submit comments to
                                                additional decision support and                          under Executive Order 13132,                          this advanced notice of proposed
                                                experience on the tug when transiting                    Federalism, if it has a substantial direct            rulemaking, (2) a summary of the nature
                                                Buzzards Bay, and significantly reduces                  effect on the States, on the relationship             of any concerns raised by State or local
                                                the probability of a human factor-                       between the national government and                   governments and the Coast Guard’s
                                                induced incident.                                        the States, or on the distribution of                 position thereon, and (3) the extent to
                                                   Escort Tugs: The Coast Guard is                       power and responsibilities among the                  which the concerns of State and local
                                                considering establishing certain                         various levels of government. The U.S.                officials have been met. We will also
                                                thresholds, the exceedance of which                      Supreme Court, in the cases of United                 report to the Office of Management and
                                                would trigger the requirement for an                     States v. Locke, 529 U.S. 89 (2000) and               Budget any written communications
                                                escort tug for double-hull tank barges                   Ray v. Atlantic Richfield Co., 435 U.S.               with the States.
                                                laden with 5,000 or more barrels of oil                  151 (1978) has ruled that certain                       Dated: May 30, 2013.
                                                or hazardous material. These thresholds                  categories of regulation issued pursuant              D.B. Abel,
                                                could be expressed in terms of                           to the Ports and Waterways Safety Act                 Rear Admiral, U.S. Coast Guard, Commander,
                                                meteorological conditions such as wind                   of 1972, as amended, are reserved                     First Coast Guard District.
                                                speed, wave height or visibility, or any                 exclusively to the Coast Guard, and that              [FR Doc. 2013–16252 Filed 7–5–13; 8:45 am]
                                                other factors deemed appropriate, such                   State regulation in these areas is                    BILLING CODE 9110–04–P
                                                as equipment limitations or defects.                     preempted. In general, only the federal
                                                Specifically, the Coast Guard seeks the                  government may regulate the design,
                                                input of operators, pilots, industry                     construction, alteration, repair,
                                                associations, regulators, members of the                                                                       ENVIRONMENTAL PROTECTION
                                                                                                         maintenance, operation, equipping,                    AGENCY
                                                Area Committee, and concerned citizens                   personnel qualification, and manning of
                                                on the potential threshold conditions                    tank vessels. Similarly, where the Coast              40 CFR Part 52
                                                which would trigger the requirement of                   Guard enacts regulations that control
                                                an escort tug for double-hull tank barges                vessel traffic or are otherwise intended              [EPA–R08–OAR–2012–0026, FRL–9830–9]
                                                laden with 5,000 or more barrels of oil                  to protect navigation and the marine
                                                or hazardous material.                                                                                         Approval, Disapproval and
                                                                                                         environment, or affirmatively
                                                   Once these threshold conditions are                                                                         Promulgation of Implementation Plans;
                                                                                                         determines that such regulation is
                                                fixed, industry would have the                                                                                 State of Wyoming; Regional Haze State
                                                                                                         unnecessary or inappropriate, a State
                                                flexibility to determine if the need to                                                                        Implementation Plan; Federal
                                                                                                         may not enact rules that conflict with
                                                transit during these high-risk periods is                                                                      Implementation Plan for Regional
                                                                                                         the Coast Guard’s determination in that
                                                offset by the additional cost of the                                                                           Haze; Notice of Public Hearings
                                                                                                         area, including situations in which the
                                                escort, or if a delay in transit awaiting                State rules are identical to the federal              AGENCY: Environmental Protection
                                                more favorable conditions is a better                    rules.                                                Agency (EPA).
                                                option.                                                     As noted previously in our 2007                    ACTION: Notice of public hearings;
                                                   In a comparative ranking of measures                  rulemaking (See 72 FR 50052), the Coast               extension of comment period.
                                                that would mitigate risk of an oil spill,                Guard believes that State law is
                                                the RA quotes a National Academy of                      preempted on the subjects discussed in                SUMMARY:    EPA has scheduled additional
                                                Science study indicating that double                     this ANPRM, specifically with regard to               public hearings for our proposed action
                                                hulls result in a 75 to 83 percent                       the subjects of vessel routing, manning,              on Wyoming’s State Implementation
                                                reduction in the probability of a spill,                 and tug escort requirements in Buzzards               Plan (SIP) addressing regional haze
                                                should a grounding, collision or allision                Bay.                                                  under. We are making this change in
                                                occur. Therefore, escort tugs would                         Nevertheless, the Coast Guard                      response to letters submitted by the
                                                continue to accompany all single-hulled                  recognizes the key role State and local               Governor of Wyoming on June 13, 2013,
                                                tank barges laden with 5,000 or more                     governments may have in making                        the Wyoming Congressional Delegation
                                                barrels of petroleum or other hazardous                  regulatory determinations. Sections 4                 on June 14, 2013, and the Wyoming
                                                material through Buzzards Bay until                      and 6 of Executive Order 13132 require                Department of Environmental Quality
                                                single-hulled tank barges are phased out                 that for any rules with preemptive                    on June 14, 2013. The comment period
                                                January 1, 2015.                                         effect, the Coast Guard shall provide                 for this action was scheduled to close on
                                                                                                         elected officials of affected State and               August 9, 2013. EPA is extending the
                                                F. Information Requested                                                                                       comment period to August 26, 2013 to
                                                                                                         local governments and their
                                                  This advance notice of proposed                        representative national organizations                 allow for a full 30 days for the
                                                rulemaking invites public comment on                     the notice and opportunity for                        submission of additional comments
                                                the merits, advantages, and                              appropriate participation in any                      following the public hearings.
tkelley on DSK3SPTVN1PROD with PROPOSALS




                                                disadvantages of changing certain vessel                 rulemaking proceedings, and to consult                DATES: Public hearings for this proposal
                                                reporting and participation                              with such officials early in the                      are scheduled to be held on July 17,
                                                requirements of the Buzzards Bay                         rulemaking process.                                   2013 at the Laramie County Library,
                                                VMRS; Federal Pilots, not a member of                       Therefore, we invite affected State                Cottonwood Room, 2200 Pioneer
                                                the crew, on board tugs towing both                      and local governments and their                       Avenue, Cheyenne, Wyoming 82001
                                                single- and double-hulled tank barges;                   representative national organizations to              and on July 26, 2013 at the Oil & Gas
                                                and Escort Tugs for double-hull tank                     indicate their desire for participation               Conservation Commission, Meeting
                                                barges during adverse conditions.                        and consultation in this rulemaking                   Room 129, 2211 King Boulevard,

                                                                                                                                                                                            USCG1225
                                           VerDate Mar<15>2010   16:08 Jul 05, 2013   Jkt 229001   PO 00000   Frm 00015   Fmt 4702   Sfmt 4702   E:\FR\FM\08JYP1.SGM   08JYP1
        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 143 of 261



             Buzzards Bay Conditional Escort Tug Workgroup Meeting
             Army Corp of Engineers, Cape Cod Canal Control Headquarters
                         Academy Drive, Buzzards Bay, MA
                            August 14, 2013 1:00 -3:00 p.m.

                                          Meeting Summary


Materials:

        Meeting agenda
        Advanced Notice of Proposed Rulemaking: Department of Homeland Security, U.S. Coast
         Guard, 33 CFR Part 165 [Docket No. USCG-2011-0322] Regulated Navigation Area; Special
         Buzzards Bay Vessel Regulation, Buzzards Bay, MA.

Welcome, Meeting Purpose and Introductions

Edward LeBlanc, United States Coast Guard (USCG) Sector Southeastern New England (SENE),
welcomed participants and introduced the meeting purpose. He explained that the USCG has
issued an Advanced Notice of Proposed Rulemaking (ANPRM) that includes potential threshold
conditions for tug escort requirement for double hull barges laden with 5000 or more barrels of oil
or other hazardous materials transiting Buzzards Bay. He explained that the USCG is seeking
comment from stakeholders regarding these potential threshold conditions, to provide input to the
USCG in its rule making. Mr. LeBlanc explained that a summary of this meeting will be included in
the Docket for this Proposed Rulemaking, as will all comments submitted by individuals or groups.
This input will inform the USCG as it considers next steps regarding the proposed rulemaking.

Richard Packard, MassDEP, also welcomed meeting participants, and explained that the MassDEP
and USCG worked jointly to commission a technical Risk Assessment (RA) to evaluate the risk of
an oil spill in Buzzards Bay. The Risk Assessment raised questions about whether escort tugs are
always necessary, which led to the idea of a conditioned escort policy as put forth in the ANPRM.
This Risk Assessment is currently undergoing a Peer Review, which will be released at the end of
September and will be included in the Docket for the ANPRM. The MassDEP will continue to
work with the USCG to advance rulemaking. Input from this meeting will help guide the MassDEP
and USCG in developing relevant and effective regulatory policy.

Stacie Smith, the meeting facilitator from the Consensus Building Institute (CBI), introduced the
meeting ground rules, including a rule of “no attribution,” meaning that no comments made during
the meeting are to be attributed to individuals or groups, by others in attendance or in this meeting
summary. Ms. Smith also reviewed the meeting agenda and meeting objectives. She explained that
the purposes of the meeting are to (1) explore the range of views among members present on the
potential conditions for tug escort requirements for double hull barges carrying oil or other
hazardous materials transiting Buzzards Bay and (2) determine whether additional meetings would
be useful in exploring these issues further.
                                                                                                        1
Buzzards Bay Conditional Tug Escort Workgroup
Meeting Summary
                                                                                             USCG1730
        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 144 of 261



Participants introduced themselves and their affiliations. (See attached list of attendees.)

Overview

Mr. LeBlanc clarified that the USCG is interested in hearing comments regarding condition-based
requirements for tug escort use that may be feasible and acceptable to meeting members. He later
explained that, as adopted and explained in the 2007 regulations that required tug escorts for certain
single hull barges, the USCG feels that requiring tug escorts for all double-hulled barges may be
unnecessary because of the other protection measures in place, including federal pilots. The USCG
has not yet proposed any specific rules, but rather has published the ANPRM to consider what
further measures, if any, might be appropriate to ensure navigation safety in Buzzards Bay..

Members asked for clarification on the current federal and state policies regarding transport of oil
and hazardous materials across Buzzards Bay. E. LeBlanc and R. Packard clarified that the Federal
rule requires an escort across Buzzards Bay (from the East end of the Canal to the West end of
Buzzards Bay) for single-hulled barges carrying 5,000 or more barrels of oil or hazardous materials;
no escort is required for double-hulled barges. The Massachusetts law currently requires an escort
tug across Buzzards Bay for both single- and double-hulled barges carrying 6,000 or more barrels of
oil; no escort is required for other hazardous materials.

Participants asked for clarification on the current status of the federal vs. state litigation. R. Packard
explained that currently the Massachusetts state laws are in effect and thus double-hulled barges
currently require escort tugs. Due to a history of litigation resulting in changes in implementation,
there has been confusion on this point, but industry has nevertheless complied with the state rule.

E. LeBlanc and R. Packard clarified that the current meeting is not related to the litigation, but
rather is motivated by the ANPRM, which specifically requested stakeholder input on the options
and potential benefits of conditional escorts.

S. Smith opened the floor to ask what conditions might make sense. A participant mentioned
geography as a potential condition, given that the Cape Cod Canal section of Buzzard’s Bay is a
particularly risky section. Another participant responded that, historically, spills have occurred
outside the canal, so it is not sufficient to require escort tugs only within the canal.

Another participant expressed concern that developing conditions may not be the right approach,
and the conversation shifted to whether or not condition-based requirements should be set.

Participants raised the following concerns about using any weather-related threshold conditions:

        Determining Applicability: Many participants felt that weather parameters such as wind, waves
         and visibility are relevant indicators of safe crossing, but that it would be difficult to set
         guidelines for these parameters that are reliably safe in all circumstances. Sea state could be
         used, but the appropriate restrictions would vary by visibility and barge size. Even on days
         with apparently calm water and good visibility, there have been occasions where escorts are

                                                                                                           2
Buzzards Bay Conditional Tug Escort Workgroup
Meeting Summary
                                                                                                USCG1731
        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 145 of 261



         needed. There was concern that leaving weather decisions to pilots would open the door to
         human error and personal judgment calls that might prioritize other concerns, such as
         getting home for vacation.
        Technology: Participants noted that observational information is currently lacking. For
         example, the wave height buoy located at the mouth of Buzzards Bay is not currently
         functional; as a result there is not a good way to measure wave height. Other important
         weather indicators are also not publically available. Options for equipment that would do a
         better job seem to exist elsewhere, though these are under funding stress.
              o E. LeBlanc questioned if funds from the Mass DEP MOSPA fund may be available
                   to support wave height monitoring equipment for Buzzards Bay. This topic was
                   highlighted for future elaboration.
        Variability: Visibility and weather conditions change rapidly in Buzzards Bay (participants
         mentioned dramatic changes within minutes) and thus weather- and visibility-related
         conditions made at one point of time may no longer apply as few as 10 minutes later.
        Visibility: The Army Corps of Engineers (ACE) monitors visibility and follows a visibility
         requirement, but has no mechanism for enforcement or sharing their assessments of
         whether visibility is being met or not with tug escort pilots.
        Escort tug availability: If usage is variable, it will not be economical for industry to station tugs
         at all times, and then there may not be an escort available when a barge requiring one arrives,
         encouraging unsafe crossings or creating delay and greater constraints on barge traffic.
        Enforcement: It was felt that additional layers of complexity raise the difficulty of monitoring
         and enforcement.
        Pilots: While pilots can contribute to greater safety, they are subject to human error and
         therefore should not be relied upon exclusively. A participant noted that increased use of
         pilots could create safety hazards, as pilots needing to embark and disembark while
         underway creates a safety challenge.

Participants expressed the following reasons for requiring use of escort tugs at all times:

        Safety: Several participants expressed that the existing regulations work and participants did
         not want to roll back the level of safety that is currently being met.
        Massachusetts residents are willing to pay: Participants stated that the cost burden of mandatory
         escort tugs to Massachusetts residents is minimal, and that citizens have demonstrated their
         willingness to pay for escort tugs in return for the safety provided.
              o Participants noted that cost is not a justification for reducing safety. The question
                  was raised as to whether barge companies ever choose to go around the Cape instead
                  of through Buzzard’s Bay in order to avoid the tug escort charge.
        Gatekeeper: In addition to providing an escort service, escort tugs provide safety services for a
         wide range of users of Buzzards Bay when mechanical failures or other problems occur.
         Historically, two Army Corps boats were stationed at the mouth of the canal to provide


                                                                                                             3
Buzzards Bay Conditional Tug Escort Workgroup
Meeting Summary
                                                                                                    USCG1732
        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 146 of 261



         protection, but these are no longer there, and participants felt that escort tugs now fill this
         role.
        Verifiable: Participants felt that monitoring and reporting weather conditions is far more
         difficult than monitoring and verifying use of tug escort barges for boats of certain size, type
         and carrying a certain material.
        Predictability: Several participants noted that a consistent requirement was more economically
         and logistically feasible for barges, to help ensure a level playing field for all.

Participants made the following suggestions and comments:

        Some participants suggested that the Federal government should not interfere, allowing the
         state law to govern Buzzards Bay and maintain the current regulatory policy as is.
        Other participants suggested that new Coast Guard regulations should be written to mirror
         the existing state regulations, providing the level of security that the state desires without
         raising pre-emption concerns.
        Most participants expressed that should federal rulemaking mirror state regulations, they
         should include the rigorous requirements about escort tug qualifications, monitoring, and
         verification, in order to avoid opening the door to use of tug escort whose safety equipment,
         crew expertise, or practices are not sufficiently sophisticated or safe.

Participants posed the following questions:

        Participants wondered whether the USCG will take over monitoring in the future in the
         place of MassDEP.
        It was asked whether there are currently any Coast Guard conditional escort tug
         requirements for double-hulled barges. E. LeBlanc responded that there are several states
         and regions with various conditional requirements for double hulled barges. Participants
         requested follow-up information on the details of these requirements and how well they
         were working.

Participants discussed threshold conditions that could potentially be effective in Buzzards Bay. E.
LeBlanc reminded participants that, because tug escorts are not required for all barges crossing the
Bay, conditions are already in effect, including: size, material and hull type. Over the course of the
meeting, participants discussed additional conditions that could be set:

        Equipment: Type of boat influences safety, and some may be in greater need than others of
         tugs in all weather conditions (e.g., wire boat).
        Weather: Wind, waves and visibility could be measured and included in a condition, with the
         caveats mentioned above.
        Extra sanctions: Some members of industry reportedly perceive that the state regulations are
         voluntary, and believe that according to state law they are subject to triple damages should


                                                                                                         4
Buzzards Bay Conditional Tug Escort Workgroup
Meeting Summary
                                                                                                USCG1733
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 147 of 261



        an incident occur; the fact that barges consistently hire escorts under this perception
        suggestions that the risk of sanctions could serve to motivate the use of escorts.

Follow-up meeting:

Several participants expressed feeling that another meeting to discuss the wider issues associated
with the proposed rulemaking, above and beyond conditions for escort tugs, would be useful. R.
Packard offered to look into whether MassDEP would sponsor another meeting, with an agenda
drawn from outstanding topics from today. When asked if any other viewpoints might be missing, it
was mentioned that there might be other tug and barge industry representatives who were not
present at this meeting.

S. Smith thanked members for a productive meeting.

Schedule of next steps:

The Consensus Building Institute will summarize the meeting events in a summary document (this
Draft Meeting Summary.) Meeting members will review meeting the draft summary document and
suggest any needed revisions. CBI will make any corrections and finalize the Summary. The final
meeting summary document will be included in the Docket for the ANPRM.




                                                                                                        5
Buzzards Bay Conditional Tug Escort Workgroup
Meeting Summary
                                                                                                  USCG1734
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 148 of 261



                                           Meeting Attendees



Alan Bish, Reinauer Towing

Capt. Tom Bushy, Massachusetts Pilot Commissioner

Joseph Costa, Buzzards Bay National Estuary Program

Elise DeCola, Nuka Research & Planning

Mark Foley, Boston Coastwise Pilots

John Kaufmann, Boston Coastwise Pilots

David Janik, Mass Coastal Zone Management

Ed Le Blanc, US Coast Guard

Elizabeth Leidhold, Buzzards Bay Action Committee

Brian Mulvey, Army Corp of Engineers

John MacPherson, Army Corp of Engineers

Howard McVay, Northeast Marine Pilots

Clint Watson, Northeast Marine Pilots

Gary Oliveria, McAllister Towing of Narragansett Bay

Richard Packard, MassDEP

Korrin Peterson, Buzzards Bay Coalition




                                                                            6
Buzzards Bay Conditional Tug Escort Workgroup
Meeting Summary
                                                                      USCG1735
           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 149 of 261




                 United States Coast Guard
                 U.S. Department of Homeland Security




                                                                                                         Dec. 7, 201 7

News Release                                                               U.S. Coast Guard 1st District Northeast
                                                                                  Contact: 1st District Public Affairs
                                                                                             Office: (617) 223.8515
                                                                              After Hours: (617) 717-9609


 Coast Guard announces Ports and ,vaterways Safety Assessment on Buzzards Bay, seeks
                                    p articip ants



BOSTON -The U.S. Coast Guard will conduct a Buzzards Bay Ports and \Vaterways Safety A ssessment
(PAWSA) workshop in F ebrnary and is soliciting participants.

A longstanding and proven Coast Guard process and formal public study, a PAWSA is a joint effort
involving \:v atenva y users. stakeholders. and agencies that will identify ,:vays to improve the safety of
Buzzards Bay .

Participants will convene in Wareham on February 7-8 for a structured workshop aimed to ensure the
environmental protection and safe navigation of the Buzzards Bay waterway system.

The ,vorkshop vvi.11 involve structured, facilitated sessions to focus on identifying major vvatenvay safety
hazards, estimating risk levels, and evaluating risk mitigation measures.

The Coast Guard has sponsored and led more than 50 PAWSA studies nati onwide since 1999.

The Coast Guard will select participants based on their watenvay expertise and to create a broad crnss-
section of Buzzards Bay stakeholders. Members of the public who wish to participate in the ,vorkshop are
invited to provide their name , contact information. connection to the waten:vay, experie11ce, and related skills
to buzzardsbaypawsa@usc2:.mil by December 22. 2017. Formal invitations to selectees ,:vill follow.

More information about the PAWSA process and previously conducted workshops can be found here:
https://wi.;rv,,.navcen.usc g.gov/?pageKame=pawsru\1ain

Coast Guard experts will host two informational ,vebinars on the PAWSA process on Jan. 10, at 10 a.m. and
7 :00 p.m. For webinar access, participants and interested community members should go to
https://wi.vv,•.navcen.uscg .gov/?pa2:eName=pawsru\1ain.




                                                                                                       USCG1736
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 150 of 261

                                         Commander                         1 Little Harbor Road
                                         U.S. Coast Guard                  Woods Hole, MA 02543
                                         Sector Southeastern New England   Staff Symbol: S
                                                                           Phone: (508) 457-3219
                                                                           Fax: (508) 457-3123

                                                                           16000
                                                                           January 12, 2018

Dear Buzzards Bay PAWSA participant:

Welcome to the Buzzards Bay Ports and Waterways Safety Assessment (PAWSA)! Enclosed is
a read ahead-package that includes general information about the workshop objectives and
process. It also contains information specific to Buzzards Bay in terms of both its physical
characteristics and recent history of navigation. For your convenience a workshop agenda and
list of participants is also included.

A thorough review this package before the PAWSA will help you and all the participants, as a
group, provide thoughtful input throughout the workshop.

So I encourage you to take the time to thoroughly familiarize yourself with this read-ahead
package. Should you have any questions or concerns about the Buzzards Bay PAWSA, or note
any factual errors in the package, or have suggestions on how we might address items within the
package during PAWSA introductions, please contact Ed LeBlanc at                             or
                               .

Lastly, feel free to bring to the PAWSA any data, documentation, or other reference material you
feel may be relevant to the workshop.

Thank you in advance for your participation in the Buzzards Bay PAWSA, and I look forward to
working with you during this important workshop next month.

                                            Sincerely,



                                            Richard J. Schultz
                                            Captain Of The Port
                                            Southeastern New England




                                                                                            USCG1754
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 151 of 261




                                                    Buzzards Bay
           Ports and Waterways Safety Assessment
                                                February 7th‐8th, 2018

                                                 Read‐ahead Package




                             Page 1 of 36

                                                                USCG1755
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 152 of 261


Buzzards Bay Ports And Waterways Safety Assessment (PAWSA)
February 7th and 8th, 2018
TownePlace Suites Marriott, Wareham, MA

                                   AGENDA




                                     Page 2 of 36

                                                                     USCG1756
                Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 153 of 261




                                               BUZZARDS BAY PAWSA 2018
                                                  Confirmed Participants
                                                       Updated 16 January 2018

     Participant Group    User Group                            Entity             Last Name    First Name    Title
                          (WU: Waterway User
                          S: Stakeholder)
1.   Tug/Barge Industry       WU                1.    Reinauer Transportation      DiGiovanni   Paul          Captain
                              WU                2.    McAllister Towing            Gary         Oliveira      Captain
                              WU                3.    Boston Tug and Towing        Power        Michael       Captain
2.   Commercial Vessel        WU                4.    Northeast Marine Pilots      Bogus        Sean          Captain
     Industry                 WU                5.    Canal Pilots                 Foley        Mark          Captain
3.   Passenger Vessel         WU                6.    Steamship Authority          Gifford      Charles       Captain
     Industry                 WU                7.    Seastreak (New               Welch        Pat           Mr.
                                                      Bedford/MV Ferry)
4.   Commercial               WU                8.    Mass Div of Marine           Churchill    Neil          Mr.
     Fishing Industry                                 Fisheries
                              WU                9.    Bryant Bros. Shellfish       Bryant       Christopher   Mr.
                              WU                10.   Cuttyhunk Shellfish Farm     Garfield     Seth          Mr.
5.   Regulators/Law           WU                11.   Coast Guard Sector SENE      Schultz      Richard       Captain
     Enforcement              S                 12.   Corps of Engineers/Cape      MacPherson   John          Mr.
                                                      Cod Canal
                              S                 13.   MA DEP                       Hutchinson   Julie         Ms.
                              S                 14.   MA CZM                       McKenna      Steve         Mr.
                              WU                15.   MA MEP                       Moran        Patrick       Mr.
                              WU                16.   Marion Harbormaster          Perry        Issac         Mr.
6.   Recreational             WU                17.   Recreational Boating         Sweet        Robert        Mr.
     Boating                  WU                18.   Beverly Yacht Club*          TBD          TBD
7.   Environmental            S                 19.   Coalition for Buzzards Bay   Rasmussen    Mark          Mr.
     Organizations            S                 20. Buzzards Bay National          Costa        Joe           Mr.
                                                    Estuary Program
                              S                 21. NUKA Research                  DeCola       Elise         Ms.



                                                         Page 3 of 36

                                                                                                                        USCG1757
                Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 154 of 261



                                              BUZZARDS BAY PAWSA 2018
                                                 Confirmed Participants
                                                    Updated 16 January 2018

     Participant Group   User Group                          Entity             Last Name    First Name   Title
                         (WU: Waterway User
                         S: Stakeholder)
8.   Local                   S                 22. New Bedford HDC              Anthes-      Edward       Mr.
     Municipalities                                                             Washburn
                             S                 23. Buzzards Bay Action          Leidhold     Elizabeth    Ms.
                                                   Committee
9. First Responders          WU                24. Buzzards Bay Task Force      Gomes        Michael      Chief
10. Miscellaneous            S                 25. MA Pilot Commissioner,       Bushy        Tom          Captain
                                                   District 3 (Buzzards Bay)*
                             S                 26. NOAA Scientific Support      Lehmann      Steven       Mr.
                                                   Coordinator
                             S                 27. NOAA Northeast               Vejar        David        Lieutenant
                                                   Navigation Manager
                             WU                28. MA Maritime Academy          Pham         Tom          Mr.
                             WU                29. USCGC JUNIPER                Singletary   John         Lieutenant
                                                                                                          Commander
                             S                 30. Frank Corp (OSRO)*           TBD          TBD
11. Native American          S                 31. Mashpee Wampanoag*           Washington   Bettina      Ms.




                                                      Page 4 of 36

                                                                                                                       USCG1758
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 155 of 261




Buzzards Bay Quick Facts (excerpts reprinted with permission of the Buzzards Bay
National Estuary Program)

Buzzards Bay is a moderately large estuary located between the western most part of Cape Cod,
Southeastern Massachusetts, and the Elizabeth Islands. The bay is 28 miles long (45 kilometers),
averages about 8 miles (13 kilometers) in width, and has a mean depth of 36 feet (11 meters).
The definition of the southern boundary of the bay varies with different jurisdictions and
agencies. The bay and its estuaries total approximately 233 square miles (603 square kilometers)
if using an older nautical chart definition of Buzzards Bay, which is a line from the tip of
Gooseberry Point, Westport to Cuttyhunk Island, with the waters further south typically labeled
Rhode Island Sound. For management purposes, however, Massachusetts state agencies include
the Westport Rivers in the Buzzards Bay watershed and draw a line defining the bay from the
Rhode Island – Massachusetts border. The Buzzards Bay NEP jurisdictional area is a line drawn
from this point to the tip of Cuttyhunk Island. This definition of Buzzards Bay totals 250 square
miles. If All Commonwealth of Massachusetts waters south of this line area included (which
includes a small portion of Rhode Island Sound), the area totals 279 sq. miles.

The coastline of Buzzards Bay (including Westport) stretches over 350 miles (563 kilometers–
this includes the outer coast and harbor and estuary coastlines, and the bay facing coasts of the
Elizabeth Islands, but excludes the portions of the Cape Cod Canal within the watershed) and
includes more than 13 miles (21 kilometers) of public beaches that lure thousands of tourists
from Massachusetts and neighboring states. More than 12,000 boats can be found moored or on
Buzzards Bay during peak summertime holidays.




Buzzards Bay is part of the Atlantic Intracoastal Waterway system, and is connected to Cape
Cod Bay by the Cape Cod Canal. The 480-foot wide Cape Cod Canal (operated by the US Army
Corps of Engineers) is the world’s widest sea-level canal, and has a navigational depth of 32 feet

                                           Page 5 of 36

                                                                                          USCG1759
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 156 of 261



at mean low water. As noted on the Army Corps Cape Cod Canal website, more than 20,000
vessels pass through the Canal annually. Many of these vessels are smaller recreational vessels,
but in a busy 24 hour period, perhaps 30 to 60 larger transport vessels including tankers, barges,
tugs, ferries, fishing vessels, container vessels, cruise ships, and other transport vessels pass
through the canal. In 2002, the Army Corps noted that 1.9 to 2.0 billion gallons of petroleum
products were shipped through the Cape Cod Canal annually (more info).

Buzzards Bay’s largest port New Bedford Harbor, is home to one of the largest fishing fleets on
the East Coast, with approximately 270 vessels. For the past 5 years, the fleet ranked number one
in the nation in terms of dollar value landed.

Eleven coastal communities share the bay (City of New Bedford and Towns of Westport,
Dartmouth, Acushnet, Fairhaven, Mattapoisett, Marion, Wareham, Bourne, Falmouth, and
Gosnold (Elizabeth Island Chain, town hall on Cuttyhunk Island), and 5 more are in the
watershed, including nearly all of Rochester, and large portions of Plymouth, Carver,
Middleborough, and Fall River. The Buzzards Bay watershed or drainage basin covers 434
square miles (1123 square kilometers) and includes all or sections of 17 municipalities. The
watershed includes small portions of two additional communities in Massachusetts and portions
of three communities in Rhode Island.

Based on the 2000 US Census, the population within the watershed boundaries (including the
watershed portions of Falmouth and Bourne) is roughly 260,000 persons in 115,000 housing
units, with a median age of 32 for the population.

Along its western shore (west of the Cape Cod Canal) the drainage basin is formed by seven
major river basins and a number of smaller ones. The largest river basins include the Agawam,
Wankinco, Weweantic, Mattapoisett, Acushnet, Paskamanset, and Westport. The eastern shore
of Buzzards Bay (Cape Cod Canal to Woods Hole) is drained mostly by groundwater. Several
river systems smaller than those on the western shore also drain this portion of the basin. The
prominent freshwater streams along the eastern shore are the Back , Pocasset, and Wild Harbor
Rivers and Herring Brook.

In general, rivers within the drainage basin are slow-moving, meandering streams near their
headwaters and for most of their freshwater length. Nearing the coast, the action of the tides
rapidly widens the channels as the transition occurs from freshwater stream to tidal estuary. On
average, Buzzards Bay rivers are considerably shorter (usually much less than 20 miles (34
kilometers) and have smaller drainage areas than other rivers within the state.

The Bay was formed during the last ice age approximately 15,000 years ago. Before that,
Buzzards Bay was periodically submerged as glaciers advanced and retreated through the region,
causing sea levels to rise and fall. The southeastern side of the Bay (Bourne, Falmouth, and the
Elizabeth Islands) consists of glacial debris deposited by the glacier’s leading edge.
Consequently, it has a relatively smooth shoreline composed mostly of sand and gravel particles.
The northwestern side (Wareham to Westport), with its numerous elongated bays and inlets, was


                                           Page 6 of 36

                                                                                          USCG1760
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 157 of 261



formed by the glacier’s retreat to the north. Many of these bays and inlets have since become
sheltered from the ocean through the formation of barrier spits.

Tidal currents and wind are the dominant circulation forces in Buzzards Bay because the
Elizabeth Islands protect the bay from large, long-period, open-ocean waves. Complete tidal
mixing of Bay water with ocean water is estimated to occur every 10 days.

Water temperatures in the Bay range from a summer maximum of 71.6°F (22 °C) to 28 °F (-3
°C) in winter. During colder winters, the upper reaches of the Bay often freeze, whereas during
the spring and summer, solar warming keeps surface waters warmer than the deeper waters. The
water temperature gradually decreases in relation to depth until a point is reached at which the
temperature drops abruptly. Below that point, known as the thermocline, the temperature
resumes a gradual drop until the coldest depths are reached at the bottom. The thermocline can
act as a barrier to vertical mixing within estuaries and bays. Water turbulence helps to break up
the thermocline and diminish layering. The shallowness of the Bay, combined with surface wave
mixing and turbulent tidal flow, prevents strong thermal stratification, so that the Bay is well
mixed through most of the year.

Salinity has a small annual range and gradually increases offshore. There are few large streams
bringing fresh water into the Bay, with the result that salinity offshore is essentially the same as
that of other embayments, such as Block Island and Vineyard Sounds, that receive relatively
little fresh water. In the semi-enclosed embayments along shore, salinity is more variable.
Overall, the Bay is a tidally dominated, well-mixed estuarine system.




                                            Page 7 of 36

                                                                                             USCG1761
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 158 of 261




                             Page 8 of 36

                                                                USCG1762
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 159 of 261




Excerpts from NOAA Coast Pilot 2 (2018),
Chapter 5, Vineyard Sound and Buzzards Bay
No-Discharge Zone

The State of Massachusetts, with the approval of the Environmental Protection Agency,
has established a No-Discharge Zone (NDZ) in all coastal waters of Massachusetts
covered by this chapter except a small area from Woods Hole to Vineyard Haven,
extending about 3 miles offshore (see charts 13246 and 13237).

Within the NDZ, discharge of sewage, whether treated or untreated, from all vessels is
prohibited.

Weather: Vineyard Sound, Buzzards Bay and vicinity: Buzzards Bay is open to winds
out of the south and southwest, which are common from spring through fall. Winds
increase as they move from the surrounding land out over the Bay. Its northeast-southwest
orientation causes southwesterlies to strengthen as they funnel up from the mouth of the
Bay to its head. The result is that speeds are often double those at nearby land stations and
southwesterlies may prevail even when land stations are reporting west or northwest
winds. However, as a general rule southwesterlies blow harder close to the Elizabeth
Islands than in the middle of the Bay. The relatively shallow water of the Bay increases the
steepness of waves and their closeness to one another; this can cause a stiff chop. With
southerly or westerly gales there is a heavy sea in the westerly entrance to Vineyard Sound
and heavy seas occur at times off the entrance to Quicks Hole.

 Pilotage, Vineyard Sound and Buzzards Bay: Pilotage is compulsory for foreign
vessels of 350 gross tons or more, U.S. vessels under register of 350 gross tons or more,
and tank barge towing vessels carrying 6,000 barrels or more of petroleum cargoes.
Pilotage is available from Northeast Marine Pilots, Inc., Newport, RI, 02840; telephone
401–847–9050 (24 hours), 800–274–1216; FAX 401–847–9052; email:
dispatch@nemarinepilots.com.

Charts 13218, 13228, 13230, 13229

Buzzards Bay is the approach to New Bedford, many small towns and villages, and the
entrance of Cape Cod Canal. The bay indents the south shore of Massachusetts, extending
in a northeasterly direction from Rhode Island Sound. The bay is enclosed on the south
side, and separated from Vineyard Sound, by the Elizabeth Islands.

The shores are irregular, rocky in character, and broken by many bays and rivers. Large
boulders are common, in places extending a considerable distance from shore, thus making
close approach to the shore dangerous.

The bottom in the main part of the bay and approach is very broken with boulder reefs in
places. Vessels should proceed with caution when crossing shoal areas in the tributaries of
the bay where the depths are not more than about 6 feet greater than the draft. Caution
                                     Page 9 of 36

                                                                                    USCG1763
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 160 of 261



must also be exercised in the vicinity of the wrecks shown on the chart. Deep water
prevails as far as Wings Neck, above which the bay is full of shoals.

 Buzzards Bay has six entrances, but two of these are so narrow and dangerous as to
exclude their use except by small craft with local knowledge. The four major entrances are
the main channel, from westward, passing north of Cuttyhunk Island; Cape Cod Canal
from northeastward; and Quicks Hole and Woods Hole from the southward. The two
hazardous entrances are Canapitsit Channel, between Cuttyhunk and Nashawena Islands,
and Robinsons Hole, between Pasque and Naushon Islands.

The western entrance has a clear width of 4.3 miles between Sow and Pigs Reef and Hen
and Chickens. The bottom in this entrance is irregular and rocky, and there are spots with
depths of 17 to 34 feet. Because these shoal areas are surrounded by deeper water, vessels
of 16-foot draft or more must exercise extra caution when entering the bay. In heavy
southwest gales the sea breaks over some of these spots.

The best guides for entering the bay from westward are Buzzards Bay Entrance Light and
the lighted buoys in the entrance. Gay Head Light and Buzzards Bay Entrance Light are
the guides for vessels approaching from the southward.

Buzzards Bay Entrance Light (41°23'49"N., 71°02'05"W.), 67 feet above the water, is
shown from a tower on a red square superstructure on red piles about 4 miles 255° from
the southwest corner of Cuttyhunk Island. The name BUZZARDS is painted in white on
the sides. A racon is at the light and a mariner activated sound signal at the light is initiated
by keying the microphone five times on VHF-FM channel 83A.

Recommended Vessel Route (Buzzards Bay) has been established in the approach to
Buzzards Bay through Rhode Island Sound.

The U.S. Coast Guard Captain of the Port, Providence, in cooperation with the
Southeastern Massachusetts and Rhode Island Port Safety and Security Committees, has
established a Recommended Vessel Route for deep draft vessels and tugs/barges transiting
Rhode Island Sound, Narragansett Bay, and Buzzards Bay. Deep draft vessels and
tugs/barges are requested to follow the designated routes. These routes were designed to
provide safe, established routes for these vessels, to reduce the potential for conflict with
recreational boaters, fishing gear, and other small craft, and to reduce the potential for
grounding or collision. Vessels are responsible for their own safety and are not required to
remain inside the route nor are fisherman required to keep fishing gear outside the route.
Small vessels should exercise caution in and around the Recommended Vessel Routes and
monitor VHF channels 16 or 13 for information concerning deep draft vessels and
tugs/barges transiting these routes.

Anchorages
New Bedford Inner Harbor affords anchorage for vessels of 25-foot draft. Cuttyhunk
Harbor affords anchorage in depths of 10 to 24 feet; except for the small-craft inner
harbor, it is exposed to northerly winds. A good anchorage sheltered from all southerly

                                      Page 10 of 36

                                                                                        USCG1764
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 161 of 261



winds may be had off the north shore of Nashawena Island eastward of Penikese and Gull
Islands in depths of 40 to 48 feet. This anchorage, frequently used by tows, is available for
vessels of any draft; however, care must be taken to stay clear of the fishtrap area in the
vicinity. Two general anchorages are off the western entrance to Cape Cod Canal

Dangers
Hen and Chickens extending 1.4 miles southward of Gooseberry Neck, is a reef
consisting of many large boulders, most of them baring a foot or less. The reef is in two
large groups; the southerly group is the larger. Numerous covered rocks are well away
from the visible part of the danger. A narrow ledge covered 5 to 14 feet extends about 0.4
mile northward from the visible part of Hen and Chickens. A buoy is north of the ledge.
Old Cock, a rock awash, and The Wildcat covered 5 feet and unmarked, are in the
southern shoal area. The south edge of the shoal is marked by a buoy. Strangers are
advised to stay outside the 5-fathom curve in this vicinity.

Sow and Pigs Reef much of which is dry or awash, extends about 1.5 miles west-
southwestward from Cuttyhunk Island. Its outer end is marked by a lighted bell buoy. An
unmarked rock strewn shoal, covered 20 feet, is 0.9 mile westward of Cuttyhunk Island.
Numerous obstructions and rocks were reported to extend as much as 3 miles southward of
Sow and Pigs Reef.

Ribbon Reef a detached ledge covered 18 feet, is about 1.5 miles northwestward of
Cuttyhunk Island. Coxens Ledge covered 28 feet and marked by a lighted bell buoy, is 1.2
miles northward of Ribbon Reef.

Mishaum Ledge a group of several rocky spots with a least depth of 8 feet, extends about
1.7 miles southward of Mishaum Point. It is marked by a lighted gong buoy off its
southeast end. A lighted bell buoy marks a rocky shoal covered 22 feet about 1 mile north-
northwestward of the north end of Penikese Island. An unmarked rocky shoal covered 18
feet is 0.5 mile north of the island.

Currents: The tidal currents in the passages between Buzzards Bay and Vineyard Sound
have considerable velocity and require special attention. At Buzzards Bay Lighted Gong
Buoy 3, the tidal current is rotary, turning clockwise. Tide rips occur when a sea is running
against the current. Maximum velocities are about 0.5 knot. Minimum velocities average
about 0.2 knot. (See the Tide Tables and Tidal Current Tables for predictions.)

Ice: The head of Buzzards Bay and the harbors in that vicinity are generally closed to
navigation during the winter. The approaches to the harbors on the eastern shore are
rendered dangerous by drift ice. In severe winters the drift ice extends across the bay and
joins the local formations on the western shore, forming an impassable barrier for short
periods. Ice forms more rapidly in the bay with winds from north to west as the western
shore forms a shelter from such winds. When the field ice extends sufficiently out toward
the channel as to be affected by the winds from north to west, the outer edges are broken
up and carried off to the eastern or southern shore where they form drift ice. Under
ordinary circumstances a northeast wind, if continued for 48 hours, will clear the bay of

                                     Page 11 of 36

                                                                                    USCG1765
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 162 of 261



ice. Southerly winds, especially southeastern, diminish the extent and weaken the strength
of the pack. Some of the lighted buoys are removed from station or replaced by unlighted
buoys when endangered by ice.

The southern side of Buzzards Bay from Cuttyhunk to Woods Hole has been discussed
previously in this chapter.

Cape Cod Canal

Cape Cod Canal is a deep-draft sea-level waterway connecting Buzzards Bay and Cape
Cod Bay. The waterway is 15 miles long from Cleveland East Ledge Light to deep water
in Cape Cod Bay. The canal shortens the distance between points north and south of Cape
Cod by 50 to 150 miles and provides an inside passage to avoid Nantucket Shoals. The
canal is maintained by the Federal Government as a free waterway. (See 33 CFR 207.20
chapter 2, for the regulations governing the use, administration, and navigation of the Cape
Cod Canal.)

Traffic lights (red, green, and yellow) are located at the easterly canal entrance at
Sandwich; at the Canal Electric Terminal basin on the south side of the canal at Sandwich;
and at the westerly entrance of Hog Island Channel at Wings Neck. These signals apply to
all vessels over 65 feet in length that desire to transit the canal. (See 33 CFR 207.20(h),
chapter 2, for detailed information on signals.)

Prominent features
Cleveland East Ledge Light (41°37'51"N., 70°41'39"W.), 74 feet above the water, is
shown from a white cylindrical tower and dwelling on a red caisson on the east side of the
entrance channel approaching Cape Cod Canal from Buzzards Bay. A racon and sound
signal are at the light station. The railroad bridge over the canal at the village of Buzzards
Bay, and the highway bridge at Bourne are also prominent.

Cape Cod Canal Breakwater Light 6 (41°46'47"N., 70°29'23"W.), 43 feet above the
water, is shown from a red cylindrical tower on the end of the north breakwater at the east
entrance to Cape Cod Canal from Cape Cod Bay. A mariner radio actived sound signal is
at the light, initiated by keying the microphone five times on VHF-FM channel 83A. The
most prominent landmark when approaching from Cape Cod Bay is the tall lighted stack
of the powerplant about 1.1 miles west-southwestward of Cape Cod Canal Breakwater
Light 6. The high-level highway bridge across the canal at Sagamore, 2.5 miles west of the
breakwater light, is also prominent. The breakwaters at the east entrance to the canal
should not be confused with the smaller jetties at Sandwich Harbor, 1 mile to the
southeastward, nor should the two white church spires back of Sandwich Harbor be
mistaken for the range structure marking the entrance to the canal.

Anchorages: General anchorages are on each side of Cleveland Ledge Channel between
Cleveland East Ledge Light and Wings Neck. (See 33 CFR 110.1 and110.140 (b) and (d),
chapter 2, for limits and regulations.) In 1971, a dangerous submerged rock was reported


                                     Page 12 of 36

                                                                                      USCG1766
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 163 of 261



just inside the easterly edge of Anchorage D in about 41°40'05"N., 70°40'17"W. In 1984,
an obstruction was reported in Anchorage C in about 41°40'00"N., 70°41'35"W.

Mooring basins, with tieup dolphins, are at both ends of the canal. One is on the east side
of Hog Island Channel abreast of Hog Island, where shoaling to bare in about 41°43'49"N.,
70°37'53"W. was reported in 1979. The other is just inside the eastern entrance to the
canal. A small boat basin is on the south side of the channel just inside the eastern entrance
to the canal; depths of 8 to 13 feet were available in the basin in 1969.

Currents: Daily predictions for the tidal current in Cape Cod Canal at the railroad bridge
are given in the Tidal Current Tables. Under ordinary conditions, the tidal current has a
velocity of 4.0 knots on the flood, which sets eastward, and 4.5 knots on the ebb, which
sets westward. Large differences in range and timing of the tide between Buzzards Bay
and Cape Cod Bay cause strong currents in the canal. Tides may lower the canal level 2
feet below mean low water or even more if attended by heavy offshore winds.

Due to the strong tidal currents in the canal, especially during spring tides, low-powered
vessels should await slack water or favorable current. Navigators are warned to be on the
alert for possible “bank suction” and “bank cushion” the effects of which may cause a
vessel to take a sudden and decided sheer.

Weather: Buzzards Bay and vicinity: Fog is said to be less dense over Cape Cod Canal
than outside, but at times a water vapor rises from the canal to such an extent that traffic
has to be suspended. The canal proper never has been closed by ice, but occasionally
Buzzards Bay and Cape Cod Bay become so congested with ice that navigation through
the canal is prevented.

Pilotage, Cape Cod Canal and Buzzards Bay: At the canal, Canal Traffic Control
“WUA21” or “Cape Cod Canal Control” monitors VHF-FM channels 16, 13 and 14;
usually works on 14. The Masters of all vessels required by the Coast Guard to carry a
pilot are required to notify Canal Traffic Control prior to entering the waterway with
information as specified in 33 CFR 207.20(k), Management of Vessels (see chapter 2).

Pilotage is compulsory for Buzzards Bay for foreign vessels of 350 gross tons or more,
U.S. vessels under register of 350 gross tons or more and towing vessels in-tow with single
hull tank barges carrying 5,000 barrels or more of petroleum and hazardous cargoes.
Federal and State pilots are available from Northeast Marine Pilots, Inc. and from Boston
Coastwise Pilots. However, all pilotage that is compulsory under M.G.L. C. 103 shall be
dispatched through the pilot dispatch office of Northeast Marine Pilots regardless of pilot
group affiliation. Northeast Marine Pilots, Inc., Newport, RI 02840; nemarinepilots.com;
telephone 401–847–9050 (24 hours), 800–274–1216; FAX 401–841–9052; email:
dispatch@nemarinepilots.com. Boston Coastwise Pilots is in Winthrop, MA 02152;
telephone 617–510–0082, 508–801–4904; email: boscopilots@aol.com. Twenty-four hour
advance notice and 3 hour updates are requested.




                                     Page 13 of 36

                                                                                     USCG1767
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 164 of 261



Communications
Information on operating conditions, widths, depths, or other data on the canal is available
at all hours, day or night, by calling the canal office at Buzzards Bay at 508–759–4431.

Vessels which are to transit the Cape Cod Canal will monitor channel 16 continuously to
establish contact with traffic controllers. The vessels will be asked to switch to channel 12
or channel 14 as a working channel to pass information between the traffic controllers and
the vessel. However, channel 13 may be used only when the above channels are not
available.

The radiotelephone at the Cape Cod Canal Office, Buzzards Bay, MA, is in continuous
operation. Call letters are WUA-21, and the frequencies are channels 13, 16, 12, and 14.
Vessels equipped for communication with the Cape Cod Canal Office are requested to
keep their radiotelephone tuned to these frequencies.

New Bedford

New Bedford is a manufacturing city on the west side of the Acushnet River. Fairhaven
is on the east side of the river. Principal shipping includes receipt of general cargo and
frozen fish; exports are general cargo. Commercial fishing craft operate from the ports.
The deepest draft entering is about 30 feet at high water.

The approach from Buzzards Bay and the entrance to New Bedford Harbor are much
obstructed by ledges and shoals, between which are several channels leading to the
dredged entrance. The bottom is very broken, characterized by large boulders; vessels
should proceed with caution when crossing areas off the general track when the charted
depths are not more than 6 to 8 feet greater than the draft.




                                     Page 14 of 36

                                                                                     USCG1768
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 165 of 261



Significant Buzzards Bay Navigation Risk Mitigations Since 2003:

Vessel Movement Reporting System (VMRS) Buzzards Bay: After the April, 2003, B-120 oil
spill in Buzzards Bay the notion of a vessel traffic service for the Bay was broached at several
levels. Participants in the September 2003 Buzzards Bay PAWSA found that some risk factors
may be mitigated through a vessel traffic service. In September of 2004 the Coast Guard
Captain of the Port Providence (predecessor of Sector Southeastern New England) requested the
establishment of VMRS Buzzards Bay. VMRS Buzzards Bay was established in 2007 as part of
a larger rulemaking amendment to the First District Regulated Navigation Area that provided for
special measures within Buzzards Bay for oil-laden single-hull tank barges.

VMRS Buzzards Bay is a passive vessel traffic service. A vessel subject to the VMRS
regulation will pass its voyage intentions to VMRS Buzzards Bay Control. Buzzards Bay
Control will then monitor vessel movements to ensure consistency with its intentions. Violations
of VMRS regulations are passed to the Coast Guard for action. VMRS Buzzards Bay Control is
operated on behalf of the Coast Guard by the U.S. Army Corps of Engineers at the Cape Cod
Canal. Approximately 7000 vessels participate in the VMRS annually as they transit Buzzards
Bay.

Escort Tugs: In August of 2004 the Commonwealth of Massachusetts passed the Massachusetts
Oil Spill Prevention and Response Act (MOSPRA) which, among other things, required escort
tugs for all tank barges carrying 6000 or more barrels of oil. During the times that a federal
district court injunction was in place from 2005 to 2011 the state provided an escort tug free of
charge. When the injunction was lifted in 2011, the state once again began to enforce its escort
tug statute, which remains in effect today.

2003 PAWSA Buzzards Bay: Subsequent to the April 2003 B-120 oil spill, in September of
that year the Coast Guard hosted a Buzzards Bay PAWSA. At this workshop there were 26
participants and 16 observers including waterway users, federal, state and municipal officials,
congressional representatives, marine pilots, terminal managers, environmental representatives,
and other key stakeholders. A broad spectrum of mitigations were discussed to reduce risk,
including vessel traffic service, mandatory tug escorts, recommended vessel routes, improved
crew licensing and certification, etc.

Other improvements: Improvements in navigation safety in Buzzards Bay since 2003 include:

   Mandatory participation in the Vessel Movement Reporting System
   New Coast Guard construction, equipment and crew regulations for towing vessels
   Comprehensive Coast Guard licensing requirements for tow vessel operators
   Exclusively double-hull tank barges (single-hull tank barges prohibited)
   Massachusetts escort tug requirement for all tank barges transiting the canal



                                          Page 15 of 36

                                                                                        USCG1769
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 166 of 261



   Improved radar coverage and communications capability by Cape Cod Canal Control to cover
    all of Buzzards Bay
   Enhanced Automated Information System (AIS) capabilities on vessels to provide
    comprehensive navigation information. (An industry led technology advancement)
   Anchorage area relocation to improve tug access and to avoid environmentally sensitive areas.
   Charted recommended vessel routes
   Improved aids-to-navigation, including a new weather data buoy in Cape Cod Bay
   Improved firefighting capabilities and cooperation through the interagency federal/state/local
    Buzzards Bay Task Force.
   Pre-positioned pollution response trailers at all coastal communities
   Geographic response plans for key waterways

Federal regulatory history since the B-120 oil spill: Following the 2003 Bouchard B-120 oil spill
in Buzzards Bay, the Coast Guard amended the 1996 District-wide Regulated Navigation Area
(RNA) on August 30, 2007. The amendment included a new section, “Special Buzzards Bay
Regulations” that included requirements for:

           Federal pilot, not a member of the crew, for single hull tank barges
           Escort tugs for single hull tank barges
           Participation in the Buzzard’s Bay Vessel Movement Reporting System (VMRS) by tank
            barges and other vessels.

In 2013 the Coast Guard published an Advanced Notice of Proposed Rulemaking (ANPRM)
requesting public comments and feedback on “how best to enhance environmental protections and
navigation safety” and, specifically, requested comments on the following:

           A new requirement for a federal pilot, not a member of the crew, for double hull tank
            barges
           A new requirement for escort tugs for double hulls under certain conditions (e.g., adverse
            weather, equipment limitations)
           Amending the participation requirements for the VMRS to focus on tank barges, rather
            than on all marine traffic

44 comments were received. A large majority of comments requested that (a) the Coast Guard
require a pilot, not a member of the crew, for double hull tank barges, and (b) the Coast Guard require
tug escorts for double hull tank barges at all times (not just under certain conditions). Comments
were mixed regarding whether to adjust participation requirements for the VMRS. The
Massachusetts Executive Office of Environmental Affairs and the Department of Environmental
Protection supported the use of and independent federal pilot. Other comments recommended a local
(state) licensed pilot.




                                           Page 16 of 36

                                                                                          USCG1770
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 167 of 261



Other risk assessments since 2003:

DHS Risk Assessment (DHS RA) for Buzzards Bay: In 2012 the Massachusetts Department of
Environmental Protection (MassDEP) and the Coast Guard contracted with the DHS Security System
Engineering and Development Institute (HS-SEDI) to conduct a Technical Risk Assessment to
evaluate measures that may reduce the risk of an oil spill. Completed in January 2013, the HS-SEDI
Report found that the requirement of an independent pilot (either state or federal) would provide the
greatest risk reduction. The requirement for double-hull barges was the second most significant
contributor to reducing risk. A tug escort requirement was found to contribute to risk reduction less
than an independent pilot or double hull barge construction.

Buzzards Bay Conditional Escort Tug Workgroup Meeting: In August 2013, a group of sixteen
industry representatives, regulatory officials, pilots, and environmental organizations met to explore
the range of views on the potential conditions for tug escort requirements for double hull barges. The
general consensus was that the Coast Guard should adopt the Massachusetts requirement for escort
tugs for double hull vessels all the time rather than requiring an escort under certain conditions.
Participants stated that the cost of mandatory escort tugs to Massachusetts residents is minimal and
that citizens have demonstrated their willingness to pay for escort tugs.

Transportation Research Board Peer Review: In October 2013, following a request by MassDEP, the
Transportation Research Board (TRB) of the National Academies conducted a peer review of the
DHS Risk Assessment. The TRB found that the ranking of the risk mitigation options in the DHS
Risk Assessment was not justified and could be reversed with slightly different and more defensible
methods or assumptions. The TRB report closed by stating: “Policy decision should not be based on
the DHS Technical Risk Assessment.”




                                          Page 17 of 36

                                                                                         USCG1771
  Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 168 of 261



PAWSA WORKSHOP OBJECTIVES and PROCESS

The following pages describe the Waterway Risk Model depicted here:




                                     Page 18 of 36

                                                                      USCG1772
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 169 of 261




                            Page 19 of 36

                                                                USCG1773
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 170 of 261




                            Page 20 of 36

                                                                USCG1774
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 171 of 261




                            Page 21 of 36

                                                                USCG1775
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 172 of 261




                            Page 22 of 36

                                                                USCG1776
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 173 of 261




                            Page 23 of 36

                                                                USCG1777
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 174 of 261




                            Page 24 of 36

                                                                USCG1778
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 175 of 261




                            Page 25 of 36

                                                                USCG1779
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 176 of 261




                            Page 26 of 36

                                                                USCG1780
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 177 of 261




                            Page 27 of 36

                                                                USCG1781
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 178 of 261




                            Page 28 of 36

                                                                USCG1782
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 179 of 261




                            Page 29 of 36

                                                                USCG1783
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 180 of 261




                            Page 30 of 36

                                                                USCG1784
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 181 of 261




                            Page 31 of 36

                                                                USCG1785
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 182 of 261




                            Page 32 of 36

                                                                USCG1786
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 183 of 261




                            Page 33 of 36

                                                                USCG1787
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 184 of 261




                            Page 34 of 36

                                                                USCG1788
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 185 of 261




                            Page 35 of 36

                                                                USCG1789
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 186 of 261




                            Page 36 of 36

                                                                USCG1790
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 187 of 261
     Ports and Waterways Safety Assessment

                     Workshop Report

            Buzzards Bay, Massachusetts




                 United States Coast Guard
          Marine Transportation Systems Directorate




          Providing Navigation Safety Information
               for America’s Waterways Users                    USCG1862
              Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 188 of 261

                                                             Table of Contents




                                                                                                                                  Page


Background and Purpose.............................................................................................................. 3
PAWSA Waterway Risk Model and Workshop process ............................................................. 4
Buzzards Bay PAWSA Workshop ............................................................................................... 5
Section 1: Buzzards Bay PAWSA - Assessment Area ............................................................... 8
Section 2: Baseline Risk Levels .................................................................................................. 9
Section 3: Team Expertise Cross-Assessments ........................................................................ 10
Section 4: Existing Risk Mitigations ........................................................................................ 11
Section 5: Additional Risk Mitigations ..................................................................................... 12


Appendix A           Workshop Participants and Observers
Appendix B           Participant Comments on Trends in the Port and Existing Risk Mitigations
Appendix C           Additional Risk Mitigation Strategies
Appendix D           Navigation Charts with Participant Comments
Appendix E          References
Appendix F           Abbreviations and Acronyms




                                                                                                                                  USCG1863
           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 189 of 261

                                            Background and Purpose



The United States Coast Guard (USCG), Marine Transportation Systems Directorate, is responsible for developing
and implementing policies and procedures that facilitate commerce, improve safety and efficiency, and inspire
dialogue with ports and waterway users with the goal of making waterways as safe, efficient, and commercially
viable as possible.
Through the 1997 Coast Guard Appropriations Act, the Coast Guard was directed to establish a process to identify
minimum user requirements for new Vessel Traffic Service (VTS) systems in consultation with local officials,
waterway users and port authorities, and also to review private / public partnership opportunities in VTS operations.
The Coast Guard convened a National Dialogue Group (NDG) comprised of maritime and waterway community
stakeholders to identify the needs of waterway users with respect to Vessel Traffic Management (VTM) and VTS
systems. The NDG was intended to provide the foundation for the development of an approach to VTM that would
meet the shared government, industry, and public objective of ensuring the safety of vessel traffic in U.S. ports and
waterways, in a technologically sound and cost effective way.
From the NDG came the development of the Ports and Waterways Safety Assessment (PAWSA) Waterway Risk
Model, and the PAWSA workshop process. PAWSA is a disciplined approach designed to identify major
waterway safety hazards, estimate risk levels, evaluate potential mitigation measures, and set the stage for the
implementation of selected risk reduction strategies. The process involves convening a select group of waterway
users and stakeholders and facilitating a structured workshop agenda to meet the risk assessment objectives. A
successful workshop requires the participation of professional waterway users with local expertise in navigation,
waterway conditions, and port safety. In addition, stakeholders are included in the process to ensure that important
environmental, public safety, and economic consequences are given appropriate attention as risk interventions are
identified and evaluated.
The long-term goals of the PAWSA process are to:
        1) Provide input when planning for projects to improve the safety of navigation,
        2) Further the Marine Transportation System (MTS) goals of improved coordination and cooperation
           between government and the private sector, and involving stakeholders in decisions affecting them,
        3) Foster development and/or strengthen the roles of Harbor Safety Committees within each port, and
        4) Support and reinforce the role of Coast Guard Sector Commanders/Captains of the Port (COTP) in
           promoting waterway and vessel traffic management activities within their geographic areas of
           responsibility.

59 ports/waterways have been assessed or reassessed using the PAWSA process. The risk assessment process
represents a significant part of joint public-private sector planning for mitigating risk in waterways. When applied
consistently and uniformly in a number of waterways, the process is expected to provide a basis for making best
value decisions for risk mitigation investments, both on the local and national level. The goal is to find solutions
that are cost effective and meet the needs of waterway users and stakeholders.




                                                         3                                            USCG1864
           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 190 of 261

                           PAWSA Waterway Risk Model and Workshop process

The PAWSA Waterway Risk Model includes variables dealing with both the causes of waterway casualties and
their consequences. In the Waterway Risk Model, risk is defined as a function of the probability of a casualty and
its consequences. The diagram below shows the six general risk categories, and corresponding risk factors, that
make up the Waterway Risk Model.




x   Vessel Conditions – The quality of vessels and their crews that operate on a waterway.

x   Traffic Conditions – The number of vessels that use a waterway and how they interact with each other.

x   Navigational Conditions – The environmental conditions that vessels must deal with in a waterway.

x   Waterway Conditions – The physical properties of the waterway that affects vessel maneuverability.

x   Immediate Consequences – The instantaneous impacts to the port as a result of a vessel casualty.

x   Subsequent Consequences – The longer-term impacts felt days, months, and even years afterwards.
Workshop activities include a series of discussions about the port/waterway attributes and the vessels that use the
waterway, followed by completion of work books to establish baseline risk levels, evaluate the effectiveness of
existing risk mitigations, and identify additional risk intervention strategies to further reduce risk in the port /
waterway. Work book 1 is used to numerically evaluate the baseline risk levels using pre-defined qualitative risk
descriptions for pre-defined risk factors. Work book 2 is used to assess the expertise of participants with respect
to the risk categories in the model. Those expertise assessments are used to weight inputs obtained during the other
steps in the workshop process. Work book 3 is used to evaluate how effective the existing mitigation strategies are
at reducing risks, and to determine if the risks are well balanced or not. For those risk factors where risk is judged
to be not well balanced by existing mitigations, participants use work book 4 to identify additional risk intervention
strategies and then evaluate how effective those new strategies could be at reducing risks.



                                                              4                                             USCG1865
           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 191 of 261

                                       Buzzards Bay PAWSA Workshop

A PAWSA workshop to assess navigation safety on Buzzards Bay was held in Wareham, Massachusetts on 7-8
February, 2018. The workshop was attended by 29 participants representing waterway users, stakeholders,
environmental interest groups, and Federal, State and local regulatory authorities. The sponsor of the workshop
was Coast Guard Sector Southeastern New England.

The purpose of the workshop was to bring waterway users, stakeholders and members of the Buzzards Bay
maritime community together for collaborative discussions regarding the quality of vessels and their crews that
operate on the waterway; the volume of commercial, non-commercial and recreational small craft vessel traffic
using the waterway, navigational and waterway conditions that mariners encounter when transiting the assessment
area, and the potential environmental impacts that could result from a marine casualty or incident on the waterway.

Over the two day workshop the participants discussed and then numerically evaluated each of the 24 risk factors in
the PAWSA model. Baseline risk levels were first evaluated using pre-defined qualitative risk descriptions for each
risk factor. Participants then discussed existing risk mitigation strategies, evaluated how effective those mitigation
strategies were at reducing risk, and then determined if the risks were well balanced.

For the following 12 risk factors there was consensus (defined as 2/3 of the workshop participant teams being in
agreement) that risks were well balanced by existing mitigations.

     Risk Factor                                     Risk Level with
                                                   Existing Mitigations

    Bottom Type                                            8.2
    Configuration                                          8.1
    Visibility Impediments                                 6.7
    Mobility                                               6.7
    Dimensions                                             6.6
    Personnel Injuries                                     5.9
    Obstructions                                           5.7
    Visibility Restrictions                                5.6
    Winds                                                  5.3
    Volume of Commercial Traffic                           5.0
    Shallow Draft Vessel Quality                           5.0
    Deep Draft Vessel Quality                              3.0

For one risk factor (Congestion - 6.5) there was no consensus that this risk factor was well balanced or not balanced
by existing mitigations.

For the remaining 11 risk factors there was consensus that risks were NOT well balanced by existing mitigations.
For these risk factors the participants engaged in further discussions to identify additional risk mitigation strategies,
and then evaluated how effective those new strategies could be at reducing risk. Due to workshop time constraints,
only 8 of the 11 risk factors (that were not well balanced by existing mitigations) were evaluated using book 4.




                                                           5                                              USCG1866
           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 192 of 261

The following shows the results of the book 4 evaluations:


        Risk Factor                                Risk Level with                   Risk Level with
                                                 Existing Mitigations             Proposed Mitigations

    Aquatic Resources                                    8.7                             8.4
    Environmental                                        8.4                             8.1
    Petroleum Discharge                                  8.6                             7.4
    Water Movement                                       7.6                             7.3
    Commercial Fishing Vessel Quality                    8.5                             7.3
    Health and Safety                                    8.1                             6.5
    Economic                                             6.7                             6.4
    Hazardous Materials Release                          6.0                             5.6
    Small Craft Quality                                  9.0                        Not Evaluated
    Traffic Mix                                          7.6              `         Not Evaluated
    Volume of Small Craft Traffic                        5.9                        Not Evaluated

The results of the book 4 evaluations showed that the most chosen general risk mitigation strategies to further
reduce risk were to improve long-range and/or contingency planning, better coordinate activities and improve
dialogue between waterway users and stakeholders; improve Notice to Mariners, navigational charts, Coast Pilots,
Light Lists, Automatic Identification System (AIS), tides and current tables, weather sensors, and weather
broadcasting; and establish and/or refine rules, regulations, policies, and procedures including navigation rules,
pilotage rules, standard operating procedures, crew member licensing, and required training and education.

The following shows the most chosen mitigation strategies for the eight risk factors evaluated.

        Risk Factor                                      Mitigation Strategy

    Aquatic Resources                                    Coordination and Planning
    Environmental                                        Coordination and Planning
    Petroleum Discharge                                  Navigation and Hydrographic Information
    Water Movement                                       Navigation and Hydrographic Information
    Commercial Fishing Vessel Quality                    Rules and Procedures
    Health and Safety                                    Coordination and Planning
    Economic                                             Coordination and Planning
    Hazardous Materials Release                          Coordination and Planning


The results of the baseline risk levels, existing risk mitigations, additional risk intervention strategies, and a
representative summary of participant comments and observations are outlined in this report. Nautical charts were
displayed of the assessment area for reference and to annotate geographic locations associated with participant
comments and observations; excerpts from the annotated charts are included as an appendix to this report.

The primary goal of a PAWSA workshop is to further the Marine Transportation System objective of improved
coordination and cooperation between government and the private sector. A PAWSA workshop is also intended to
involve stakeholders in decisions affecting them, and provide the Coast Guard and members of the waterway
community with an effective tool to evaluate risk and work toward long term solutions tailored to local
circumstances. In support of these goals, this report should be viewed as a starting point for continued dialogue
within the Buzzards Bay maritime community.




                                                         6                                          USCG1867
           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 193 of 261

The Coast Guard will use this PAWSA report, together with other information, to determine whether, and to what
extent, regulatory or other actions are needed to address navigation safety risk. Any other substantive rulemaking
effort associated with Buzzards Bay will follow Coast Guard public notice and comment rulemaking procedures to
allow for public participation in the process.

The United States Coast Guard, Marine Transportation Systems Directorate, extends a sincere appreciation to the
workshop participants for their contributions to the Buzzards Bay PAWSA workshop. Their expertise was critical
to the success of the workshop, and their recommendations will greatly assist the Coast Guard as it continues to
work with Buzzards Bay stakeholders and the Commonwealth of Massachusetts to further improve safe and
efficient navigation in Buzzards Bay.




                                                        7                                           USCG1868
           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 194 of 261

Section 1: Buzzards Bay PAWSA - Assessment Area

The geographic bounds of the waterway assessment area included all waters bounded by a line from Sakonnet
Point, Rhode Island southward to the north end of the Buzzards Bay traffic separation zone, to the southwestern tip
of Cuttyhunk Island, Massachusetts thence through Buzzards Bay to the eastern entrance of the Cape Cod Canal.
Woods Hole Passage and Quicks Hole were also included.

Nautical charts referenced and displayed were 13218, 13230 and 13236.




                                                        8                                           USCG1869
           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 195 of 261

Section 2: Baseline Risk Levels

The first step in the Buzzards Bay PAWSA workshop was the completion of work book 1 to determine a baseline
risk level value for each risk factor in the Waterway Risk Model. To establish the baseline risk levels, participants
discussed each of the 24 applicable factors in the Waterway Risk Mode and selected a qualitative description for
each risk factor that best described the conditions in the assessment area. These qualitative descriptions were
converted to discrete values using numerical scales that were developed during earlier PAWSA workshops. What
results is the risk level for each risk factor, not taking into account any actions already implemented to reduce risk
in the waterway.
On those scales, 1.0 represents low risk (best case) and 9.0 represents high risk (worst case), with 5.0 being the
mid-risk value. Risk values highlighted in red (values at or above 7.7) denote very high baseline risk levels; risk
values highlighted in green (values at or below 2.3) denote very low baseline risk levels.
The table below shows the baseline risk level values for all risk factors as determined by the workshop participants.




                                                          9                                            USCG1870
            Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 196 of 261

Section 3: Team Expertise Cross-assessment

The second step in the Buzzards Bay PAWSA workshop was the completion of a team expertise cross-assessment
(book 2.) The team expertise cross-assessment was conducted early in the workshop process and was used to
weigh the relative strengths of each team with respect to the six risk categories. The results of the team expertise
cross-assessments were used to weight the inputs that each team provided in the other workbooks completed during
the workshop.
After being presented with the concepts underlying the model, each participant team was asked to discuss (among
themselves) how their background and experience aligns with the model. They then verbally presented their self-
assessments to the other teams. These presentations gave all teams a sense of where everyone thought they were
strong – or perhaps not so strong. After all teams had spoken, each team then evaluated whether they were in the
top, middle, or lower third of all teams present with respect to knowledge and expertise in the six risk category
areas.
The participants assessed their own and all the other participant teams’ level of expertise for each of the six
categories in the Waterway Risk Model.
The table below breaks down the participants’ expertise for each risk category.




Note: The table above breaks down the participants’ expertise distribution for each risk category. The “ideal” split is an even
distribution (33%) between the three expertise levels. Percentages highlighted in yellow indicate a value that is either 50%
higher or 50% lower from the ideal (33%) distribution mix. Values at or above 50%, and values at or below 16%, fall into this
category.




                                                              10                                                USCG1871
           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 197 of 261

Section 4: Existing Risk Mitigations

The third step in the Buzzards Bay PAWSA workshop was for participants to evaluate the effectiveness of existing
mitigation strategies in reducing the risk level for each risk factor. Book 3 is used for two purposes. After the
participants describe the risk mitigation strategies that already exist to help reduce the risk level for their waterway,
book 3 is used to evaluate the effectiveness of those strategies in reducing the risk level for each factor in the
model. What results from that evaluation is the present risk level, taking into account those existing mitigations.
Second, the participants decide whether the risk mitigation strategies already in place adequately balance the
resulting risk level. If, for any given risk factor, there is consensus among the participants that existing mitigations
do adequately deal with those risks, then that risk factor is dropped from further discussion.
For risk factors show in green there was consensus that risks were well balanced by existing mitigations.
For risk factors shown in red (Rising/No) there was consensus that risks were not balanced by existing mitigations.
For risk factors shown in yellow there was no consensus that risks were well balanced by existing mitigations.
Consensus is defined as 2/3 of the workshop participant teams in agreement.




                                                           11                                             USCG1872
             Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 198 of 261

Section 5: Additional Risk Intervention Strategies

The last step in the workshop process was to complete book 4 wherein workshop participants offer ideas for
additional mitigation strategies. Participants suggested additional risk intervention strategies to further reduce risk,
and then evaluated how successfully a proposed strategy could be at lowering risk levels.
Additional mitigation strategies were discussed for those risk factors where there was consensus that risks were not
adequately balanced by existing mitigation (Rising/No) from the book 3 evaluation. Due to workshop time
limitations the risk factors of Small Craft Quality, Volume of Small Craft Traffic, Traffic Mix and Congestion were
not included in the book 4 evaluation/discussion process.
The table below shows the expected level of risk if taking the actions recommended by the participants.




Coordination/Planning: Improve long-range and/or contingency planning, better coordinate activities and improve dialogue
between waterway users and stakeholders.

Nav/Hydro Information: Improve Notice to Mariners, navigational charts, Coast Pilots, Light Lists, Automatic Identification
System (AIS), tides and current tables, weather sensors, and weather broadcasting

Rules & Procedures: Establish and/or refine rules, regulations, policies, and procedures including navigation rules, pilotage
rules, standard operating procedures, crew member licensing, and required training and education.




                                                              12                                              USCG1873
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 199 of 261


Appendix A
                                      Participants


Paul DiGiovanni          Reinauer Transportation
Gary Oliveira            McAllister Towing
Michael Power            Boston Tug and Towing
Sean Bogus               Northeast Marine Pilots
Mark Foley               Cape Cod Canal Pilots
Charles Gifford          Nantucket Steamship Authority
Pat Welch                M/V Seastreak (New Bedford Ferry)
Neil Churchill           Massachusetts Division of Marine Fisheries
Seth Garfield            Cuttyhunk Island Shellfish Farm
Richard Schultz          U.S. Coast Guard Sector Southeastern New England
John MacPherson          U.S. Army Corps of Engineers - Cape Cod Canal
Steven Mahoney           Massachusetts Department of Environmental Protection
Steve McKenna            Massachusetts Office of Coastal Zone Management
Patrick Moran            Massachusetts Environmental Police
Isaac Perry              Marion Harbormaster
Robert Sweet             Recreational Boater – Buzzards Bay Sail and Power Squadron
Phyllis Partridge        Recreational Boater - Beverly Yacht Club
Mark Rasmussen           Buzzards Bay Coalition
Joe Costa                Buzzards Bay National Estuary Program
Elise Decola             NUKA Research
Edward Anthes-Washburn   New Bedford Harbor Development Commission
Elizabeth Leidhold       Buzzards Bay Action Committee
Michael Gomes            Buzzards Bay Task Force
Marty McCabe             Massachusetts Pilot Commissioner, District 3 (Buzzards Bay)
Steven Lehmann           NOAA Scientific Support Coordinator
Michael Bloom            NOAA Northeast Navigation Manager
Tom Pham                 Massachusetts Maritime Academy
Patrick Morkis           U.S. Coast Guard Cutter Ida Lewis
Jonathan Perry           Aquinnah Wampanoag




                                          A-1                                          USCG1874
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 200 of 261




                                       Observers


Todd Bailey             Bourne Department of Natural Resources
Richard Bowen           Public
Byron Black             First Coast Guard District

Deb Bryant              Coast Guard Auxiliary, U.S. Coast Guard Sector Southeastern New
                        England
Barbie Burr             Burr Brothers Boats
Greg Clear              Public
Tim Cox                 Fairhaven Shellfish Constable
Brian Fournier          McAllister Towing Portland ME
Arthur Frooks           U.S. Coast Guard Sector Southeastern New England
Arnold Geller           Coast Guard Auxiliary, U.S. Coast Guard Sector Southeastern New
                        England

Greg Glavin             Brewer Onset Bay Marina
Alyssa Hall             NUKA Research
Jeff Hall               Kirby Offshore Marine
Daniel Hubbard          First Coast Guard District

Julie Hutcheson         Massachusetts Oil Spill Prevention & Response Program
Brian Joseph            New Bedford Assistant Harbormaster
Bill Klimm              Massachusetts Maritime Academy
Karen Kutkiewicz        First Coast Guard District
Edward LeBlanc          U.S. Coast Guard Sector Southeastern New England

Paul Locke              Assistant Commissioner, Massachusetts Department of Environmental
                        Protection
Bob McCabe              Boston Harbor Pilot
Youngmee Moon           U.S. Coast Guard Sector Southeastern New England

Roy Nash                Nash Maritime Consulting
John O'Keefe            Deepwater Wind
Richard Packard         Nuka Research



                                          A-2                                       USCG1875
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 201 of 261

Korrin Petersen         Buzzards Bay Coalition
Jonathan Schafler       First Coast Guard District

Matthew Stevens         Ballentines Boat Shop
Matthew Stuck           First Coast Guard District
Brian Vahey             American Waterways Operators




                                          A-3                         USCG1876
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 202 of 261




                               A-4                              USCG1877
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 203 of 261


Appendix B




The workshop participants are local subject matter experts and these comments capture their
opinions and analysis, providing a general sense of the ideas discussed during the workshop. These
comments provide various perspectives representing widely different interests and should not be
construed to represent the views of or statements by the United States Coast Guard.



             Participant Comments on Trends in the Port and Existing Risk Mitigations



                                       Deep Draft Vessel Quality:

Trends/Observations:
   x    Close to 100% of deep drafts are in excellent condition and have qualified crews.
   x    Most deep draft vessels are foreign flagged. In very rare cases, language can be an issue.
   x    Manning requirements depend on flag state, vessel type and size.
   x    Wind farm development may increase the number of deep draft vessels. These vessels will likely
        be required to meet the same material condition as existing deep draft vessels.
   x    Integrated Tug/Barges (ITBs) operating on Buzzards Bay are less than 1600 gross tons.
   x    Articulated Tug/Barges (ATBs) operating on Buzzards Bay are greater than 1600 gross tons.
   x    ITBs and ATBs make up approximately 63% of tug/barge traffic.
   x    In general, ITBs and ATBs are in excellent shape. Oil companies demand it.
   x    ITBs and ATBs meet safety standards comparable to those for deep draft ships.
   x    Tugs and barges have fewer crewmembers than deep draft ships.

Existing Mitigations:

   x    USCG Port State Control vessel inspection program.
   x    USCG vessel inspection regulations.
   x    Tankers and tank barges are double hulled.
   x    Pilotage, tug escorts, and marine credentialing requirements.
   x    Escort tugs are required for vessels transporting petroleum products.




                                                     B-1

                                                                                                 USCG1878
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 204 of 261

                                      Shallow Draft Vessel Quality:

Trends/Observations:
   x    Smaller vessels require smaller crews.
   x    Traditional tug and tows (wire boats) are typically in very good condition.
   x    Large yachts, which are often foreign owned and registered, are in very good material condition,
        but the crew may not be adequately trained and qualified. The number of large yachts is
        increasing.
   x    Cargo (gasoline, rock, etc.) is transported from New Bedford across Buzzards Bay to the
        Elizabeth Islands and to Vineyard Sound through Quick’s Hole, and to the islands of Nantucket
        and Martha’s Vineyard through Woods Hole Passage. Some small harbor tugs with fuel barges
        do not have the same inspection or credentialing requirements as the larger coastal tugs/barges.
   x    Some vessels in this category do not meet vessel quality standards of deep draft vessels.
   x    Towing vessels are only required to have 1 crew member standing watch on the bridge. Towing
        vessel companies often elect to have 2 crew members on the bridge when transiting the
        assessment area.


Existing Mitigations:
   x    Escort tugs and pilotage requirements.
   x    Extensive inspection requirements, including newly implemented Subchapter M. Most of the
        operators in the study area have been following these strict inspection requirements before
        Subchapter M was implemented.
   x    Strict licensing and training requirements for operators including refresher training.



                                   Commercial Fishing Vessel Quality:

Trends/Observations:
   x    The fishing fleet is the focus of an oil spill reduction effort related to bilge oil discharges in New
        Bedford Harbor.
   x    Not as well maintained or crewed as the shallow and deep draft vessel categories.
   x    Although most of the larger fishing vessels are homeported in, and only transit through the study
        area en route to/from offshore fishing grounds, they still introduce risk to the waterway.
   x    The economics of the fishing industry limit maintenance and the number of crew.




                                                     B-2

                                                                                                     USCG1879
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 205 of 261



Existing Mitigations:
   x    US Army Corps of Engineers (USACE) Cape Cod Canal Vessel Movement Reporting System
        (VMRS) vessel traffic controllers report safety discrepancies to authorities.
   x    New Bedford Harbor has a committee dedicated to fishing vessel safety.
   x    All agencies have been working together and focusing on fishing vessels for the last 2 years.
        Activities have included educational outreach and better enforcement of existing regulations.
   x    Vessels participating in the Federal Fishery Observer program must meet all safety requirements.
   x    The assessment area has a dedicated USCG commercial fishing vessel safety inspector.
   x    The fishing fleet is the focus of an oil spill reduction effort related to bilge oil discharges in New
        Bedford harbor.


                                           Small Craft Quality:

Trends/Observations:
   x    Recreational vessel quality is average.
   x    The recreational boating safety education system is generally inadequate.
   x    90% or more of USCG’s search and rescue cases involve recreational boaters. During the busy
        season (Memorial Day to Labor Day), search and rescue cases average 30-40 each weekend.
   x    All of east and northeast Buzzards Bay, including Quicks Hole, Woods Hole, and Robinsons
        Hole, are popular areas for recreational boaters.


Existing Mitigations:
   x    Massachusetts requires a boating safety class for operators from 12 to 15 years old.
   x    The Power Squadron offers boating safety classes and safety pamphlets.
   x    The USCG has a strong presence in the recreational boating community, mainly through the
        USCG Auxiliary, who are very active in the area and promote boating safety through outreach,
        education, voluntary inspections, and a recently started paddle craft (kayaks, canoes, paddle
        boards, etc.) safety program.

                                     Volume of Commercial Traffic:

Trends/Observations:
   x    Not all commercial traffic in Buzzards Bay continues through the Cape Cod Canal. Larger
        fishing vessels tend to transit via Woods Hole, Quicks Hole or Robinsons Hole.



                                                     B-3

                                                                                                     USCG1880
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 206 of 261


   x    In 2013, 10 million short tons of cargo were shipped through the Cape Cod Canal. This
        decreased to 6 million short tons in 2016.
   x    Total transits through the Cape Cod Canal: 2011: 3,000; 2012: 3895; 2013: 4813; 2014: 2856;
        2015: 1600; 2016: 1836. There are approximately 13 commercial transits through Cape Cod
        Canal per day. Combined with non-commercial traffic, there are over 50 vessel transits of the
        Cape Code Canal per day.
   x    Commercial traffic through the Cape Cod Canal is consistent throughout the year. Gasoline is
        predominantly shipped the summer, and heating oil in the winter.
   x    Increased cruise ship traffic (20-30 ships) from September to November.
   x    Increased commercial traffic in/out of New Bedford from October to March.
   x    Commercial waterway users have not experienced delays due to traffic.
   x    The Cape Cod Canal infrastructure is adequate for current traffic volumes.


Existing Mitigations:
   x    USACE Cape Cod Canal controls commercial vessel traffic.

                                     Volume of Small Craft Traffic:

Trends/Observations:
   x    Cuttyhunk Island receives approximately 5,000 boats throughout the 80-day boating season.
        Traffic is extremely heavy, and infrastructure isn’t adequate. A fireworks event recently attracted
        an additional 600 people to the island.
   x    Very heavy recreational traffic throughout the entire assessment area, but it’s seasonal.
   x    Traffic generally flows from the mainland to the southern islands, and often crosses the traffic
        lanes used by larger commercial traffic.

Existing Mitigations:

   x    Participants reviewed existing mitigations listed in the PAWSA guide; no additional existing
        mitigation were discussed.


                                                  Traffic Mix:

Trends/Observations:
   x    The assessment area experiences a heavy mix of recreational, fishing and commercial vessel
        traffic. There are close interactions between large commercial vessels and recreational/fishing
        vessels.


                                                      B-4

                                                                                                    USCG1881
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 207 of 261


   x    Recreational fishing vessels routinely fish in the navigational channel.
   x    There are areas where large sailing regattas take place; sailboats cross commercial traffic lanes in
        order to reach the regatta areas.
   x    Participation in the Cape Cod Canal Vessel Movement Reporting System (VMRS) only applies to
        vessels greater than 65 feet.
   x    The increasing popularity of and access to paddle craft has resulted in higher paddle craft use in
        the area; mostly seasonal.


Existing Mitigations:
   x    USACE Cape Cod Canal VMRS.
   x    Recommended Vessel Routes have been established and are plotted on navigational charts.


                                               Congestion:

Trends/Observations:
   x    Seasonal congestion, consistent with comments included in the “Volume of Commercial Traffic”
        category.
   x    As recreational fishing tends to follow tidal movement, there is more vessel traffic an hour before
        and after slack water.
   x    Most waterway users try to avoid strong currents and transit during slack water.
   x    Congestion increases during the recreational boating season.


Existing Mitigations:
   x    USACE Cape Cod Canal VMRS.

                                                  Winds:

Trends/Observations:
   x    Prevailing southwest winds in the summer, and prevailing northwest winds in the winter.
   x    Southwest winds create a long fetch on the bay.
   x    Winds are well forecasted, and can exceed 20 knots several times per month.
   x    The area is known for rapidly changing winds.
   x    A National Oceanic Atmospheric Administration (NOAA) Physical Oceanographic Real-Time
        System (PORTS) system has not been established in the area.


Existing Mitigations:


                                                    B-5

                                                                                                   USCG1882
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 208 of 261


   x    Weather forecasts are readily available and adequate.
   x    Pilots have self-imposed wind restrictions. For example, they won’t transit the hurricane barrier
        in New Bedford during high winds.


                                           Water Movement:

Trends/Observations:
   x    Cape Cod Canal diurnal tidal currents are in excess of 5 knots on a daily basis. There are
        horsepower restrictions for various current/tide stages. Currents affect vessel maneuverability
        and transit times through the Canal, but vessel traffic interactions in the Canal are well managed.
   x    All holes in the Elizabeth Island chain experience strong currents and large standing waves.
   x    Most vessels transit during slack water to avoid strong currents.
   x    A northwest breeze and incoming tide creates challenging navigational conditions at the passages
        through the Elizabeth Islands
   x    In locations where rivers meet the Bay, river currents and opposing winds form a dangerous
        combination.


Existing Mitigations:
   x    Tide and current predictions are readily available and adequate.
   x    Wave buoy in Cape Cod Bay.

                                         Visibility Restrictions:

Trends/Observations:
   x    Winds and tides affect fog location and duration. Fog generally lasts for less than 24 hours.
   x    The Elizabeth Islands can serve as a fog boundary, with fog most likely from May to June.


Existing Mitigations:
   x    Sound signals, which are increasingly becoming mariner activated rather than automatic.
   x    Army Corps may restrict vessel traffic in the Cape Cod Canal during periods of reduced visibility.

                                              Obstructions:

Trends/Observations:
   x    During cold years, ice can shut down or limit operations. Ice can pull out pilings, which float
        away and pose a risk to navigation. The upper bay (top 1/3) and Cape Cod Canal are most
        affected by ice.


                                                    B-6

                                                                                                  USCG1883
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 209 of 261



Existing Mitigations:
   x    Waterway users and the USCG communicate well when it comes to ice reporting. Industry will
        voluntarily cease operations if ice poses a major risk.
   x    Local notice to mariners and broadcast notice to mariners announce obstructions to mariners.

                                          Visibility Impediments:

Trends/Observations:
   x    The hurricane barrier in New Bedford obstructs visibility. It is approximately 20 feet tall.
   x    There are blind bends in the Cape Cod Canal. In certain locations, and depending upon vessel
        bridge height, background lighting on the banks of the Cape Cod Canal may affect visibility.
        This is usually associated with ongoing construction operations.
   x    The Cape Cod Canal walkway lights help with navigation, but the candle power was recently
        reduced. The reduced power is only an issue during restricted visibility.
   x    Two small bridges in Buttermilk Bay and Dartmouth affect small vessel visibility.
   x    Fort Phoenix parking lot lights in New Bedford obstruct visibility.
   x    Background lighting generally impedes visibility along the entire Buzzards Bay shoreline.


Existing Mitigations:
   x    USACE Cape Cod Canal VMRS.
   x    New Bedford Police boats will give traffic reports near the hurricane barrier. They will block
        small vessel traffic to facilitate a commercial transit if necessary.


                                                Dimensions:

Trends/Observations:
   x    Vessel interactions are carefully coordinated in the Cape Cod Canal due to the narrow channel
        (600 feet wide). There are several areas where meeting and overtaking are not allowed.
   x    Meeting in the New Bedford channel is discouraged and often dangerous for large vessels.
   x    Quicks Hole and Woods Hole are narrow, and large vessels avoid meeting.
   x    Cuttyhunk Island is federal harbor of refuge, but is a small and shallow harbor, with a narrow
        approach channel that can wash out in storms.


Existing Mitigations:
   x    USACE Cape Cod Canal VMRS.


                                                     B-7

                                                                                                  USCG1884
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 210 of 261


   x    Escort tugs help large vessels make turns.

                                                 Bottom Type:

Trends/Observations:
   x    Numerous rocks and ledges all along the New Bedford channel.
   x    The assessment area is generally rocky with a hard bottom including significant reefs and ledges
        at the southwest entrance, e.g., Sow and Pigs and Hens and Chickens reefs.
   x    The only soft bottoms are near the mouths of rivers, harbors, and the Cape Cod Canal, however
        the Canal has hard, rocky edges.
   x    A number of vessels have grounded on Cleveland Ledge, which lies near the entrance to the Cape
        Code Canal.
   x    A map of vessel groundings can be found at www.buzzardsbay.org and
        www.northeastoceandata.org.
   x    All the holes along the Elizabeth Islands chain have a hard bottom.


Existing Mitigations:
   x    Massachusetts Coastal Zone Management has completed bottom surveys using Side Scan Sonar
        in approximately 80% of Buzzards Bay. They are expanding the survey work to shallower
        waters.
   x    USACE routinely surveys and dredges areas of the Cape Cod Canal, especially areas prone to
        shoaling.

                                                 Configuration:

Trends/Observations:
   x    The approach to New Bedford Harbor has sharp turns.
   x    Woods Hole has sharp bends.
   x    The entrance to Westport River has a fishhook bend and bridge.
   x    The Cape Cod Canal has many sharp bends.


Existing Mitigations:
   x    USACE Cape Cod Canal VMRS.
   x    Pilotage requirements and escort tugs
   x    Bridge-to-bridge radio call-in points.
   x    Commercial traffic makes regular security broadcasts to announce their location to other vessels.


                                                      B-8

                                                                                                USCG1885
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 211 of 261



                                            Personnel Injuries:

Trends/Observations:
   x    There have been 3 cruise ships accidents in the assessment area: Pilgrim Bell (1985), Bermuda
        Star (1990), and Queen Elizabeth II (1992). There were no serious injuries.
   x    Local ferries and smaller cruise line vessels transit the area, but carry less than 149 people.
   x    Larger passenger vessels (up to 500 people) transit through the assessment area in the fall.
   x    There are small vessels that offer several Cape Cod Canal tours per day.
   x    The Massachusetts Maritime Academy training ship, which is homeported near the entrance to
        the Canal, can carry up to 710 people, and usually makes 2 or 3 transits per year.


Existing Mitigations:
   x    The Massachusetts Maritime Academy training ship takes full time doctors and nurses on its
        training cruise. They also complete drills with the USCG.
   x    The multi-agency Buzzards Bay Task Force, coordinated through Sector Southeastern New
        England, is a force multiplier that responds to maritime emergencies in Buzzards Bay. It has
        significantly improved cooperation and coordination. Since the inception of the task force, time
        of emergency notification to agency response assets on scene has decreased by an average of 25
        minutes.
   x    Mariners complete emergency training and man overboard drills. They also participate in
        largescale exercises run by government organizations.
   x    Security drills also include aspects of personnel injuries.
   x    Escort tugs must have firefighting capabilities.

                                          Petroleum Discharge:

Trends/Observations:
   x    Most tankers are capable of carrying greater than 40,000 gross dead weight tons. However, draft
        restrictions in the Cape Cod Canal limit cargo to less than that.
   x    Approximately 2-3 million tons of gasoline is shipped through the Cape Cod Canal each year.


Existing Mitigations:
   x    Tankers and tank barges are double-hulled.




                                                     B-9

                                                                                                    USCG1886
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 212 of 261


   x    Pilotage requirements and escort tugs help prevent petroleum spills. Prevention is better than
        response. Escort tugs help if the primary vessel has a casualty. Escort tugs also have firefighting
        capability.
   x    Massachusetts provides local officials with equipment and training. Oil spill training has been
        completed with every Buzzards Bay community (167 first responders).
   x    Massachusetts Maritime Academy has an oil spill simulator, and they’ve added real-time current
        sensors in the Cape Cod Canal to improve spill modeling.
   x    U.S. Coast Guard has an oil spill response structure along with a spill response team (Atlantic
        Strike Team) located at Fort Dix, NJ, immediately deployable to Buzzards Bay.
   x    There are Geographic Response Plans, which are tested regularly.
   x    The Area Contingency Plan was updated in August 2015. A portion of the plan is exercised each
        year.
   x    Every Buzzard Bay community has a 20 foot response trailer with 1000 feet of boom. There is
        also 1000 feet of ocean-going boom staged at the Massachusetts Maritime Academy and in New
        Bedford.
   x    Many Oil Spill Response and Removal Organizations (OSRO) have equipment staged up and
        down the coast.



                                     Hazardous Materials Release:

Trends/Observations:
   x    Hazardous cargos are transported through the study area. They include organic solvents, sodium
        hydroxide, and an occasional chlorine barge. Approximately 1 million tons of Chemicals and
        Related Products were shipped through the Cape Cod Canal in 2016 according to the USACE
        Navigation Data Center, Waterborne Commerce Statics Center. Shipment of Ethanol was
        discussed, however, for the purposes of the workshop discussions Ethanol was considered a
        petroleum product and not a hazardous materials.
   x    Hazardous materials are only transported on tank barges, not tank ships.
   x    More data is needed to determine what types of hazardous cargo are transported through the
        waterway and what the Hazardous Material Release risks are.


Existing Mitigations:
   x    Massachusetts has a hazmat response structure with a marine component.
   x    U.S. Coast Guard has a hazmat response structure along with a hazmat response team (Atlantic
        Strike Team) located at Fort Dix, NJ, immediately deployable to Buzzards Bay.

                                                   B-10

                                                                                                  USCG1887
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 213 of 261


   x    Many Oil Spill Response and Removal Organizations (OSRO) (which include hazmat) have
        equipment staged up and down the coast.




                                                  Mobility:

Trends/Observations:
   x    The Cape Cod Canal is vulnerable to marine accidents, and the waterway has closed due to
        previous casualties. However, the impact was reduced by rerouting traffic around Cape Cod.
   x    A port closure in New Bedford would have a significant impact because there are no alternate
        routes. This would greatly impact the fishing industry.


Existing Mitigations:
   x    If a waterway is closed, vessel traffic can be rerouted.
   x    All parties involved with a closure communicate effectively.
   x    Commercial vessels have salvage plans that are approved by the USCG.
   x    USCG Marine Transportation System Recovery Unit, which works to reopen waterways affected
        by natural or manmade incidents.
   x    USACE Cape Cod Canal VMRS.
   x    Pilot requirements and escort tugs.



                                              Health and Safety:

Trends/Observations:
   x    The area is densely populated, and an incident could affect more than 150,000 people.
   x    There are only two highway bridges and one railroad bridge for evacuating Cape Cod.
   x    More data is needed to determine what types of hazardous cargo is transported through the
        waterway and what the health and safety risks are.
        .


Existing Mitigations:
   x    Pilotage requirements and escort tugs.
   x    The Buzzards Bay Coalition has collected a lot of scientific data, which supports a better
        response.
   x    Response to a hazardous material release is included in the area contingency plan.

                                                    B-11

                                                                                                     USCG1888
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 214 of 261


   x    Local responders are trained for hazardous material responses, and their capability has improved
        in recent years.


                                              Environmental:


Trends/Observations:
   x    Buzzards Bay is designated an Estuary of National Significance. With the exception of the
        hurricane barrier protecting New Bedford harbor, the Buzzards Bay shoreline is natural habitat.
        The Buzzards Bay shoreline is important to many sensitive and threatened species.


Existing Mitigations:
   x    NOAA performs tactical modeling. The University of Massachusetts-Dartmouth also performs
        modeling.
   x    Shoreline preservation and restoration projects help make shorelines more resilient.
   x    NOAA has environmental indices that are helpful for planning responses.


                                            Aquatic Resources:


Trends/Observations:
   x    There are multiple species of finfish, shellfish, and crustaceans harvested year-round.
   x    Aquaculture, recreational and commercial fishing is extremely important to the local economy.
   x    The aquaculture industry is growing.
   x    An oil spill could close shellfish beds for up to a year.
   x    Fishing vessels transit through Buzzards Bay to fish offshore.


Existing Mitigations:
   x    Mitigations for aquatic resources are the same as those listed in the Environmental risk factor
        category.

                                                 Economic:

Trends/Observations:
   x    An economic impact study was completed for the Port of New Bedford in 2016. Seafood
        contributes approximately 90% or $9.8 billion to the regional economy.




                                                    B-12

                                                                                                  USCG1889
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 215 of 261


   x    A major oil spill would significantly impact vacation rentals, the scallop industry, and the
        clementine industry, which has been transporting fresh fruit into New Bedford Harbor.
   x    If an oil spill were to occur in Buzzards Bay, it would greatly impact Cape Cod and the
        surrounding islands.


Existing Mitigations:
   x    Aquaculture operations are very conservative with regard to closures for incidents that could
        affect seafood safety or quality. They will only reopen once conditions are demonstrated to be
        safe. They also keep great records in order to seek reimbursement following an incident.
   x    Commercial vessels have salvage plans and contracts.
   x    U.S. Coast Guard has contracts with oil spill removal organizations (OSROs) and access to Coast
        Guard National Strike Force for spill response.
   x    USCG Marine Transportation System Recovery Unit (MTSRU) monitors the economic impacts
        of a port closure.




                                                   B-13

                                                                                                   USCG1890
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 216 of 261




                               B-14

                                                                USCG1891
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 217 of 261



Appendix C


The below is a list of additional risk mitigation strategies workshop participants identified,
discussed and evaluated.. The recommended additional risk mitigation strategies listed throughout
this Appendix are not ranked in any order of priority and should not be construed to represent the
views of or statements by the United States Coast Guard, nor reflect a consensus of the workshop
participants.
                                 Additional Risk Mitigation Strategies

Commercial Fishing Vessel Quality:

   x    Establish a bilge oil reclamation/recovery facility in New Bedford Harbor.
   x    Create State and local regulations governing bilge oil retention and disposal on fishing vessels.
   x    Enhance Federal and State enforcement of bilge oil/pollution regulations.
   x    Increase community outreach efforts and provide educational materials to improve commercial
        fishing vessel owners/operators understanding of Federal and State oil pollution regulations.
   x    Improve dialogue and communications between commercial fishing vessel operators and other
        waterway users and stakeholders.
   x    Mandatory licensing for commercial fishing vessels operators.
   x    Mandatory inspections for commercial fishing vessels.
   x    Increase education and outreach to commercial fishing vessel operators.
   x    Stronger enforcement of existing Federal and state regulations.

Water Movement:

   x    Establish a National Oceanic Atmospheric Administration (NOAA) Physical Oceanographic
        Real-Time System (PORTS) system.
   x    Establish weather data buoys that are Automatic Identification System (AIS) capable and
        disseminate real-time environmental data directly to the mariner using AIS.
   x    Improve tide and tide current predictions and accuracy by collecting more data.
   x    Increase the number of real-time environmental data sensors.
   x    Expand the number of Aids to Navigation (ATON).
   x    Increased use of AIS ATON.
   x    Place more weather data buoys throughout the bay.
   x    Install a wave buoy at Buzzards Bay tower.
   x    Install a tide meter for the Cape Cod Canal at the Massachusetts Maritime Academy.
   x    Increase underwater mapping/surveying of shallow areas of the bay
   x    Coordinate with academia to improve tide and current modeling.
                                                   C- 1
                                                                                                  USCG1892
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 218 of 261

Petroleum Discharge:

   x    Expand the number of Geographic Response Plans.
   x    Improve and test Geographic Response Plans.
   x    Increase the number of crew members required on towing vessels. (It was noted that the new
        “Subchapter M” regulations that will start to be enforced in the summer of 2018 may already
        address this mitigation.)
   x    Gain Federal support of the Massachusetts Oil Spill Prevention Act (MOS3A)tug escort
        requirements.
   x    Increase equipment/resources and training for responding to an oil spill.
   x    Increase contingency planning and the frequency of table top drills.
   x    Conduct more large scale oil spill response exercises.
   x    Conduct routine sampling of vessel cargo and bilges.
   x    Increase public outreach on oil spill endpoints to better protect sensitive habitats.
   x    Improve data collection, coordination and sharing between Federal and State authorities.
   x    Improve Natural Resource Damage Assessment coordination and planning between Federal and
        State authorities.
   x    Upgrade the Cape Cod Canal Vessel Movement Reporting System (VMRS) to an active Vessel
        Traffic Management system with the authority to control vessel movements and ensure vessels
        remain in the channel.
   x    Record VMRS interventions and actions to provide lessons learned.
   x    Identify areas where vessels are deviating from established channels and determine if ships are
        entering areas to be avoided, compile data on “out of channel” incidents.
   x    Establish a National Oceanic Atmospheric Administration (NOAA) Physical Oceanographic
        Real-Time System (PORTS) system.
   x    Place more weather data buoys throughout the bay.



Hazardous Materials Release:

   x    Conduct a hazardous material commodity flow study.
   x    Increase contingency planning and the frequency of table top drills.
   x    Increase the number of crew members required on towing vessels.
   x    Establish weather data buoys that are AIS-capable and disseminate real-time environmental data
        directly to the mariner using AIS.




                                                     C- 2
                                                                                                   USCG1893
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 219 of 261




Health and Safety:

   x    Expand the number of Geographic Response Plans.
   x    Continue to improve and test Geographic Response Plans.
   x    Conduct a hazardous material commodity flow study
   x    Identify specific populations/communities that are at risk in coastal areas.
   x    Practice evacuation drills and complete more tabletop exercises.
   x    Conduct routine sampling of vessel cargo and bilges.
   x    Install a wave buoy at Buzzards Bay tower.
   x    Establish a National Oceanic Atmospheric Administration (NOAA) Physical Oceanographic
        Real-Time System (PORTS) system.
   x    Increase public outreach and education.
   x    Increase contingency planning and the frequency of table top drills.
   x    Place more weather data buoys throughout the bay.
   x    Upgrade the Cape Cod Canal Vessel Movement Reporting System (VMRS) to an active Vessel
        Traffic Management system with the authority to control vessel movements and ensure vessels
        remain in the channel.
   x    Gain Federal support of the Massachusetts Oil Spill Prevention Act (MOSPA)tug escort
        requirements.




Environmental:

   x    Improve Natural Resource Damage Assessment coordination and planning between Federal and
        State authorities.
   x    Increase public outreach and training on oil spill response strategies and endpoints.
   x    Improve data collection and sharing between Federal and State authorities.
   x    Increase training on how to place off shore oil pollution containment boom.
   x    Increase contingency planning and the frequency of table top drills.
   x    Conduct a hazardous material commodity flow study
   x    Expand the use of AIS to broadcast environmental data.
   x    Increase offensive oil spill response capabilities and oil spill containment training.
   x    Conduct routine sampling of vessel cargo and bilges.

                                                    C- 3
                                                                                                 USCG1894
       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 220 of 261


   x    Create base line data of aquatic habitats and species to aid in pollution response operations.
   x    Increase the number of crew members required on towing vessels.
   x    Place more weather data buoys throughout the bay.
   x    Improve coordination between the scientific community and academic institutions.
   x    Prevent releases through active vessel traffic management and controls.
   x    Educate local officials and the public on cleanup priorities and expectations.
   x    Gain Federal support of the Massachusetts Oil Spill Prevention Act (MOSPA)tug escort
        requirements.




Aquatic Resources:

   x    Establish procedures for moving aquaculture products to areas unaffected by an incident.
   x    Place more weather data buoys throughout the bay.
   x    Conduct mapping of shell fish resources and their locations.
   x    Improved data collection and sharing between Federal and State authorities.
   x    Improve Natural Resource Damage Assessment coordination and planning between Federal and
        State authorities.
   x    Conduct a hazardous material commodity flow study
   x    Increase public outreach and training on oil spill response strategies and endpoints.
   x    Create base line data of aquatic habitats and species to aid in pollution response operations.
   x    Conduct routine sampling of vessel cargo and bilges.
   x    Gain Federal support of the Massachusetts Oil Spill Prevention Act (MOSPA)tug escort
        requirements.




Economic:

   x    Develop standard procedures for closing and reopening fisheries after an oil spill.
   x    Prepare a post spill fisheries management plan.
   x    Identify areas vulnerable to spills and prepare booming strategies to block them off.
   x    Ensure emergency response plans are up to date and accurate.




                                                    C- 4
                                                                                                   USCG1895
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 221 of 261


Appendix D
                    Navigation Charts with Participant Comments




                   Western Entrance to Buzzards Bay – Chart 13218




                                        D-1

                                                                     USCG1896
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 222 of 261



                       Quicks Hole - Chart 13230




                                 D-2

                                                                USCG1897
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 223 of 261



                       Woods Hole - Chart 13230




                                 D-3

                                                                USCG1898
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 224 of 261

                   New Bedford Harbor - Chart 13230




                                 D-4

                                                                USCG1899
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 225 of 261

                     Cleveland Ledge - Chart 13236




                                 D-5

                                                                USCG1900
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 226 of 261

                     Cape Cod Canal - Chart 13236




                                 D-6

                                                                USCG1901
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 227 of 261


Appendix E
                                              References


Massachusetts State Boating Laws
https://www.mass.gov/service-details/massachusetts-boating-law-summary-0

Massachusetts Oil Spill Prevention Act (MOSPA)
https://www.mass.gov/files/documents/2017/12/15/FS%20-%20Buzzards%20Bay%20Tug%20Escort.pdf

Massachusetts Department of Environmental Protection
https://www.mass.gov/orgs/massachusetts-department-of-environmental-protection

US Coast Guard - Vessel Inspection Regulations
http://www.ecfr.gov/cgi-bin/ECFR?page=browse

International Convention of Standards of Training, Certification and Watchkeeping (STCW)
http://www.imo.org/en/About/conventions/listofconventions/pages/international-convention-on-
standards-of-training,-certification-and-watchkeeping-for-seafarers-(stcw).aspx

US Coast Guard Vessel Traffic Services
https://www.navcen.uscg.gov/?pageName=vtsLocations

U.S. Navigation Rules
http://www.navcen.uscg.gov/?pageName=navRuleChanges

U.S. Army Corps of Engineers Regulatory Policies
http://www.usace.army.mil/Missions/

U.S. Army Corps of Engineers - Vessel Transit Statics
http://www.navigationdatacenter.us/

U.S. Army Corps of Engineers - Cape Cod Canal
http://www.nae.usace.army.mil/Missions/Recreation/Cape-Cod-Canal/

USCG Auxiliary Requirements for Recreational Boats
http://www.cgaux.org/boatinged/classes/2011/bss.php

State-Specific Boating Safety Requirements
http://www.americasboatingcourse.com/lawsbystate.cfm

National Oceanic and Atmospheric Administration, National Ocean Service
https://oceanservice.noaa.gov/

The American Waterways Operators
http://www.americanwaterways.com/

Life Lines Brochure - Safety Tips That Could Save Your Life
http://www.americanwaterways.com/commitment_safety/lifelines.pdf




                                                   E-1
                                                                                               USCG1902
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 228 of 261

Recreational Boating Safety - Accident Statistics
http://www.uscgboating.org/statistics/accident_statistics.php

American Canoe Association
http://www.americancanoe.org/




                                                   E-2
                                                                      USCG1903
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 229 of 261

Appendix F

                                   Abbreviations and Acronyms


ACP – Area Contingency Plan
AIS – Automated Identification System
ANPRM – Advance Notice to Proposed Rule Making
ATON – Aids to Navigation
BWI – Boating While Intoxicated
COTP – Captain of the Port
EPA – Environmental Protection Agency
GRP – Geographic Response Plans
GRS – Geographic Response Strategies
IMO – International Maritime Organization
MARAD – Maritime Administration
MOSPA – Massachusetts Oil Spill Prevention$ct
MTS – Marine Transportation System
MTSRU – Marine Transportation System Recovery Unit
NDG – National Dialogue Group
NEPA – National Environmental Policy Act
NMFS – National Marine Fisheries Service
NOAA – National Oceanic Atmospheric Administration
OCIMF – Oil Company International Marine Forum
OSLTF – Oil Spill Liability Trust Fund
OSRO – Oil Spill Response Organization
PAWSA – Ports and Waterways Safety Assessment
PDF – Personal Flotation Device
PSC – Port State Control
PORTS - Physical Oceanographic Real-Time System
RNA – Regulated Navigation Areas
SIRE – Ship Inspection Report Program
SOLAS – Safety of Life at Sea
STCW – Standards of Training, Certification and Watchkeeping
TMSA – Tanker Management Self-Assessment
TMSS – Towing Management Safety System
USACE – United States Army Corps of Engineers


                                                 F-1
                                                                      USCG1904
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 230 of 261

USCG - United States Coast Guard
VHF – Very High Frequency
VMRS – Vessel Movement Reporting System
VTM – Vessel Traffic Management
VTS – Vessel Traffic Service




                                          F-2
                                                                      USCG1905
          Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 231 of 261

                                   First Coast Guard District
                                           408 Atlantic Avenue
                                            Boston, MA 02110

                                         Prevention Division



Buzzards Bay Preemption Discussion Pre-Brief – 0800, 24 Jul 2017
Purpose:
Provide D1(d) with background and supporting information for 24 Jul call with DCO-d, DCMS-d, and
TJAG to best position the CG to address navigation safety and federal preemption issues associated with
the Buzzards Bay RNA.

BLUF: If regulatory action is required, pursue an A/NPRM that federally establishes MOSPA mandates,
adjusting course as needed according to the findings of the associated environmental study.

Regulated Navigation Area Courses of Action:
To address the current RNA, which principally applies to single hull barges, D1 has three basic NPRM
COAs:
    1.




Discussion:
While the VMRS requirements apply broadly, the remaining elements of the current RNA apply
exclusively to single hull barges, which no longer exist. As such, the only federally required “additive
safety” element is the CG-funded VMRS reporting system.




                                                 Page 1 of 3
                                                                                              USCG2001
    Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 232 of 261

                      First Coast Guard District
                             408 Atlantic Avenue
                              Boston, MA 02110




1



                                  Page 2 of 3
                                                                    USCG2002
          Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 233 of 261

                                  First Coast Guard District
                                          408 Atlantic Avenue
                                           Boston, MA 02110

Additional Significant Information:
  In the last 15 years, two studies have been completed to determine navigational risk in Buzzard’s
    Bay: a 2004 PAWSA initiated by the Coast Guard; and a more formal 'Buzzards Bay Risk
    Assessment' jointly commissioned and funded in January 2013 by of the State and CG.
    Additionally, in 2014 the CG completed a retroactive EA and FONSI.
  The PAWSA, Risk Assessment EA/FONSI will be reviewed for additional conclusions and
    general sufficiency.
  Three summative criticisms/concerns about any federal actions to change the Buzzards Bay
    regulatory status quo include:
          o Many industry stakeholders, including members of AWO, support MOSPA
               requirements because they provide relatively inexpensive layers of additional
               protection supporting good community relations. This view is held by the two largest
               petrochemical transporters, Bouchard (AWO member) & Rinehauer (withdrew from
               AWO), and McAlister which has the current assist-tug contract.
          o There have been no accidents and VMRS and tug escort costs are minimal – why roll
               back any protections?
          o Comparison with other locations: Prince William Sound, Puget Sound, and the
               Columbia River have additional navigation safety standards – Buzzards Bay should
               have like protection.
  Most specifically in August 2013, Sector SENE, seeking additional information to best inform
    the ANPRM, convened a structured Escort Tug Workgroup Meeting at the USACE CCC Field
    Office. The key meeting takeaway was that removing escort tug requirements would face
    extreme opposition because:
          o Historically, two Army Corps boats were stationed at the west end of the Canal to provide
               assistance and added navigation safety protection. Since these are no longer there, many
               view the escort tugs as now filling this role.
          o Escort Tug data patterns indicate some reliance on escort tugs. According to MA DEP
               annual reports to the legislature, in 2012 8% (51) of 643 escort tug sorties actually
               requested by the carrier to provide assistance (awaiting 2013-16 data from MA DEP). The
               metric itself is objective, but the implied correlation to Casualty Prevention is both
               subjective and difficult to refute.
    Since 2005, MISLE includes 205 marine casualties investigated in Buzzards Bay. 18 of those
       involved a barge, 5 of those involved a tank barge as follows, only the first of which may
       potentially have benefitted from an assist tug (not required under MOSPA for that transit):
          o May 2016: ATB BARRY SILVERTON and barge FIGHT ALS (empty), transiting the
               Canal allided with the port quarter of the moored tug INDEPENDENCE, damaging both
               vessels. Incident attributed to lack of familiarity by the pilot and current in the canal.
          o August 2016: Minor oil discharge from Barge MEROPA 900. Improper tankerman ops.
          o January 2013: The passenger ship NORTHERN STAR, while attempting to board a pilot,
               collided with the Barge PENN NO 80 (undamaged).
          o February 2008: Barge MEROPA 900 discharged 1 gallon during fueling.
          o March 2006: A fishing vessel (at fault) collided with an empty asphalt (undamaged) barge
               pushed in the notch by UTV EVERLAST in reduced visibility within the canal.




                                                Page 3 of 3
                                                                                            USCG2003
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 234 of 261




                                                                USCG2037
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 235 of 261




                                                                USCG2038
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 236 of 261
USCG2039




                                                                     USCG2039
                  Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 237 of 261




                  ƵǌǌĂƌĚƐĂǇtĂǇ&ŽƌǁĂƌĚ
                       ƌŝĞĨKďũĞĐƚŝǀĞƐ

            hŶĚĞƌƐƚĂŶĚƌĞŐƵůĂƚŽƌǇŚŝƐƚŽƌǇĂŶĚďĂĐŬŐƌŽƵŶĚŽĨ
             ƵǌǌĂƌĚƐĂǇ͘

            ŝƐĐƵƐƐĐƵƌƌĞŶƚƐƚĂƚƵƐ ŽĨƚŚĞtĂƚĞƌǁĂǇ͘

            ZĞǀŝĞǁϭWůĂŶŶĞĚKƐ͘
USCG2045




                               'UDIW 3UH'HFLVLRQDO0DWHULDO                          ϭ
                        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 238 of 261




                 ϭϵϲϵͲ ϮϬϬϰ͗ƵǌǌĂƌĚƐĂǇ,ŝƐƚŽƌǇ
            ^ŝŶĐĞϭϵϲϵƵǌǌĂƌĚƐĂǇŚĂƐĞǆƉĞƌŝĞŶĐĞĚϲƐŝŐŶŝĨŝĐĂŶƚŽŝůƐƉŝůůƐ͕
             ĂŶĚŝŶϭϵϴϱǁĂƐĚĞƐŝŐŶĂƚĞĚĂEĂƚŝŽŶĂůƐƚƵĂƌǇ͘

            DŽƐƚƌĞĐĞŶƚƐŝŐŶŝĨŝĐĂŶƚŽŝůƐƉŝůůǁĂƐŝŶϮϬϬϯĨƌŽŵƚŚĞŽƵĐŚĂƌĚͲ
             ϭϮϬƚĂŶŬďĂƌŐĞ ƌĞůĞĂƐŝŶŐϵϴ͕ϬϬϬŐĂůůŽŶƐŽĨEŽ͘ϲĨƵĞůŽŝů͘

            /ŶϮϬϬϯ͕'ƚŚĞŶĐŽŶĚƵĐƚĞĚĂWŽƌƚƐĂŶĚtĂƚĞƌǁĂǇƐ^ĂĨĞƚǇ
             ƐƐĞƐƐŵĞŶƚ;Wt^ͿǁŚŝĐŚƌĞĐŽŵŵĞŶĚĞĚsDZ^ͬƚƵŐĞƐĐŽƌƚƐͬ
             ƌĞĐŽŵŵĞŶĚĞĚƌŽƵƚĞƐͬĂŶĚĞŶŚĂŶĐĞĚĐƌĞǁƌĞƋƵŝƌĞŵĞŶƚƐ͘

            /ŶϮϬϬϰ͕ƚŚĞDĂƐƐĂĐŚƵƐĞƚƚƐKŝů^ƉŝůůWƌĞǀĞŶƚŝŽŶĐƚ;DK^WͿǁĂƐ
             ƉĂƐƐĞĚ͕ĂƐƚĂƚĞůĂǁƚŚĂƚĞŶĚĞĂǀŽƌĞĚƚŽƌĞŐƵůĂƚĞŵƵůƚŝƉůĞ
             ĂĐƚŝǀŝƚŝĞƐǁŝƚŚŝŶƚŚĞŽĂƐƚ'ƵĂƌĚ͛ƐĂƵƚŚŽƌŝƚǇ͘
USCG2046




                                                                'UDIW IRULQWHUQDOUHYLHZRQO\   Ϯ
                        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 239 of 261



               ϮϬϬϱͲ ϮϬϭϭ͗ƵǌǌĂƌĚƐĂǇ>ŝƚŝŐĂƚŝŽŶ
            /ŶϮϬϬϱ͕ƚŚĞh͘^͘ƐƵĞĚDĂƐƐĂĐŚƵƐĞƚƚƐŽǀĞƌDK^WƚŽĚĞƚĞƌŵŝŶĞ
             ƐƵƉƌĞŵĂĐǇŽĨ'ƌĞŐƵůĂƚŝŽŶƐŽǀĞƌƐƚĂƚĞƌĞŐƵůĂƚŝŽŶƐ͘ tKǁĂƐ
             ƉĞƌŵŝƚƚĞĚƚŽũŽŝŶƚŚĞh͘^͘ŝŶƚŚĂƚƉƌĞĞŵƉƚŝŽŶůĂǁƐƵŝƚ͘

            /ŶϮϬϬϳ͕'ŝƐƐƵĞĚZEƚŝƚůĞĚ͞^ƉĞĐŝĂůƵǌǌĂƌĚƐĂǇZĞŐƵůĂƚŝŽŶ͟
             ƌĞƋƵŝƌŝŶŐĞƐĐŽƌƚƚƵŐƐĂŶĚŝŶĚĞƉĞŶĚĞŶƚƉŝůŽƚĂŐĞĨŽƌƐŝŶŐůĞͲŚƵůů
             ďĂƌŐĞƐĂŶĚĞƐƚĂďůŝƐŚĞĚƚŚĞsĞƐƐĞůDŽǀĞŵĞŶƚZĞƉŽƌƚŝŶŐ^ǇƐƚĞŵ
             ;sDZ^Ϳ͘

            /ŶϮϬϭϭ͕ŽƵƌƚŽĨƉƉĞĂůƐ ĨŽƵŶĚƚŚĂƚƚŚĞϮϬϬϳZEŚĂĚĂĨĂƚĂů
             EWĨůĂǁ ĂŶĚůŝĨƚĞĚĐŽƵƌƚŽƌĚĞƌĞŶũŽŝŶŝŶŐDK^WĞŶĨŽƌĐĞŵĞŶƚ͘
             dƵŐĂŶĚďĂƌŐĞƐĐĂƌƌǇŝŶŐϲ͕ϬϬϬŽƌŵŽƌĞďĂƌƌĞůƐŽĨŽŝůƐƚŝůůƌĞƋƵŝƌĞĚ
             ƚŽĞŵƉůŽǇĂŶĞƐĐŽƌƚƚƵŐǁŚŝůĞƚƌĂŶƐŝƚŝŶŐƵǌǌĂƌĚƐĂǇ͘
USCG2047




                                                                'UDIW IRULQWHUQDOUHYLHZRQO\   ϯ
                        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 240 of 261



                ϮϬϭϭͲ ϮϬϭϳ͗ƵǌǌĂƌĚƐĂǇ>ŝƚŝŐĂƚŝŽŶ
            /ŶϮϬϭϯ͕ϭŝƐƐƵĞĚEWZDƌĞƋƵĞƐƚŝŶŐĐŽŵŵĞŶƚƐŽŶ͚ty
             ĐŽŶĚŝƚŝŽŶĂů͛ƚƵŐĞƐĐŽƌƚƐ͕ŝŶĚĞƉĞŶĚĞŶƚƉŝůŽƚĂŐĞ͕ĂŶĚĂŵĞŶĚŝŶŐƚŚĞ
             sDZ^ƉŽƉƵůĂƚŝŽŶƚŽŽŶůǇŽŝůůĂĚĞŶďĂƌŐĞƐ͘

            /ŶϮϬϭϰ͕ϭƌĞůĞĂƐĞĚƌĞƚƌŽĂĐƚŝǀĞĞŶǀŝƌŽŶŵĞŶƚĂůĂƐƐĞƐƐŵĞŶƚĂŶĚ
             &ŝŶĚŝŶŐŽĨEŽ^ŝŐŶŝĨŝĐĂŶƚ/ŵƉĂĐƚĂƚƚĞŵƉƚŝŶŐƚŽĐƵƌĞEWĨůĂǁ
             ĨƌŽŵϮϬϭϭĐŽƵƌƚĚĞĐŝƐŝŽŶ͘

            ^ŝŶĐĞ:ĂŶƵĂƌǇϮϬϭϱ͕ĂůůƚĂŶŬďĂƌŐĞƐĂƌĞĚŽƵďůĞͲŚƵůůĞĚĚƵĞƚŽ
             KW͕ĂŶĚƚƵŐĞƐĐŽƌƚƉƌĞĞŵƉƚŝŽŶƌĞŵĂŝŶƐŽŶůǇŝƐƐƵĞŝŶĚŝƐƉƵƚĞ͘

            ĨƚĞƌϮϬϭϱ͕ĐŽƵƌƚƐƚĂƚƵƐŚĞĂƌŝŶŐ͕ƚŚĞůŝƚŝŐĂƚŝŽŶŚĂƐďĞĞŶŝŶĂĐƚŝǀĞ
             ƐŝŶĐĞůĞĂǀŝŶŐƚŚĞŝƐƐƵĞŽĨƉƌĞĞŵƉƚŝŽŶƵŶƐĞƚƚůĞĚ͘

            DĂƐƐĂĐŚƵƐĞƚƚƐŚĂƐďĞĞŶŵĂŝŶƚĂŝŶŝŶŐĚĂƚĂŽŶƚŚĞŝŶƐƚĂŶĐĞƐ
USCG2048




             ǁŚĞƌĞĞƐĐŽƌƚƚƵŐƐĂƌĞĞŶŐĂŐĞĚ͘;ĂƚĂƐĞƚ͗ϮϬϭϭͲϮϬϭϳͿ
                                                                'UDIW IRULQWHUQDOUHYLHZRQO\   ϰ
                        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 241 of 261




               ϮϬϭϭͲϮϬϭϳ͗DdƵŐƐƐŝƐƚ^ƵŵŵĂƌǇ
              KŶĂǀĞƌĂŐĞϲϵϬůŽĂĚĞĚƚƵŐͬďĂƌŐĞƚƌĂŶƐŝƚƐƉĞƌǇĞĂƌƚŚĂƚƌĞĐĞŝǀĞ
               ĂŶĞƐĐŽƌƚƚƵŐ;ĨƌŽŵh^Ϳ͘

              DWƌĞƉŽƌƚĞĚϰϭĂƐƐŝƐƚƐŽƌƌŽƵŐŚůǇϲйŽĨǇĞĂƌůǇƚƌĂŶƐŝƚƐĂƌĞ
               ƉŚǇƐŝĐĂůůǇĞŶŐĂŐĞĚďǇĞƐĐŽƌƚƚƵŐƚŽƌĞŶĚĞƌĂŝĚ;ƐƚĞĞƌŝŶŐ͕ƉŽǁĞƌ͕
               ƐƚĞĂĚǇŝŶŐďĂƌŐĞ͕ǁĞĂƚŚĞƌ͕ĂƐƐŝƐƚĂŶĐĞŝŶĐĂƐƵĂůƚǇͿ͘

              ϭϭƵŶŝƋƵĞD/^>ĐĂƐĞƐŝŶǀŽůǀĞƚƵŐĞƐĐŽƌƚĂƐƐŝƐƚĂŶĐĞĚƵƌŝŶŐ
               ĐĂƐƵĂůƚǇ͘

              ΕϭϬϯŝŶƐƚĂŶĐĞƐǁŚĞƌĞĞƐĐŽƌƚƚƵŐǁĂƐŵĂĚĞĨĂƐƚƚŽƉƌŽǀŝĚĞ
               ƉŽǁĞƌŽƌƐƚĞĞƌŝŶŐĂƐƐŝƐƚ ƚŚƌŽƵŐŚƚƌĂŶƐŝƚ͘

              EŽŶͲŽŝů ĂƐƐŝƐƚƐŝŶĐůƵĚĞ͗ϭϯĐĞŵĞŶƚ͕ϱĞƚŚĂŶŽů͕ϮĚĞĐŬďĂƌŐĞ͕ϭ
USCG2049




               ĐƌĂŶĞ͘;ĚĂƚĂĨƌŽŵDWͿ
                                                                                                    ϱ
                                                                 'UDIW IRULQWHUQDOUHYLHZRQO\
                       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 242 of 261




              &ĞďƌƵĂƌǇϮϬϭϴ͗ƵǌǌĂƌĚƐĂǇWt^
            KŶϳͲϴ&Ğďϭϴ͕^ĞĐƚŽƌ^EĞǁŶŐůĂŶĚĂŶĚϭŚĞůĚĂWt^
             tŽƌŬƐŚŽƉǁŝƚŚϮϵƉĂƌƚŝĐŝƉĂŶƚƐĨŽƌŵŝŶŐϭϯƚĞĂŵƐĨƌŽŵƚƌŝďĂů͕
             ĨĞĚĞƌĂů͕ƐƚĂƚĞ͕ĂŶĚůŽĐĂůŐŽǀĞƌŶŵĞŶƚƐ͕ĂƐǁĞůůĂƐĞŶǀŝƌŽŶŵĞŶƚĂů
             ĂŶĚŝŶĚƵƐƚƌǇŐƌŽƵƉƐ͘

            dŚĞƉĂƌƚŝĐŝƉĂŶƚƐƌĂƚĞĚƚŚĞǁĂƚĞƌǁĂǇǁŝƚŚĂŚŝŐŚĞƌůĞǀĞůƐŽĨƌŝƐŬ
             ƚŚĂŶƚŚĞϮϬϬϯWt^ĚĞƐƉŝƚĞƚŚĞŝŵƉůĞŵĞŶƚĂƚŝŽŶŽĨŵĂŶǇ
             ŵŝƚŝŐĂƚŝŽŶƐĚƵƌŝŶŐƚŚĞŝŶƚĞƌǀĞŶŝŶŐƉĞƌŝŽĚ͘

            DŝƚŝŐĂƚŝŽŶƐŝŶĞĨĨĞĐƚŝŶĐůƵĚĞĚŽƵďůĞͲŚƵůůďĂƌŐĞƐͬsDZ^ͬ/^ͬ
             ĞƐĐŽƌƚƚƵŐƐͬ^ƵďŚĂƉƚĞƌDͬĐŚĂƌƚĞĚƌĞĐŽŵŵĞŶĚĞĚƌŽƵƚĞƐͬ
             ŝŵƉƌŽǀĞĚdKEͬŝŵƉƌŽǀĞĚŐĞŽŐƌĂƉŚŝĐƌĞƐƉŽŶƐĞƉůĂŶƐ͘
USCG2050




                                                               'UDIW IRULQWHUQDOUHYLHZRQO\   ϲ
                         Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 243 of 261


           &ĞďƌƵĂƌǇϮϬϭϴͲ WƌĞƐĞŶƚ͗Wt^ZĞĐŽŵŵĞŶĚĂƚŝŽŶƐ
            ĨƚĞƌƌĞǀŝĞǁďǇƉĂƌƚŝĐŝƉĂŶƚƐ͕ƚŚĞWt^ZĞƉŽƌƚǁĂƐŵĂĚĞƉƵďůŝĐŽŶ
            ϭ:hEϮϬϭϴ͘DŽƐƚĐŽŵŵŽŶůǇĐŝƚĞĚ;ŽĨϵϬнͿƌĞĐŽŵŵĞŶĚĂƚŝŽŶƐ͗

                ϭ͘ 'ĂŝŶ&ĞĚĞƌĂůƐƵƉƉŽƌƚŽĨƚŚĞDĂƐƐĂĐŚƵƐĞƚƚƐKŝů^ƉŝůůWƌĞǀĞŶƚŝŽŶĐƚ
                   ;DK^WͿƚƵŐĞƐĐŽƌƚƌĞƋƵŝƌĞŵĞŶƚƐ͘
                Ϯ͘ ŽŶĚƵĐƚĂŚĂǌĂƌĚŽƵƐŵĂƚĞƌŝĂůĐŽŵŵŽĚŝƚǇĨůŽǁƐƚƵĚǇ͘
                ϯ͘ ZĞĐŽƌĚsDZ^ŝŶƚĞƌǀĞŶƚŝŽŶƐĂŶĚĂĐƚŝŽŶƐƚŽƉƌŽǀŝĚĞůĞƐƐŽŶƐ
                   ůĞĂƌŶĞĚ͘
                ϰ͘ /ŶĐƌĞĂƐĞĐŽŵŵƵŶŝƚǇŽƵƚƌĞĂĐŚĞĨĨŽƌƚƐĂŶĚƉƌŽǀŝĚĞĞĚƵĐĂƚŝŽŶĂů
                   ŵĂƚĞƌŝĂůƐƚŽŝŵƉƌŽǀĞĐŽŵŵĞƌĐŝĂůĨŝƐŚŝŶŐǀĞƐƐĞůŽǁŶĞƌƐͬŽƉĞƌĂƚŽƌƐ
                   ƵŶĚĞƌƐƚĂŶĚŝŶŐŽĨ&ĞĚĞƌĂůĂŶĚ^ƚĂƚĞŽŝůƉŽůůƵƚŝŽŶƌĞŐƵůĂƚŝŽŶƐ͘
                ϱ͘ ŽŶĚƵĐƚŵŽƌĞůĂƌŐĞƐĐĂůĞŽŝůƐƉŝůůƌĞƐƉŽŶƐĞĞǆĞƌĐŝƐĞƐ͘

            ƵƌƌĞŶƚůǇƚŚĞƌĞŝƐŶŽĂĐƚŝǀĞůŝƚŝŐĂƚŝŽŶ͕ŵĞĚŝĂŝŶƚĞƌĞƐƚ͕ŽƌƉŽůŝƚŝĐĂů
USCG2051




            ŝŶƋƵŝƌǇĐŽŶĐĞƌŶŝŶŐƚŚĞWt^͘
                                                                 'UDIW IRULQWHUQDOUHYLHZRQO\   ϳ
                       Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 244 of 261


                               &ƵƚƵƌĞ͗
                           ŵĞŶĚĞĚZĞŐƵůĂƚŝŽŶƐ

            WŽƌƚŝŽŶƐŽĨĞǆŝƐƚŝŶŐϮϬϬϳZEĂƌĞŽƵƚŽĨĚĂƚĞĂŶĚŶĞĞĚƚŽďĞ
             ƌĞǀŝƐĞĚ;ŝ͘Ğ͕͘ůĂŶŐƵĂŐĞƐƉĞĐŝĨŝĐƚŽƐŝŶŐůĞͲŚƵůůďĂƌŐĞƐͿ͘

            KƚŚĞƌĂƐƉĞĐƚƐŽĨƚŚĞĞǆŝƐƚŝŶŐƌĞŐƵůĂƚŝŽŶ;ŝ͘Ğ͕͘sDZ^ͿĂŶĚƚŚĞŶĞĞĚ
             ĨŽƌŽƚŚĞƌǁĂƚĞƌǁĂǇĐŽŶƚƌŽůƐŶĞĞĚƚŽďĞƌĞǀŝƐŝƚĞĚǁŝƚŚƵƉĚĂƚĞĚ
             ĂǁĂƌĞŶĞƐƐŽĨǁĂƚĞƌǁĂǇ͛ƐĐƵƌƌĞŶƚƵƐĞĂŶĚƌŝƐŬƉƌŽĨŝůĞ͘

            hƉĚĂƚĞĚƌĞŐƵůĂƚŝŽŶŵĂǇŽǀĞƌƚĂŬĞĐŽƵƌƐĞŽĨĞǆŝƐƚŝŶŐϮϬϬϳZE
             ůĞŐĂůĐŽŶƚƌŽǀĞƌƐǇ͘
USCG2052




                                                               'UDIW IRULQWHUQDOUHYLHZRQO\   ϴ
                        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 245 of 261



                                 ϭ͛ƐtĂǇŚĞĂĚ͗
           ϭ͘ĐƚŝǀĞůǇ'ĂƚŚĞƌWŽƐƚͲWt^tĂƚĞƌǁĂǇ/ŶĨŽƌŵĂƚŝŽŶͲ
            &ŽůůŽǁdŚƌŽƵŐŚŽŶWt^͗
              ± DĂŝŶƚĂŝŶĐŽůůĂďŽƌĂƚŝǀĞĞŶǀŝƌŽŶŵĞŶƚΘƌĞůĂƚŝŽŶƐŚŝƉƐ͘
              ± ^^EŝĚĞŶƚŝĨŝĞĚĨĞĚĞƌĂů͕ƐƚĂƚĞŽƌůŽĐĂůĂŐĞŶĐǇ ĂĐƚŝŽŶŝƚĞŵƐĨƌŽŵƚŚĞ
                Wt^ZĞƉŽƌƚ͘dŚĞƐĞŝƐƐƵĞƐǁŝůůďĞĚŝƐĐƵƐƐĞĚĂƚƚŚĞEŽǀĞŵďĞƌWŽƌƚ^ĂĨĞƚǇ
                Θ^ĞĐƵƌŝƚǇ&ŽƌƵŵƚŽƚĂƌŐĞƚŝŶĨŽƌŵĂƚŝŽŶŐĂƉƐ͘
            ZĞŶĞŐŽƚŝĂƚĞKƉĞƌĂƚŝŽŶŽĨƵǌǌĂƌĚƐĂǇsDZ^ Ͳ dŚĞ'ͲĨƵŶĚĞĚ
             sDZ^ ĚŽĞƐŶŽƚƌĞĐŽƌĚƚǇƉĞƐͬĂŵŽƵŶƚƐŽĨ,DdŽƌŝŶƐƚĂŶĐĞƐ
             ŽĨƚƵŐĞƐĐŽƌƚ͘ϭǁŝůůĞŶŐĂŐĞh^ ƚŽĂĚĚĚĂƚĂĐŽůůĞĐƚŝŽŶƚŽ
             ĐĂƉƚƵƌĞƚƵŐĂƐƐŝƐƚƐĂŶĚ,DdĐŽŵŵŽĚŝƚǇĨůŽǁĂǁĂƌĞŶĞƐƐ͘
            ŽŶĚƵĐƚĂƚĂ/ŶĨŽƌŵĞĚŶĂůǇƐŝƐͲ ĨƚĞƌĐŽůůĞĐƚŝŶŐŝŶĨŽƌŵĂƚŝŽŶ
             ƚŚĂƚƌĞƐŽůǀĞƐŐĂƉƐŝĚĞŶƚŝĨŝĞĚŝŶWt^ĂŶĚĞŶƐƵƌŝŶŐĂĐŽŵƉůĞƚĞ
             ƵŶĚĞƌƐƚĂŶĚŝŶŐŽĨƚŚĞǁĂƚĞƌǁĂǇ͛ƐƌŝƐŬƉƌŽĨŝůĞ͕ĐŽŶƐŝĚĞƌůĞŐĂůůǇ
             ĚĞĨĞŶƐŝďůĞƌĞŐƵůĂƚŽƌǇƐƚĞƉƐƚŽĂĚĚƌĞƐƐƌŝƐŬŝŶƚŚĞǁĂƚĞƌǁĂǇ͘
USCG2053




                                                                'UDIW IRULQWHUQDOUHYLHZRQO\   ϵ
           Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 246 of 261



           KƚŚĞƌKƐŽŶƐŝĚĞƌĞĚ͗
USCG2054




                                                'UDIW IRULQWHUQDOUHYLHZRQO\   ϭϬ
      Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 247 of 261


From:               Poulin, Steven D RADM
To:                 Andersen, Steven J RDML
Cc:                 Lederer, Calvin M SES; Judge, Brian GS15
Subject:            BUZZARDS BAY LITIGATION
Date:               Friday, July 29, 2016 12:19:14 PM




Steve -

Would like to set up a call on Monday of possible to talk about Buzzards Bay. I think it would be helpful for both of
us to chat in light of a meeting I had with AWO reps yesterday.

They pressed me hard on Buzzards Bay preemption re the RNA - it was essentially their singular focus. They
specifically pressed me to do an EIS on the 2007 RNA to provide a launch point to re-litigate the federal preemption
issue. I told them I had no intent to look back at the 2007 RNA; from my perspective the litigation was closed.
While we had hoped the EA would have cured the NEPA (CATEX) defect highlighted in the First Circuit's decision,
it was our assessment along with DOJ that the district court on remand was generally displeased with the notion of
reopening the case based on that EA. They told me that they (including Jonathan Benner) were more optimistic
about reopening the case based on the EA, and their take-away from the district court was different than ours. It was
clear that they are strongly leaning towards trying to reopen the case.

I suggested that before they move forward that Jonathan should come in to talk with you, Cal, and Brian - and likely
DOJ as well. They obviously hope that we would join in the effort to reopen, so I think Jonathan needs to hear our
candid assessment.

I told them that I wanted to look forward, assess what our preemption rulemaking might look like and how it may
inform how we proceed, and that as the new operational commander I wanted to take stock of the area and
requirements before I decided on any new RNA for Buzzards Bay. In short, any resolution to Buzzards Bay would
take time and need to be informed by the status of our preemption rulemaking and what we decided to do with an
amended RNA. I also mentioned that the RNA and federal preemption issues are politically sensitive so we need to
be very deliberate and thoughtful in how we move forward, especially with a new Administration taking over in a
few months.

They were sorely disappointed and suggested this would likely be an issue that Tom Allegretti wants to talk with me
about at the AWO conference in NYC at the end of August. I think it would be helpful for us to compare notes so
that we have a consistent message back to AWO. Moreover, they feel our perceived lack of commitment to fighting
the Buzzards Bay preemption indicates the CG is taking a step back from our strong stance on federal preemption ...
of course, I reminded them of what we did with California and Washington State recently regarding state oil spill
legislation and how we have sought to strength the preemption provisions of the Vessel Incidental Discharge Act.

Thanks,

SDP

Steven D. Poulin, RADM
Commander, First Coast Guard District
408 Atlantic Avenue
Boston, MA 02110
PH:    (617) 223-8480
Fax:   (617) 223-8115
Cell: (202) 222-8130




                                                                                                            USCG2060
               Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 248 of 261

Judge, Brian GS15
From:                      Andersen, Steven J RDML
Sent:                      Thursday, February 16, 2017 5:27 PM
To:                        Judge, Brian GS15; Gilreath, Shannon N CAPT
Cc:                        Lederer, Calvin M SES; Batson, Richard E CAPT; Mooradian, Christopher P CAPT;
                           Douglass, Bronwyn CIV; Kroutil, Katia G CIV
Subject:                   FW: Thanks
Attachments:               MA Litigation Timeline - FINAL.pdf


Some background for tomorrow's discussion on the Buzzard's Bay litigation. Close hold please. I will separately share
with RADM Poulin.

sja


‐‐‐‐‐Original Message‐‐‐‐‐
From: Tom Allegretti [mailto:tallegretti@americanwaterways.com]
Sent: Thursday, February 16, 2017 6:53 AM
To: Michel, Charles D ADM; Andersen, Steven J RDML
Subject: [Non‐DoD Source] Thanks

ADM Michel, RDML Andersen—

Thank you very much for the discussion yesterday and for generously sharing your time with me. I found the exchange
to be very helpful and most productive. I hope you did as well.

As I said, there is no more important issue to AWO members than winning the lawsuit against the Commonwealth of
Massachusetts and reestablishing legal clarity that it is solely the Coast Guard's authority to regulate interstate
commerce and the operations of domestic vessels serving the economy of the United States. The status quo of allowing
an unconstitutional law to remain in place and regulate the operations of tugboats and barges in Buzzards Bay is
completely unacceptable to AWO.

We understand the complexity of this issue and our discussion yesterday was illuminating in defining the options before
us. I mentioned the attached timeline yesterday. It reminds us that the Coast Guard and AWO have already secured
three judicial verdicts on this case that sustain our position on the merits. Unfortunately, our lawsuit has gone from
being on the cusp of victory to indefinite suspension. We want to work with you to reestablish our momentum toward
the successful resolution of this proceeding.

We are encouraged by the opportunity to bring Coast Guard, DOJ and AWO counsel together to discuss our options for
doing so. Thank you for setting up that meeting.

AWO's counsel is Jon Benner with Thompson & Coburn. He can be reached at 202‐256‐7821 or at
jbenner@thompsoncoburn.com.

Tom
__________________________________________________
Thomas A. Allegretti
President & CEO
The American Waterways Operators cid:image003.jpg@01CF0AD8.B3A0D770
801 North Quincy Street, Suite 200
Arlington, VA 22203
                                                           1
                                                                                                       USCG2061
            Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 249 of 261
americanwaterways.com
(703) 841‐9300, Extension 250
cid:image004.gif@01CF0AD8.B3A0D770 <https://urldefense.proofpoint.com/v2/url?u=http‐
3A__www.facebook.com_pages_American‐2DWaterways‐
2DOperators_159481737397509&d=CwMFaQ&c=0NKfg44GVknAU‐
XkWXjNxQ&r=qHLvzJF5IRE41Ndg69iVqFRWMWrVXy1hAHDouY5s5YQ&m=9_JfauDJvLLPQjbrfsbbsF6Bjf5V1zXlyoFdx2cP4
Qk&s=OMseT8H6‐w9fteiX0HFfiGWjWhMSFkNyXen4u45gWKk&e=> cid:image005.gif@01CF0AD8.B3A0D770
<https://urldefense.proofpoint.com/v2/url?u=https‐3A__twitter.com_AWOAdvocacy&d=CwMFaQ&c=0NKfg44GVknAU‐
XkWXjNxQ&r=qHLvzJF5IRE41Ndg69iVqFRWMWrVXy1hAHDouY5s5YQ&m=9_JfauDJvLLPQjbrfsbbsF6Bjf5V1zXlyoFdx2cP4
Qk&s=OE3Z_vYveTprK7WKdjhMev1pLKt6rZaF13DXya6Rfmg&e=>




                                                   2
                                                                                        USCG2062
              Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 250 of 261

Judge, Brian GS15
From:                       Andersen, Steven J RDML
Sent:                       Thursday, July 13, 2017 7:34 PM
To:                         Michel, Charles D ADM
Cc:                         Lederer, Calvin M SES; Raymond, Joe W CAPT; Gilreath, Shannon N CAPT; Judge, Brian
                            GS15
Subject:                    Update: Preemption & Buzzards Bay


Admiral ‐ on 24 July my staff and I will propose a plan of action on the Buzzards Bay RNA at a meeting with D1, DCOd,
DCMSd. After that meeting I will present you with a proposed way ahead that will be informed by the various Coast
Guard offices that have responsibility for execution.

In related news, Mr. Allegretti has requested, via DOJ, a meeting/call with DOJ ENRD & Coast Guard for next week. DOJ
accepted and then informed us. No agenda has been proposed for the meeting. Brian Judge will be our rep. We
reached out to AWO's attorney for the Buzzards Bay litigation and he was unaware of the meeting and therefore does
not believe he is invited. Will keep you updated.

v/r steve


‐‐‐‐‐Original Message‐‐‐‐‐
From: Andersen, Steven J RDML
Sent: Wednesday, June 07, 2017 9:03 AM
To: Michel, Charles D ADM
Cc: Lederer, Calvin M SES; Raymond, Joe W CAPT
Subject: AWO Update

Sir ‐ below are the summarized points I made to AWO's Chief Operating Officer (Jennifer Carpenter) during a 40 minute
conversation yesterday afternoon. Attached is the follow up e‐mail I sent her this morning.

Main Points
‐ the CG is aligned with AWO on the objective to achieve consistent standards of nationwide application
‐ the CG consistently engages when we become aware of proposed state actions that we believe violate preemption
principles
‐ despite our continuing opinion that MOSPA violates preemption principles, the CG (w/ DOJ advice) does not intend to
reopen the current litigation because the record in that case is not strong ‐‐ the AWO attorney was part of that
discussion and apparently concurred
‐ the CG is actively considering other options for Buzzard's Bay including when to initiate a new RNA, the environmental
analysis that would accompany a new rulemaking, and the application of the administration's regulatory reform
principles
‐ we generally discussed timing and expected areas of resistance/friction to any future attempts to preempt MOSPA,
either through litigation or rulemaking. I noted that we must balance Buzzard's Bay actions against other pressing
matters (e.g. Hudson River)
‐ I posited that there is no quick solution to removing the application of MOSPA ‐‐ she acknowledged and did not offer
any ideas or counter positions.
‐ I also shared in a very general sense that I am implementing internal options to ensure the CG remains vigilant to
preemption issues that may arise across the country.

Jennifer indicated she understood, and in my opinion she generally agreed with the points I made.



                                                            1
                                                                                                        USCG2065
              Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 251 of 261
She did make the statement that MOSPA was "extraordinarily problematic" for AWO. When I pressed her on the basis
for "extraordinarily" she retreated to the underlying concern that it violates preemption principles. She acknowledged
that from a practical perspective application of MOSPA is not overly problematic, but it is the principle that most bothers
AWO. She restated the concern that that MOSPA may encourage other states to take similar action (which we have not
seen).

I apologize that you were blindsided by Tom last night. My next steps are to reduce to writing the proposed COAs and
risks, coordinate that document with D1 and DCO, and share that with leadership.

v/r steve




                                                             2
                                                                                                         USCG2066
        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 252 of 261


From:               Judge, Brian GS15
To:                 Andersen, Steven J RDML
Cc:                 Lederer, Calvin M SES
Subject:            RE: Next Steps
Date:               Wednesday, July 26, 2017 9:30:00 AM




Admiral,

The last meeting was the telephone call Friday, July 21st, at 1530. The other meeting with Jonathan Benner at his
office was March 23rd.

There was no new info/strategy agreed to by anyone. AWO raised their concerns that the situation with MOSPA
cannot just keep going on forever.

The only thing that I can correlate with a "pivotal decision point" was the fact that I did point out that AWO had the
attention of the Coast Guard's senior leadership pointing to the fact that Mr. Allegratti had meet with ADM Michel.
I further stated that the Coast Guard was considering the best path forward with regard to MOSPA and the Buzzards
Bay RNA, but the decision on that would come from well above my pay grade and that no decision had been made
yet. Jennifer Carpenter said the last time that she had spoken with you, you told her the decision would be made
sometime this summer and asked if that was still the time frame. I replied something like, "If that is what RDML
Andersen told you, he would know better than I. I don't know anything that would contradict that."

That is the closest that I can think of any discussion that would correlate with "pivotal decision point."

v/r,

Brian

-----Original Message-----
From: Andersen, Steven J RDML
Sent: Wednesday, July 26, 2017 8:42 AM
To: Judge, Brian GS15
Cc: Lederer, Calvin M SES
Subject: FW: Next Steps
Importance: High

Brian - just want to confirm that there was no new info/strategy discussed when AWO met with DOJ/CG, right? I'm
puzzled by the language below including "a lot has happened" and "pivotal decision point". Any idea to what he
refers?

Also, remind me when that last meeting was.

sja


-----Original Message-----
From: Michel, Charles D ADM
Sent: Wednesday, July 26, 2017 8:25 AM
To: Andersen, Steven J RDML
Subject: FW: Next Steps
Importance: High

Your thoughts on the below, please, Steve.

-----Original Message-----


                                                                                                             USCG2067
        Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 253 of 261


From: Tom Allegretti [mailto:tallegretti@americanwaterways.com]
Sent: Wednesday, July 26, 2017 6:40 AM
To: Michel, Charles D ADM
Subject: [Non-DoD Source] Next Steps

ADM Michel,

I would like to come by to brief you on the state of our discussions regarding next steps together on this critical
issue. A lot has happened since we met in February and we are at a pivotal decision point. With your permission, I
will have my assistant call your office to schedule a convenient time for me to come by.

Tom

-----Original Message-----
From: Michel, Charles D ADM [mailto:Charles.D.Michel@uscg.mil]
Sent: Thursday, February 16, 2017 1:22 PM
To: Tom Allegretti <tallegretti@americanwaterways.com>
Cc: Andersen, Steven J RDML <Steven.J.Andersen@uscg.mil>; O'Connor, John C CAPT
<John.C.O'Connor@uscg.mil>
Subject: RE: Thanks

Thanks, Tom, for making the time for our discussion yesterday and for your patience in scheduling our meeting. I
greatly appreciate the frank conversation and am comforted knowing that we share the same desired outcome and
goals. I am further convinced that bringing the relevant parties together to ensure the same factual baseline and to
assess risks/rewards in the potential courses of action going forward is essential.

You have my attention on this important matter going forward and I will remain engaged as we determine next
steps.

Best,

Chuck

ADM Chuck Michel
Vice Commandant
U.S. Coast Guard
(202) 372-4400
charles.d.michel@uscg.mil



-----Original Message-----
From: Tom Allegretti [mailto:tallegretti@americanwaterways.com]
Sent: Thursday, February 16, 2017 6:53 AM
To: Michel, Charles D ADM; Andersen, Steven J RDML
Subject: [Non-DoD Source] Thanks

ADM Michel, RDML Andersen—

Thank you very much for the discussion yesterday and for generously sharing your time with me. I found the
exchange to be very helpful and most productive. I hope you did as well.

As I said, there is no more important issue to AWO members than winning the lawsuit against the Commonwealth
of Massachusetts and reestablishing legal clarity that it is solely the Coast Guard's authority to regulate interstate
commerce and the operations of domestic vessels serving the economy of the United States. The status quo of
allowing an unconstitutional law to remain in place and regulate the operations of tugboats and barges in Buzzards
Bay is completely unacceptable to AWO.

                                                                                                               USCG2068
     Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 254 of 261



We understand the complexity of this issue and our discussion yesterday was illuminating in defining the options
before us. I mentioned the attached timeline yesterday. It reminds us that the Coast Guard and AWO have already
secured three judicial verdicts on this case that sustain our position on the merits. Unfortunately, our lawsuit has
gone from being on the cusp of victory to indefinite suspension. We want to work with you to reestablish our
momentum toward the successful resolution of this proceeding.

We are encouraged by the opportunity to bring Coast Guard, DOJ and AWO counsel together to discuss our options
for doing so. Thank you for setting up that meeting.

AWO's counsel is Jon Benner with Thompson & Coburn. He can be reached at 202-256-7821 or at
jbenner@thompsoncoburn.com.

Tom
__________________________________________________
Thomas A. Allegretti
President & CEO
The American Waterways Operators cid:image003.jpg@01CF0AD8.B3A0D770
801 North Quincy Street, Suite 200
Arlington, VA 22203
americanwaterways.com
(703) 841-9300, Extension 250
cid:image004.gif@01CF0AD8.B3A0D770 <https://urldefense.proofpoint.com/v2/url?u=http-
3A__www.facebook.com_pages_American-2DWaterways-
2DOperators_159481737397509&d=CwMFaQ&c=0NKfg44GVknAU-
XkWXjNxQ&r=KfaEAD_hHyzM1AipzCrdk-bf_UctPYfVZfW7UEtvnrQ&m=-L5l8RxeTT_A1i8Ul6n-ofwaA8-
qHcSFsSxUr9ZiVmg&s=165GB_TxmhEEBI0l0xNof7CluowYzKl3PlzmCKGPMms&e=>
cid:image005.gif@01CF0AD8.B3A0D770 <https://urldefense.proofpoint.com/v2/url?u=https-
3A__twitter.com_AWOAdvocacy&d=CwMFaQ&c=0NKfg44GVknAU-
XkWXjNxQ&r=KfaEAD_hHyzM1AipzCrdk-bf_UctPYfVZfW7UEtvnrQ&m=-L5l8RxeTT_A1i8Ul6n-ofwaA8-
qHcSFsSxUr9ZiVmg&s=3gmlCo7Qa4jpArKPARJqWoJZSV5u6tXHd0A7YGSpxIA&e=>




                                                                                                             USCG2069
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 255 of 261




                                                                USCG2070
               Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 256 of 261

Judge, Brian GS15
From:                        Andersen, Steven J RDML
Sent:                        Monday, October 23, 2017 8:39 AM
To:                          Judge, Brian GS15; Gilreath, Shannon N CAPT
Cc:                          Lederer, Calvin M SES
Subject:                     FW: Further to Our Discussion


Brian ‐ I'd like to discuss today what this might look like if AWO attempts to go it alone.

sja


‐‐‐‐‐Original Message‐‐‐‐‐
From: Andersen, Steven J RDML
Sent: Monday, October 23, 2017 8:37 AM
To: Michel, Charles D ADM
Cc: Ray, Charles W VADM; Fagan, Linda L RADM; Poulin, Steven D RADM; Lederer, Calvin M SES; Raymond, Joe W CAPT;
Allan, Thomas G CAPT
Subject: RE: Further to Our Discussion

Aye sir. Will consider what the "AWO alone" litigation might look like, if they go through with that. Somewhat
disappointing that the AWO comms implies a lack of trust in the CG.

D1 recently started making PAWSA notifications to congressional staffs. We'll discuss with Steve Poulin the effects of
potential AWO litigation on the PAWSA and whether to adjust PAWSA timing.

v/r steve

‐‐‐‐‐Original Message‐‐‐‐‐
From: Michel, Charles D ADM
Sent: Monday, October 23, 2017 7:26 AM
To: Andersen, Steven J RDML
Cc: Ray, Charles W VADM; Fagan, Linda L RADM; Poulin, Steven D RADM; Lederer, Calvin M SES; Raymond, Joe W CAPT;
Allan, Thomas G CAPT
Subject: FW: Further to Our Discussion
Importance: High

Steve,

This is obviously a very important communication. We'll see Tom this week and will need to figure out a coordinated
way ahead.

ADM Chuck Michel
Vice Commandant
U.S. Coast Guard
(202) 372‐4400
charles.d.michel@uscg.mil



‐‐‐‐‐Original Message‐‐‐‐‐
                                                              1
                                                                                                        USCG2074
              Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 257 of 261
From: Tom Allegretti [mailto:tallegretti@americanwaterways.com]
Sent: Monday, October 23, 2017 7:19 AM
To: Michel, Charles D ADM
Cc: Andersen, Steven J RDML; Jennifer Carpenter
Subject: [Non‐DoD Source] Further to Our Discussion

Admiral Michel‐‐

It was good to see you at the Coast Guard Foundation dinner in New York earlier this month, and Jennifer and I are
looking forward to being with you and your colleagues at the Senior Leadership Conference on Wednesday. We’re very
appreciative of the opportunity to speak at that important gathering.

I wanted to follow up to our exchange below to let you know that at our recent Fall Convention, AWO’s Board of
Directors directed us to file a motion in district court to restore our lawsuits against the Commonwealth of
Massachusetts to active status. The Board’s decision was not taken lightly. It followed extensive discussion over the
course of two days about the situation we face in Massachusetts and the larger challenge to our industry of maintaining
federal primacy in the regulation of vessel operations. You should know that our members view the unconstitutional
Massachusetts statute as an existential threat to the efficiency and viability of their businesses. Ultimately, the Board’s
decision hinged on its concern that, despite the plan to undertake a Ports and Waterways Safety Assessment for
Buzzards Bay, the Coast Guard has not committed to a clear path to return to court to bring this long‐running litigation
to a successful conclusion. While we would much prefer to proceed in tandem with the U.S., our members simply do not
have confidence that the Coast Guard truly intends, or wants, to resume the litigation. They have, therefore, reluctantly
concluded that we have no choice but to take independent action to reactivate the two cases and to overturn this
unconstitutional state law.

Chuck, I hope you understand that this decision reflects no disrespect for the Coast Guard and that our commitment to
the Coast Guard‐AWO partnership remains deep and strong. On this matter, however, we sense that the Coast Guard
and our industry have different perspectives on the imperative and the urgency of getting these unconstitutional state
laws off the books. Allowing the Massachusetts statutes to stand unchallenged indefinitely is simply untenable for us
and unacceptable to us.

We recognize and appreciate the considerable amount of personal time and attention you have devoted to this issue. As
always, we remain open to continued dialogue, but want to be clear about the depth of our concern and the direction
we have received from our Board.

Tom
__________________________________________________
Thomas A. Allegretti
President & CEO
The American Waterways Operators cid:image003.jpg@01CF0AD8.B3A0D770
801 North Quincy Street, Suite 200
Arlington, VA 22203
americanwaterways.com
(703) 841‐9300, Extension 250
cid:image004.gif@01CF0AD8.B3A0D770 <https://urldefense.proofpoint.com/v2/url?u=http‐
3A__www.facebook.com_pages_American‐2DWaterways‐
2DOperators_159481737397509&d=DwMGaQ&c=0NKfg44GVknAU‐XkWXjNxQ&r=KfaEAD_hHyzM1AipzCrdk‐
bf_UctPYfVZfW7UEtvnrQ&m=aXVoagXZzjiIavcpjv7HylGkvY47S5peW3Wvq6rxsGo&s=KowdvUZJ_SpEdCdwdgW3HMJLFIR
s3BTzOnavVohC1pU&e=> cid:image005.gif@01CF0AD8.B3A0D770 <https://urldefense.proofpoint.com/v2/url?u=https‐
3A__twitter.com_AWOAdvocacy&d=DwMGaQ&c=0NKfg44GVknAU‐XkWXjNxQ&r=KfaEAD_hHyzM1AipzCrdk‐
bf_UctPYfVZfW7UEtvnrQ&m=aXVoagXZzjiIavcpjv7HylGkvY47S5peW3Wvq6rxsGo&s=K7W‐eVa2C8gEwfyi‐
Hxb9g0NZA1aou1nnlXJj‐8rP_E&e=>

                                                             2
                                                                                                         USCG2075
              Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 258 of 261

From: Michel, Charles D ADM [mailto:Charles.D.Michel@uscg.mil]
Sent: Monday, September 11, 2017 3:54 PM
To: Tom Allegretti <tallegretti@americanwaterways.com>
Cc: Jennifer Carpenter <jcarpenter@americanwaterways.com>; Andersen, Steven J RDML
<Steven.J.Andersen@uscg.mil>
Subject: RE: Further to Our Discussion

Thanks, Tom, for your patience in allowing me a few days to reply. HARVEY and IRMA have been all consuming.

As discussed during our recent meeting on Buzzard's Bay, we definitely want to move this process forward now and we
definitely want to do it in full partnership with AWO.

In the next couple of weeks, Rear Admiral Steve Poulin will engage regional constituents and officials in preparation for
the public announcement of the Buzzard's Bay PAWSA in October. We are activating Reservists to support the PAWSA
and the workshop that will be held in early January. This PAWSA approach is key to assessing risk, scoping the
environmental and operational concerns, and building a strong record for the ultimate nullification, removal, or
injunction of the offensive MOSPA provisions. I request AWO's support for this effort moving forward.

I understand that your preference is to focus on curing the NEPA analysis that the court found faulty in its 2011 decision
in order to reopen the litigation soonest ‐‐ I do appreciate the continued candid input. As we discussed, while neither a
PAWSA nor a new RNA is required to reopen the existing litigation, we believe that it is in our collective best interests to
conduct the PAWSA first. Among other benefits, the PAWSA will help the Coast Guard better scope the environmental
analysis and build a solid foundation for future actions.

The Coast Guard remains committed to preserve federal authority and to ensure consistent vessel standards that will
encourage safe, efficient, and responsible maritime commerce. Although reasonable minds can differ on the best
approach to achieve this outcome as it relates to MOSPA, we are fully aligned on the outcome ‐‐ to enjoin the
enforcement of state law provisions that are preempted by federal law.

I am happy to sit down with you and my team anytime to discuss this or any related matters as we finally get this
process off top dead center and press forward. Please let me know if you have questions.

Chuck

ADM Chuck Michel
Vice Commandant
U.S. Coast Guard
(202) 372‐4400
charles.d.michel@uscg.mil

‐‐‐‐‐Original Message‐‐‐‐‐
From: Tom Allegretti [mailto:tallegretti@americanwaterways.com]
Sent: Thursday, September 07, 2017 6:42 AM
To: Michel, Charles D ADM
Cc: Jennifer Carpenter
Subject: [Non‐DoD Source] RE: Further to Our Discussion

Thanks, Chuck. Standing by.

From: Michel, Charles D ADM [mailto:Charles.D.Michel@uscg.mil]
Sent: Wednesday, September 6, 2017 11:17 AM

                                                             3
                                                                                                           USCG2076
               Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 259 of 261
To: Tom Allegretti <tallegretti@americanwaterways.com>
Cc: Jennifer Carpenter <jcarpenter@americanwaterways.com>
Subject: RE: Further to Our Discussion

Thanks for this thoughtful e‐mail, Tom. Please give me a little time to study and digest this and I'll respond to you soon.

Chuck

ADM Chuck Michel
Vice Commandant
U.S. Coast Guard
(202) 372‐4400
charles.d.michel@uscg.mil

‐‐‐‐‐Original Message‐‐‐‐‐
From: Tom Allegretti [mailto:tallegretti@americanwaterways.com]
Sent: Wednesday, September 06, 2017 6:56 AM
To: Michel, Charles D ADM
Cc: Jennifer Carpenter
Subject: [Non‐DoD Source] Further to Our Discussion

ADM Michel –

Congratulations on the great front page coverage the Coast Guard got in The Washington Post yesterday. It perfectly
captured the selfless devotion to duty of Coast Guard men and women and why the service is important to the nation
today, and will be more so in the future.

I am writing to follow up on our discussion last month. First, let me say thank you for the generosity of your time in that
meeting and for the obvious attention that you and your team have given to the question of how to move forward in
Buzzards Bay. Jennifer and I have taken some to reflect on our conversation and to discuss with the AWO Leadership
Council the course of action that you and RDML Andersen outlined during our meeting. I would like to share our further
thoughts as a result of those discussions.

Second, it was gratifying to all of us to hear your reassurance that you have “not wavered one bit” in your commitment
to protect federal authority to regulate vessel operations, and we were encouraged by your willingness to commit
resources to move this issue off of top dead center and find a way forward. Jennifer also had the opportunity to visit
with Mike Emerson and his team the week before last, and came away with the clear sense that his office is moving
forward with energy to support the First District in standing up the PAWSA process this fall. As we told you at our
meeting, we share the Coast Guard’s interest in making sure that we have in place the right set of protections to ensure
navigation safety in Buzzards Bay, and you can count on AWO to be a constructive partner in that process.

At the same time, I want you to know that we were very troubled by some of what we heard in that meeting. There is a
part of the Coast Guard's line of thinking on this case that, in our view, has lost sight of what is most important to
accomplish, and is defined by considerations that are not central to our defense of the U.S. Constitution. We believe –
and AWO members share the view – that it is critical that the federal government and industry litigants move forward as
expeditiously as possible to take the legal steps needed to bring U.S. v. Massachusetts to successful conclusion. Given
our mutual goals of upholding the Constitution, preserving federal authority, and striking the unconstitutional
Massachusetts law from the books (the reasons we commenced this litigation together in the first place 12 years ago),
the central question to be answered is: How do we most efficiently bolster the administrative record in response to the
First Circuit remand so that we can resume the litigation as soon as possible? The imperative of doing so has only
increased as AWO members have continued to bear the costs of compliance with unconstitutional state requirements,


                                                             4
                                                                                                           USCG2077
              Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 260 of 261
and other states, from Washington to New York, take action that would trample on the Coast Guard’s authority. This
central question and this imperative seem to have been lost in some of what we heard during our discussion.

I share this concern with you in candor and with respect and hope you will accept it in that spirit.

The First Circuit ruling was clear that the administrative defect that resulted in the remand was the absence of a NEPA
analysis by the Coast Guard. Our several meetings with the Coast Guard, the Department of Justice and AWO counsel
over the last six months (most recently in late July) have confirmed that the necessary step to resume the litigation is for
the Coast Guard to prepare a NEPA analysis. (Those discussions have not resolved the question of whether an EIS or an
EA is required). While the Coast Guard is free to take additional steps, such as undertaking a PAWSA and considering
whether any changes to the 2007 RNA are warranted, neither a PAWSA nor a new RNA is required as part of the critical
path to resume the litigation. But, some of what we heard seemed to suggest that we must first conduct the PAWSA and
consider a new RNA before we resume litigation. That further delay is unacceptable to us.

We are also concerned that the PAWSA process – while a most worthy one from the standpoint of risk assessment and
stakeholder engagement – not divert resources from conducting the required NEPA analysis to pave the way for a timely
return to court. We respectfully request that the Coast Guard work with DOJ and AWO counsel to agree on the scope of
the NEPA analysis needed and develop a plan to complete the analysis as efficiently as possible, in tandem and
concurrently with the PAWSA process. We are very concerned by the prospect of waiting to have these discussions until
after the PAWSA is completed, further delaying our return to court to defend the federal government’s constitutional
prerogative.

Chuck, I apologize for the length of this communication, but we felt it important to put in writing our further thinking
and our serious concerns. Thank you again for your personal attention to this issue of critical importance to our industry
and the Coast Guard. We know you have an extraordinary amount on your plate. We remain hopeful that the federal
government and our industry can go forward together to achieve our shared goal of defending the Constitution and
ensuring uniform vessel standards, in Buzzards Bay and around the country.

Tom
__________________________________________________
Thomas A. Allegretti
President & CEO
The American Waterways Operators cid:image003.jpg@01CF0AD8.B3A0D770
801 North Quincy Street, Suite 200
Arlington, VA 22203
americanwaterways.com
(703) 841‐9300, Extension 250
cid:image004.gif@01CF0AD8.B3A0D770 <https://urldefense.proofpoint.com/v2/url?u=http‐
3A__www.facebook.com_pages_American‐2DWaterways‐
2DOperators_159481737397509&d=DwMFaQ&c=0NKfg44GVknAU‐XkWXjNxQ&r=KfaEAD_hHyzM1AipzCrdk‐
bf_UctPYfVZfW7UEtvnrQ&m=‐
dpVs9lFe67Htllxncu_Jp4UQB0uG21lEi5ndhoQyWI&s=R3TP3v3to13N4hU0PfQ71x5EYAzb3HA6vxqO_pHBrYM&e=>
cid:image005.gif@01CF0AD8.B3A0D770 <https://urldefense.proofpoint.com/v2/url?u=https‐
3A__twitter.com_AWOAdvocacy&d=DwMFaQ&c=0NKfg44GVknAU‐XkWXjNxQ&r=KfaEAD_hHyzM1AipzCrdk‐
bf_UctPYfVZfW7UEtvnrQ&m=‐dpVs9lFe67Htllxncu_Jp4UQB0uG21lEi5ndhoQyWI&s=AiTWS41FCz1B0srLGOXGuPTWRBc‐
p5Kx9plPulJPJIo&e=>




                                                             5
                                                                                                          USCG2078
Case 1:18-cv-12070-DJC Document 37-3 Filed 05/31/19 Page 261 of 261




                                                                USCG2082
